 MONFORT OF COLORADO73Monfort of Colorado,Inc.andUnited Food andCommercialWorkers, AFL-CIO, Local UnionNo. 7-R,a/k/a United Food and CommercialWorkers,AFL-CIO,Local UnionNo. 7. Cases27-CA-7742, 27-CA-8072, 27-CA-8316, 27-CA-8563, 27-CA-8716, and 27-RC-6368April 6, 1990DECISION,ORDER,AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 22, 1985, Administrative LawJudge Roger B. Holmes issued the attached deci-sion.The General Counsel, the Charging Party,and the Respondent each filed exceptions and asupporting brief. The Respondent filed a brief insupport of the judge's decision. The General Coun-seland the Charging Party each filed briefs inreply to the Respondent's exceptions. The Re-spondent filed a brief in reply to the General Coun-sel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions only to the extent consistent withthisDecision and Order.This case involves the Respondent's Greeley,Colorado meat processing facility, which reopenedinMarch 1982 after a 2-year closure. The com-plaint alleges that the Respondent committed nu-merous violations of Section 8(a)(4), (3), and (1) oftheAct at the Greeley plant during the periodfrom early 1982 until late 1983. In addition, objec-tions filed by the Union in Case 27-RC-6368 gen-erally parallel certain unfair labor practiceallega-tions in contending that the Respondent engaged inconduct interfering with employees' free choice inan election held on June 24, 1983.The broadest issue presented in this case iswhether the Respondent's hiring practices in re-opening the Greeley plant violated Section 8(a)(3)IThe Charging Party excepts to the judge's ruling denying its motionto strike certain testimony given by the Respondent's group vice presi-dent,Michael L. Sanem We have reviewed Sanem's testimony and therelevant exhibits referred to during his testimony and we find no basis forreversing the judge's ruling.2 The General Counsel and the Charging Party have excepted to someof the judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir. 1951). We have carefullyexaminedthe record andfind no basis for reversing the findings.and (1) by unlawfully discriminating against formerproduction employees who had been representedby the Union and had struck in support of its bar-gaining position prior to the plant's closing inMarch 1980. The judge found that the Respondentdid not -violate the Act either by the hiring criteriaused or by the application of those criteria inmaking hiring decisions. Although we agree withthe judge that the criteria were not facially dis-criminatory,we disagree with him as to the Re-spondent's application of the criteria and, accord-ingly,we find that the Respondent unlawfully dis-criminated against applicants from its preclosureunionizedwork force by disparately and morestrictly adhering to its hiring criteria when consid-ering those applicants. These issues are discussedbelow in section I.With respect to other issues presented, we re-verse the judge's dismissal of the 8(a)(3) and (1)complaint allegation concerning the termination ofJames Little. This issue is discussed below in sec-tion II.We adopt, without 8(a)(3) and (4) viola-tions for individual acts of discipline and a refusalto rehire.We also adopt the judge's disposition ofcomplaint allegations of 8(a)(1) violations except asset forth below in section III. Finally, we agreewith the judge that the Respondent engaged in ob-jectionable conduct warranting the setting aside ofthe election results, as discussed below in sectionIV.I.8(A)(3)AND (1) ISSUES CONCERNING THEHIRING PROCESSAT THERESPONDENT'SREOPENEDFACILITYA. BackgroundThe Respondent's operations at the Greeleyplant involve the slaughter and processing of beeffor sale to retailers and restaurant operations. TheUnion (through its predecessor)3 commenced rep-resentation of Greeley - production employees in1962.A series of collective-bargaining agreementsgoverned the parties' relationship from then until1979. The last collective-bargaining agreement ex-pired on October 31, 1979.In negotiations for a new contract in 1979, theRespondent's position was that competitive pres-sures resulting from more than a decade of techno-logical and corporate changes in the meatpackingindustry required significant reduction in laborcosts and an increase in productivity. The partieswere unable to agree on the Respondent's contractproposals reflecting this position. Consequently, allZ In 1980, the predecessor,AmalgamatedMeat Cuttersand ButcherWorkmen of North America, Local 641, formallymerged into the Union.298 NLRB No. 16 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Union's approximately 950 unit members wenton strike on November 2, 1979. The strike lasteduntil January 14, 1980, when the Union made anunconditional mass offer to return to work withouta contract after the Respondent announced that itwould begin using replacement labor on that date.The poststrike period was marked by continuingemployee protests and substantial grievance activi-ty.Unfair labor practice charges concerning thesuspensionor discharge of 142 employees duringthat period culminated in a 1982 informal settle-ment agreementproviding for backpay and expunc-tion of disciplinary records.For undisputed economicreasons,4 the Respond-ent initiateda plantwide, temporary layoff in March1980.On March 31, 1980, the Respondent notifiedemployees that its board of directors had decidedto close the plant and that the layoffs were perma-nent.The Respondent had more than 800 produc-tion employees at this time.5On May 11, 1981, the Respondent reopened ameat storagefreezer at the Greeley plant. After theRespondent notified and met with the Union, pref-erential rehire was given to three former employ-ees needed to staff the freezer. Under the collec-tive-bargaining agreement,which expired in 1979,laid-off employees lost all rights to seniority andreemployment after 1 year. Gene Meakins, the Re-spondent's vice president in charge of industrial re-lations and public relations, credibly testified thatpreferential rehirewas nevertheless given in thefreezer situation because of an outstanding pro-posed unfair labor practice settlementagreementthat never actually went into effect.During the fall of 1981, there were preliminarydiscussionsand actions taken with respect to re-opening the entire Greeley facility. In January1982, the Respondent's president, Ken Monfort,discussed the hiring of employees with Vice Presi-dent Meakins and the Respondent's counsel. A de-cisionwas made to follow the hiring proceduresand criteria that the Respondent had first used tostaff the Grand Island, Nebraska meatpacking plantafter its purchase by the Respondent in 1979.64 Greeley plant operations suffered substantiallosses in eachfiscal yearfrom 1976 through 1980.s The Respondentestimatesthat it had 837 employees at the time ofthe plant's closure R Exhs. 194(a) and(c).That numberincludes 51 indi-viduals lured as strike replacements on January 14, 1980, and for whomthere are no attendance cards. G C Exh 622. According to the testimo-ny of theRespondent'switnesses,many of the replacementsactuallyworked in nonunit positions after the strike In addition, the 837 employ-ee figure includes21 individuals hired in September and October 1979 forwhom no poststrike 1980 attendance cards exist G.C. Exh 623.6 The Respondent's conduct at GrandIslandhas been the subject ofextensiveBoard litigation.InMonfort of Colorado,256 NLRB 612 (1981),enfd. sub nomMaritime Union v. NLRB,683 F.2d 305 (9th Cir. 1982)(Monfort I),theRespondentwas found to have unlawfully recognizedand entered into a contract with a minority union "m order to avoid anyB. The Respondent's Hiring CriteriaBoth the Grand Island and Greeley hiring stand-ards criteria, with the exception of the medical cri-teria,were developed by Meakins with the statedgoal of hiring the best possible work force basedon objective considerations. It is undisputed thatthe Grand Island operations were productive andprofitablewith the work force hired pursuant tothese criteria, and the Respondent knew this whenconsidering plans to reopen the Greeley plant.The Respondent's"Hiring StandardsCriteria"for the Greeley reopening covered absenteeism,discipline,medical condition, accidents, interest andability,days and hours of work, and attitude. Inparticular, the criterion for absenteeism disqualifiedan applicant for more than six "absents and/or tar-dies" during any of the last 3 years of active em-ployment; the criterion for discipline disqualified anapplicant for receiving any written disciplinaryaction in the previous 3 years or for being dis-charged for cause during the previous 5 years; andthe criterion for accidents disqualified an applicantformore than one lost-time accident in the lastyear of active employment or for a general historyof being accident prone. The criteria gave nocredit for industry skill and experience or for em-ployment at the Greeley plant prior to its closing.According to the credited testimony of numerouswitnesses, skill or experiencewas not generallynecessary or required for employment in produc-tion jobs in the meatpacking industry.The Greeley hiring criteria differedin some re-spects from the Grand Island criteria. The originalGrand Island absenteeism criterion allowed an av-erage of six absences per year during the previous2 years and did not combine "tardies"; that stand-ardwas revised within 2 months to permit anannual averageof 12absences.In addition, theGrand Island disciplinary criterion contained an 18-month disqualification period and gave no specialconsideration to a prior discharge. According tothe credited testimony of the Respondent's wit-nesses,the number of permissible absences variedin order toassure anadequate number of qualifiedapplicants.Because the unemployment rate inclaim for recognition and bargaining by a rival union,particularly theUFCW,the Union which represented the [predecessor's] employees andtheEmployer's employees at its Greeley plant." 256 NLRB at 613Thereafter,inMonfort of Colorado,284 NLRB1429(1987),enfd subnom.Food&Commercial Workers v.NLRB,852 F.2d 1344 (D.C. Cir.1988)(Monfort II),theBoard found that "the Respondent engaged in acontinuing pattern of violations including unlawful termination of unionsupporters,interrogations, threats of plant closings,promises of additionalbenefits and unproved working conditions,unilateral changes in workingconditions,threats of discharge,solicitation of employee complaints, andgrants of unlawful aid and assistance to one of two competing unions "284 NLRB1429 fn 3. MONFORT OF COLORADO75Greeley in 1982 was much higher than the unem-ployment rate in Grand Island in 1979, a more re-strictive standardwas used. The variation in thelength of the review period for the disciplinary cri-terion was attributed to the need to review at least1year of a former employee's preclosure record atthe Greeley plant.Prior to the Greeley plant's closing, the Re-spondent's hiring process, including the consider-ation of prospective strike replacements in January1980, did not include the use of written hiring cri-teria other than medical criteria, nor did it giveconsideration to an applicant's skill or experience inthe industry. In addition, the 1982 Greeley hiringcriteria for absenteeism differed from the standardsat the plant before its closing. Reasonable attend-ance had then been defined as a maximum of threeabsences and two tardies (considered separately)per calendar quarter.The Respondent's "Health Services ScreeningCriteria" provided that an applicant would not behired if that individual had a prior history of backsurgery, tendonitis or carpal tunnel syndrome, orshoulder or joint fractures or surgeries. Such infir-mities often result from employment in meatpack-ing production jobs. An applicant might also bedisqualified on the basis of a history of congenitalor mechanical back problems, previous joint prob-lems, hypertension, diabetes, epilepsy, arthritis, car-diac problems, allergies, morbid obesity, hypersen-sitivity to heat or cold, or alcohol or drug depend-ency.These medical criteria were developed by HealthServicesManager Kit Conklin. According to hercredited testimony, she prepared the criteria basedon her 14 years of experience, a small business out-line, and advice from the Respondent's physicians.During the application process described below,applicants were required to complete a medical his-tory questionnaire and to undergo a physical exam-ination and additional diagnostic studies if neces-sary.An applicant was not supposed to be hired ifa medical restriction was placed on the applicant'sability to perform 'any job in the plant. An appli-cantwith some of the aforementioned medicalproblems was not automatically disqualified if theconditionwas not severe and the applicant wasunder a doctor's care.?C. The Application and Hiring ProcessBy letter dated January 19, 1982,8 Meakins ad-vised the Union that the Respondent planned to4 In addition to the written hiring criteria,the Respondent asserted thatit followed a policy disqualifying any applicant currently working for asubcontractor or another division of the Respondent.8Unless otherwise stated, all subsequent dates are in 1982.resume production in Greeley on March 1 and thatapplicationsforhourlyproductionemployeeswould be accepted beginning January 26. Theletter also stated, "There shall be no preferentialhiring status for any former Monfort employee. Allpersons interested in working for the companymust apply, beginning on January 26, 1982."' Nodetailswere given about themanner,time, and lo-cation for applying. The letter also conveyed anoffer to meet and bargain with the Union about acontract. By letter dated January 26, the Union'sattorney informed Meakins of the Union's positionthat employees were entitled to be recalled in theorder of their seniority.On January 25, the Respondent advertised in thelocal newspaper for applicants for employment at$5 per hour, no experience necessary. On January26 and 27, approximately 1800 Monfort employ-ment applications were received at the Congrega-tional Church in Greeley by the Weld County ' JobService,which forwarded all applications to theRespondent for processing. Former employees filed237 of the applications. These applications provid-ed the applicant pool for the initial work forcewhen the Greeley plant reopened.One of these applicants was former employeeRaymond Swanson. According to Swanson's cred-ited testimony, the Union's businessrepresentativeRon Bush encouraged former Monfort employeesat an informalmeeting inJanuary to go to thechurch in order to file an application. While Swan-son was waiting in line to file his application at thechurch, the Respondent'sassistantpersonnel man-ager Gary Ewing told him that he was wasting histime. Swanson was never rehired.9The Job Service forwarded the applications tothe Respondent without screening them. The Gree-ley plant personnel department staff, overseen byPersonnel Director Jim Lovelady,10 reviewed theapplications in random order and notified the JobService of those applicants it wished to interview.The applications of former employees were notsegregated in the initial review process. Their pre-closure personnel files were pulled and reviewed,however,when their applications came up forreview by personnel and health services employees.If a former employee applicant's file disclosed afailure to meet the hiring criteria for absenteeism,discipline, or medical condition, that applicant was9Another former employee who spoke with Ewing about reemploy-ment approximately'6months after the Greeley plant reopened wasRobert Doty He credibly testified that Ewing told him that his chancesfor rehire were "slim to none." Doty never filed a formal Monfort appli-cation.10 Lovelady had been personnel director at Grand Island from May 7,1979, until he transferred to Greeley on January 10, 1982. 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrejectedwithout a personal interview. The Re-spondent did not apply its hiring criterion for acci-dents to former employees. In addition, the Re-spondent gave no weight to performance ratingsand recommendations about rehire, whether posi-tive or negative, made by supervisors in writtentermination reports prepared for each employeewhen the Greeley plant closed in March 1980.11Interviews began in February. During each 15-minute interview, the Respondent informed the ap-plicant about the initial terms and conditions of em-ployment and elicited information about the appli-cant'swillingness to work under those conditionsat any available job. The applicant was disqualifiedif unwilling to accept the terms stated or to work aparticular job.The interview also provided thebasis for determining whether an applicant met thehiring criterion for attitude. The Respondent didnot, however, apply the attitude criterion to formeremployees.During the interviews, applicantswere alsoasked to sign authorization release forms requestingcurrent and former employers to rate applicants invarious job-related categoriesand to provide infor-mation on absences, lost-time accidents, discharge,or other discipline within the previous 36 months,and reemployment preference. The Respondentmailed'authorizationrelease formsto the employersof both former and nonformer employee applicants.The Respondent usually waited 7 days after mail-ing the forms before making a hiring decision. Ac-cording to Lovelady, only 50 percent of the formswere ever returned and only 25 to 50 percent ofthese had sufficient or complete information.12The personnel office evaluated information de-rived from the application, interview rating form,and release form, if available. If the applicant metthe Respondent's hiring criteria, the applicant wasscheduled for a physical examination. PersonnelDirector Lovelady made all final hiring decisionsbased on the available information, including healthservices' recommendations.On February 5, the Union sent former Greeleyemployees form letters for individual requests thatthe Respondent recall by seniority and that the Re-spondent consider the form letter as a job applica-tion.On February 11, Meakins informed the Unionas requested that approximately 237 former em-11 G C Exhs. 76 and 77-416 show that 194 of 328 alleged discnmina-tees(59 percent)were unconditionally recommended for rehire in the ter-initiation reportsThese reports contained individual ratings(outstanding,above average, marginal, and unsatisfactory) for quality of work, produc-tivity, ability to get along with others, attendance and punctuality, andsafety record.12 According to Lovelady's credited testimony, 70 to 80 percent of theforms mailed during the Grand Island hiring process had been returned.The majorityof these contained the prior employment information re-questedployees had submitted formal applications throughthe Job Service in January 1982.The parties bargained on five occasions in Feb-ruary but were unable to reach an agreement.13 OILFebruary 17 and 24, the Union gave the Respond-ent a list ofnamesof former employees who de-sired to return to work. Thereafter, Meakins sentletters to,at least someformer employees notifyingthem about a special application session limited toformer employees on March 17and 18.The JobService received approximately 35 to 40 applica-tions on those dates from former employees whohad not previously applied.In late February 1982, Ken Monfort made thefinaldecision to reopen the plant on March 1. TheGreeley plant reopened with 228 employees, 57 ofwhom were former employees. By letter datedMarch 25, Meakins informed the Union that only61 of the 410 production employees on that datewere former employees and that the Respondentwas under no obligation to recognize or bargainwith the Union.InMay 1982, the original applicant pool haddwindled to approximately 200, althoughsales andproduction demands had increased faster than ex-pected.Accordingly, theRespondentresumedtaking applications and continued to do so thereaf-ter on a daily basis. In addition, the Greeley at-tendance criterion was liberalized to permit appli-cants as many as 10 absences, rather than 6, in anyof the previous 3 years. Applications from formeremployees who had, been rejected based on themore stringent initial standard were rechecked todeterminewhether they met the revised 10-ab-sences-per-year standard.14No comparable re-check was made for nonformer employees.The Respondent's summary of its hiring processfor the period from the March 1, 1982 reopening ofthe Greeley plant until November 198315 indicatesthat there were 7287 applicants. Of 369 applicantsdesignated as former employees,16 160 (43.36 per-is There is no allegation that the Respondent hadanylegal obligationto bargain with the Union, nor is it alleged that the Respondent violatedSec. 8(a)(5) at any time.14 It appears that 11 previously rejected former employee applicantswere hired under the revised attendance standard.15 R. Exh.195This exhibit,R Exhs. 194 (a)-(c), and numerous otherdocuments were prepared for this litigationby MyraMonfort, the Re-spondent's vice president and general counsel, based on her examinationand interpretation of the Respondent's personnel files She was assisted inthis task by legal counsel, Lovelady, and Conklin. Myra Monfort did notherself play any part in the processing of applications for the Greeleyplant in 1982.16 The General Counsel contends that the Respondent's list of formeremployees should not include 72 persons previously mentioned in fn. 5for whom there are no 1980 attendance records, but should include 34former employees who for various reasons were no longer working forthe Respondent when the Greeley plant closed in March 1980. MONFORT OF COLORADO77cent) were hired, including 25 who allegedly werehired despite disqualifying information.Of 6918nonformer applicants, 2990 (43.22 percent) werehired, including 54 allegedly hired despite disquali-fying information.Although the Respondent em-ployed approximately 800 production employeeswhen fully staffed, substantial turnover accountedfor the high number of total hires for the 18-monthperiod involved.The General Counsel has introduced a summarywith respect to 328 former employees who are al-leged discriminatees in this case.17 Seventy ofthese individuals did not file formal applications.Another 51 were hired on various dates, but theGeneral Counsel alleges that they should have beenhired earlier.18With respect to the reasons for not rehiring al-leged discriminatees, the judge's review of anotherof the Respondent's summaries,19 as well as indi-vidual personnel files, indicates: 90 of those 207 al-leged discriminates who filed formal applicationsand were not hired did not meet the absenteeismcriteria; 17 did not meet the discipline criterion; 26did not meet the medical criteria;20 28 did notmeet more than 1 of the absenteeism, discipline,and medical criterion; and 5 met all criteria butwere not rehired in an "apparent error." Another37 alleged discriminatees were not rehired based oninformation that they were no longer interested orcould not be contacted. The remaining alleged dis-criminatees were not rehired for various individualreasons.There is no comparable specific evidenceconcerning the reasons for not hiring nonformeremployee applicants. Lovelady testified that "hun-dreds" were disqualified on the basis of informationfrom the authorization release forms and "a greatnumber" were disqualified on the basis of attitude,an interview criterion not applied to former em-ployee applicants.17 G.C. Exh. 76. Information in this 66-page summary is based on G CExhs. 77-416, which are copies of the actual Monfort personnel recordsfor the alleged discriminatees.Although the judge's decision refers atvarious points to 336 alleged discriminatees, the number originally al-leged in the complaint, we note that both the General Counsel's posth-earing brief and the brief in support of exceptions refer only to the 328alleged discriminatees covered by the aforementioned exhibit.18 This group of employees includes the 11 former employees hiredafter revision of the absenteeism criterion in Mayis R. Exhs. 194(a) and (b). The latter document covers the 34 allegeddiscrmunatees who the Respondent contends should not be included inan analysis of the preclosure work force because they allegedly quit vol-untanly prior to the 1980 plant closing.20 A review of G C. Exh. 76 and underlying personnel files indicatesthat 20 alleged discriminatees were disqualified on the basis of medicalhistory in their preclosure files, without any interview or subsequentmedical examination in 1982.D. Analysis1.The hiring criteriaThe judge enumerated several reasons for find-ing that the Respondent's hiring criteria did notviolate Section 8(a)(3) and (1) of the Act. Althoughwe agree with the judge that the criteria were notunlawful indesign, we do not rely on all of his ra-tionale.First,we do not agree with the judge'sanalysisconcerning the exculpatory significance ofthe statistical comparisons of overall hiring ratesfor former and nonformer employee applicants. Ontheir face, these comparisons indicate that essential-ly the same percentage of applicants were hiredfrom each group, and that a higher percentage offormer employee applicants were "erroneously"hired although they failed to meet one or more oftheRespondent's hiring standards.As fully dis-cussed in the section below concerning alleged dis-criminatory application of the hiring criteria, the"bottom line" statistical comparison that the judgefound to be "very significant" does not precludetheGeneralCounsel from establishing a primafacie case of discrimination and does not providethe Respondent with a complete defense to such acase.Second, we disavow the judge's reliance onthe Respondent's productivity and cost charts pur-porting to show the higher productivity attainedby the reopened Greeley plant work force and theGrand Island work force as compared with thepreclosure Greeley work force. These documentswere prepared for litigation long after the opera-tive decisions about hiring criteria were made andare therefore irrelevant to the issue of the Re-spondent'smotivationwhen making those deci-sions.SeeSpencer Foods,268NLRB 1483, 1499(1984), enfd.asmodified sub nom.Food & Com-mercialWorkers Local 152 v. NLRB,768 F.2d 1463(D.C. Cir. 1985). Finally, the, record does not sup-port the judge's conclusion that the Respondent'sdecision not to apply the subjective criterion of"attitude" or the lost-time accidents criterion toformer employee applicants favored them. There isno specific evidence indicating how many non-former employee applicants were disqualified be-cause of either criterion; nor is there sufficient evi-dence indicating how many former employeeswould have failed to meet either criterion.Notwithstanding the above considerations, weagree with the judge that the General Counsel hasnot proved discrimination in the Respondent'sdesign of its hiring criteria. The issue of discrimina-tory intentis a close oneconsidering the factors onwhich we and the judge rely to assess the GeneralCounsel's prima facie case of discrimination in theapplication of the criteria, as discussed below. On 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe other hand, the preponderance of credited evi-dence is sufficient to negate any inference of an-tiunion discriminatory motivation in the criteria'sdesign. In particular, although there are some dif-ferences, the criteria used at Greeley in 1982 werestillquitesimilar tothose developed and used forthe Grand Island reopening in 1979. It is difficultto conclude that the Respondent's officials couldhave anticipated the 1982 Greeley plant reopeningandweremotivated by union animus towardformer Greeley employees when designing hiringcriteria for Grand Island. At that time, the Greeleyplant was stillunionized,had not yet closed, and infact had not yet even been struck.We also fmd that, even without the irrelevantproductivity comparison charts prepared for thislitigation, there is sufficient credible evidence tosupport the legitimacy of the Respondent's desireto hire the best possible work force by remedyingpast production problems at Greeley through theuse of revised written hiring standards proven tobe effectivein hiring anew work force at GrandIsland.At the time the Respondent reopened theGreeley facility,Greeley preclosure informationand GrandIsland openinginformation demonstrat-ed that Greeley was unprofitable and inefficientand that Grand Island was profitable and efficientusing a work force hired pursuant to the new crite-ria.Similarly, in specific reference to the medicalcriteria used at Greeley in 1982, Conklin's creditedtestimony establishedan empirical,nondiscrimina-tory basis for the design of these criteria.The differences between the specific criteria usedat the respective facilities also fail to demonstrateunlawful design. The Respondent's witnesses credi-bly testified that they felt the more restrictive ab-senteeismcriterionwas a reasonable standard tosecure sufficient numbers of qualified applicants be-cause unemployment in Greeley, Colorado, in 1982was higher than it had been in Grand Island, Ne-braska, in 1979. There also is credible testimonythat, unlike the situation at GrandIsland, the Gree-ley plant had been closed for 2 years and the Re-spondent desired a more extended period of time toexamine the attendance and discipline records offormer employees. Furthermore, although the in-formation contained in former employees' files wasobviously in the Respondent's possession,the Re-spondent's officials did not review those files untilafter the criteria were established and the applica-tion process had begun. Therefore, we reject theargumentthat the absenteeism and discipline crite-riawere intentionally designed to eliminate formeremployees from the Respondent's initial comple-ment of the reopened work force.Even absent proof of specific discriminatory mo-tivation,however, the General Counsel and theUnion argue that several of the Respondent's hiringcriteria, either individually or collectively, were in-herently destructive of employee rights.21 Thethrust of this argument is that the Respondent's re-fusal to give former employees preferential rehiringconsideration, its disregard of the proven skill andexperience of former employees, and its use of astrict absenteeism criterion, as well as medical cri-teria disqualifying persons for infirmities endemictomeatpacking jobs, had such adverse effects onthe prior unionized work force that no independentproof of unlawful intent to discriminate was neces-sary.We find no merit in thisargument.Initially,we find no statutory right of preferen-tial rehire for former employees permanently laidoff for economic reasons 2 years earlier with noreasonable expectation of recall. It is undisputedthat all contractual hiring preferences had expiredby 1982, and there was no allegation that the Re-spondent had an obligation to bargain with theUnion as the representative of Greeley productionemployees. In these circumstances, the Respondentwas free to select its own work force and was notobligated to hire or to prefer in hiring any formeremployees, provided its refusal was not based ondiscriminatoryreasons.22The Respondent's failure to consider industryskill and experience also had no inherently destruc-tive effect on the statutory rights of unionizedformer employees. The Respondent did not ex-clude experiencedworkers from eligibility forrehire.Rather, it placed experience and inexperi-ence on equal footing, neither preferring nor inhib-iting the hiring of former unionized employees.The Respondent's conduct is clearly distinguishablefrom practices that a priori disqualify all or most ofa group of prounion former employees fromrehire.23 In addition, according to credited testimo-ny, neither the Respondent's past practice at Gree-ley and GrandIsland northe general meatpackingindustry practice favored skill and experience as21 SeeNLRB Y. Great Dane Trailers,388 U.S. 26, 33 (1967). Inherentlydestructive conduct has been described as action which has "far reachingeffects which would hinder future bargaining,or . . . discriminates solelyupon the basis of participation in strikes or union activity,"PortlandWil-lamette Co. v. NLRB,534 F.2d 1331, 1334 (9th Cir 1976), or which cre-ates "visible and continuing obstacles to the future exercise of employeerights."Inter-Collegiate Press v.NLRB,486 F.2d 837, 845 (8th Cir. 1973),cert denied 416 U.S 938 (1974) Accord:Amoco Oil Co.,285 NLRB 918,920 (1987).22See,e.g.,Mini-Industries,255 NLRB 995, 1005(1981).29 See,e.g.,Inland Container Corp.,267 NLRB 1187 (1983), and 275NLRB 378 (1985),andMasonCity Dressed Beef23,1NLRB 735 (1977),enfd. as modified sub nom.Packing House Services v. NLRB,590 F.2d 688(8th Cir. 1978), in which successor-employers refused to rehire unionizedemployees of the predecessor. See alsoGreat Plains BeefCo., 241 NLRB948 (1979) MONFORT OF COLORADO79hiring criteria for production jobs requiring fewskills and little training.Although the documentary evidence indicatesthat the original absenteeism criterion at Greeleydisqualified slightly more that one-third of the pre-closure work force, there is no evidence indicatingthat neutral application of this undisputedly pro-duction-related criterion would have had less of animpact on nonformer employee applicants. Finally,although the Respondent's medical criteria wouldon their face be likely to disqualify some formeremployees because they had worked in a packingplant where the risk of suffering from disqualifyinginjuries or illnesses was greater than for the generalpopulace, none of these disabilities was a conse-quence solely of past employment with the Re-spondent.The criteria would similarly disqualifynonformer employee applicants who had workedfor other meatpackers. Only applicants with no in-dustry experience might be "favored." In fact, themedical criteria effectively disqualified only a smallpercentage of former employee applicants.We conclude that the hiring criteria, consideredseparately or collectively, were not on their faceinherently destructive of employee rights, bearingtheir own indicia of unlawful intent.24 We furtherconclude that the Respondent did not violate Sec-tion 8(a)(3) and (1) with respect to the design of itscriteria for hiring a new work force at the Greeleyplant in 1982.2.The requirement of a formal individualapplicationAs noted, the Respondent was entitled to consid-er all applicants for employment at the reopenedGreeley facility on an equal nondiscriminatorybasis,without giving any rehiring preference toformer employees. Accordingly, we agree with thejudge that the 'Respondent" was entitled to insistthat all job applicants, including former employees,follow the same application procedures. Althoughitwould seem that the Respondent could have ac-cepted individual union form letter applications, it24The General Counsel and the Union rely onSpencer Foods,supra,andRushton & Mercier Woodworking Co,203 NLRB 123 (1973), enfd.502 F.2d 1160 (1st,Cir. 1974), cert. denied 419 U.S. 996 (1974), in supportof their argument that the Respondent's conduct was inherently destruc-tive.We find both cases distinguishable because of the foreseeable magni-tude of the adverse effects of hiring practices in those cases on employeeswho had engaged in protected union activities.InRushton,a whollyowned subsidiary disguised as a continuance of the original employer re-opened 4 months after an economic shutdown,hired an entirely newwork force, and engaged in a scheme to substitute a new, less expensiveunion for the one that had represented the laid-off employees.InSpencerFoods,the only hiring criterion identified as discriminatory was a pretex-tual antmepotism rule that precluded reemployment of approximately halfof the unionized preclosure work force and was not consistently appliedat the employer's other facilities. SeeKessel Food Markets,287 NLRB426 (1987),enfd.868 F.2d 881 (6thCir. 1989).was not discriminatory to insist that all applicantsfile the same formal Monfort employment applica-tion for all production jobs.We reject the argument in exceptions that theRespondent deceitfully concealed the fact that itwould not consider any person who submitted aform letter application through the Union in aneffort to limit former unionized employees to asmall fraction of its initial bargaining unit comple-ment.We agree with the judge's finding that theRespondent's application processwas commonknowledge in the community and was made avail-able for the exclusive benefit of former employeesduring special application sessions on March 17 and18. In addition, we find that employee RaymondSwanson's testimony concerning discussion of theapplication process at a union meeting in January1982 and written correspondence involving the Re-spondent, the Union, and former employees duringFebruary and early March belies any contentionthat the Union and former employees were left inthe dark as to the need to submit an application ac-ceptable to the Respondent.Finally, although there is credited, uncontrovert-ed testimony about two instances when the Re-spondent's assistant personnel manager, Ewing, in-dicated to individual former employees the futilityof filing a formal Monfort application, we fmd thatthese incidents are too few to warrant a generalfinding of futility justifying the failure to file suchan application, considering the Respondent's otherefforts to provide former employees opportunitiesto apply. Therefore, we adopt the judge's findingthat the Respondent did not violate Section 8(a)(3)and (1) by failing to consider for employment those70 former Greeley employees who failed to applythrough the Respondent's formal hiring process.3.Application of the criteriaWe agree with the judge that the General Coun-selhas established a prima facie case concerningdiscriminatory application of the hiring criteriawith respect to those 258 alleged discriminateeswho did file one or more formal Monfort job appli-cations.We find, however, that the judge failed togive proper weight in his evaluation of this primafacie case to a substantial body of evidence indicat-ing disparate treatment of former employees' appli-cations.Furthermore, given the evidence showingthat the Respondent actually treated former em-ployees less favorably than nonformer employeesin its application of the hiring criteria, we find thatthe judge erred in concluding that, as to all butfive former Monfort employees who the Respond-ent essentially admitted were not rehired as a resultof "error," the Respondent established a defense 80DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDunderWright Line25by showing that the finalresult of this process was the hiring of essentiallyequal percentages of the former employee and non-former employee applicant pools. Consequently,we find that the Respondent unlawfully discrimi-nated against former employee applicants by themanner in which it applied its hiring criteria.With respect to the General Counsel's primafacie showing, we agree with the judge that an in-ference of unlawful discriminatory motivation maybe drawn from evidence of. the Respondent'sknowledge of its former employees' union member-ship,participation in the 1979-1980 strike, andpoststrike grievance and other protest activities; theRespondent's open hostility to the employees'union activities and to the possibility of unioniza-tion of the reopened Greeley plant work force; andthe numerous unfair labor practices found here andin previously cited cases involving these parties attheGrand Island plant.26 The judge gave noweight, however, to the markedly disparate waysinwhich the Respondent used prior employmenthistory as a basis for disqualifying former Greeleyemployee applicants.The Respondent had available and closely scruti-nized the personnel files of all former employees toverifywhether they met its criteria. These filescontained information on employees' absenteeism,discipline, and medical condition, which, in a sub-stantialmajority of instances, constituted the exclu-sive basis for deciding not to rehire former employ-ees. By contrast, past employment records for non-former employee applicants were reviewed only ifsufficient informationwas provided through theRespondent's use of authorization release forms tocheck references. These forms sought only attend-ance, discipline, and accident records, and theygave no guidance to employers about how to setforth such information in a manner permittingmeaningfulevaluationunder the Respondent'shiring criteria. Lovelady's testimony indicates thatno more than 25 percent, and perhaps as few as 12-1/2 percent, of the forms were returned with suffi-cient information. The Respondent made no effortat followup. Nonformer employee applicants werepresumed to meet the hiring criteria if there was nospecific disqualifying information.The disparity resulting from the foregoing isstriking. Even based on the Respondent's own sum-25 251 NLRB 1083(1980), enfd 662 F.2d 899(1stCir. 1981), cert.denied 455 U S 989(1982), approvedinNLRBv.TransportationManage-ment Corp.,462 U.S 393 (1983)26 Contrary to the Respondent's contentions,this strong evidence ofantiunion motivation is not outweighed by its willingness to communicateand negotiate with the Union prior to March 25, 1982, or by the fact thatsome of the Respondent's employees at Greeley and at other facilities arerepresented by unionsmary,27 36 percent of the 369 former employeeswho filed formal Monfort applications in 1982were not hired because they failed to meet eitheror both of the criteria of absenteeism and disci-pline. (This does not include the 11 former employ-ee applicants hired only after the absenteeism crite-rion was revised.) On the other hand, the applica-tions of at least 75 percent of nonformer Monfortapplicantsmust in practice have received noreview at all with respect to these criteria. An ad-ditional 6 percent of former employee applicantswere disqualified on the basis of at least 2-year-oldmedical information without the benefit of a cur-rentmedical examination that apparently was of-fered to all nonformer employees who otherwisemet, or were presumed to have met, the Respond-ent's hiring criteria. 28Apart from the generalized statement by Love-lady that "hundreds" of nonformer employees weredisqualified on the basis of authorization releaseform information and a "great number" were dis-qualified on the basis of attitude assessed during 15-minute interviews, there is no specific evidenceshowing why nonformer employee applicants werenot hired.Whatever the factors may have been, itisobvious that fewer than one out of every foursuch applicants could have been disqualified on thebasis of criteria that disqualified over 40 percent offormer employee applicants and over 90 percent of27 R. Exh.195(c)In reviewing the evidence with respect to the Re-spondent's reasons for not hiring each of the alleged discriminatees and inspecifically finding that the Respondent violated Sec.8(a)(3) by the "ap-parent error" of nothiringMichael Cervantesand VinceChacon, thejudge apparently accepted the General Counsel's contention that those 34persons who left production unit jobs with the Respondent prior to theMarch 1980 closing should be considered in the group of former employ-ees.Twenty-four of theseindividuals did not meet the Respondent'soriginalcriteria forrehire.We agreewith theGeneral Counsel. For pur-poses of this litigation,the group of former employees should include allpersonswho workedin the union-represented unit fromSeptember 1979and who had personnel records that the Respondent would review aspart of the1982 hiring processWe also find merit in the General Coun-sel's argument that the Respondent has failedto prove that any of the 51persons allegedly hiredafterthe strike but for whomthere are no 1980attendance records worked in production jobs at theGreeley plantduring therelevantpreclosure periodMost significantly, there is no evi-dencethatanyof theseindividuals had personnel records that wouldhavebeen subject to review in considering their applicationsfor employ-ment at theGreeley plantin 1982. The Respondent has treated each ofthem as meeting its hiring criteria.(We do not,however, agree with theGeneral Counsel that the 21 individualswho werehired in Septemberand October 1979, but forwhom no 1980 attendance records exist, shouldbe excluded fromthe total of former employeeapplicants.)Accordingly,the analysis in R Exh. 195(c) shouldbe revised by adding the group of34 and by subtractingthe groupof 51 from the totalnumber of formeremployees.In sum, properly calculated, the total number of former em-ployees forpurposes of comparisonwith thenonformer employee appli-cant group is 352.28 The aforementioned percentagesof formeremployees who failed tomeet the absenteeism,discipline, andmedical criteria would be evenhigher ifR Exh.194(c)was revised as discussed above. MONFORT OF COLORADO81allformer employee applicants who were nothired.29The Respondent contends that it would be un-reasonable to expect an employer to overlook spe-cific information about an employee's employmenthistory when it has such information in its posses-sion.We do not, however, find fault with the Re-spondent's use per se of former employees' person-nel files.We find fault with thatuse inlight of theRespondent's manifest lack of concern for obtain-ing comparable information in processing approxi-mately 6000 nonformer employee applications,even though experience and common sense wouldlead the Respondent to believe that many of theseapplicants (perhaps as many or more than formeremployee applicants) would not meet the criteriafor absenteeism, discipline, and medical conditionbased on their past employment records. As inSpencer Foods,268 NLRB at 1486 fn. 10, it is theuse of former employees' personnel files to subjectformer employees to greater scrutiny that provesdiscrimination in violation of Section 8(a)(3).The discriminatory effect of an application proc-ess that in practice exempted most nonformer em-ployee applicants from reviewunder the absentee-ism, discipline, and past medical ' condition criteriawas magnified by the disparately favorable mannerinwhich the Respondent interpreted prior employ-ment information received about nonformer em-ployee applicants. As set forth below, the recordcontains numerous examples of practices involvingstringent application of hiring criteria to formeremployee applicants as contrasted with lenient ap-plication of such criteria to nonformer employeeapplicants.Absenteeism:In evaluating absences per annum,the Respondent treated fractions of a year as fullyears for nonformer employee applicants withoutany corresponding projection of absences based onthe number already incurred in the partial year. Inaddition, becauseMonfort's authorization releaseform requested only that a prior employer specifythe number of absences during a 3-year period, theRespondent could not accurately apply its ab-sences-per-annum standard to nonformer employee2n. The allegedlycountervailingfavorabletreatmentaccorded formeremployeeapplicants bythe Respondent's decisionnot to applythe atti-tude criterionto them wasobviouslymeaningless to those never accord-ed the personal interviewinwhich the attitude of nonformerapplicantswas assessed.Furthermore,as previously stated,there is no evidentiarybasis for determininghow many formeremployeeapplicants would havebeen disqualifiedon the basis of attitude.The favorable effect of the deci-sion not toapply theaccidentscriterion to former employeeapplicants islikewise not apparent in the absenceof any specificevidence indicatinghow many nonformer employee applicants were disqualified on this basisand how many formeremployee applicants would have been disqualified.Informationabout nonformer employees'accidentswould likely come tothe Respondent's attention only on the 25 percent or fewer authorizationrelease formsthatwere useful in the hiring review process.applicants.Rather, it averaged their absences.30Lovelady testified, however, that a former employ-ee's interimemployment attendance record wasconsidered only if the former employee worked afull year. In addition, the Respondent did not giveformer employees the benefit of averaging. Instead,former employees were disqualified if their ab-sences exceeded the standard set for any yearwithin the review period.We also note that many nonformer employeeswere rated "poor" or "fair" in attendance by theirprevious employers on release forms. The Re-spondent essentially ignored these ratings unless theprior employer actually specified the number ofdays an employee was absent. Therefore, non-former employees such as GregoryBaladez,Angelo Benzor, NancyBlum, andBrian Bray werehired,despite reference reports indicating theywould not be rehired because of attendance prob-lems. Similarly,the Respondent disregarded sum-mary reference reports that nonformer employeeapplicants had been discharged or would not be re-hired because of poor attendance and absenteeism.Medical:The Respondent rejected 20 former em-ployee applicants for medical reasons based solelyon 2-year old information contained in their medi-cal records. As inSpencer Foods,supra at 1486, amajority of the former employees who were reject-ed for medical reasons were disqualified withoutthe benefit of a contemporary medical examina-tion.31By contrast, nonformer employee appli-cants,including those who reported a potentiallydisqualifying medical condition, were given an op-portunity to undergo a currentmedical examina-tion. Several nonformer employees with potentiallydisqualifying conditionswere hired after initiallybeingdeferredsubjecttoadditionalmedicalreview.32 Severalother nonformer employees were30 For example,nonformer employeeBetty Alirezwas hired despite areference check that revealed that she had been absent 22 days duringher 2 years and 3 weeks of prior employment.Her absences were aver-aged over 3 years thereby satisfying the Respondent's revised 10-ab-sences-per-yearmaximum. Similarly, nonformer employee applicantNancy Blum's 90.9 hours of absence in 5 months of employment with aprevious employer was acceptable as the result of a 2-year averagingperiod.81 For example,former employee and Union Steward James Luttrellsuffered a back sprain in 1979. After a period of convalescence, he re-turned to work with no medical restriction. Luttrell testified that he hashad no further medical treatment.The Respondent refused to rehire Lut-trell or to afford him a current physical examination. Former employeeValentine`Rodriguez was not rehired because the Respondent's doctorimposed a 40-pound lifting restriction without the benefit of a currentphysical examination after review of medical records from another physi-cian who performed surgery on Rodriguez 4 years earlier.Following ashort period of light-duty convalescence after this surgery, Rodriguezperformed his former Monfort job and subsequent interim employmentsuccessfully despite lifting requirements which easily exceeded the 40-pound weight restriction.32 Examples include Brian Buchanan, Alberto Eurest, Jose Florex, Pa-triciaHard,RobertHettinger,JerryLudkins,Wayne Moon, MyrtleRogers, and Dennis Romines 82DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDhired despite confirmed medical restrictions compa-rable to those which disqualified former employ-ees.33 Finally, we note that the Respondent hiredseveral nonformer employee applicants who pos-sessedarguablyworsemedicalhistoriesthanformer employees denied rehire.34 In sum,the Re-spondent displayed a willingness to accommodatenonformer employee applicants' physicallimita-tionsandmedical conditions,but inexplicablydenied such favorable application of its medical cri-teria to similarly situated former employees.Discipline:The application of the discipline crite-rion was disparate both because many disciplinaryincidents concerning nonformer employee appli-cants escaped consideration by virtue of the Re-spondent's information-gathering process and be-cause, even when details of the discipline wereknown, the Respondent did not use an objectivestandard for determining what constituted disquali-fying discipline or discharge for "just cause." TheRespondent's hiring criteria called for the rejectionwithout qualification of any applicant who had re-ceived written disciplinary action within the previ-ous 3 years. The Respondent did not, however,rejectnonformer employee applicants who hadbeen disciplined unless their previous employerssupplied the reasons for the discipline, and the Re-spondent did not ask the previous employers to fur-nish that particular information. Furthermore, noclear uniform standard was applied in assessing thesignificance of reasons that were known. Whethera particular notation on a nonformer employee ap-plicant's reference form was disqualifying depend-ed solely on Lovelady's subjective judgment.35 Al-33 For example,nonformer employee Ernest Gauna Jr. was hired de-spite a medical restrictionthathe "can't climb ladders-work on plat-form etc "By contrast,three formeremployees,SusannaCruz, JimmyMahck, and LeroyMandez, were denied employment because of thesame restriction.The Respondent hired nonformer employee MarcusMcKenna with the restriction"no repetitive lifting over 40 pounds," butdenied formeremployeeRodriguez rehire because of the same restriction.Likewise,itemployed nonformer employee Jean Williamsondespite herlifting restriction,but disqualifiedMikeChacon and otherdiscriminateesbased on similar lifting restrictions The Respondent hired nonformer em-ployeeRalph Lewis despite a restriction indicating arthritis inboth shoul-ders, "shouldnot workin cold areas " It also hired nonformer employeeNancy Stewart with the restriction "no workingaroundheavy machm-ery" and despite"numbness oflow back." Former employee HenryPargas, however,was summarily disqualifiedbecause of "generalizedarthritis/tendomtis aggravatedby cold, back problems (Chirp)."34 For example,the Respondenthirednonformer employeeJerry Jud-kins notwithstanding knee surgery in 1982, a slipped disc requiring a backbrace in 1980, and a, nervous breakdownin 1979.The Respondent hirednonformer employeeWayneMoon despite "numerousphysical problems,very nervous&shaking-hands unsteady-alcoholicon antabuse."Moon, who had"vast boning experience,"was restricted to a "no finecutting or fine movementtype job."38 For example,nonformer employeeAnthony Archibeque's authoriza-tion release form reportedthat hehad been disciplined in writing and hadwalked offthe job and would not be reemployed. Although theRespond-ent's own work rules classified walking off the job as grounds for mime-diate discharge, it hired Archibequeand considered him to have quit hisformerjob voluntarily.Nonfqrmeremployee Roberta Alver was firedthough Lovelady testified that being counseled forjob performance or receiving written warnings thatdid not result in any type of suspension would notconstitute disqualifying discipline, he treated docu-ments in former employees' personnel files less fa-vorably than nonformer employee reference formsdocumenting substantially similar misconduct.36Based on the foregoing, we find that the GeneralCounsel has made a strong prima facie showing insupport of the allegation that the Respondent en-gaged in an overall pattern of discriminationagainst former employees by disparately applyingitshiring criteria.We must therefore determinewhether the Respondent has met its burden underWright Line,supra, of proving that it would nothave hired the alleged discriminatees who filedformal Monfort applications even in the absence oftheir union and other protected concerted activi-,ties.Initially,we find that the judge has greatly mis-conceived the significance of statistical hiring com-parisons based on the Respondent's summary of ap-plications processed between January 1982 and De-cember 1983. Even assuming the accuracy of thestatistical summary on which those comparisonsare based,37 the salient fact, of which the judgelost sight, is that the General Counsel has_ proven aprima facie case of discrimination that does notfrom her previousjob for not showing up. She too was considered a"voluntary quit" and hired as part of the Respondent's initial comple-ment.36 For example,former employee Alfred Pargas was denied rehire be-cause of purported disqualifying discipline consisting of a verbal repri-mand documented by a written letter concerning refusal to follow a su-pervisor's instructions.Likewise, one of the reasons former employeeManuel Gaona was refused rehire was a letter in his personnel file thatstated "company property and fellow employees'property in locker."The letter does not contain any statement of discipline but merelywarned Gaona that the practice of storing company equipment in lockersmust be stopped By comparison, nonformer employee Jessie Flores washired by the Respondent despite a prior discharge for "suspected theft orintention to do so." The other reason given for failing to rehire Gaonaalso indicates disparate treatment.The Respondent stated that its policyof not hiring employees currently working for its subcontractors preclud-ed hiring Gaona,yet the record indicates that the Respondent hired non-former employee Randy Varela despite the fact that he was working forthe same subcontractor.34 Except for our findings in fn 27, supra, we do not pass on the issuesraised by exceptions to the,fudge's uncritical acceptance of the Respond-ent's statistical comparisons as accurate.We find,however, that the judgecould not establish the truth of factual assertions in the Respondent'ssummaries merely by crediting the testimony of Myra Monfort.Althoughthiswitness was responsible for compiling the summaries in preparationfor litigation,she played no part in the hiring process and relied on thesame raw record materials from which the General Counsel and theCharging Party have drawn markedly different summaries.As the judgehimself noted, these competing summaries are all the product of partisan,subjective interpretation.He seemed,however, to overlook this observa-tion,aswell as his accurate statement that the individual personnelrecords of the discriminatees provided a more complete basis for consid-ering the General Counsel's allegations and the Respondent's defenses,when he relied on the Respondent's summaries in making conclusionsabout the individual reasons assigned for not hiring the alleged discrimin-atees. MONFORT OF COLORADO83rely on statistical comparisons of hiring rates. Spe-cifically, theGeneral Counsel has proven that (1)the application of the Respondent's hiring criteriadisqualifiednumerous former employees on thebasisof prior employment information that waseither unavailable or overlooked with respect tononformer employees; and (2) the application ofthe hiring criteria resulted from a discriminatorymotive manifested by the Respondent's knowledgeof and notorious, frequently unlawful, opposition tothe former employees' union activities.The Respondent's statisticaldefense isthereforenot directly responsive to the nonstatistical evi-dence of specific discriminatory treatment revealedby the prima facie case. Indeed, the Respondent'sstatistical comparisons would be meaningful only ifitactually had applied the same hiring criteria toall applicants. As we have shown, however, it didnot do that. In effect, it used two sharply differentsetsof criteria-a relatively stringent set for itsformer employees and a relatively lenient one forallother applicants. That this disparate treatmenthappened to produce roughly equal selection ratesis simply a statistical artifact of no probative value(except insofar as it indicates that, had the Re-spondent evaluated the two groups of applicants bya common standard, former employees would havefared better than nonformer employees).In sum,the "bottom line" defense that former employeeand nonemployee applicants were hired in virtuallythe same proportion to their respective applicantpools does not rebut the evidence of disparatetreatment resulting from the threshold disqualifica-tion of former employee applicants on the basis ofthe absenteeism, discipline, and medical history cri-teria.38We therefore find that the Respondent failed toshow that it would not have hired any of the al-leged discriminatees who filed formal Monfort ap-plications even in the absence of their union mem-bership and activities. In this regard, we find thatthe bare assertion of individualreasonsfor disquali-fication set forth in the Respondent's summaries isinsufficient to meet the Respondent's burden underWright Line.Disqualification for failing to meet thecriteriafor absenteeism; discipline, andmedicalcondition must be considered suspect in light of theblatantly disparate manner in which the Respond-ent applied those criteria, or failed to apply them atall, tomost nonformer employee applicants. Fur-thermore, in light of the overwhelming evidence ofan overall pattern of discrimination in the hiringse Cf.Connecticutv.Teal,457 U.S 440 (1982) ("bottom line" defenseof higher promotion rate for eligible black candidates in Title VII casedoes not rebut evidence of disparate impact on protected group's thresh-hold opportunities to become eligible candidates).process and in the absence of any specific evidenceconcerningthe reasons for disqualifying nonformeremployee applications,we are not persuaded byother hearsay and subjectively interpreted reasonsfor not hiring alleged discriminatees, such as the al-leged receipt of information that an individual wasno longer interested in employment. Finally, for es-sentiallythe same reasons,we fmd that the Re-spondent has failed to rebut the prima facie case ofdiscrimination with respect to those alleged discri-minateeswho the General Counsel contends wouldhave been hired earlier but for the Respondent'sdisparate application of its hiring criteria.Based on the foregoing, we fmd that the GeneralCounsel has proven that the Respondent discrimi-nated against former employees who sought reem-ployment at the reopened Greeley plant by dispar-ately applying its facially neutral hiring criteria tothe detriment of those individuals. Accordingly, wefurther find that the Respondent violated Section8(a)(3) and (1) of -the Act when it failed to rehireor delayed rehiring those alleged discriminateeswho filed formal Monfort applications for reem-ployment at the Greeley plant.II.THE TERMINATION OF JAMES LITTLEJames Little was discharged on March 10, 1983,purportedly for an unexcused absence based on hisfailure to report to the Respondent's nurse aftersustaininga job-related injury. The judge foundthatLittle'sdischarge did not violate Section8(a)(3) of the Act. We disagree.InMay 1982, Little was twice counseled aboutjob performance.39InJuly 1982, Little com-menced union organizational activities including at-tending union meetings and distributing cards. Hejoined the employee organizing committee inAugust. In late July or early August, Little toldSupervisor George Osborn, who later became Lit-tle's supervisor, that Little wanted to get the Unionback in the plant. On August 13, 1982, Little re-ceived a step 3 written warning for poor work. per-formance. On August 20, 1982, Little received astep 4 3-hour suspension. In a meeting about thisdiscipline,Osborn, who had supervised Little foronly 3 days, told Slaughter Production Superin-tendent Don Hergenreter that Little was creatingtrouble and not performing his job properly. Afterthis suspension, Little was reassigned to the kill99 The General Counsel and the Union contend that the Respondentfailed to establish that such counseling formally placed Little in discipli-nary steps 1 and 2 of the Respondent's progressive disciplinary system.(Step 5 in the progressive disciplinary system means termination.) In lightof our finding below that the step 5 termination of Little foran unex-cused absence was pretextual, we find it unnecessary to decide whetherLittle was in fact improperly accelerated through the disciplinary system 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfloor, where he received no discipline but wherehe repeatedly heckled Supervisor Dean Behne andvisitors touring the plant about unionism.On March 6, 1983, Little was reassigned fromthe kill floor to the sawdust coolers where he wassupervised by Mike Voris for the remaining 4 daysbefore his termination. On March 8, he cut a one-half-inch hole in his left ring finger. A doctor oper-ated and gave Little prescription medicine and areturn-to-work slip for light-duty assignment thenext day. On March 9, Little's wife telephoned theRespondent with a message that Little's "fingerwas swollen and sore, he knew he could not workthat day . . . [and] if he felt better, he would prob-ably be in to see the nurse." Little never reportedtowork on March 9. He slept most of the day,laterexplaining that themedicinemade himdrowsy.When Little reported for work on March 10,Voris said that he would not have a troublemakerworking for him and that he had heard from thekillfloor that Little was always in trouble. Vorisinstructed Little to visit the nurse's station in prep-aration for light-duty work.When Little reportedto the nurse, Conklin told him that he had been re-leased and had been expected to report for light-duty work the day before. Thereafter, Little brieflyreported to the kill floor pending a midmorninginterview with Voris and Hergenreter. At this ter-mination interview,Voris stated that Little hadbeen tardy, was a troublemaker, and was notneeded in his department. Hergenreter stated thatLittle had been expected to report for light-dutywork the previous day. Little replied that his handhad swollen, he was sick at night, and he wasunable to get any sleep.Hergenreter terminatedLittleforfailuretoreport to the nurse, an action which he regarded asan unexcused absence. Hergenreter admitted duringhis testimony in this proceeding that absences re-sulting from injuries sustained on the job are ex-cused absences and, that the Respondent's publishedwork rules and policies do not require an employeeinjured on the job to report to the nurse on thenext workday.40We agree with the judge that the General Coun-sel established a prima facie case of discriminatorymotivation for Little's discharge based on the Re-spondent's history of union animus, knowledge ofLittle's and employees' union activities, and the nu-merous unfair labor practices that we have found.We disagree, however, with the judge's further4° Superintendent Cecil Foote answered "Yes" when asked during histestimony whether he was "aware that employees have been terminatedfor failing to show up for work to do light-duty work after receiving anon-the-job injury." Foote did not further elaborate on this pointconclusion that the Respondent met its burdenunderWright Line,supra, by establishing that itwould have terminated Little even in the absenceof his union activities.Initially,we reject the judge's conclusion thatthe use of the terra. "troublemaker" referred to su-pervisory conversations about Little's disciplinarytrouble rather than to Little's union activities. Ontwo separate occasions, individuals who had super-visedLittle for less than a week (Osborn andVoris) accused him of being a troublemaker andinitiated discipline against him. In the first instance,Osborn was unfamiliar with Little's prior disciplinebut had been told by Little himself about hisprounion sentiments. On the day he was terminat-ed,Voris told Little that he would not have a trou-blemakerworking for him, and that Voris hadheard from the kill floor that Little was always introuble. Little received no discipline while assignedto the kill floor, but he did repeatedly vex Supervi-sor Behne with vociferous exhortations of union-ism.Finally, the references to Little's status as atroublemakermust be evaluated in conjunctionwith Supervisor Tom Galles' statement to employ-ee Arispe that employees who voted for the Unionwere a bunch of troublemakers and ought to befired.The judge found, and we agree, that thisstatementviolatedSection 8(a)(1) of the Act.Under these circumstances, we conclude that theobjections to Little as a troublemaker were euphe-mistic references to his union activities.The reference to Little as a troublemaker by thesupervisorwho initiated his termination warrantsan inference that the subsequent reason given forhisdischarge, unexcused absence for failing toreport to the nurse, was a pretext for an unlawfulmotivation to retaliate against Little for union ac-tivity.Further support for finding the Respondent'sreason for terminating Little to be pretextual' canbe drawn from Hergenreter's admission that an em-ployee's absence is not unexcused if the employeeisunable to report for work following an on-the-job injury and that company work rules do not re-quire an employee who is injured on the job toreport to the nurse the following day. The Re-spondent's witnesses failed to offer any credible ex-planationwhy, even if they reasonably expectedLittle to report to the nurse on March 9, they re-fused to accept Little's explanation that his' failureto report was attributable to continuing discomfortfrom, his on-the-job injury of the previous day.4141 Contrary to the judge, we find that Foote's passingacknowledge-ment that he was aware of employees being discharged for failing toreport for work to perform light-duty work aftersustainingan on-the-jobinjury is insufficient to rebut the prima facie evidence of discriminatorymotivation MONFORT OF COLORADO85The Respondent knew that Little was injured andthat Little's wife had reported his absence as a con-sequence of this injury.42Based on the foregoing, we find that the Re-spondent's explanation for Little's termination failsto withstand scrutiny and is pretextual. According-ly,we conclude that Little's March 10, 1983 dis-charge violated Section 8(a)(3) and (1) of the Act.Ill. 8(A)(1) ISSUESWe find merit in the exceptions to the judge'sfailure to find that the Respondent violated Section8(a)(1) by a threat and interrogation made by Su-pervisor Junior Urias in a conversation with em-ployeeEstherEstrada.According to Estrada'scredited testimony, Urias initiateda "casual con-versation"with her at her production machine inthe week prior to the June 24 representation elec-tion.Urias asked whether Estrada liked her job andsubsequently asked whether she had received acompany leafletexplainingwhy employees shouldvote "no." After advising Estrada that he had extraleaflets,Urias asked how she felt about formerworkers coming in and if she realized that shemight be losing her job.The judge acknowledged that Urias'commentswere similar to other contemporaneous unlawfulthreats by the Respondent's president Ken Mon-fort" 3 and by other supervisors that former work-erswould replace the existing work force if theUnion won the election. He nevertheless found thatthe statements made by Urias in this conversationwere hot coercive because the comments concern-ing job loss were not linked to how Estrada wouldvote in the election.We disagree. Urias raised theelection issue by referring to the Respondent's an-tiunion election literature. In the context of othermore explicit threats of job loss to employees ifthey did not vote against the Union, we find thatUrias' inquiry concerning Estrada's feelings onformer workers returning and whether she realizedthat she might lose her job would reasonably tendto convey a coercive threat of job loss if Estradavoted for the Union. We further find that Urias' in-quiries sought to elicit information from Estrada,who was not shown to be an open union supporter,about her union sympathies and about how she in-tended to vote. Particularly in light of the Re-42 Although the Respondent's absence notification policy advised em-ployees that in cases of sickness where advance notice is impossible theyare expected to call in personally,it is undisputedthat theRespondentdoes not rely on the fact that Little's wife, rather than Little himself,called in as justificationfor Little's termination.43 In light of our agreement with the judge that the text of Monfort'selection-eve speech unlawfully threatened that employees'jobs were con-tingent on the outcome of the Board's representation election, we find itunnecessary to decide whether other aspects of the same speech inde-pendently violatedSec: 8(a)(1) of the Actspondent's other preelection unfair labor practices,we fmd that these inquiries constituted coercive in-terrogation under the standard set forth inRoss-more House,269 NLRB 1176 (1984), affd. sub nom.Hotel & Restaurant Employees Local 11 a NLRB,760 F.2d 1006 (9th Cit. 1985), and therefore violat-ed Section 8(a)(1) of the Act.44We also find merit in the exceptions to thejudge's failure to find that statements made by Su-pervisorCalvin Lee Mackey to employee JerryLee Adams about 3 weeks before the election wereunlawful threats.Adams credibly testified thatMackey told him that "If the union were to comeinto the plant, the profit sharing would probablynot be there . . . [but] if the union was not to go inthere, our profit sharing would be good, it wouldprobably be there. There was no definite answereitherway."We find that Mackey's remarks un-lawfully implied a probability that the Respondentwould act differently with respect to profit sharingif the Union was voted in. His prediction about theeffects of unionization on profit sharing were notcarefully phrased on the basis of objective fact suf-ficient to convey demonstrably probable conse=quences beyond the Respondent's control. SeeNLRI v. Gissel Packing Co.,395 U.S. 575, 618-620(1969). Furthermore, Mackey's statement representsonly a slightlylesscertain variation of SupervisorJames Finney's definitive threats to employee DanaHuff in March 1983 that the Respondent's employ-ees would lose their profit sharing if they selecteda unionto represent them.We have affirmed thejudge's finding that Finney's threats violated Sec-tion 8(a)(1).We likewise find that Mackey's similarstatement to Adams had a reasonable tendency tocoerce employees in the exercise of Section 7rights and constituted an unlawful threat of eco-nomic reprisal to be taken solely on the Respond-ent's own initiative for reasons related tounion ac-tivity.Finally,we find merit in the Union's exceptionto the judge's failure to find that the Respondent'sfabrication supervisors violated Section8(a)(1) inthe week prior to the election when they stoppedto take notes of an undisclosed nature while stand-ing behind employees in the fabrication line whowere wearingunion insignia.The notetaking wasnot routine; rather it focused only on union sup-porters .4 5Fabricationworkers wearingantiunion44 We find it unnecessary to pass on any other issues of alleged unlaw-ful interrogation raised in the exceptions because any violation foundwould be cumulative and would not materially affect the remedy.45 Employee Meracle, whose testimony was generally credited by thejudge, testified without contradiction about the nonroutme aspect of thenotetaking. $6DECISIONS OF THE NATIONAL ,LABOR RELATIONS BOARDinsignia or-no insignia did not receive similar scru-tiny.Contrary to the judge, we find that such con-duct .went beyondmere casualobservation of openunion activity and created the coercive impressionof compiling a list of union supporters for whichno good cause has been demonstrated. See, e.g.,Programming & Systems,275 NLRB 1147 (1985);Crown Cork & Seal Co.,254 NLRB 1340 (1981).Although, the Respondent's supervisors were notrequired to avert their eyes from open declarationsof union sympathies, they were not permitted toconvey the coerciveimpressionthat they weremaking a special effort during work to record thedeclarants. Consequently, we find that this conductviolated Section 8(a)(1).IV. PETITIONER'S OBJECTIONS TO THE JUNE 24,1983 ELECTIONOn our conclusion that the Respondent violatedSection 8(a)(3) and (1) by discriminatorily applyingitshiring criteria,we reverse the judge and sustainthe Petitioner-Union's Objection 28, regarding thefailure by the Respondent to submit the names ofthe alleged discriminatees on theExcelsiorlist.SeeKent Corp.,228 NLRB 72, 78 (1977). We furtherfind that the additional 8(a)(1) violations found insection III above constituted objectionable con-duct. On the basis of this conduct, as well as thoseobjectionswhich the judge recommendedsustain-ing,we shall order that the June 24, 1983 electionbe set aside and that a second election shall be con-ducted.46AMENDED REMEDYWe agree with the judge that the Respondent'sunfair labor practices warrant a broad cease-and-desist order,requiring the Respondent to cease anddesistfrom committing the specific violationsfound and from violatingtheAct "inany othermanner."Furthermore,the unfair labor practicesfound in this decision,in conjunction with thosefound by thejudge, are so numerous,pervasive,and outrageous that for the reasons set forth inMonfort II,284 NLRBat 1429-1430, 1479,we shalldirect the Respondent to comply with specialmailed and published notice remedies.47We shall46 The Noticeof Second Election should include language informingemployees thatthe firstelection was set aside because the Board foundthat certainconduct bythe Respondent interferedwiththe employees'free, choice.Lufkin Rule Co,147 NLRB 341 (1964)47 See alsoTeamsters Local 115 v. NLRB,640 F.2d 392, 400-404 (D.CCir. 1981)In light of our findingthatKennethMonfort, theRespond-ent's president,has been found to have taken partin only two of the ac-tions found to be unlawful in this case,we willnot require that he per-sonally read the contentsof the noticeto assembled employees.InMon-fort II,KennethMonfort was personallyinvolvedinmany ofthe viola-tions found.Accordingly,itwas appropriate in that case to impose anotice-reading requirement on him personally.Indeed, in enforcing thatalso order the Respondent to comply with the fol-lowing special access remedies: (1) supply theUnion, on request made within 1 year of the dateof this Decision, Order, and Direction of SecondElection, the names and addresses of its currentemployees; (2) on request, grant the Union and itsrepresentatives reasonable access to the Respond-ent's bulletin boards and all places where notices toemployees are customarily posted; (3) on request,grant the Union reasonable access to its plant innonwork areas during employees' nonwork time;(4) give notice of, and equal time and facilities forthe Union to respond to, any address made by theRespondent to its employees on the question ofunion representation; and (5) afford the Union theright to deliver a 30-minute speech to employeeson working time prior to any Board election whichmay be scheduled in which the Union is a partici-pant. Provisions (2) through (5) above shall applyfor a period of 2 years from the date of the postingof the notice provided by the Order herein or untiltheRegionalDirector has issued an appropriatecertificationfollowing a fair and free election,whichever comes first.48The Board did notimpose these access remedies inMonfort IIbecauseno objections had been filed to an election held atthe Grand Island facility involved in that case. 284NLRB at 1429-1430.In this case,by contrast, nu-merous objections to the conduct of the electionhave been upheld, and a second election has beenordered.Thus, the sole reason advanced by theBoard for denying an access remedy inMonfort IIdoes not exist here. Given the widespread and per-vasive nature of the Respondent's unfair laborpractices and the need to assure a fair and freesecond election, we will impose the extraordinaryaccess remedies sought by the Union.Having found that the Respondent violated Sec-tion 8(a)(3) and (1) by discharging former employ-ee James Little, we shall order the Respondent tooffer Little immediate and full reinstatement to hisformer position or, if that position no longer exists,to a substantially equivalent position, without prej-udice to his seniority or, any other rights or privi-portion of the Board'sOrder, thecourt of appeals stressed Kenneth Mon-fort's participation in numerous unlawful actions; it contrasted that casewithTeamstersLocal 115 v. NLRB,supra at 403-404, in which the courthad denied enforcement of a similar provision because the individual or-dered to read the notice had participated in only oneof the violationscommitted In light of the foregoing,we shall providethat theBoard'snotice be read to all employeesby a companyofficial or, at the Respond-ent's option,by a Board agent. See,e.g.,J.P.Stevens& Co. v. NLRB,380 F.2d 292, 305 (2d Cir. 1967), certdewed 389U.S. 1005 (1967); J. P.Stevens& Co.,167 NLRB 258 fn. 2 (1967),enfd.in relevantpart 406 F.2d1017 (4th Cir. 1968)48 See, e.g,HaddonHouse Food Products,242 NLRB 1057,1058-1059(1979), enfd.in relevant part sub nom.TeamstersLocal 115 v. NLRB,supra. MONFORT OF COLORADO87leges previously enjoyed,and to make him wholefor any loss of earnings suffered as a result of hisunlawful termination.Having also found that theRespondent violated Section 8(a)(3) and(1) by ap-plying facially neutral hiring criteria in a discrimi-natory manner to its former employees who sub-mitted formal employment applications, we shallorder the Respondent to apply its hiring criteria toall applicants in a nondiscriminatory manner. In ad-dition,we shall order the Respondent to offer allformer employee applicants who would have beenhired on or after March 1,1982,employment in thepositions for which they would have been hiredbut for the Respondent's unlawful discriminationor, if those positions no longer exist,to substantial-ly equivalent positions,dismissing,if necessary, anyand all persons hired to fill such positions.The Re-,spondent shall also place on a preferential hiringlistall remaining discriminatees who would havebeen hired but for the lack of available jobs hadthe Respondent applied its hiring criteria in a non-discriminatorymanner.49The Respondent, aswrongdoer,bears the burden of proving that itwould not have hired former Greeley plant em-ployee applicants had they satisfied its hiring crite-ria as applied to nonformer employee applicants.Furthermore,we shall order the Respondent tomake whole all discriminatees for any loss ofwages and other benefits suffered as a result of theunlawful discharge and the unlawful failure to hireor delay in hiring them.Backpay for all discrimina-tees in this case shall be computed in accordancewith the formula set forthinF.W.Woolworth Co.,90 NLRB 289 (1950), with interest as prescribed inNew Horizons for the Retarded,283NLRB 1173(1987).ORDERThe National Labor Relations Board orders thatthe Respondent,Monfort of Colorado,Inc.,Gree-ley,Colorado,itsofficers,agents, successors, andassigns, shall1.Cease and desist from(a)Threatening employees that, if the UnitedFood and CommercialWorkers International,AFL-CIO,Local Union No. 7 won the election,the Respondent would settle the outstanding unfairlabor practice case against the Respondent,fire thepresent employees,and rehire the former employ-ees.(b) Telling employees that, if the Union lost theelection,theRespondent would fight vigorouslythe outstanding unfair labor practice case againsttheRespondent,even if it took years to do so,before the Respondent would fire even one presentemployee in order to rehire a former employee(c)Threatening employees that the plant wouldbe closed if the employees selected the Union torepresent them.(d) Threatening an employee that the employees'selection of the Union as collective-bargaining rep-resentativewould cause the Greeley plant to beclosed again,and by suggesting in that context thatthe employees form their own organization to bar-gain with the Respondent instead of selecting theUnion to represent them.(e)Unlawfully interrogating employees concern-ing their union sympathies.(f)Threatening that employees who voted fortheUnion were a bunch of troublemakers andought to be fired.(g) Threatening that employees would lose theirprofit-sharing benefits if the employees selected theUnion as their collective-bargaining representative.(h) Threatening an employee with retaliation forrevealing statements made by, a supervisor of theRespondent,which had resulted in the Union'sfiling charges against the Respondent.(i)Threatening that an employee who would tes-tifyagainst the Respondent in a Board hearingought to be shot or abandoned on some island.(j)Promising an employee free work gloves ifthe employee voted against the Union.(k) Telling an employee to solicit other companyemployees to sign a petition against the Union, inthe context of telling the same employee—that hewould be sure to, get a promotion to a leadman'sjob.(1)Unlawfully creating the impression of surveil-lance by taking notes behind employees wearingunion insignia.(m) Disparately applying its work rules to permitemployees to engage in antiunion activities in theplant while not permitting employees to engage inprounion activities.(n) Failing to rehire or delaying in rehiring, be-cause of past union membership and activities,former employees who filed Monfort applicationsfor employment concerning production jobs at thereopened Greeley plant.(o)Refusing to rehire an employee because theUnion had filed an unfair labor practice chargewith the Board against the Respondent with regardto the Respondent's termination of that employee.(p)Unlawfully terminating an employee becausehe engaged in union and/or protected concertedactivities.(q) In any other manner interfering with, re-straining,or coercing employees in the exercise of49SeeInland Container Corp, 275NLRB 378, 380 (1985).the rights guaranteed them by Section7 of the-Act. 88DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) -Offer James Little immediate and full rein-statement to his former job or, if that job no longerexists,to a substantially equivalent position, with-out prejudice to seniority or any other rights orprivileges previously enjoyed, and make him wholefor anyloss of earningsand other benefits sufferedas a result of the discrimination against him in themanner setforth in the amended remedy section ofthis decision.(b)Offer Ruth De Vargas and those former em-ployees whom it has unlawfully refused to rehireimmediate and full reemployment in the positionsfor which they would have been hired but for theRespondent's unlawful discrimination, or, if thosepositions no longer exist, to substantially equivalentpositions at the Respondent's Greeley, Coloradoplant,without the loss of their seniority or anyother benefits,dismissing,if necessary, any and allpersons hired to fill such positions; make each ofthem, as well as those former employees whom ithas unlawfully delayed in rehiring, whole for anyloss of earnings and other benefits resulting fromthe discrimination against them; and place on apreferential hiring list all remaining discriminateeswho would have been hired but for the lack ofavailable jobs had the Respondent applied its hiringcriteria in a nondiscriminatorymanner, in themanner set forth in the amended remedy section ofthis decision.(c)Remove from the Company's files any refer-ence to the unlawful discharge of James Little andthe unlawful failure to rehire Ruth De Vargas andthe former employees discussed above, and notifyeach discriminatee in writing that this has beendone, and that the past discharge and/or failure torehire will not be used against them in any way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, -timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Mail copies of the attached notice marked"Appendix,"50 on forms provided by the RegionalDirector for Region '27, after being signed by theRespondent's authorized representative, to eachand every employee working at its Greeley, Colo-rado plant on the date on which such notice is50 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Postedby Order ofthe Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."mailed, as well as to each and every discriminateewho worked or should have worked in its plantduring the period of the Respondent's unfair laborpractices.Additional copies of the notice shall beposted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(f)Mail and post in the same manner as de-scribed above a Spanish-language translation of theEnglish-language notice. The Regional Director forRegion 27 of the Board will provide copies of theSpanish-language translation for posting by the Re-spondent.(g) Publish in local newspapers of general circu-lation copies of the attached notice marked "Ap-pendix."Such notice shall be published twiceweekly for a period of 4 weeks.(h) Convene during working time all employeesat the Greeley, Colorado plant, by shifts, depart-ments, or otherwise, and have either a responsibleofficial of the Respondent, at a departmental super-visory level or above, or a Board agent, read to theassembled employees the contents of the attachednotice marked "Appendix." The Board shall be af-forded a reasonable opportunity to provide for theattendance of a Board agent at any assembly of em-ployees called for the purpose of reading suchnotice by an official of the Respondent.(i)On request of the Union made within 1 yearof the issuance of the Order here, make available totheUnion without delay a list of names and ad-dresses of all employees employed at the Greeley,Colorado plant at the time of the request.(j) Immediately on request of the Union, for aperiod of 2 years from the date on which the afore-said notice is posted or until the Regional Directorhas issued an appropriate certification following afair and free election, whichever comes first, grantthe Union and its representatives reasonable accessto the Greeley, Colorado plant bulletin boards andall places where notices to employees are custom-arily posted.(k) Immediately on request of the Union, for aperiod of 2 years from the date on which the afore-said notice is posted or until the Regional Directorhas issued an appropriate certification following afairand free election,whichever comes first,permit a reasonable number of union representa-tives access for reasonable periods of time to non-work areas, including but not limited to canteens,cafeterias, rest areas, and parking lots, within itsGreeley,Colorado plant so that the Union may MONFORT OF COLORADOpresent its views on unionization to the employees,orally and in writing, in such areas during changesof shift, breaks, mealtimes, or other nonwork peri-ods.(1) In the event that during a period of 2 yearsfollowing the date on which the aforesaid notice isposted, or until the Regional Director has issued anappropriate certification following a fair and freeelection,whichever comes first, any supervisor oragent of the Respondent convenes any group ofemployees at the Respondent's Greeley, Coloradoplant and addresses them on the question of unionrepresentation, give the Union reasonable noticethereof and afford two union representatives a rea-sonable opportunity to be present at such speechand, on request, give one of them equaltime andfacilities to address the employees on the questionof union representation.(m) In any election which the Board may sched-ule at the Respondent's Greeley, Colorado plantwithin a period of 2 years following the date onwhich the aforesaid notice is posted and in whichthe Union is a participant, permit, on request bythe Union, at least two union representatives rea-sonable access to the plant and appropriate facili-ties to deliver a 30-minute speech to employees onworking time, the date thereof to be not more than10 working days but not less than 48 hours prior toany such election.(n)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDEREDthat the election con-ducted on June 24, 1'983, in Case 27-RC-6368 beset aside, and that the case be remanded to the Re-gional Director for Region 27 for further proceed-ings consistentwith this decision.[Direction of Second Election omitted from pub-lication.]A.E.Roybal,Donald E. Chavez,andMichael J. Belo,Esqs.,for the General Counsel.Warren L. Tomlinson, John M. Husband,andMichael M.Shultz,Esq.. (Holland & Hart),of Denver, Colorado;Charles E. Sykes, Esq. (Alaniz, Bruckner & Syke),ofHouston, Texas; andMyra Monfort, Esq.,of Greeley,Colorado, for the Respondent Employer.Martin D. BuckleyandPhilipHornbein Jr., Esqs. (Horn-bein,MacDonald, Fattor & Buckley),of Denver, Colo-rado; S.Leslie Kleiman, Esq. (Jacobs, Burns,Sugarman& Orlove),for the Charging Party Petitioner.DECISIONSTATEMENT O1 THE CASEROGER B.HOLMES,Administrative Law Judge. Theoriginal unfair labor practice charge in Case27-CA-7742was filed on 26 February 1982 by United Food and89CommercialWorkers,LocalUnionNo. 7-R, . a/k/aUnited Food and Commercial Workers, Local UnionNo. 7. The Charging Party will be referred to as theUnion, the Charging Party, or the Petitioner.' The firstamended unfair labor practice charge in Case 27-CA-7742 was filed on 8 March 1982 by the Union. Thesecond amended unfair labor practice charge in Case 27-CA-7742 was filed on 17 November 1983 by the Union.The General Counsel of the National LaborRelationsBoard issued on 21 September 1983, a second amendedcomplaint, and notice of hearing in Case 27-CA-7742againstMonfort of Colorado, Inc. The Respondent willbe referred to as the Employer, the Company, or the Re-spondent. The General Counsel's second amended com-plaintwas further amended by the counsel for the Gen-eral Counsel during the course of the hearing. That com-plaint, as amended and as supplemented by lists of al-leged discriminateesby the counsel for the GeneralCounsel,setsforth the General Counsel's unfair laborpractice allegations in issue in this proceeding insofar asCase 27-CA-7742 is concerned.zThe unfair labor practice charge in Case 27-CA-8072was filed on 29 September 1982 by the Union against theEmployer. A settlement agreement with the Employerwas approved in that case on 13 April 1983 by the Re-gionalDirector for Region 27 of the Board. An ordersetting aside settlement agreement and complaint andnotice of hearing was issued in Case 27-CA--8072 on 25November 1983 by the Acting Regional Director forRegion 27 of the Board.The original unfair labor practice charge in Case 27-CA-8316 was filed on 24 March 1983 by the Unionagainstthe Employer. The amended unfair labor practicecharge in Case 27-CA-8316 was filed on 25 April 1983by the Unionagainst theEmployer. The General Coun-sel of the Board issued on 13 September 1983 a com-plaint and notice of hearing in Case 27-CA-8316 againstthe Respondent.The unfair labor practice charge in Case 27-CA-8563was filed on 5 October 1983 by the Union against theEmployer. The General Counsel of the Boardissued on25 October 1983 a complaint and notice of hearing inCase 27-CA-8563 against the Respondent.The unfair labor practice charge in Case 27-CA-8716was filed on 24 February 1984 by the Union against theEmployer. The General Counsel of the Board issued on8May 1984 a complaint and notice of hearing in Case27-CA-8716 against the Respondent.In the General Counsel's complaints, it is alleged thattheRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (4) of the1The name of the Union appears as corrected on the first day of thehearing.2 The formal documents and the numerous other exhibits pertaining tothe legal pleadings in these cases are voluminous The foregoing and thefollowing paragraphs in this section do not purport to recite all of thepleadings,motions, responses,and orders which are all in the exhibit filefor reference by those who have a need to do so. Instead, as mmdicatedabove, the amended and supplemented document referred to sets forththe General Counsel's unfair labor practice allegations in issue in this pro-ceeding insofar as that case is concerned. The other cases will be treatedsimilarly. 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAct. In answers filed to the General Counsel's complaint,theRespondent denied the commission of the allegedunfair labor practices,and the Respondent raised certainaffirmative defenses to those allegations.-The petition in Case 27-RC-6368 was filed on 19 No-vember 1982 by the Union which sought to be the col-lective-bargaining representative of a unit of the Employ-er'semployees at the Employer's Greeley, Coloradoplant.The representation election in Case 27-RC-6368was conducted, on 24 June 1983 by the Board. TheUnion did not receive a majority of the valid votes castat the election. The Union filed the petitioner's objec-tions to conduct affecting the results of the election inCase 27-RC-6368. Thereafter, the Regional Director forRegion 27 of the Board issued on 25 August 1983 a Sup-plementalDecision,Director of Second Election, andContingent Direction of Hearing.The Employer request-ed review of that decision by the Board in Washington,D.C. The Board granted on 13 October 1983 the Em-ployer's request,in part,and remanded the Petitioner'sObjection 28 to the Regional Director for consolidationwith Case 27-CA-7742 and the other objections for afull determination of the issues prevented.The RegionalDirector for Region 27 of the Board issued on 14 Octo-ber 1983 an order directing hearing,consolidating cases,and notice of hearing,wherein the issues involved in Ob-jections 2-5, 8, 10, 15, 17, 19, 23, and 28 were referredfor hearing.The hearing in this proceeding was held on 53 days atDenver, Colorado. The hearingopened on14 November1983 and the hearing closed on 12 December 1984. Thetime for the filing of posthearing briefs was extended to1May 1985. The counsel for the General Counsel, theattorneys for the Charging Party, and the attorneys forthe Respondent filed briefs,which were argued persua-sively from their respective points of view of the evi-dence and the legal issues in these cases.Not surprisingly in a transcript of the size or the onein this proceeding, the various court reporters who re-corded the hearing have made some errors in transcrib-ingwhat was said at the hearing.Nevertheless, thoseerrors,such as the spelling of some names and words,are not truly significant in determining the issues in thisproceeding. Those errors can be recognized easily by aknowledgeable person reading the transcript.One errorwhich should be apparent, but may not be to everyone,is an error at transcript page 1953 which attributes to methe comments about "this big, stinking red herring." Inreality, I did not make that argument. As indicated attranscript pages 1952 and 1953,I afforded the attorneysanother opportunity to make further comments on thepending matter, but the argument that follows on tran-script pages 1953 and 1954 was made by one of thecounsel for the General Counsel and not by me. Whileother examples could be cited, the foregoing illustratesand furnishes one exampleof an error bythe court re-porter which is not truly crucial or significant in deter-mining the issues presented in these cases.FINDINGS OF FACT1.JURISDICTIONThe Respondent has been, at all times material, a Dela-ware corporation,and it has been engaged in the slaugh-ter and sale of beef at its facility located in Greeley, Col-orado. On an annual basis,the Respondent has sold andshipped products of a value whichis in excessof $50,000directly to points located outside the State of Colorado.Based on the foregoing facts admitted in the pleadings,and the evidence presented in these cases,I find that theRespondent has been,at all timesmaterial,an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.LABOR ORGANIZATIONBased on the pleadings and the evidence presented inthese cases,I find thatthe ChargingParty hasbeen, atall times material,a labor organization within the mean-ing of Section2(5) of the Act.III.THE WITNESSES AND CREDIBILITY RESOLUTIONSThere were 73 persons who were called to testify aswitnesses during the hearing in this proceeding.Some ofthosewitnesses testified on more than one occasionduring the course of the 53 days of the hearing. Thetranscript exceeds 9000 pages,and there are hundreds ofpages contained in the exhibits.The findings of fact throughout this decision are basedon the credited portions of the testimony by the wit-nesses;certain facts which were admitted to be true inthe pleadings;stipulations by the parties;some factswhich are not in dispute; and certain documentary evi-dence which was introduced by the parties at the hear-ing.In making credibility resolutions regarding the testimo-ny given by the witnesses,I have considered several fac-tors.Rather than reiterate the criteria with respect toeach one of the 73 witnesses,I will set forth at the outsetspecifically the factors which have been considered byme in arrivingat the credibilityresolutions made in thisproceeding.The first and most important factor considered by meinmaking credibility resolutions in this proceeding wasthe demeanor of each witness as the witness gave his orher testimony on the witness stand.I observed each wit-ness closely during both direct examination and cross-ex-amination of the witness.Iheard each witness' mannerof speaking and tone-particularly in replying to probingquestions during cross-examinationby theexperiencedattorneys in this proceeding.I also considered whetherthe witness spoke in a convincing manner,that is, wheth-er the witness appeared to be confident and knowledgea-ble of the facts he or she was relating and was relatingthose facts with assurance.I recognizedthe fact that many of theevents in ques-tion in this proceeding had occurred long before the wit-nesses gave their testimony at the hearing.The percep-tion and memory of the witnesses regarding those pastevents,and their ability to relate those past events on thewitness stand were tested at the hearing,particularly MONFORT OF COLORADO91during cross-examination by the attorneys in this pro-ceeding.I gave consideration to each witness'percep-tion,memory, and ability to relate events in arriving atthe credibility resolutions regarding each witness' testi-mony.Other factors I have considered include the witness'connection with one of the parties in the proceeding byreason of his or her employment position,and also thelikelihood of a witness having an interest in the outcomeof the proceeding.I have not discredited the testimonyof any witness in this proceeding merely because of hisor her connection with a party because of the witness'employment position,or the witness' possible interest inthe outcome or the cases.However, I have not ignoredthose circumstances,and I have considered them alongwith the other factors mentioned here in weighing, eval-uating and arriving at credibility resolutions regardingthe witness'testimony in this proceeding.In addition to the foregoing factors regarding thecredibility or each witness'testimony,I also have consid-ered the consistency,or the inconsistency,of the testimo-ny or a witness when that testimony is compared withthe testimony of other witnesses and documentary evi-dence.I also have considered the probability,or the im-probability,of the version or events given by a witnessin light of the record as a whole.In addition,I have con-sidered whether the 'record in this proceeding disclosed abasis for the witness' knowledge or the events that he orshe related,and the reliability of that basis of the witness'knowledge. -Furthermore,I have considered all the mat-ters affecting credibility which were brought out on therecord by the attorneys'questions of the witnesses.In making credibility resolutions in this proceeding, Irecognized that it has been well established that it iscommon that a trier of fact will believe some of the testi-mony of a witness,but the trier of fact will not believeallof the testimony of a witness.NLRB v.UniversalCamera Corp.,179 F.2d 749(2d Cir.1950).The 'courtstatedinUniversal Camera,at 754:"It is no reason for re-fusing to accept everything that a witness says, becauseyou do not believe all of it; nothing is more common inallkinds of judicial decisions than to believe some andnot all."That legal principle has been applied through-out in this proceeding with regard to the testimony ofthe witnesses.Using the criteria set forth above in this section, Ifound portions of a witness'testimony to be credible, ac-curate,and reliable,while I found other portions of awitness'testimony not to be.However, the fact that awitness made a mistake or was in error with regard to apart of his testimony did not cause me to reject his entiretestimony solely on that basis when other,parts of thewitness' testimony were credible,accurate,and reliable.Inmany instances,a witness was confronted with aprehearing statement given by the witness at a point intime which was closer to the occurrence of the eventsabout which the witness testified.I have considered anyinconsistencieswhich were shown to exist between thewitness' testimony at the hearing and the witness' pre-hearing statement.With regard to certain omissions fromawitness'prehearing statement,Irecognized that,"What a prospective witness will tell a pre-hearing inves-tigatorwill often depend upon how searching the ques-tions of the investigator are."Standard Forge&Axle Co.,170 NLRB 784,786 (1968).I have also considered that,"Witnesses are frequently called upon to testify concern-ing matters they were not questioned about during inves-tigation. . .and sometimes also they recall for the firsttime on the stand matters previously forgotten."Electri-calWorkers UE Local 601(Westinghouse Electric),180NLRB 1062,1066(1970).Some portions of the testimony of a witness were notcontradicted, but I have not accepted such testimony un-criticallywithout evaluating it in accord with the legalprinciple set forth inPlasterersLocal 394(BurnhamBros.),207 NLRB 147 (1973).The Board held in thatcase:A trier of fact need not accept uncontradictedtestimony as true if it contains improbabilities or ifthere are reasonable grounds for concluding that itisfalse.It is well settled that a witness' testimonymay be contradicted by circumstances as well as bystatements and that demeanor may be considered insuch circumstances."8 Jones on Evidence,29.13(6th ed.1972).The Board specifically reaffirmed the foregoing in itsdecision inMcCormick&Co., 254 NLRB 922 (1981). Seealso the court'sopinion inGlenroy Construction Co. v.NLRB,527 F.2d 465(7th Cir.1975), enfg. 215 NLRB866 (1974).While all the evidence contained in the record of thisproceeding has been considered,the findings of fact setforth in this decision have been based on the record evi-dence which I found to be credible,accurate,and reli-able.The Board held,in part, in its decision inABC Spe-cialty Foods,234 NLRB 475 fn. 2 (1978):As the Board stated inBishop and Malco, Inc.,d1b/a Walker's,159 NLRB 1159, 1161(1966), "Thefailure of[an Administrative Law Judge]to detailcompletely all conflicts in the evidence does notmean . . . that this conflicting evidence was notconsidered."Further, "[t]he absence of a statementof resolution of a conflict in specific testimony, orof an analysis of such testimony, does not mean thatsuch did not occur."Stanley Oil Company,Inc.,213NLRB 219, 221 (1974). Finally,as the SupremeCourt stated inNLRB v. Pittsburgh Steamship Com-pany,337 U.S. 656, 659 (1949),"[T]otal rejection ofan opposed view cannot of itself impugn the integri-ty or competence of a trier of fact."IV. BACKGROUND EVIDENCEThe earliest date on which it was alleged by the Gen-eralCounsel in this proceeding that the Respondentcommitted an unfair labor practice was 19 January 1982.All of the events which took place prior to that datehave been considered by me as background evidencewhich assisted in understanding, evaluating,and makingdeterminations with regard to the events which were al-leged to be unfair labor practices. In addition, there were 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDevents which occurred after 19 January 1982 and whichwere not alleged to constitute unfair labor practices, andthose subsequent events placed the issues in context andgave a perspective for examining the events which werealleged by the General Counsel to be unfair labor prac-tices.Ken Monfort is the president and chief executive offi-cer of the Respondent.3He traced the Company's ori-gins back to a family farm which later developed into acattle feedlot operation.In 1960 a packing plant wasopened in Greeley, Colorado.For the first couple ofyears the business was called Greeley Capital Pack. Be-ginning in 1962 and continuing thereafter until the Gree-ley plant closed in March 1980,the Respondent's pro-duction employees at the Company's Greeley plant wererepresented by the Charging Party Union and its prede-cessor.During that same span of 18 years, the mainte-nance and engineering employees at the Company'sGreeley plant were represented by the Operating Engi-neers union.That union was still representing the em-ployees in that unit at the time of the hearing in this pro-ceeding.There were about 50 to 60 employees in themaintenance and engineering unit at the Greeley plant atthe time of the hearing.In the latter part of the 1960s the meat packing indus-try began to undergo a significant change in its tradition-almethod of operation.The Respondent and other meat-packers began to change to what is known as the boxedbeef method of operation.Previously,meatpackers hadslaughtered cattle; dressed them;and shipped the car-casses to their customers, such as a chain grocery storeor a jobber,for example.Thereafter, the carcasses werecut into primals and subprimals and delivered to retailersor restaurants.The boxed beef method changed that op-eration so that the carcasses were fabricated at the pack-ing plant;themeat placed in vacuum packages and inboxes; and then distributed to the retailer or restaurantoperation.4Arden Walker formerly was vice president for indus-trial relations for IBP,Inc.He worked on a full-timebasis for IBP from 1964 until August 1982.Thereafterfrom August 1982 until July 1984, Walker worked on apart-time basis as a consultant to IBP.That company ini-tiallywas known as Iowa Beef Packers. Then it becameIowa Beef Processors.Finally,the company becameknown as IBP, Inc.AccordingtoWalker,IBP is the world's largestslaughterer and processor of beef.Walker described atthe hearing the change in IBP's method of operationwhich began in 1967 at its DakotaCity,Nebraska plant.The new method was more like an assembly line at a8 The first and the last names of Ken Monfort and Myra Monfort willbe used in the decision to distinguish between references to each of themand also to distinguish between references to them and references to theMonfort company4 The foregoing paragraphs are based on the credited testimony of KenMonfort In addition to the matters set forth in sec. 3 of this decision, Ihave also given consideration to R. Exh.144,which was a copy of anopinion issued on 1 December1983 by ChiefJudge Sherman G. Fine-silver of the United StatesDistrict Courtfor the District of Colorado inthe case ofMonfort of ColoradoInc Y. Cargill,Inc., and Excel Corp.KenMonfort testified at that trial in that civil proceeding and his testimonywas credited by the court.manufacturing plant, except that in this instance, the car-cass was disassembled on the line and eventually placedin boxes for shipment to customers. Walker explained:The meat can flow past workers who then per-form one or two simple operations on the productand when the product has been through the totaldisassembly line, it's been broken down into primalsand subprimals, it's been cryovaced to protect itinto preserved shelf life, and then it's put into car-tons and shipped, transshipped in cartons which areextremelymore efficient than hanging swingingmeat, as the other is known.As a result of the new method of operation, Walkersaid that IBP "ended up with approximately 160 differ-ent job titles, exclusive of maintenance."Walker cited many specific instances where a newwork force was employed, rather than the former workforce being hired, when one company reopened a meatpacking plant which had been closed by another compa-ny.5As noted above, the entity now known as IBP, Inc.,has undergone a couple of name changes over the years.For convenience, that entity usually will be referred toin this decision as IBP. Some other companies in the in-dustry also have undergone name changes, corporate re-organizations,mergers, or restructuring. It is not neces-sary here to detail the various changes with regard tothose other companies. Understandably, some witnessesrefer to one of those companies by a certain name, andother witnesses refer to the same company by anothername. For convenience, I will use Excel to refer to whatwas once known as Missouri Beef Packers or MBP andlater as MBP Excel, and still later as Excel CorporationafterCargill, Inc. acquired that operation. For conven-ience, I will use Swift Independent to refer to Swift In-dependent Packing Co., which is a unit of Swift Inde-pendent Corp. At the hearing, that entity was sometimescalled SIPCO.Commencing in the late 1960s, a matter of continuingconcern to Ken Monfort was what he perceived to bethe disparity in the labor costs of the Respondent and thelabor costs of IBP and Excel. (See R. Exh. 126 and thereply thereto, R. Exh. 127; and see also R. Exh. 128.)Whether Ken Monfort's perception in that regard wasaccurate is not an issue raised by the pleadings in thisproceeding.Nevertheless, his perception regarding theUnion is relevant in evaluating the Respondent's motiva-tion with regard to the General Counsel's 8(a)(3) allega-tions which will be discussed later.Gene Meakins is the Respondent's vice president of in-dustrial relations and public relations.Meakins has beenwith the Company since 1968. Meakins shared Ken Mon-fort's view with regard to the wage rates negotiated inthe 1960s and the 1970s between the Respondent and theUnion.Meakins said that Armour, Morrill,, Swift, andWilson were considered in the late and mid-1960s to bethe "big four" in the meat packing industry. The terms The foregoing paragraphs are based on the credited testimony ofWalker. MONFORT OF COLORADO93"new breed" packers had reference to such companies asIBP and Excel. Meakins said that the Respondent wasconsidered to be an independent meat packer during thatperiod or time rather than one of the "new breed" meatpackers.In the opinion of Meakins, the collective-bargainingagreementsnegotiated during that period of time be-tween the Respondent and the Union weremore similarin economics, terms and conditions to those which theUnion had negotiated with the "big four" meat packersthan they were to the "new breed" packers. The Re-spondent took the bargaining position with the Union inthe 1970 negotiations and thereafter that the Respondentwas paying higher wage rates than his "new breed"competitors, and that the Respondent should not havethe higher rates of the Union's master agreements withthe "big four" packers. According to Meakins, theUnion's position expressed to him was that the Unionwas seeking to get all the companies to increase theirpay rates to those which were provided for in the masteragreements.Meakins said that the Respondent was un-successful in its collective-bargainingagreementsin 1970,1973, 1976, and 1979, in achieving contract terms and ec-onomics like the Union had in its contracts with the"new breed" packers.Respondent's Exhibit 201 is a copy of a memo dated 9August 1979 from Meakins and addressed to the Compa-ny'smanagement personnel. The memo sets forth theCompany's presentation to the Union at the opening ofcontract negotiations in 1979. Among other things, thememo reflected the Respondent's position at that timethat "the Greeley Packing Plant had been placed at acompetitive disadvantage in the boxed beef industry be-cause the Amalgamated Meat Cutters Union and othershave negotiated contracts with Monfort's main competi-tors for much lower labor rates and benefits." Respond-ent'sExhibit 202 is a copy of a letter dated 11 October1979 from Meakins and addressed to the Company's em-ployees.That letter reiterates, among other things, theRespondent's view that it had been placed by the Unionin a competitive disadvantage in the boxed beef industry.Respondent's Exhibit 206 is a summary prepared byMeakins who compared the Company's 1979 final offerwith provisions in five collective-bargaining agreements.Respondent's Exhibit 207 is a copy of a memo dated 30January 1981 from Meakins to Ken Monfort whereinMeakins compared the Respondent's basic labor rateswith those at IBP's Dakota City plantsWilliam L. Burns is employed in, the collective-bar-gaining department of UFCW. He had worked forUFCW for about 5 years at the time he testified at thehearing in this proceeding on 6 December 1984. Previ-ously,Burns had worked for about 14 years for theAmalgamatedMeat Cutters and ButcherWorkmen.Burns was the assistant director of research for theAmalgamated Meat Cutters at the time of its merger in1979 with UFCW.Burns denied that the Union ever had a policy of at-tempting to put the Respondent at a competitive disad-vantage with other firms in the boxed beef industry.Burns testified:Our collective bargaining strategy was never toput any packer at a disadvantage. The strategy ofthe union-the International Union, since it con-ducted nationwide bargaining and set pattern bar-gaining policy was to achieve a uniformity as muchas possible throughout the industry. The uniformitythat would provide that most of the packers wouldpay a very similar rate.In that connection, the Union made surveys of theprovisions of collective-bargaining agreements to whichthe Union was a party in order to compare the wagerates in effect in those agreements. Charging Party's Ex-hibit 127 is a copy of the results of such a survey ofcommon labor rates as of 31 December 1975 in theUnion's packinghouse agreements with employers whohad 100 or more employees. The survey covered therates of 109,521 employees. The Respondent's commonlabor wage rate for its Greeley plant is shown on page 5of that exhibit as $5.82 an hour. The Union's "masteragreement" common labor rate with the largest nationalpackers at that time was $5.89 an hour. Charging Party'sExhibit 128 is a copy of a document prepared by Burnsfrom collective-bargaining agreementswhich reflectwagerates,with certain employers, including the Re-spondent's facilities as of 1May for each year from 1970through 1982.Charging Party's Exhibit 130 is a copy of the opinionand decision of Arbitrator Lewis M. Gill in an interestarbitration proceeding between IBP and the Amalgamat-ed Meat Cutters and Butcher Workmen of North Amer-ica,AFL-CIO, Local Union No. 222. That document isdated 8 May 1974. In a strike settlement agreement,those parties had agreed on 23 January 1974 to arbitratethreeissues:wage rates, a cost-of-living clause, and theduration of the contract.Charging Party's Exhibit 131 is a copy of an excerptfrom the Respondent's 10K statement it had filed withthe Securities and Exchange Commission for the fiscalyear ending 3 September 1983. That document reflectedthat interest expense was a factor adversely affecting theRespondent's unit costs at its beef packing facilities.Charging Party's Exhibits 132 and 133 are copies ofthe Respondent's annual reports for 1979 and 1980, re-spectively.7Michael L. Sanem is the Company's group vice presi-dent.He reports directly to Ken Monfort. Sanem hasworked in various administrative positions for the Re-spondentsinceFebruary 1978. Prior to that time, Sanemwas employed by Spencer Foods at Spencer, Iowa,where he had worked for about 11 years. James Leonardis the group vice president, processing, beef processing,and sales for the Respondent. His office is located at theCompany's corporate headquarters in Greeley. Leonardalso reports directly to Ken Monfort. Sanem and Leon-ard pointed out that competing meat packers in the in-6 The foregoing paragraphs are based on the credited testimony ofMeakms and the documentary evidence indicated7 The foregoing paragraphs are based on the credited testimony ofBurns and the documentary evidence indicated 94DECISIONSOF THE NATIONAL LABORRELATIONS BOARDdustry, basically sold boxed beef products at about thesame price at any given time. They said that the profit ofa meat packer depended on two factors: labor costs andefficiency of the work force. Sanem elaborated that be-cause the buying price of cattle was about the same formeat packers, the margin of profit depended on: (1) whatthe labor costs were, (2) what the labor fringe benefitscosts were; (3) what the total kill cost was; (4) what theproductivity of the work force was; (5) how efficient theplant was; and (6) how many cattle can be processed atthe facility.He further explained that there was verylittle difference in what buyers for supermarkets and sur-veyors would pay for boxed beef. The packers' qualityand freight rates also are considered, but the buyers' jobis to buy the boxed beef from the meat packer at thelowest price possible. Both Sanem and Leonard pointedto the fact that boxed beef is a commodity item. In histestimony,Walker said that the cost of cattle was aboutthe same for meat packers in the industry, and that theirselling price was about the same for the meat packers."Respondent's Exhibits 129 through 142 are copies ofcertain pages from the Company's annual reports whichreflect certain "financial highlights" of the Company'sbusinessfrom 1966 through 1983. Respondent's Exhibit143 is a page from the Company's quarterly report to theSecurities and Exchange Commission pertaining to cer-tain financial information of the Company through 2June 1984. Respondent's Exhibit 145 is a bar graph illus-trating the Company's earningsand losses during the pe-riods from 1969 through 1983. Respondent's Exhibit 146is a bar graph illustrating the pretax profits and losses attheGreeley plant during the fiscal years 1976 through1983.The fiscal yearlossesat the Greeley facility areshown to be $1.5 million for fiscal 1976; $2.7 million forfiscal 1977; $1.7 million for fiscal 1978; and $3.5 millionfor fiscal 1979. The fiscal year 1980 loss at the Greeleyplant is shown to be $6.4 million (September 1979through March 1980). The fiscal year 1982 loss at theGreeley plant is shown to be $700,000 (March throughAugust 1982). The fiscal year 1983 profit at the Greeleyplant is shown to be $3.6 million. Respondent's Exhibits146(a) through 146(i) are financial documents relating tothe summary information which was received as Re-spondent's Exhibit 146. In the opinion of Ken Monfort,the turnaround in profits at the Greeley plant was attrib-utable to the labor cost and productivity at that plant.9In August 1979, Ken Monfort spoke to the ColoradoMeat Dealers Association at its annual convention inColorado Springs, Colorado. He told the members ofthat association that the packers had to adopt a tough,competitive labor strategy. He also told them IBP hademerged with lower labor costs by absorbing long andcostly strikes."0Steve Thomas worked for the Respondent from Janu-ary 1970 through January 1975. During that period oftime,Thomas was a departmentunionsteward, and heserved on the Union's negotiating committee in bargain-ing for a contract with the Company in 1973. Thomaswas elected to the position of business agent of theUnion in December 1974, and he took office in February1975.Thomas served as a union business agent untilAugust 1981. During the period of time from 1975 toAugust 1981, Thomas was assigned by the Union to serv-ice the contract between the Union and the Respondent.During August and September 1981, Thomas was em-ployed as an organizer for the International Union,UFCW. Thereafter, he did not work for the Union untilJuly 1982 when he returned to work for the Internation-alUnion as the coordinator of the Union's organizingcampaigns among the employees at the Respondent'sGreeley and Grand Island plants.Thomas recalled at the hearing that there was a strikeby the production employees at the Company's Greeleyplant in November 1970. That strike lasted for 6 or 7weeks. There was not another strike by the productionemployees at the Greeley plant until 2 November1979.11Itwas admitted in the pleadings that the Respondentand the Charging Party had been parties to several suc-cessive collective-bargaining agreements covering pro-duction employees, and that the most recent collective-bargaining agreement between those parties expired on31 October 1979. General Counsel's Exhibit 31 is a copyof the former collective-bargaining agreement betweentheRespondent and the predecessor of the ChargingParty Union. That contract had effective dates from 31October 1976 through 31 October 1979. It was also ad-mitted in the pleadings that bargaining between the Re-spondent and the Charging Party in 1979 did not resultin a new collective-bargaining agreement covering theproduction employees.12Prior to the commencement of the strike on 2 Novem-ber 1979, there were approximately 950 union membersin the bargaining unit represented by the Charging Party.The collective-bargaining agreement between the Charg-ing Party and the Respondent had contained a union-se-curity clause which required that employees in the unitbecome members of the Union after 30 days of employ-ment. Thomas said that there were a few probationaryemployees who were not members of the Union at thetime the strike began. He estimated the number of suchprobationary employees to be 20 or 25. According toThomas, all of the unit employees went out on strike on2November 1979. Those employees who returned towork for the Company after the strike was over retainedtheir union membership. 1 sGeneral Counsel's Exhibit 4 is a copy of a two-pagenews release issued by the Company on 27 December1979.Among other things, the news release referred tostatements by Samuel D. Addoms, who was president ofthe Company at the time. In part, the Company's newsrelease stated:8 The foregoing is based on the credited testimony of Sanem, Leonard,11 The foregoing paragraphs are based on the credited testimony ofand WalkerThomas.9The foregoing is based on the credited testimony of Ken Monfort12 The foregoing is based on the pleadings and the documentary evi-and the'documentary evidence indicateddence indicated.-10 The foregoing is based on the credited testimony of Ken Monfort.13 The foregoing is based on the credited testimony of Thomas. MONFORT OF COLORADO95Addoms said the company will reopen the Gree-ley packing plant on Jan.- 14, 1980. "Hopefully," hesaid, "this can be done through a negotiated settle-ment with the union, but if not we will open theplant anyway. In the latter event, the company ex-pects to incur additional costs as replacement laboristrained to meet Monfort's performance stand-ards," he explained.General Counsel's Exhibit 5 is a copy of a memo dated27 December 1979 from Addoms and addressed to theCompany's employees. Among other things, the memoinformed the employees that the Company planned tobegin hiring permanent replacements on 14 January 1980for those employees who remained on strike on and afterthat date.14The strike of the production employees at the Greeleyplant ended on the Saturday before 14 January 1980. Atthat time, the Union made an unconditional offer onbehalf of the employees to return to work. The Compa-ny'sGreeley plant reopened on Monday, 14 January1980.15Thomas said at the hearing that he did not recallmakinganystatement in January 1980, when the em-ployees returned to work after the strike, to the effectthat the Union intended to bargain from within the plant.Thomas denied making any statement to the effect that itwas the Union's position or the Union's instructions toemployees to make it hard on supervisors. Althoughtherewas no collective-bargaining agreement betweenthe Company and the Union during January, February,and March 1980, the Company permitted the union offi-cials to visit the plant to conduct union business. TheCompany also permitted the Union to set up a table inthe plant cafeteria and to collect union dues from em-ployees there.Thomas said that it was a matter of weeks before theplant returned to full operation after the strike was over.He said there were fewer production employees at theCompany during January, February, and March 1980 be-cause the sheep kill operation was not restarted by theCompany after the strike. Thomas explained that theelimination of the sheep kill operation resulted in the lossof 80 to 100, jobs. Thomas also stated that the night sani-tation work was subcontracted by the Company. Prior toany new employees being hired by the Company, the ex-istingwork force was recalled to work in the order oftheir seniority.There were some employees who hadbeen employed by the Company prior to the strike whodid not return to work after the strike was over.In February 1980 some employees in a group went tothe fabrication department manager's office to protestwhat they considered to be a job overload. As a result,some employees were fired, and some employees weresuspended from work. The Union filed grievances andunfair labor, practice charges. Those matters were settledand the resolution was that the employees in questionwere paid backpay; reinstated in their jobs; and theirrecords were supposed to be cleared. Thomas toured theGreeley plant with a group of union officials after thestrike was over. During that tour, some employees hm thefabrication department pounded tables; shouted; cheered;and said things such as "Let's hear it for the union." TheCompany fired some of those employees for pounding onthe table. The Union filed grievances and unfair laborpractice charges regarding the Company's action. Thosematters also were settled and the resolution was backpayfor the employees in question; reinstatement; and theclearing of the employees' records.Between January 1980 and the time that the plantclosed in March 1980, Thomas testified that there were"an excessively large number of grievances filed duringthat time and a good part of them related to suspensionsand discharges that took place."16Respondent's Exhibit 203 consists of three pages fromthe UFCW magazine entitled "Action" for March 1980.One page of that magazine publicized a nationwide boy-cott by the Union of the Respondent's products.17Itwas admitted in the pleadings that the Respondentinitiated inMarch 1980 a temporary layoff of employeesat its Greeley meat packing facility. It was further admit-ted that the Respondent notified the employees bymemorandum dated 31 March 1980 that their layoffswere "now permanent. It was also admitted that therewere approximately 800 employees in the productionunit at Greeley at the time of the layoff.18General Counsel's Exhibit 6 is a copy of the memoran-dum dated 31 March 1980 from Meakins and addressedto the Greeley packing plant union employees. Amongother things, the memo advised the employees of the de-cision on 28 March 1980' made by the Company's boardof directors to cease operations at the Greeley packingplant on a permanent basis, and, as a result, the employ-ees' layoff from work was permanent. In part, the memoalso stated: "We are immediately notifying other compa-nieswith packing plants in the region that we havetrained and skilled persons who may be interested injobs." 19According to Ken Monfort, the Company's Greeleyplant was closed in March 1980 because it was unprofit-able.During the last 5 years that the plant had operatedup to that time, it had lost about $15.8 million. KenMonfort said that the cost of labor was a major reasonthat the plant was not profitable- The Company had at-tempted unsuccessfully to get some relief from theUnion. Ken Monfort described the financial condition ofthe Respondent at the time the Greeley plant closed inMarch 1980 as being precarious. The Company had notcomplied with its loan agreements. At that time therewere 10 banks and, 6 insurance companies involved in theRespondent's line of credit. Ken Monfort testified, "Andover a period of three or four months that summer, welost all six insurance companies and five of the ten banksin the line of credit and almost lost the company." The18 The foregoing paragraphs are based on the credited testimony ofThomas.14 The foregoing paragraphs- are based on the documentary evidence17 The foregoing is based on documentary evidence.indicated18 The foregoing is based on the pleadings in this proceeding.15 The foregoing is based on the credited testimony of Meakins.19 The foregoing is based on documentary evidence. 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent attempted to sell the Greeley plant to one ofits competitors and to other persons, but the Respondentwas not successful in doing so. The number of corporateemployees of the Respondent was cut in half. The Re-spondent reduced its Gilcrest feedlot from 75,000-80,000head of cattle to about 2000 head of cattle. The Re-spondent also announced the closure of that feedlot, butbusiness improved so the Respondent did not close it. Bythe end of 1980, the Respondent had a book value of $20million.Of that amount, $15 million was carried on theCompany's books as being the value of the Greeleyplant.2 °Respondent's Exhibit 204 is a copy of an informalNLRB settlement agreement, which was executed by theUnion but not by the Employer. That agreement was ap-proved on 14 November 1980 by the Regional Directorfor Region 27 of the Board. The exhibit also contained aletter dated 18 November 1980 from the Regional Direc-tor for Region 27 of the Board to the Company's attor-neys. That letter advised them that the Regional Direc-torwas withdrawing the complaint issued against theUnion and wasdismissingthe unfair labor practicecharges filed by the Company in view of the settlementagreement. That was the final action in that matter.21As requested, I have taken judicial notice of theBoard's decision inMonfort of Colorado,256 NLRB 612(1981), enfd. 683 F.2d 305 (9th Cir. 1982), and the deci-sion of Administrative Law Judge John H. West whichissued in 29 April 1985. With regard to the latter deci-sion, I recognize the fact that the administrative lawjudge's decision is subject to review by the Board inWashington, D.C. At the time that this decisionis beingwritten, I have not been notified that the Board has ruledon the exceptions to the administrative law judge's deci-sion.Those decisions involve the Respondent's GrandIsland,Nebraska facility. Dan Pullins is an employee ofthe Respondent at that facility. According to the admin-istrative law judge's decision, Pullins testified at the hear-ing involving the Respondent's Grand Island facility.Thus, the parties already have had an opportunity to liti-gate the matters which Pullins testified to at the hearingin this proceeding. Therefore, I fmd that it is unneces-sary here to make findings on matters which have al-ready been litigated. Respondent's Exhibits 232, 233, 234,and 235 are copies of correspondence; an original unfairlabor practice charge; and a first amended unfair laborpractice charge pertaining to the Respondent's GrandIsland facility.SamuelD. Henderson had worked for several years atwhat is known as the Flavorland plant in Denver. Heworked there when it was operated by Bill Foxley. Hecontinued to work at that facility when the Respondentoperated that plant. Thereafter, Henderson continued hisemployment at that plant when it was operated by CattleKing.An independent union known as Employee Associa-tion No. 1 began representing the Flavorland employeesin June 1979 while Flavorland was being operated byFoxley. Henderson held the position of chairman of theboard with the Employee Association, and Leon Sim-mons was the secretary of that organization. The Em-ployee Association negotiated a contract with Flavor-land while it was operated by Foxley. That contract con-tinued in effect when the Respondent began operatingthe facility.Under the terms of that agreement, Foxleyhad provided an office for the Employee Association at$1 a year rental. The Respondent continued that practicewhen it operated the Flavorland facility.22Respondent's Exhibit 154 is a copy- of the purchaseagreement signed on 19 November 1979 wherein the Re-spondent purchased the Flavorland plant in Denver. Sec-tion 4 of that agreement entitled "Union Contract" pro-vided that the Respondent would assume and be boundby the terms of the collective-bargaining agreement be-tween the seller and Employee Association No. 1. Re-spondent's Exhibit 155 is a copy of the collective-bar-gaining agreement which had effective dates from 27June 1979 through 27 June 1982. Article I, section 2, ofthat contract contains a successor clause.23The Respondent ceased operating the Flavorland plantin December 1980. The facility was closed for about 4 or5months. Then, the Respondent leased the Flavorlandplant to Cattle King. Subsequently, Cattle King closedits operation there, and it canceled the lease. Thereafter,the Respondent was unsuccessful in selling the Flavor-land facility. As a result, the Respondent donated in 1984the facility to the National Western Stock Show.24Henderson, Simmons, and Frank Covello, treasurer ofthe Employee Association, heard that the Respondentwas going to reopen its Greeley plant. Hendersonthought that this occurred in April 1981, but he ac-knowledged at the hearing that he might have the "datesmixed up," and this could have been in August 1981.Henderson seemed to be sure that the tour of the Gree-ley plant happened at the same time of the conversationwhich is described below.Henderson, Simmons, and Covello went to the Re-spondent's Greeley plant where they had a conversationwithKen Monfort, Meakins, and Sanem. Henderson,Simmons, or Covello asked the company representativeswhy the Company did not take the Denver plant back.At the hearing Henderson did not state what they weretold in response to that inquiry. Henderson, Simmons, orCovello also asked the company, representatives howmany employees would the Greeley plant "hold." Hen-derson did not relate at the hearing who responded, buthe said the reply was 900. One of the Employee Associa-tion representatives asked the company representativeswhen the Greeley plant would reopen. Henderson didnot say at the hearing who replied to that question, buthe said that one of the company representatives toldthem that they previously had union problems, and theydid not know, but sometime within a year, they may beopening. Someone asked what the wage rate would be,and the reply was $5.50. The Employee Association rep-resentativeswere given a tour of the Greeley plant byTom Weiler, who previously had been one of the Re-22 The foregoing is based on the credited testimony of Henderson.20 The foregoing is based on the credited testimony of Ken Monfort.23 The foregoing is based on documentary evidence.21The foregoing is based on documentary evidence.24 The foregoing is based on the credited testimony of Ken Monfort MONFORT OF COLORADO97spondent's managers when the Respondent had operatedthe Flavorland facility. During the tour, the EmployeeAssociation representatives made "some hints" to Willerthat the Employee Association would like to get in theGreeley plant. Willer made no reply. The Employee As-sociation representatives also toldWeller that the Em-ployee Association would like to get into the Greeleyplant.Willer again made no reply, but he smiled. TheEmployeeAssociationrepresentativesaskedWeilerwhether the Company was going to put out applicationswhen the Greeley plant opened. Weiler responded thathe did not know, but is they wanted to get applications,they would have to go to the personnel office and getthem prior to the plant's opening. The Employee Asso-ciation representatives also asked Weiler about the kitch-en at the Greeley plant and Who owned the vending ma-chines.Weiler replied that the vending machines hadbeen left there when the Greeley plant had closed.25InAugust 1981 Henderson and Simmons visited theRespondent's plant in Grand. Island, Nebraska. BothHenderson and Simmons were employed by Cattle Kingat that time. They had been sent to organize a union atother companies. Because they were in the geographicalarea of the Respondent's Grand Island plant, which Sim-mons had not yet seen, they drove about 50 miles to theguard shack at the Respondent's plant. Ken Monfort andsome other persons were going through there at thetime.Ken Monfort greeted them. Henderson and Sim-mons walked into the building with him. Henderson andSimmons looked ' at the layout of the kill floor at theplant, and then they went to the personnel office wherethey spoke with someone for 10 or 15 minutes. Hender-son did not know the identity of the person with whomthey spoke. They then talked with some union officialswhom Henderson knew, and then they departed GrandIsland for Denver.26On 11 May 1981, the Respondent reopened an oper-ation known as the Conco meat storage freezer at theGreeley packing plant. That operation stores and re-trieves frozen products in boxes. The Company imple-mented a preferential hiring process whereby former em-ployees of the Company were given preference in hiringat the Conco freezer operation. Meakins stated at thehearing that the Company had done so because of a set-tlement agreement which was in effect at that time, butwas not' in effect after November 1981. The Companyalso notified the Charging Party about the planned re-opening of the freezer, and the Company met with theUnion. General Counsel's Exhibit 7 is a copy of a letterdated 22 April 1981 from Meakins to the Union withregard to the planned reopening of the Conco freezer;the preferential hiring process for three or four formeremployees who would be needed at the freezer; and theCompany's proposal for a contract. General Counsel'sExhibit 8 is a copy of the Company's later proposal to25 The foregoing is based on the credited testimony of Henderson.Sanem testified that Weiler is the slaughter plant manager at the Re-spondent's Greeley plant, and that Weiler had been employed by theCompany since 1961 Meakins testified that Weiler had been the slaughtermanager at, the Flavorland plant when the Respondent had operated thatfacility.Weiler did not testify at the hearing in this proceeding.26 The foregoing is based on the credited testimony of Henderson.the Union with regard to hiring three or four formercompany employees to work at the Congo freezer oper-ation when it reopened on 11 May 1981.27Ken Monfort was questioned at the hearing as towhether he had made certain statements at the Compa-ny's annual meetings in January 1981 and January 1982.He did not recall telling the Company's shareholders atthe January 1981 meeting that the Greeley plant was notobsolete and that it could be operated competitively withthe right labor environment. However, Ken Monfortstated at the hearing that he believed the foregoing atthat time, and that he probably did say that. Ken Mon-fort also stated at the hearing that he might have statedat the meeting that turnover problems at the GrandIsland plant had meant 2000 workers were hired andtrained to produce a work force of 800. Ken Monfortsaid at the hearing that he did not recall saying at theCompany's January 1982 annual meeting that there hadbeen labor problems at the Greeley plant, and that theproblems were not likely to be repeated. However, KenMonfort stated at the hearing that the foregoing waswhat he had believed, and it sounded like something hewould have said. He also did not recall at the hearingthat he stated at the same annual meeting that he wasparticularly impressed that the Grand Island hourly em-ployees had chosen not to be represented by a union;that they had union problems in Greeley, and they werenot looking forward to union problems in Grand Island.However, Ken 'Monfort acknowledged at the hearingthat the foregoing was his belief at that time, and he saidthat it did not sound like something he would not havesaid.28 I find that the foregoing represented Ken Mon-fort's beliefs in January 1981 and 1982, as he indicated inhis testimony. Thus, I find that those beliefs are relevantto a consideration of the Respondent's motivation in con-nectionwith the General Counsel's 8(a)(3) allegations,whether or not ' Ken Monfort actually expressed thosebeliefs to the Company's shareholders at those annualmeetings.There were a number of discussions within the Com-pany about reopening the Greeley plant. Ken Monfortdiscussed that subject with the Company's board of di-rectors; the Company's executive committee; and certainofficers of the Company. The Company's fiscal year endseach August. In August 1981 the Company budgeted forthe reopening of the Greeley plant, but a final decisionwas not made until the last few days of February 1982 toreopen the plant on 1 March 1982. Ken Monfort is theone who made'that final decision. He explained at thehearing that the major concerns with regard to making :adecision to reopen the plant were: (1) the financial condi-tion of the Company; (2) the availability of cattle; and (3)the availability of a market for meat. He acknowledgedat the hearing that the cost, of labor also was a big con-cern.In December 1981 Ken Monfort met with the Compa-ny's bankers who set certain ground rules that had to bemet before the plant reopened. Ken Monfort explained27 The foregoing is based on the credited testimony of Meakms anddocumentary evidence.2 s The foregoing is based on the credited testimony of Ken Monfort. 98DECISIONS OF THE NATIONAL LABOR,RELATIONS BOARDthat the five banks required that the Company meet itsbudget from 1 September through January 1982 beforethose banks would agree to lend the Company money toreopen the Greeley plant.In addition,the Company wasrequired to have a certain amount of working capital; theCompany's debt-to-equity ratio would not exceed a cer-tain figure;and the Company's borrowing needs wouldnot exceed a certain figure.January 1982 also had to bea profitable month for the Company in order to meetthose commitments.Ken Monfort informed Meakins that it appeared thatthe chances were better than even that the Companywould be able to reopen the Greeley plant about 1March.In January 1982 Ken Monfort discussed withMeakins and the Company's attorneys the hiring of em-ployees for the Greeley plant. The decision was made atthat time that it was the Company's preference to hireemployees in line with how the Company had done thatat the Grand Island plant.Ken Monfort explained at thehearing:"Well, it followed that that would be our pref-erence.But as I say,at the same time they were negotiat-ing with the union,so we did not know where we wouldend up."About 20 February 1982, Ken Monfort re-ceived the Company'sfinancial figures with regard tothe Company'smonthly results for January 1982. Withregard to the reopening of the Greeley plant, Ken Mon-fort also testified:The primary-consideration was that the plant wasthere, we had been unable to sell it,itwas too gooda plant to let sit there empty forever. We neededthe plant to operate, either by us or someone else,to process the cattle we feed in Greeley,and finan-ciallywe thought we could open it. And we deter-mined to open it, and then we determined to do itwith a competitive labor rate.Ken Monfort acknowledged at the hearing that theCompany would not have reopened the Greeley plantunder the same hourly wage rates and conditions of em-ployment that had existed prior to the closure of theGreeley plant and because in his view, "we would nothave been competitive in the industry."29General Counsel'sExhibit 9 is a copy of a letter dated19 January 1982 from Meakins to the Charging PartyUnion.Among other things,the letter advised the Unionthat the Company planned to begin production at theGreeley plant on 1 March 1982,and that the Companywould accept applications for employment on 26 January1982 for hourly production employees.In part,the letterstated:"There shall be no preferential hiring status forany former Monfort employee.All persons interested inworking for the company must apply,beginning on Jan-uary 26,1982."In that letter,the Company also offeredto meet and bargain with the Union with regard to thewages,hours, and working conditions covering hourlyproduction employees at the Greeley plant. Meakins also29 The foregoing paragraphs are based on the credited testimony ofKen Monfort.enclosed the Company's contract proposal with his letterto the Union.30Charging Party'sExhibit 2 is a copy of a letter dated26 January 1982 from Attorney Philip Hornbein Jr. toMeakins.The letter is in response to General Counsel'sExhibit 9.Among other things, the letter stated: "It isthe Union's position that all employees who were laid offfrom work at the Greeley packing plant are entitled tobe recalled in the order of their seniority."31There is no allegation in the General Counsel's com-plaints that the Respondent had any legal obligationunder the,Act to meet and to bargain with the Union atany time,nor is it alleged in the General Counsel's com-plaints that the Respondent violated Section 8(a)(5) ofthe Act in any manner.There were five meetings between the representativesof the Respondent and the representatives of the UnioninFebruary 1982.Those meetings took place on 8, 17,and 24-26 February 1982.General Counsel'sExhibit 11is a copy of a mailgram dated 18 February 1982 fromMeakins to the Union.That document summarizes theCompany's views of what the Company perceived to bedelays by the Union in holding their bargaining sessions.Myra Monfort is the vice president, general counsel,and secretary of the Respondent.She has been employedon a full-time basis by the Company since 28 June 1976.Myra Monfort was one of the Company's representativesat the meetings with the Union in February 1982. Shetook notes at each one of the meetings.When she re-turned to her office after the meeting either the same dayor the following day, she dictated from those notes toher secretary who prepared a typed version of her notes.When Myra Monfort received the typed versions fromher secretary,she checked the typed versions for accura-cy against her handwritten notes.Respondent'sExhibits149-153 are copies of the typed versions.She acknowl-edged at the hearing that her notes of the meetings werenot verbatim accounts and that at times her notes reflect-ed her characterizations.However,she stated that thenotes accurately described what had transpired at themeetings.One of the representatives of the Union at the meet-ings with the Company was Ron Bush. Bush had workedfor the Charging Party Union for the past 9 years at thetime he testified at the hearing on 1 February 1984.Bush's handwritten notes with regard to the meetings be-tween the Union and the Company were attached to hisprehearing affidavit,which was introduced into evidenceas Respondent'sExhibit 12.-Another representative of the Union was RobertBender. Bender has been a business representative of theCharging Party Union since January 1982.Previously, hehad been employed since 1973 for a UFCW local inIowa.Bender participated in four out of the five meet-ings between the Union and the Company in February1982.The notes taken by Bender were introduced intoevidence as General Counsel'sExhibit 64.ao The foregoing is based on the credited testimony of Meakms anddocumentary evidence.31 The foregoing is based on documentary evidence. MONFORT OF COLORADO99Ihave considered the testimony of Myra Monfort,Meakins, Bush, and Bender with regard to the five meet-ings between the Company and the Union. Rather thanrely on the recollections of the witnesses regarding whatwas said atthose meetings in 1982, I find that the notesdictated by Myra Monfortasreflectedin Respondent'sExhibits 149 thru 153 are a more detailed and a morecomprehensive account of what took place at thosemeetings.While there are some acknowledged character-izationsby Myra Monfort, her characterizations can berecognized as such and given appropriate weight. Thenotes taken by others have been compared with MyraMonfort's accounts, but her accounts are more detailedand complete. As indicated earlier, there is no 8(a)(5) re-fusal-to-bargain allegation in the General Counsel's com-plaints.Under such circumstances, I find that it is notnecessary to reproduceMyra Monfort's notes here.However, there were some exhibits which should bementioned in this connection. The Union's proposal tothe Company with regard to the rehire of former compa-ny employees is set forth in Respondent's Exhibit 13,which was submitted by the Union to the Company atthe meeting on 17 February 1982. At thatsame meeting,the Union gave to the Company a list of names whichthe Union said were former employees who wished toreturn to work for the Company. A copy of that list wasintroduced into evidence as General Counsel's Exhibit34.That document was supplemented verbally at thenext meeting on 24 February 1982 with the addition oftwo names-Eddie Maltos and Juan R. Maltos. At thatsame meeting,the Union gave to the Company complet-ed copies of 'General Counsel's Exhibit 33, which theUnion said were additional former employees who hadcommunicated to the Union their desire and willingnessto return to work at the Company. Copies of thosefilled-in forms were introduced into evidence as GeneralCounsel's Exhibits, 35(a) through 35(hh). A list of onlytheir names was introduced into evidence as Joint Exhib-it 5.32In the opinion of Meakins, it would have been eco-nomically unsound for the Company to recall the formercompany employees as a group. Meakins said at thehearing: "Well, it was economically not sound. Theunion in negotiations had asked for recall. And we point-ed out to them that it was a cost factor, because theywanted their prior seniority and so forth to count towardallwages and, benefits." Meakins later also stated: "Theunion was asking for recall. The union never once in bar-gaining asked for preferential rehire." Meakins decidedthat the Company would hire a new work force. Theformer company employees who were rehired by theCompany, as distinguished from being recalled to workafter a layoff, would be hired as new employees alongwith persons who previously had not worked for theCompany.33General Counsel's Exhibit 10 is a copy of an advertise-ment placed by the Company in the "Help Wanted" sec-tion of the Greeley Tribune newspaper on Monday, 25January 1982. The advertisement stated:WANTEDMALE and FEMALE APPLICANTSNO EXPERIENCE NECESSARYApplicationsbeing accepted forMONFORT GREELEY PACKING PLANTPRODUCTION and MAINTENANCEWORK*Good wages and benefits($5.00 per hour is proposed starting wage) Onlyapply in person.Weld County Department ofHuman Resources (Division of Employment) willmake applications available atCongregationalChurch, 2101 16th Street, Greeley, between 8 a.m.and 5 p.m. beginning Tuesday, Jan. 26.An Equal Opportunity EmployerMeakins said there was also a news story regarding theforegoing on the front page of the Greeley Tribune. Inaddition, there were news stories regarding the openingof the plant in the Denver newspaper. Meakins was notcertain at the hearing, but he said the Company mayhave advertised for applicants on a Greeley radio sta-tion.34Deborah Frazier had been a reporter for the RockyMountain News for 3 years at the time she testified atthe hearing on 28 February 1984. Previously, Frazierhad worked as a reporter for about 7-1/2- years forUnited Press International in Denver, and prior to thatfor the Cherry Creek School District.On 1 March 1982 Frazier telephoned Ken Monfort,and she informed him that the purpose of her calling himwas to interview him for a newspaper article. At thehearing, she at first did not recall specifically what wassaid in her conversation on that occasion with Ken, Mon-fort.After examining the newspaper article she had writ-ten earlier, her recollection was refreshed, and she testi-fied: (1) that Ken Monfort had stated that about 20 per-cent of the people who had been hired had worked forthe Company; (2) he anticipated that another 50 to 100former company meatcutters would be hired; and (3)about 250 employees had been hired at the time of theirconversation.General Counsel's Exhibit 29 is a copy of a newspaperarticlewhich appeared in the March 1982 edition of theRockyMountain News. Frazier wrote that accountbased on her shorthand notes which she had takenduring her telephone conversation with Ken Monfort;her conversations with several other persons; and clip-pings in the files of the Rocky Mountain News. Accord-ing to Frazier, her notes were true and accurate, and thearticle she wrote for the newspaper reflected what wascontained in her notes. Her practice was to discard hernotes after a year's time except where she was following32 The foregoing paragraphs are based on the credited testimony ofMyra Monfort, Bush, and Bender and documentary evidence.33 The foregoing is based on the credited testimony of Meakms.34 The foregoing paragraphs are based on the credited testimony ofMeakms and documentary evidence 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa story and where her notes contained telephone num-bers, associations,and things of that nature.Her notes ofthe 1 March 1982 conversation had been discarded priorto the time she testified at the hearing on 28 February1984.35When Ken Monfort had testified earlier at the hearingduring his first appearance on the witness stand in thisproceeding on 1 February 1984, he examined the news-paper article which later was introduced into evidence asGeneral Counsel's Exhibit 29. He was questioned at thattime about certain statements attributed to him in thenewspaper article.Ken Monfort testified: "I don't re-member specifically saying that but I'm not saying Ididn't say that. I presume I said that." Ken Monfort alsotestified:"I presume I assumed that, yes. As I say, Idon't remember saying that but I have no reason to be-lieve I didn't."36I fmd that the testimony of Frazier and General Coun-sel'sExhibit 29, on which her testimony was based afterher recollection was refreshed, do not impeach the testi-mony of Ken Monfort. As indicated in Ken Monfort'stestimony, he did not recall making the statements attrib-uted to him, but he did not deny having done so. I fmdFrazier's testimony to be credible, and that Ken Monfortdid make the statements to her which she attributed tohim.When the Company's Greeley plant reopened on 1March 1982, it did not begin at full capacity. There wereseveral reasons why that was so. One reason was theCompany did not have the ability to finance a 100-per-centmaximum operation at that time. Other factorswere: the Company had to get everything working againat the facility which had been closed almost 2 years; em-ployees had to become familiar with their jobs and de-velop theirmusclesfor the work they had to perform;the Company had to develop its markets; and the Com-pany had to have cattle available to buy in gradually in-creasing numbers. For the first couple of months, theCreeley plant operated at about the same level that KenMonfort had projected. However, it then increased fasterthan he had projected. Ken Monfort testified: "We wereable to market the product better than I had expected,the product quality was better than I expected, and pro-ductivity was better than I expected." The Greeley plantreached full capacity in its operations about 12 to 14months after it was reopened.37Charging Party's Exhibit 1 consists of copies of an in-formal NLRB settlement agreement approved on 18 Feb-ruary 1982 between the Respondent and the ChargingParty in othercases; a listof employees who were in-volved in thatsettlement agreement;and a letter dated 7September 1982 from the Regional Director for Region27 of NLRB wherein he closed those cases based on theRespondent's compliance with the terms of that settle-ment agreement. Among other things, the agreementprovided for the expunction from the Company's recordsas The foregoing paragraphs are based on the credited testimony ofFrazierany referencesto thesuspension and/or termination ofthe employees involved therein.38A copy of a booklet entitled "Monfort Employee Ben-efits"was received into evidence as Charging Party'sExhibit 19. The booklet indicates that it was issued inOctober 1982. Among the many sections in the bookletfor company employees was one entitled "How We FeelAbout Unions." In that section, the Company describedfor employees what the Company's attitude and philoso-phy were aboutunions.It stated:As an employee, you are entitled to know howyour Management feels about unions. You are enti-tled to know what Management's philosophy andattitude is in this respect.We're being candid withyou now, so that there will be no misunderstandingslateron.As you know, you are working underunion-free conditions.Management's attitude andphilosophy about unions are clear: we prefer to staynonunion.We do not want a union here. You donot need to belong to a union in order to keep yourjob.We believe that our employees desire and respecta work situation where people are treated as indi-viduals.Our intention and goals are to achieve awork atmosphere based on individual treatment.Fair treatment works in two directions. Our philos-ophy is to maintain a work relationship where allemployees receive fair, honest, and equitable treat-ment.When employees work under these kinds ofconditions, it creates an atmosphere of mutual andcontinuous respect. If youfeelyou are not beingtreated fairly, we want to know about it!We feel thatone good reasonwhy we have beenable to maintain a union-freework atmospherestems from our objective of fair treatment in wages.Fair treatment in benefits. Fair treatment in work-ing conditions.When employees are treated fairly,unions are unnecessary. If you feel we are "fallingdown" in these areas, we want you to tell us!The next section in the booklet is entitled "EmployeeGuarantees," and it described_to employees the Compa-ny's views regarding promises often made by unions;union dues and initiation fees; company benefits in a non-union situation; and the effect of a strike situation onwages and benefits.39Steve Thomas had been at the plant one or two timesin August 1982. Thomas also held a meeting for compa-ny employees, and he solicited employees to sign unionauthorization cards at that time. Thomas denied at thehearing that he ever told anyone at any time that heworked for the NLRB. He also denied that he ever rep-resented himself to anyone that he was an agent or rep-resentative of the NLRB. Thomas estimated at the hear-ing that there were approximately 700 employees in theunit at the Greeley plant at the time the Union filed therepresentation petition on 19-November 1982 in Case 27-RC-6368. He estimated that he had submitted around86 The foregoing is based on the credited testimony of Ken Monfort.58 The foregoing is based on documentary evidence.37 The foregoing is based on the credited testimony of Ken Monfort.11 The foregoing paragraphs are based on documentary evidence. MONFORT OF COLORADO101500 union authorization cards to NLRB when he filedthe representation petition.He acknowledged at thehearing that there could have been 490 such cards or asmany as 520 such authorization cards at that time.Thomas said that all but 10 or 15 of those union authori-zation cards had been signed during the period from 1August 1982 to the time the petition was filed on 19 No-vember 1982. He acknowledged that there was "quitehigh" turnover among the employee complement duringthat period of time. However, Thomas testified: "As bestaswe could tell, the only cards we turned over wereactive employee cards." He said that the Union had dis-carded the cards signed by employees who were nolonger working at the Company. No union authorizationcards were submitted in evidence at the hearing in thisproceeding.40The UFCW represented about 200 employees at theRespondent's portion foods plant in Greeley at the timethatKen Monfort testified on 11 September 1984. Hesaid the UFCW also represented about seven or eightemployees at the Respondent's San Francisco, Californiadistributingcompany.Ken Monfort stated that theTeamsters union represented employees at branches ofthe Monfort Food Distributing Company in Greeley (be-tween 6 and 8 employees), and Denver (between 8 and12 employees), and also about 200 employees at the Re-spondent's ground beef plant ' in Jacksonville, Florida.The Company has two feedlots. One is located near Gil-crest,Colorado, and one is located near Kersey, Colora-do. The latter feedlot also is called the Kuner feedlot.The employees at both feedlots have never been repre-sented bya union.The Respondent employed approxi-mately 3200 full-time employees at the time Ken Mon-fort testified on 11 September 1984. About 1100 of thatnumber were employed at the Company's Greeley plantat that time.41V. THE 8(A)(1) AND (3) ALLEGATIONS PERTAININGTO THE RESPONDENT'S HIRING CRITERIAA. AllegationsThe General Counsel's 8(a)(1) and (3) allegations per-taining to the Respondent's hiring criteria are set forth inparagraphs X, XVII(a), XVIII, and XII of the GeneralCounsel's second amended complaint in Case 27-CA-7742. Those allegations are:XOn or about January 19, 1982, Respondent noti-fied the Union of its intention to resume operationsat the Greeley meat packing plant on March 1,1982.Respondent further notified the Union thatapplication for hourly production work at the plantwould be accepted on January 26, 1982, and thatthere would be no preferential hiring status for anyformer Monfort employee.40 The foregoing is based on the credited testimony of Thomas41 The foregoing is based on the credited testimony of Ken Monfort.XVII(a) On or about January 19, 1982, Respondent ini-tiated and instituted a hiring policy with criteria de-signed and/or which inherently had the effect thatformer employees who applied for employment onand after January 25, 1982, would not be hired innumbers sufficientto form a majorityof unit em-ployees.XVIIISince on or about January 25, 1982, and continu-ing to date, Respondent has not considered skill orexperience in the meat packing industry as criteriain determining the eligibility of applicants for em-ployment, which conduct is inherently destructiveof the rights guaranteed employees by Section 7 ofthe Act.XIIOn or about February 25, 1982, Respondent, byGene Meakins, announced to the Union that Re-spondent's criteria for hiring employees includedconsidering past discipline, absenteeism, and possi-bly medical history, but would not include consider-ation of an applicant's skill and experience in themeat packing industry.B. FactsKen Monfort described the Company's objectives initscriteria for the hiring of employees to work at theGreeley plant as being twofold. One company objectivewas to use a similar processas had been utilizedearlierat the startup at the Company's plant in GrandIsland. InKen Monfort's view, the Grand Island plant was bothproductive and profitable. A second company objectivewas to be fair to all of the people who applied for jobs atthe Greeley plant. Ken Monfort said the specific criteriato be used were developed by Meakins, and Ken Mon-fort did not play any role in developing those specificcriteria.Ken Monfort further testified, "the only discus-sion wehad was that it should be written criteria, onethat I knew could be used evenhandedly." He said hedid not instruct anyone to design criteria to rule out anyspecificpercentageof former company employees, andno oneon his staff had told him that they had done so.Ken Monfort said he did not give any instructions as tothe percentage of former company employees to hire,and he had no idea what percentage of the former em-ployees would meet the criteria which was used.Ken Monfort was aware that skill and experience werenot included in the Company's criteria for hiring em-ployees in production jobs at the Greeley plant. He saidskilland experience had not been required or givenweight in hiring production, employees when the Compa-ny'sGrand Island plant was opened in the summer of1979, nor at any time since then; that skill and experiencewas not a requirement for hiring at the Company's por-tion foods plant; and prior to the closure of the Compa-ny'sGreeley plant in March 1980, skill and experiencehad not been given weight in making hiring decisions. 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHowever, with regard to the Greeley plant before itsclosure, he acknowledged that the seniority system ineffect at that time would have required that the new em-ployee start in what he described as being a common la-borer job regardless of his skill and experience.42While the Company did not consider skill and experi-ence in making a hiring decision,Meakins gave instruc-tions to the personnel department to permit the formeremployees of the Company who were rehired to returnto the department where those former employees previ-ously had preferred to work. Meakins explained at thehearing that his reason for those instructions was to at-tempt to avoid a charge that the Companywas assigningformer employees to less desirable jobs.Meakins saidthat the personnel department assigned new employeesto production departments and then the departments' su-pervisors assigned employees to particular jobs. Meakinsacknowledged that the Company hired its supervisors"based on their knowledge and experience in the indus-try and ability to handle people." Meakins said that theCompany also sought skilled maintenance people inhiring employees for its maintenance jobs. He said thatthe Company also required skills, such as typing skills, inhiring its clerical employees.43Meakins is the one who developed the Company'shiring criteria. At the hearing, Meakins said that his prin-cipal goal in the hiring of production employees at theGreeley plant when it reopened was to hire the best pos-siblework force. Prior to the closure of the Greeleyplant in March 1980, the Company did not have writtenhiring criteria for its production employees, other thanmedical criteria.While written applications were submit-ted to the Company by applicants for employment at theGreeley plant through March 1980, Meakins supportedKen Monfort's testimony that the Company did not con-sider skill and experience in hiring production employ-ees, and that production employees came to work at theGreeley plant as laborers through March 1980.44General Counsel's Exhibit 12 is a copy of the Re-spondent's hiring criteria for production employees uponthe reopening of the Greeley plant in March 1982. PartA is entitled "Job Service Screening Criteria" and wasintended to be given to the Job Service of the WeldCounty Department of Human resources. At the hearing,Meakinsdid not recall whether a copy of part A was ac-tually given to the Job Service. In any event Meakinssaid that the function of the Weld County Job Servicewas simply to take employment applications and givethose applications to the Company. The procedure wasthen for the Company to contact the Job Service to callin applicants for interviews by the Company. The JobService was not to screen out any applicants for employ-ment. In the foregoing circumstances, I find that it is un-necessary to set forth part A of the hiring criteria be-causeMeakins' testimony and additional evidence setforth in section VI of this decision shows that the Job42 The foregoing paragraphs are based on the credited testimony ofKen Monfort.48 The foregoing paragraphs are based on the credited testimony ofMeakins44 The foregoing is based on the credited testimony of MeakinsService did not screen out any applicants for employ-ment.Part B of the Respondent's hiring criteria at the Gree-ley plant when it reopened in March 1982 is entitled"Hiring Standards Criteria (PersonnelDepartment)."Meakins gave part B of the Company's hiring criteria toJim Lovelady, who is the personnel director at the Re-spondent'sGreeley packing plant. Lovelady has heldthat position since 10 January 1982. Prior to that time,Lovelady was the personnel director at the Respondent'sGrand Island plant. Lovelady began his employment atGrand Island on 7 May 1979. Meakins instructed Love-lady at the time he gave Lovelady part B of the hiringcriteria that the criteria regarding "Accidents" and "At-titude" could not be applied to former employees of theCompany. Part B of the Respondent's hiring criteriastates:Hiring Standards Criteria (Personnel Department)Monfort Packing Plant Hourly ProductionMaintenance Employees (For Use In Making HiringDecisions)ABSENTEEISM: No more than six (6) absentsand/or tardies a year during any of the last three (3)years of active employment.EXPERIENCE: No experience is necessary. TheCompany feels it is wholly qualified and able toadequately train production employees.DISCIPLINE: No written disciplinary actionfrom Employer in the last three (3) years of activeemployment.Discharged from any previous em-ployment for just cause during the last five (5)years.MEDICAL: Must be physically fit for packingplant labor. Problems of shoulder, joints, knees orlegs, tendonitis, carpal tunnel syndrome, back, respi-ratory or current chemical dependency will excludethe applicant from future consideration.ACCIDENTS: No more than one (1) lost timeaccident in the last year of active employment, or ageneral history of being accident prone.INTEREST AND ABILITY: Applicant must bewilling to work where assigned and cannot specifyproduction area.DAYS AND HOURS OF WORK: Applicantmust bewilling to workany assignedday or nightshifts and work any or all days of the week.ATTITUDE: To be screened by Monfort em-ployment representative during interview.Monfortrepresentativewillmake recommendations regard-ing hiring after interview rating.PROBATIONARY: Employee must be willingtoaccept employment under Monfort proposalswhich include a strict 90-day probationary period.In May 1982 the Respondent changed the hiring crite-ria for "Absenteeism." Thatcriteriawaschanged to:"No more than ten (10) absents and/or tardies a yearduring any of the last three (3) years of active employ-ment." (See G.C. Exh. 18.) After the Company changedthe "Absenteeism" criteria in May 1982, Meakins said MONFORT OF COLORADO103that "we went back and double checked to make surethat there was no one excluded," based on the previouscriteria for "Absenteeism." In computing the number ofabsences by an employee, the Company has had a policyof counting absences on consecutive days as just one ab-sence. Absences excused by a supervisor are not countedagainstthe employee.Part C of the Respondent's hiring criteria is entitled"Health ServiceScreeningCriteria." Part C states:Health Services Screening CriteriaNew Hire and Re-Hire of Hourly Production andMaintenance EmployeesPre-PlacementEvaluation to be Done Prior toHire.Monfort Health Services Will Do:1,Complete Pre-Placement Health Questionnaire2.Draw Blood and Urine Samples and Send ToLab For CBCand Urinalysis3.Per Form Back Exam4.Give JAMAR Grip Test5.Visual Eye-Chart Test6.Baseline Audiogram Where Equipment Avail-ableShould Health Services Determine Upon Comple-tion of Above Evaluation There are Health orInjuryProblems That Need Further DiagnosticStudies,TheyWillMake Appropriate Arrange-ments With a Physician Selected By The Company.Examples of Conditions 'Which may Require Fur-therDiagnostic Studies or, Defer From Employ-ment:1.History of Congenital or Mechanical BackProblems2.Previous Joint Problems (Elbows,Knees,Shoulder)3.Hypertension,Diabetes,Epilepsy,Arthritis,Cardiac,Allergies,Morbid, Obesity,Hypersensiti-vity to Heat or Cold, Alcohol or Drug Dependen-cy, Etc.As All Individuals Hired Must be Able to Performany Job Available in the Plant, Individuals will beDeferred for Hire or Re-Hire if Prior History of.1.Back Surgery2.Tendonitis or Carpal Tunnel Syndrome3. Shoulder or Joint Fractures or Surgeries4. Fall Below Acceptable Level on the Grip TestWe Will Not do Back and Chest X-Rays WhereMonfort Health Services are Available to do thePre-Placement Evaluation Including Back Exam,Unless Evaluation and/or Exam by Health ServicesWarrants Doing Them.Upon Completion of Evaluation, Health ServiceswillReport to Personnel as to RecommendationsRegarding Hiring. Personnel may not Hire WhenHealthServicesRecommendations areAgainstHiring.A Pool of Prospective Employees who Have BeenAccepted for Employment by Both Personnel andHealth Services can Then be Established FromWhich Supervisory Personnel can Draw.Meakins said that the JAMAR grip test subsequentlywas not used by the Company because Meakins believeditwas a subjective test, and he desired to have objectivecriteria.Meakins said that no applicant for employmentat the Greeley plant was rejected because of a failure topass the JAMAR grip test.45Part C of the Respondent's hiring criteria was pre-pared by Kit Conklin. She had been the health servicesmanager for the Respondent for 14 years at the time shetestified at the hearing on 20 September 1984. Conklin isa registered nurse. She prepared the criteria based uponher past experience; a small business outline; and advicefrom the Company's doctors. Conklin had used the samecriteria in screening applicants for employment at theCompany's Grand Island plant. In her opinion, thehealth services screening criteria was used successfully atthe Grand Island plant in hiring an effective employeework force.Conklin said that Meakins did not have anything to dowith the development of the health services screeningcriteria.However, towards the end of February 1982Conklin and Meakins discussed the use of the JAMARgrip test and decided to discontinue that test because itwas subjective, rather than objective. Conklin said somenonformer employee applicants had been screened out inthe beginning because of the JAMAR grip test, but sheknew' of no former employee applicants who had beenscreened out because of the JAMAR test. Some formeremployee applicants had been retested on the JAMARgrip test, but they were not refused employment on thatground. No company official, including Meakins and Lo-velady, told her how she was to apply the health serv-ices screening criteria. It was left entirely to her discre-tion.Conklin explained at the hearing that some restrictionsby the Company's doctors would not disqualify an appli-cant for employment. She gave some examples as beingdiabetes, hypertension, and epilepsy when those condi-tions were under,a doctor's care. Cardiac conditions alsowould not disqualify an applicant depending on the se-verity of the conditions. Allergies would not disqualifyan applicant depending upon what the applicant was al-lergic to. Tendinitis and carpal tunnel syndrome wouldnot disqualify an applicant if those conditions were notsevere.46-During the time that Steve Thomas was a union stew-ard at the Company and later as a full-time union busi-ness- representative,Thomas was present at meetingswhich Conklin also attended. Thomas said - Conklin at-tended monthly safety meetings as one of the manage-45 The foregoingparagraphs are basedon the credited testimony ofMeakins and documentary evidence48 The foregoing paragraphs are based on the credited testimony ofConklin 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment committee members, and Thomas said he met withher on numerous occasions concerning grievances whichtheUnion had filed. Sometimes Conklin representedcompany management in workmen's compensation hear-ingswhere Thomas was representing employee claim-ants.On numerous occasions Conklin testified at work-men'scompensation hearings on behalf of the Company.About a week or 10 days before the election at theGreeley plant in June 1983, the Company held a contestwhereby groceries and beef loins were to be awarded tothe employee who guessed how many strikes the UFCWhad. The groceries were said to be the equivalent of ayear's union dues. The groceries were placed in a truckin the Company's parking lot. At the preelection confer-ence on the day before the election, Thomas observedConklin in the back of the truck, and she appeared to berearranging the groceries.47Robyn Robbins had worked as an industrial hygienistfor 2-1/2 years for the United Food and CommercialWorkers International Union in Washington, D.C., at thetime she testified at the hearing in this proceeding on 21June 1984. Based on her research and analysis of statis-tics and information compiled by government agenciesand certain large meatpackers, Robbins found that thegreatest types of injury orillnessoccurring to meatpack-ing employees were what are called repetitive traumadisorders.' She found the most common such disorderwas carpal tunnel syndrome. Tendinitis is one of theother common repetitive trauma disorders. Robbinsfound that the next most frequent injuriesor illnessesamong employees in the meatpacking industry were:sprain and strain types of injuries, particularly involvinglower back pain, laceration from knives, dermatosis, andbacterial infections. In addition, she found meatpackingemployees faced such potential hazards as working onslippery floors and working with large cutting machines.Charging Party's Exhibit 26 is a copy of a booklet en-titled "Meatpacking and Dressing, a Safety CommitteeWalkaround Guide for the Workplace." The booklet waswritten by Robbins and published by UFCW. The book-let sets forth in greater detail the findings of Robbins onthat subject. One of the sources utilized by Robbins inpreparing Charging Party's Exhibit 26 was an annualpublication of the Bureau of Labor Statistics of the De-partment of Labor. A copy of one such BLS publicationentitled"Occupational Injuries and Illnesses in theUnited States by Industry, 1981" was introduced intoevidence as Charging Party's Exhibit 27. The statisticsshown on Charging Party's Exhibit 28 regarding injuryand illness incidence rates per 100 full-time workers werecompiled from Charging Party's Exhibit 27. Three arti-cles which had appeared In the Monthly Labor Review,a publication of the Department of Labor, were intro-duced into evidence as Charging Party's Exhibits 29, 30,and 31. Charging 'Party's Exhibit 29 is entitled "Motion-relatedwrist disorders traced to industries, occupationalgroups." Charging Party's Exhibit 30 is entitled "Injuriesatwork are fewer among older employees." ChargingParty'sExhibit 31 is entitled "Absence from work47 The foregoing paragraphs are based on the credited testimony ofThomasamong full-time employees." Each article reflects the re-search and views of the government officials namedtherein.Charging Party's Exhibit 32 illustrates the typeof log and information required to be maintained andsubmitted by an employer to the Department of Labor.It is the type of information utilized in Charging Party'sExhibits 27 and 28.48Several witnesses testified at the hearing with regardtowhat they considered to be the Company's success inusing similar hiring criteria in staffing the Grand Islandplant.Meakins had developed in the spring of 1979 theCompany's hiring criteria for applicants at the GrandIsland plant. In the opinion of Meakins, the use of thatcriteria at the Grand Island plant resulted in "an efficientwork force and one of the most productive plants in theindustry."General Counsel's Exhibit 23 is a copy of the hiringcriteria used at the Company's Grand Island plant. Thehiring criteria at Greeley and the hiring criteria at GrandIsland are similar, but they are not identical. The catego-ries, such as "Absenteeism," "Experience," "Discipline,"etc., are the same in each case, but all of the specific cri-teria are not. For example, the first category in thehiring criteria for both the Greeley plant and the GrandIsland plant is "Absenteeism." In the Grand Island crite-ria for that category, it originally stated: "No more thanan average of six days absent per year during the lasttwo (2) years." Subsequently, that criteria was changedon 6 September 1979 by Meakins to read: "No more thanan average of twelve days absent per year during thepast two years (worker's compensation absents do notcount toward absenteeism in this instance only)." (SeeG.C. Exh. 24.) As noted earlier, being absent on consec-utive days was counted by the Respondent as just oneabsence.49Ken Monfort said that the Company's Grand Islandplant was profitable and productive at the time the Com-pany reopened the Greeley plant in March 1982. KenMonfort said that the Grand Island plant continued to beprofitable and productive through the time that he testi-fied at the hearing on 11 September 1984.50Sanem said that the Company opened the GrandIsland plant in August 1979, and within the first 4 to 6weeks, he concluded that the work force was more pro-ductive and efficient than the Greeley work force hadbeen at that time. Sanem said that a second shift wasbegun at the Grand Island facility about 6 to 8 weeksearlier than the Company originally had anticipated.51In the opinion of Leonard, the Company's GrandIsland work force was probably one of the most, if notthemost, productive and efficient work forces in thenation.Leonard said applicants for employment at theCompany's Grand Island facility were not required tohave packinghouse experience in order to be hired there,48 The foregoing is based on the credited testimony of Robbins anddocumentary evidence49 The foregoing is based on the credited testimony of Meakins anddocumentary evidenceso The foregoing is based on the credited testimony of Ken Monfort51 The foregoing is based on the credited testimony of Sanem. MONFORT OF COLORADOnor were applicants given any preference for havingsuch experience. 52Lovelady said that he knew from his own experienceat the Company's Grand Island plant that the hiring cri-teria "had worked there" to get the Company the bestwork force available.53Some other witnesses testified with regard to thehiringpracticesatothermeat packing companies.Walker said that IBP has not given credit to applicantsfor employment for their skill and experience in the meatpacking industry, when IBP had hired production em-ployees at its plants.When IBP reopened a plant inStorm Lake, Iowa, which previously had been operatedby Hi-Grade, IBP did not employ the former workforce. Instead, IBP used the same hiring criteria whichtheRespondent had used at the Respondent's GrandIsland facility. IBP also used an authorization releaseform like the one that the Respondent had utilized. Inthe opinion of Walker, the new employees at the StormLake plant were "an outstanding work force," and theStorm Lake plant became profitable in a matter ofweeks. Thereafter, IBP utilized the same hiring criteriawhen it reopened a plant in Geneseo, Illinois. In theopinion of Walker, the new employees at the Geneseoplant were "a fine work force."-'4Robert D. Londgren is the general manager at the DesMoines, Iowa plant of Swift Independent. That plant wasreopened by Swift Independent in January 1981 after ithad been closed for approximately 18 or 19 months bySwift & Company. When Swift Independent reopenedthat plant, it did not hire the former work force as agroup. Swift Independent did not require that applicantshave any particular skill or prior packing plant experi-ence, nor was any preference given to applicants whohad skill or experience in packing plants, Londgren saidthat Swift Independent considered such important factorsas absenteeism, tardiness, and physical condition. He saidthat Swift Independent also considered industrial injuriesof the applicant and the reason why the applicant hadlefthis last employment. Swift Independent tried tocheck the employment references of the applicants bytelephone, but Swift Independent did not mail letters tothose former employers. Swift Independent had the per-sonnel recordsof former employees of Swift & Compa-ny, and Swift Independent checked those personnelrecords. In the opinion of Londgren, the productivityand the efficiency of the Swift Independent work forceat the Des Moines plant was excellent. After the plantreopened in January 1981, the plant became profitable byAugust 1981.55During the 8 years that Leonard had worked forExcel prior to his going to Work for the Respondent,Excel did not require that applicants for employment atitsnew or expanded packing plants have prior packingplant experience.5652 The foregoing is based on the credited testimony of Leonard52 The foregoing is based on the credited testimony of Lovelady54 The foregoing is based on the credited testimony of Walker.55 The foregoing is based on the credited testimony of Londgren.5 5 The foregoing is based on the credited testimony of Leonard.105Several witnesses testified with regard to the factors ofskill and experience in connection with the productionjobs performed at the Company's Greeley plant, and avideo tape was presented to show the actual perform-ance of certain production jobs at the Greeley plant. Re-spondent's Exhibit 158 is a video tape taken on 15 daysduring regular working hours at the Respondent's Gree-ley facility from sometime in August 1983 to the latterpart of September 1983. The video tape was played atthe hearing on 14 September 1984 during the testimonyof George R. Lindblade. The video tape was made byLindblade of G. R. Lindblade Co. of Sioux City, Iowa.That company is an industrial and commercial photo-graphic firm specializing in video tape production.Lindblade has been recognized as an expert in his field ofwork. The video tape depicts various jobs performed byproduction employees at the Respondent's Greeley facili-ty.Each job shown on the tape is preceded by an intro-ductory title so that a viewer will know what type of jobwill follow. The video tape is in color without sound. Atimer is used on the tape.57Dr. Marvin E. Mundel is a registered professional in-dustrial engineer who is self-employed in his consultingengineeringfirm called M. E. Mundel and Associates.He testified as an expert witness at the hearing in thisproceeding. Based on Dr. Mundel's expertise and his ob-servationsof the work performed at the Company'sGreeley plant, he concluded there were only four pro-duction jobs at the facility which required skill.He testi-fied:There were four: running the complex hamburgerpatty maker, the rather complex hamburger packag-ing machines, and, certainly, the person who direct-ed the flow of trimmings to obtain the proper leanand fat mix. Those were the only jobs in which Iobserved skill.Dr.Mundel defined skill as being "the result of thecombination of knowledge, adaptability, and habituation,with knowledge being a highly important component."With regard to the other jobs at the Company's Gree-ley plant, Dr. Mundel pointed to the repetitive nature oftheir jobs in cuttingmeat.In his opinion, there were noproduction jobs which could not be learned in just 1day. Learning in that sense meant to acquire the knowl-edge of the sequence of the cuts and where to apply thecuts to themeat.In his opinion, it would take a week fora person, without any physical impediment, to build upspeed and the strength to work at boning the blade,which Dr. Mundel considered to be the most difficultproduction job in the plant to learn. Respondent's Exhib-its 183 through 186 are copies of analyses prepared byDr. Mundel on the jobs shown on the video tape whichwas introduced as Respondent's Exhibit 158.511In the opinion of Meakins, the production jobs at theGreeley plant could be learned in 2 days. He said it57 The foregoing is based on the credited testimony of Lindblade anddocumentary evidence.55 The foregoing is based on the credited testimony of Dr Mundel anddocumentary evidence 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould take a couple of weeks for the employee's musclesto become conditioned to where he could perform thejob adequately. Some jobs require more effort to per-form, and some jobs have less desirable working condi-tions.The Company has seven group wage rates. Groupsone through four have a 10-cent-an-hour increase at eachgrade level. At the time Meakins testified at the hearingon 1 February 1984, 96 percent of the Company's Gree-ley production employees were within those first fourgroups. Group five paid 55 cents an hour above the baserate.Group six paid 65 cents an hour above the baserate.Group seven paid 75 cents an hour above the baserate.General Counsel's Exhibits 27 and 28 are copies oflistsof the pay groups for production employees at theGreeley plant.59In the opinion of Leonard, it takes from 15 to 35 min-utes to train an employee to perform one of the produc-tion jobs in the fabrication department at the Greeleyplant.Leonard said that it took from 1 week for a verygood employee, and from 3 to 5 weeks for a slower em-ployee, to reach an acceptable level of speed in perform-ing a job in the fabrication department.60PaulVillaworked for the Respondent from 1964through March 1980. He performed the jobs of cleanup,lugger, hook washer, tender puller, chuck boner, andutilityman. As a utility man, Villa performed the jobs ofother employees in the fabrication department whenthose employees took their breaks. Villa had performedthe job of pulling tenders for 2 years prior to the closingof the Greeley plant in March 1980. When Villa was re-hired by the Company and performed that job in Marchand April 1982, Villa learned that the Company usedmore flexible knives for pulling tenders. In the opinion ofVilla, pulling tenders was the most difficult job at theplant.He estimated that he pulled on an average dayabout 45 filet mignons an hour. In the opinion of Villa, ittook 2 to 3 weeks for employees to become efficient inperforming the job of pulling tenders. Although Villahad performed the job of boning chucks for 1-1/2 yearsduring his earlier employment with the Company, Villasaid the job was changed to a new method of boningchucks when he performed that job in May 1982 at theCompany. He had to learn the new method just like anyinexperienced employee would have to do. The only ad-vantage Villa had was he knew how to keep his knifesharp. He said it took him a week to learn the new meth-ods and it took new employees about 2 weeks to do so.Villa said he boned 30 to 33 chucks an hour on an aver-age day. Next to the job of tender puller, Villa consid-ered chuck boning the most difficult and most strenuousjob in the plant.61In the opinion of Jose Varela, it took at least 1 or 2weeks of training to learn the mechanics of the job ofclod puller. However, he acknowledged at the hearingthat he did not receive that much training when he wasrehired by the Company after the plant reopened. In-stead, someone just spent a short period of time withVarela and taught him the basic cuts. Varela said aperson would not know how to do the actual cuts on themeat in 1 day. Varela had learned the cuts earlier priorto the time that the plant had closed by watching otheremployees and helping them. Varela said that there wasno change when he was rehired in May 1982 in themethod of performing the job of pulling clods from theway the job had been performed previously. In his opin-ion, the job was more difficult to perform in 1982 be-cause the Company required more cuts to be made thanbefore. Varela said that the method of marking hinds hadbeen changed in 1982 from the method used previously.The new method was to cut the flank before marking thehind. The old method was just the reverse. In the opin-ion of Varela, the new method was easier.62Gerald Aragon acknowledged at the hearing in thisproceeding that he had testified in his unemploymentproceeding that it was possible to learn "the mechanicsof the job," that is where to cut, in 1 day. He acknowl-edged as he testified that it would take longer to build upspeed and durance.63Joe Gonzales said that Supervisor David Howe taughthim the mechanics of cutting down chucks by showinghim how to make the cuts. Gonzales said it was an easyjob to learn the mechanics of the job, but it took sometime to build up speed.64In the opinion of Sanem, it did not take skill or priorpacking plant experience to perform the production jobsat the Company's Greeley plant. He said the majority ofthe new employees with no experience could be trainedto perform kill floor jobs at the Greeley plant on the firstday. He said it might take 10 to 12 days for an employeeto get his muscles acclimated to the job, and the employ-ee acclimated to his workplace. Since March 1982through the time that Sanem testified at the hearing on18 September 1984, the duties performed by the produc-tion employees at the Greeley plant have remained virtu-ally the same. There have been no significant engineeringchanges at the facility. The only difference in the pro-duction process is that the Company no longer placesshrouds on the cattle. s sRespondent's Exhibit 159 is a graph which depicts forthe Greeley plant the "cattle per man hour" or produc-tivity in the beef slaughter division at the Greeley pack-ing plant during the period of time from the week endingSeptember 1982 through the week ending 19 March 1983as compared to the time periods of the week ending 1September 1979 to 1 November 1979 and from 4 January1980 through the week ending 15 March 1980. Thegraph shows that the productivity of the employees wasgreater during that 1982-1983 time period than it hadbeen in that 1979-1980 time period.Respondent's Exhibit 160 is a graph depicting for theGreeley plant the "kill floor cattle per man hour" figuresfor the time period of the week ending 3 July 1982through the week ending 12 March 1983 as compared tothe time periods of the week ending 30 June to I No-ss The foregoingisbased onthe credited testimony of Mealans anddocumentary evidence.60 The foregoingis basedon the credited testimony of Leonard.81 The foregoing is based on the credited testimony of Villa.61 The foregoingis basedon the credited testimony of Varela.89 The foregoing is based on the credited testimony of Aragon64 The foregoing is based on the credited testimony of Gonzales85 The foregoing is based on the credited testimony of Sanem. MONFORT OF COLORADO107vember 1979 and from 14 January 1980 through theweek ending 8 March 1980. The graph shows greaterproductivity for the employees during that 1982-1983time period than for the employees during the 1979-1980time period.Respondent's Exhibit 161 is a graph which depicts fortheGreeley plant the average weekly net chain speedduring the time period of the week ending 3 July 1982through the week ending 12 March 1983 as compared tothe time periods of the week ending 30 June to 1 No-vember 1979 and from 14 January 1980 through theweek ending 8 March 1980. The graph shows that on theaverage the chain speed was greater at the Greeley plantin that 1982-1983 time period than it was in that 1979-1980 time period.Respondent's Exhibit 162 is a graph which depicts fortheGreeley plant the "total kill cost per head" at theGreeley plant during the time period for the weekending 4 September 1982 through 19 March 1983 ascompared to the time periods for the week ending 1 Sep-tember to 1 November 1979 and from 14 January 1980through the week ending 15 March 1980. The graphshows that the Company costs on the average werelower during that 1982-1983 time period as compared tothat 1979-1980 time period.Respondent's Exhibit 181 is a graph also entitled "totalkillcost per head" which aids the Company's GrandIsland plant for the time period for the week ending 5September 1981 through the week ending 20 March1982. The graph shows that on the average the GrandIsland plant had lower costs in that category than theGreeley plant had for the designated time periods.Respondent's Exhibit 163 is a graph which depicts forthe Greeley plant the "labor cost per head" of cattle forthe time period for the week ending 4 September 1982through the week ending 19 March 1983 as compared tothe time periods for the week ending 1 September to 1November 1979 and 14 January 1980 through the weekending 15 March 1980. The graph shows that on the av-erage the labor cost per head was lower, during that1982-1983 time period than during that 1979-1980 timeperiod.Respondent's Exhibit 182 is a graph entitled "laborcost per head" which adds the Company's Grand Islandplant for the time period of the week ending 5 Septem-ber 1981 through the week ending 20 March 1982. Thegraph shows that on the average the Grand Island planthad lower costs in that category than did the Greeleyplant during the 1979-1980 time period, and when ad-justed to the Greeley plant's 1982-1983 labor rates,Grand Island had lower costs in that category on an ad-justed basis than Greeley did in both the designated1979-1980 and 1982-1983 time periods.Respondent's Exhibit 164 is a graph which depicts fortheGreeley plant the "offal pounds per head" for thetime period for the week ending 3 July 1982 through theweek ending 19 March 1983 as compared to the time pe-riods for the week ending 30 June to 1 November 1979and from 4 January 1980 through the week ending 15March 1980. The graph shows that on the average moreoffal was produced by employees in that 1982-1983 timeperiod than was produced by employees during that1979-1980 time period.Respondent's Exhibits 165 and 166 are graphs depict-ing for the Greeley plant the percentage of number 2hides and the percentage of number 3 hides, respectively,during the time period for the week ending 3 July 1982through the week ending 19 March 1983 as compared tothe time period for the week ending 30 June to 1 No-vember 1979 and from 14 January 1980 through theweek ending 15 March 1980. The graphs show that onthe average the employees produced less of the number 2and 3 hides, which are less valuable than number 1 hides,during that 1982-1983 time period than the employeesproduced in that 1979-1980 time period.General Counsel's Exhibit 608 is a copy of a summarysheet prepared by the Company's controller showing thepercentage of number 2 and 3 hides from 6 Marchthrough 11 December 1982 at the Greeley plant. Thesummary shows that for the first 4 months after the plantreopened the average production of number 2 and 3hides were greater than they were after 3 July 1982, andcloser to the combined average figures for the 1979--1980time period.Respondent's Exhibit 167 is a graph entitled "produc-tion claim analysis (per head) based on total dollars andproduction for fabrication and slaughter fiscal year com-parison." The graph shows that such claims filed by theCompany's customers against the Company were less infiscal years 1982 (March to September 1982) and 1983(full fiscal year) than they were in fiscal year 1980 (Sep-tember 1979 through March 1980).66The Charging Party moved to strike certain of the tes-timony given by Sanem on redirect examination whichpertained to the Company's Grand Island plant; SpencerFoods; IBP; and Excel. In the Charging Party's view,thosematters earlier had not been brought up duringSanem's direct examination and cross-examination, and,therefore,were inappropriate for redirect examination. Iconclude that Sanem had testified briefly about theGrand Island facility; his former employer, SpencerFoods; and two of the Company's competitors, IBP andExcel. He earlier had not been questioned about the de-tailed comparisons as he was on redirect examination,but I conclude that his redirect examination regardingthem should not be stricken in light of his extensive testi-mony regarding the Greeley plant's statistics as shown inRespondent'sExhibits 159 through 167 and GeneralCounsel's Exhibit 608.Respondent's Exhibit 170 is a graph which depicts forthe beef fabrication division at the Greeley plant the"cattle per man hour" during the time period from Sep-tember 1982 through March 1983 and from September1979 through March 1980, except for the period of thestrike from 1 November 1979 through 14 January 1980.While I have examined General Counsel's Exhibits 609and 610, I fmd that Leonard explained why adjustmentshad been made on the graphs and charts prepared underhis supervision because of the difference in boning 100percent of the carcass and boning approximately 87 per-66 The foregoing paragraphs are based on documentary evidence. 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcent of the carcass. Leonard explained at the hearingthat the adjustments were made to make things compara-ble.The graph shows that on the average the "cattle perman hour" figure was higher for that 1982-1983 timeperiod than for the 1975-1980 time period.Respondent'sExhibit 171 was a graph which depictsfor the beef fabrication division at the Greeley plant the"average weekly net chain speed" during the time periodfrom September 1982 through March 1983, and fromSeptember 1979 through March 1980, except for theperiod of the strike from 1 November 1979 through 14January 1980. The graph shows that the "averageweekly net chain speed" was greater during that 1982-1983 time period than for the 1979-1980 time period.Respondent's Exhibit 173 is a graph which depicts forthe beef fabrication division at the Greeley plant the"labor cost per head" of cattle during the time periodfrom September 1982 through March 1983 and fromSeptember 1979 through March 1980, except for theperiod of the strike from 1 November 1979 through 14January 1980. The graph shows the "labor cost perhead" was lower during that 1982-1983 time period thanitwas during that 1979-1980 time period both on anactual basis and on a basis which adjusted the 1979-1980wage rates to the 1982-1983 wage rates.Respondent's Exhibit 177 is a graph which containsthe same information as Respondent's Exhibit 173 withthe addition of "labor cost per head" information for theGrand Island work force for the time period September1981 through March 1982. The graph shows that on theaverage the Grand Island employees' "labor cost perhead" was lower than the Greeley employees during that1979-1980 time period on an actual basis and lower onan adjusted basis during that September and October1979 time period when the Greeley 1979-1980 wagerates were adjusted to the Greeley 1982-1983 wage rates.The Grand Island "labor cost per head" was higher thanthe Greeley plant employees on an adjusted basis for thatJanuary-March 1980 time period, and for the Greeleyplant employees during that 1982-1983 time period.Respondent's Exhibit 180 is a graph which shows thesame information as on Respondent's Exhibits 173 and177 plus information for those time periods for theGrand Island employees where their 1981-1982 wagerateswere adjusted to the 1982-1983 wage rates at theGreeley plant. On an adjusted basis for that time periodfor those employees, the cost at the Grand Island plantwas less than that of the Greeley plant employees duringthat 1979-1980 time period on an actual basis and on anadjusted basis, but higher than the Greeley plant employ-ees during that 1982-1983 time period.Respondent's Exhibit 174 is a graph which depicts theGreeley packing plant sales in millions of dollars foreach month from March 1982 to August 1983. The graphshows that thesalesfor each monthin thattime periodin round figures were: $8.5 million; $18.7 million; $30.1million;$26.8 million; $37.5 million; and $37 million.Respondent's Exhibit 175 is a graph which depicts theGreeley packing plant sales in millions of dollars duringeach quarter of the Respondent's 1983 and 1984 fiscalyears. The Company's fiscal year begins each September.Thus, the Company's 1983 fiscal year began in, Septem-ber 1982. The graph shows the quarterly sales (per mil-lion) for those periods of time were: $108.4 million;$125.3 million; $129.3 million; $135.9 million; $131.4 mil-lion; $135.4 million; $138.4 million; and $137.7 million.Respondent's Exhibit 178 is a graph which depicts forthe beef fabrication division at the Company's Greeleyplant the "total processing cost per head" during theSeptember through March time periods in 1982-1983 andin 1979-1980, except from 1 November 1979 through 14January 1980. The graph shows the average processingcost was lower for that 1982-1983 time period after theplant had reopened, than it had been during that 1979-1980 time period on both an actual basis and on a basiswhere the 1979-1980 wage rates were adjusted to the1982-1983 wage rates.Respondent's Exhibit 179 is a graph which shows thesame information as on Respondent's Exhibit 178 plus in-formation for the September through March time periodin 1981-1982 for the Company's Grand Island workforce. The graph shows that the average processing costwas lower for that 1981-1982 time period for the GrandIsland employees than it was for the beef fabrication di-vision Greeley plant employees in those time periods de-scribedwith regard to Respondent's 178, both on anactual basis and on a basis where the 1981-1982 GrandIsland plant wage rates were adjusted to the 1982-1983Greeley plant wage rates. 67In view of the General Counsel's allegations that theRespondent's hiring criteria were designed and/or inher-ently had the effect of discriminating against former em-ployees of the Company, I also have examined the statis-tical results of the Respondent's hiring criteria. I recog-nize that the statistical results are not the sole factor tobe considered. However, if the Respondent's criteria in-herently discriminated against former employees of theCompany, then the statistical results should reveal suchinherent discrimination.I found it relevant to ascertain what percentage offormer employees of the Company, who had filed Mon-fort applications for employment, were rehired by theRespondent. I also found it relevant to ascertain whatpercentage of nonformer employees of the Company,who had filed Monfort applications for employment,were hired by the Respondent. Then the two percent-agesof the hiring of former employees versus nonformeremployees could be compared. For reasons which I willset forth in section VI of this decision, I have concludedthat the Respondent's requirement that all applicants fillout and submit a Monfort application for employmentwas not discriminatory. Thus, I have not found relevantthe comparison of figures for those persons who did notsubmit a Monfort application.The testimony of two expert witnesses, ChargingParty's Exhibit 123 and Respondent's Exhibit 195, as re-vised on 11 December 1984, were helpful in making thecomparison which I found to be relevant.Dr. Edward W. Karnes is a professor of psychologyand department chairman of the psychology department67 The foregoing paragraphs are based on the testimony of Leonardand documentary evidence. MONFORT OF COLORADO109atMetropolitan StateCollege in Denver. ChargingParty'sExhibit 122 is a copy of the resume of Dr.Karnes. Dr. Karnes testified at the hearing in this pro-ceeding as an expert witness in the fields of human fac-tors engineering and statistics.Dr. Karnes explained atthe hearing the concept of a statistically significant dif-ference.He testified: "The concept of a statistically sig-nificant difference between any two statistical measuresmeansthat you are basicly ruling out the effects ofchance as a cause in the observed difference between thetwo statistics."I conclude from the calculations made by Dr. Karnesthat there is no reliable difference between the percent offormer company employees, who had filed a Monfort ap-plication for employment, and were hired by the Compa-ny, and the percent of nonformer employees who hadfiled aMonfort application for employment, and werehired by the Company. Dr. Karnes utilized figures fromthe summary of hiring data, which was introduced intoevidence as Charging Party's Exhibit 121 in making hiscomputations as shown on Charging Party's Exhibit 123.The number of former employees who filed a Monfortapplication for employment was 371. The number offormer employees who filed a Monfort application foremployment and were hired was 164. Thus, 44.2 percentof that category of former employees were hired by theRespondent. The number of nonformer employees whofiled aMonfort application for employment was 6918.The number of nonformer employees who filed a Mon-fort application for employment and were hired was2986. Thus, 43.2 percent of the nonformer employees inthat category were hired. Comparing the figures of 44.2percent with 43.2 percent shows the lack of a significantdifference in those two hiring figures.Respondent's Exhibit 195 was revised on 11 December1984, and, therefore, the figures utilized in the compari-son are slightly different. As shown on Respondent's Ex-hibit 195, the number of former company employeeswho filed a ,Monfort application for employment was369.The number of former company employees whofiled aMonfort application for employment and werehired was 160. Thus, the percent of the former employ-ees in that category who were hired was 43.36 percent.As shown on Respondent's Exhibit 195, the number ofnonformer employees who filed a Monfort applicationfor employment was 6918. The number of nonformeremployees who filed a Monfort application for employ-ment and who were hired was 290. Thus, the percent-age of nonformer employees in that category who werehired was 43122' percent. A comparison of those two fig-ures, 43.36 and 43.22 percent shows the lack of any sig-nificant difference in the two percentages.Dr. Finis R. Welch is a professor of economics at theUniversity of California at Los Angeles and the presidentofWelch Associates, which is an economic consultingfirm. Dr. Welch also is chairman of the board of UnicomResearch Corporation, which specializes in economic re-search for the Federal Government. A copy of Dr.Welch's resume wasreceived, into evidenceas Respond-ent'sExhibit 199. Dr. Welch testified as an expert wit-ness at the hearing in this proceeding.Both Dr. Karnes and Dr. Welch agree, after perform-ing a Z test of the appropriate figures, that the differencein the percentage of former employees who had filedMonfort applications for employment and who werehired by the Company, is not statistically significant orreliably different from the percentage of nonformer em-ployees who had filed Monfort applications for employ-ment and who were hired by the Company. Dependingon the figures used, the Z test results were .38 or .395,both of which figures are not statistically significant orreliably different.C. ConclusionsI found to be very significant the statistics set forthabove which show a statistical result that makes it lessprobable, rather than more probable, that the Company'shiring criteriawere designed to discriminateagainstformer employees of the Company, or that the hiring cri-teriawere "inherently destructive" of employees' rights.The statistics are just one factor I have considered, andnot the sole factor. By examining the statistical results, Iconsider such an examination not to be merely a "num-bersgame,"but an examination of the law of probabil-ities. In a different context, the United States Court ofAppeals for the Fifth Circuit commented on inferenceswhich are based on a common recognition of probabil-ities in its decision inNLRB v. Cameo, Inc.,340 F.2d 803(5th Cir. 1965). The court held at 809:One of the basic premises ofUniversal Cameraisthat, "The findings of the examiner are to be con-sidered along with the consistencyand inherentprobability of testimony."340 U.S. at 496, 71 S.Ct.469, 95 L.Ed. 472. [Emphasis added.] This principleispart of the trend towards more liberal rules gov-erning evidence and methods of proof: "Howeverhalting its progress, the trend in litigation is towarda rational inquiry into truth, in which the tribunalconsiders everything `logically probative of somematter requiring to be proved."' 340 U.S. at 497, 71S.Ct. at 469. The trend includes inferences based oncommon sense recognition of probabilities.Camco argues against the Board's playing a"numbers game." But courts have long accepted aninference 'of discrimination based on the percentageof discharged employees involved in union activi-ties.Courts should. A man cannot cross a streetwithout first having made a flash calculation of hischances of reaching the other side, based on his ex-perience with the law of probabilities.As indicated above, I conclude that in this proceedingthe statistical results of the application of the Company'shiring criteria are very significant.Another result which I conclude is significant is theincreased productivity of the Greeley plant employeesand the lower costs there after the Company's hiring cri-teria had been applied. The work force which resultedfrom the use of the Company's hiring criteria surpassedin economic terms the record established by the formerwork force at the plant. I conclude the graphs and chartsnoted above are an indication that the Company's hiring 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcriteriawere designed for valid economic reasons, ratherthan discriminatory reasons.Ialso found it significant that the Respondent hadused similar categories of hiringcriteriain staffing itsGrand Island plant, and that the evidence showed thatthe Respondent had been pleased for economic reasonswith the results of having used similar criteria there.There were different opinions expressed by the wit-nesses as to the length of time that it took to teach anemployee how to perform his job. I conclude that theweight of the evidence is that it took a very short time.In this connection, I found the testimony of expert wit-ness,Dr. Mundel,to be persuasive.I conclude from histestimony that there were only four production jobs atthe Company's Greeley plant which required skill; thatthe production jobs could be learned in 1 day; and thatthe jobs were repetitive in nature. Thus, I conclude thatthe evidence showed that an applicant's skill and experi-ence were not important factors in considering applica-tions for production jobs. I further conclude the evi-dence showed that an applicant's skill and experiencehad not been considered by the Respondent during themany years the Greeley plant had been operated prior toits closure in March 1980.Thus,there was no past prac-tice by the Company of giving consideration to skill andexperience in hiring for production jobs. The evidencealso showed that the Respondent has not considered anapplicant's skill and experience in hiring for productionjobs at its portion foods facility, and the evidenceshowed that some other companies in the meat packingindustry have not considered an applicant's skill and ex-perience.In the foregoing circumstances,Iconclude that theRespondent's lack of consideration of an applicant's skilland experience in its hiring criteria for production jobs attheGreeley plant was not "inherently destructive" ofemployees' rights under the Act. The United StatesCourt of Appeals for the Third Circuit discussed the "in-herently destructive"concept in its opinion inVesuviusCrucible Co. v. NLRB,668 F.2d 162 (3d Cir. 1981). Thecourt said at 169-170:The Supreme Court has stated that conduct is in-herently destructive if it "carries with it 'unavoid-able consequences which the employer not onlyforesaw but which he must have intended' and thusbears `its own indicia of intent."'Great Dane,supra,388 U.S. at 33, 87 S.Ct. at 1797 (quotingNLRB v.Erie Resistor Corp.,373 U.S. 221, 228, 231, 83 S.Ct.1139, 1145, 1147, 10 L.Ed. 2d 308 (1963)). General-ly, those courts that have addressed the questionhave described"inherently destructive"conduct asthat "with far reaching effects which would hinderfuture bargaining, or conduct which discriminatessolely upon the basis of participation in strikes orunion activity."PortlandWillamette Co. v.NLRB,534 F.2d 1331, 1334 (9th Cir. 1976).Put anotherway, "inherently destructive" conduct is "thatwhichcreates visible and continuing obstacles tothe future exercise of employee rights."Inter-Colle-giate Press,Graphic Arts Division v. NLRB,486 F.2d837, 845 (8th Cir. 1973) (citing Note,Lockouts-Employers' Lockout with Temporary Replacements Isan Unfair Labor Practice,85Har.L.Rev.680, 686(1972),cert.denied,416 U.S. 938, 94 S.Ct. 1939, 40L.Ed. 2d 288 (1974).For the reasons summarized above and based on thefindings of fact, I conclude the evidence in this proceed-ing does not support the concept of Respondent's con-duct being"inherently destructive"of employees'rights.With regard to the health services screening criteriaprepared by Conklin, I have considered Thomas' testi-mony regarding Conklin. I conclude that Conklin's man-agement position and participation in the grocery displayare not a basis for finding that the criteria she developedwere discriminatory.I also considered Robbins' testimo-ny regarding injuries and illnesses common to employeesin the meat packing industry.I conclude from Conklin'stestimony that Conklin has shown a nondiscriminatorybasis for her selection of the health services screeningcriteria based on her status as an RN;her years of expe-rience as health services manager;and her conversationswith physicians.Finally, I note that the evidence showed that the Re-spondent favored former employees over nonformer em-ployees in not applying the usually subjective criteria of"attitude" to former employees. The "accidents" criteriaalso was not applied to former employees.In view of the foregoing,I recommend to the Boardthat the allegations in paragraphs X, XVII(a), XVIII,and XII of the General Counsel's complaint in Case 27-CA-7742 bedismissed.VT. THE 8 (A) (1) AND (3) ALLEGATIONS PERTAININGTO THE RESPONDENT'S ALLEGED DISCRIMINATORYAPPLICATION OF ITS HIRING CRITERIAA. AllegationsThe GeneralCounsel's 8(a)(1) and(3) allegations per-taining to the Respondent's alleged discriminatory appli-cation of its hiring criteria are set forth in paragraphsXVII(b),XI, XIII,XIV, XV, and XVIof the GeneralCounsel's second amended complaintinCase 27-CA-7742.Those paragraphs are:XVII(b) Since on or about January 25, 1982, and con-tinuing to date, Respondent has applied the hiringcriteria described above in subparagraph XVII(a) insuch a manner that former employees who appliedfor employment on and after January 25, 1982,would not be hired in numbers sufficient to form amajority of unit employees.XIOn or about February 18, 1982, Respondent noti-fied the Union that hiring would commence on Feb-ruary 22, 1982.XIIIOn or about March 1, 1982, Respondent com-menced operations at itsGreeleymeat packing MONFORT OF COLORADO111plant with an initial complement of 228 employeesadditionalMonfort applications for employment filed byof which 57 were former employees of Respondent.former employees of the Company In March 1982. HeXIVOn or about March 25, 1982, Respondent was en-gaged in production at the plant with a productionemployees complement of 410 of which 61 wereformer employees. As a consequence of the forego-ing, Respondent announced it was under no obliga-tion to recognize the Union as the collective-bar-gaining representative of the present complement ofemployees.XVOn or about June 4, 1982, Respondent was en-gaged in production at the plant with a productionemployee complement of 599. Of the total numberof applicants, 318 were former Greeley hourly pro-duction employees.The total number of suchformer employees who received an offer of employ-ment was 133.XVIOn or about January 14, 1983, Respondent wasengaged inproduction at the plant with productionemployee complement of 817. Of the total numberof applicants to the above date, 358 were formeremployees and 155 of these have received an offerof employment.B. FactsThe Respondent accepted Monfort applications foremployment to work at the Greeley plant on 26 and 27January 1982 at the Congregational Church in Greeleyfor anyone who wanted to apply for work when theGreeley plant reopened. The Respondent also acceptedMonfort applications for employment to work at theGreeley plant on 17 and 18 March 1982 at the_ Island'Grove Park 4-H Buildingonly for former employees ofthe Company. The Respondent has accepted Monfort ap-plicationsfor employment to work at the Greeley plantsince the first or second week in May 1982, and continu-ing thereafter, for anyone who wanted to apply forwork. The Respondent utilized the Weld County Depart-mentof HumanResources(Division of Employment) asthe exclusivemeansfor filing a Monfort application foremployment both in production jobsand maintenancejobs at the Greeley plant. Thal government agency usu-ally was referred to at the hearing for convenience as theJob Service. The Respondent has accepted Monfort ap-plications for employment in clerical positions at the Re-spondent's corporate office and headquarters, which arelocated about 1 or 1-1/2 miles from the Greeley packingplant.In order fora person tofile a Monfort application foremployment on 17 and 18 March 1982 at the IslandGrove Park, the person had to bring with him a letter toidentifyhimself asa former employee of the Companybecause the Job Service only accepted Monfort applica-tionsfor employment from former employees at thattime.Meakins estimatedthat there were around 35 to 38said that number excludes some former employees whoalso had filed Monfort applications in January 1982 andfiled a second Monfort application in March 1982.Both former employees of the Company and non-former employees of the Company were required to fileaMonfort application for employment in order to beconsidered for employment by the Company. GeneralCounsel's Exhibit 13 is a copy of a Monfort applicationfor an hourly employment job. That form has been usedby the Respondent since January 1982. Respondent's Ex-hibit 217 is a copy of the former application for employ-ment which had been used by the Company at its Gree-ley plant prior to the closure of that plant in March1980.611Judy Griego is the employment opportunities deliverysystem director for theWeld County government.Griego had held that position for 4-1/2 years at the timeshe testified in this proceeding on 5 April 1984. She man-ages the Weld County Job Service, and she directs all ofthe subsidized programs for employment and training inWeld County.General Counsel's Exhibit 427 is a copy of the joborder prepared by the Job Service with regard to takingapplications for employment with the Respondent bothin January and March 1982. General Counsel's Exhibit426 is a copy of a page from the Dictionary of Occupa-tional Titles which the Job Service utilized in selecting ajob number for the job order. General Counsel's Exhibit428 is a copy of the agreement for exclusive referral ofapplicants from the Job Service to the Company. It isdated 21 April 1982.At the time that the Job Service took Monfort applica-tionsfor employment in January 1982 at the Congrega-tionalChurch in Greeley, Griego said that the unem-ployment rate was quite high in Weld County. She esti-mated that the unemployment rate was between 7 and 8percent at that point in time. Griego said that the Com-pany supplied the Monfort application forms to the JobService for applicants to fill out. She said that she had areceptionist and seven full-time staff personnel at theCongregational Church in January 1982 to handle theapplicants. She stated that over 1700 applications werereceived at that time. It is undisputed that there werelong lines of applicants for employment at the church.The Job Service did not screen out any applicants foremployment with the Respondent. The Job Service didnot make any decisions on behalf of the Respondent toemploy anyone or not to employ anyone. Instead, theJob Service performed a clerical functionor a ministerialfunction whereby the Job Service accepted applicationsfor employment and submitted those applications to theRespondentfor consideration.Ray Swanson was theonly witness who testified at the hearing who assertedthat the Job -Service segregated the employment applica-tions by placing the applications of former ;employees onthe floor at the church. I do not credit Swanson's asser-6 8 The foregoing paragraphs are based on the credited testimony ofMeakins, Lovelady, and documentary evidence. 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion based on the criteria previously mentioned in sectionIII of this decision.In addition,Swanson was the onlywitness to testify to that fact, and other credible evi-dence indicates that the Job Service did not screen outany applicants for employment.As noted above,an additionalopportunity for filingMonfort applications for employment at the Greeleyplantwas extended only to former employees of theCompany on 17 and 18 March 1982 at the Island GrovePark. The Job Service followed the same procedure withregard to accepting applications as it had done in Janu-ary.The only difference was the Job Service had asmaller staff at that time to accept the applications whichwere limited to former employees of the Company.69General Counsel's Exhibit 32 is a copy of a form letterdated 5 February 1982 from the Charging Party whichwas mailedby the Charging Party to the former employ-ees of the Company for whom the Charging Party hadan address at the time the plant had closed in March1980. In part, the Charging Party's letter stated:As you may have heard, Monfort has announcedthat it will reopen its Greeley plant on March 1,1982.As an employee who worked in the Greeleyplant before it was shut down in 1980,you have se-niority and are entitled to be recalled to work.However, Monfort doesnot intendto do this. Tothe contrary,Monfort intends to hire an entirelynew work force to replace old employees.The best way of making certain your right to ajob and your seniority are protected is to notifyMonfort that you desire to return to work. We sug-gest that you do this by letter. Enclosed is a form ofa letter which you can use for this purpose. Itshould be sent by certified mail, or personally deliv-ered to the Monfort corporate offices north ofGreeley. Use the enclosed label for your conven-ience. Also, one copy of this letter should be sent toLocal 7 inthe enclosed businessreplyenvelope.We must not permit Monfort to get away with itsvicious scheme to cheat its employees out of theirjobs and seniority.Please sign and mail the enclosedlettertoday!General Counsel's Exhibit 33 is a copy of the formletterwhich was enclosed with General Counsel's Exhib-it 32.In part,it stated:I understand that you intend to resume operationof the Greeley packing plant on March 1, 1982. Iexpect to be recalled to, my job in the Greeley planton the basis of seniority. I am ready, able and will-ing to return to work.Iwill appreciate your prompt responseto my re-quest to be recalled to work.If it is the Company's position that I must submitan application to be hired as a new employee, thenplease consider and accept this as such an applica-tion,which I submit, without waiving my seniorityormy right to be recalled to work. I will, of69 The foregoing is based on the credited testimony of Gnego anddocumentary evidence.course, submit to whatever physical examinationmay be required by the Company, and supply youwith whatever additional information you may re-quest.Charging Party's Exhibit 4 is a copy of a letter dated11February 1982 from Meakins to John Urban, secre-tary-treasurer of the Union. Among other things, theletter stated,in response to the Union's request,that ap-proximately 237 former employees of the Company hadsubmitted applications for employment with the Compa-ny in January 1982.Charging Party's Exhibit5 is acopy of a letter dated18 February 1982 from Attorney Philip Hornbein Jr. toAttorneyWarren L. Tomlinson. Among other things,the letter stated that the persons named on the list givenby the Union to the Company were ready, able andeager to return to work. The letter also requested thatthe Company advise the Union if the Company had notreceived a communication from any person on the list re-garding his desire and expectation to be recalled towork.Duringmeetings between the Company and theUnion,Meakins was given a list of names by the Union.Those names were supposed to be former employees ofthe Company who were interested in jobs when theplant reopened.Meakins told the Union that he wouldnotify thepersons namedon that listand set up a specialapplication date for them. Joint Exhibit 5 is a copy of thelistof names which was given to the Company by theUnion during the last half of the month of February 1982as persons who were interested in employment at theGreeley plant. That list contains 32 names.General Counsel's Exhibit 21 is a copy of a letterdated 25 February 1982 from Meakins and addressed to"former employee." In part, that letter stated:We have been advised in writing that you desireto become employed at Monfort's Greeley PackingPlant.As you probably know, Monfort took appli-cations for employment for work on January 26 and27, 1982, and we are not presently taking applica-tions.Nevertheless, if you desire to submit an em-ployment application and have not previously doneso, the application will be accepted and you will beconsidered for employment.You will receive another letter shortly whichwill advise you when and where to appear to com-plete an employment application.Betty Johnston is the personnel manager for the Re-spondent'scorporate division and assistant to Meakins.She has held those positions since February 1982.Previ-ously, Johnston was administrative assistant to the finan-cial officer of the Company. General Counsel's Exhibit67 is a copy of a letter dated 3 March 1982 from Mea-kins and addressed to "former employee." In part, theletter stated:We have been advised in writing that you desireto become employed at Monfort's Greeley packingplantwhich reopened on March 1, 1982. As you MONFORT OF COLORADOprobably know, Monfort took applications for employment for work at the Greeley packing plant onJanuary 26 and 27, 1982, and we are not presentlytaking applications. Nevertheless, if you have not al-ready applied and if you desire to submit an em-ployment application, it will be accepted and youwill be considered for employment.You should apply in person during the hours of 9a.m. and 4 p.m. on March 17 and 18, 1982 at FourH Building, 425 North 15th Avenue, Island GrovePark,Greeley, Colorado. When you appear, pleasebring this letter with you and ask to see a represent-ative of the Human Resources Division of WeldCounty. Since we will not be accepting applicationsgenerally at that time, this letter will identify you asa person who may submit an employment applica-tion.Meakins prepared the text of General Counsel's Exhib-it 67, and the letter was typed by Johnston. Respondent'sExhibit 147 is a list of the names of persons to whomJohnston mailed a copy of General Counsel's Exhibit 67.Johnston obtained those names and addresses from sever-al sources. One such source was General Counsel's Ex-hibit 34, which is a list of names given to her by Mea-kins.Another source was a form letter like GeneralCounsel's Exhibit 35(a), which certain former employeesof the Company had sent to the Respondent and whichcontained their addresses. Other sources were personalletters the Company received; telephone calls to theCompany; personal visits to the Company by, former em-ployees who' had indicated a desire to return to workand who gave the Company their current addresses; andcompany personnel files and payroll files, which had theaddresses of former employees. Johnston prepared ad-dress labels; put those labels on envelopes; inserted acopy of General Counsel's Exhibit 67 in each envelope;and took the envelopes to the Company mailroom formailing by regular first class mail. At the hearing, John-ston estimated that between 20 and 50 such letters werereturned to the Company because there was an incorrectaddress or no forwarding address. With regard to thoseletters returned to the Company by the Postal Service,Johnston 'made an attempt to find a correct address inthe Company's old personnel files. If another addresswas found, Johnston remailed the letter to that address.If Johnston could not find another address, she retainedthe letter in the Company's files.Respondent's Exhibit 148 is a copy of a letter dated 3March 1982 from Meakins to John Urban of the Charg-ing Party Union. Attached to that letter was a copy ofGeneral Counsel's Exhibit 67. Attached to the exhibitwere photocopies of documents pertaining to certifiedmail service of the letter. In part, the letter stated:Ihave enclosed a sample of the letter which isbeing sent to all former employees from whom theCompany has received a written request for em-ployment at the Greeley plant, and who have notpreviously submitted a formal application, includingthose who submitted the written requests we re-ceived from you on February 26, 1982.113For your information, 57 former employees ofthe plant were among the 228 initial complement ofemployees. The initial terms and conditions of em-ployment at the plant are those represented by theCompany's implementation on March 1, 1982 of theeconomic provisions contained in its final offermade on February 26, 1982.Respondent's Exhibits 193 through 198 are lists of Re-spondent's employees in the following categories: pro-duction employees on 25 March 1982; maintenance andclerical employees, and management support employeesfrom 1 March 1982 to 1 September 1983.General Counsel's Exhibit 16 is a copy of a letterdated 25 March 1982 from Meakins to Urban. GeneralCounsel's Exhibit 16 was in response to a letter dated 22March 1982 from Attorney Philip Hornbein Jr. to Attor-ney Warren L. Tomlinson. A copy of that letter was in-troduced into evidence as Charging Party's Exhibit 6.Among other things, that letter had requested a meetingto negotiate with the Company. General Counsel's Ex-hibit 16 asserted the Company's position that the Compa-ny was under no obligation to recognize the Union. Theletter asserted that the initial complement of productionemployees when the Greeley plant reopened totaled 228of whom 57 were former employees of the Company.The letter further asserted that as,of 25 March 1982, theproduction complement totaled 410 of whom 61 wereformer employees of the Company. At the hearing, Mea-kins explained that those figures were arrived at hurried-ly by the personnel department on short notice, and they25 might be inaccurate by a few numbers. In his prehear-ing affidavit,Meakins had stated that as of 15 April 1982,the production complement at the Greeley plant totaled520 of whom 75 were former employees of the Compa-ny.General Counsel's Exhibit 612 consists of copies oftwo letters.One letter dated 30 June 1982 was fromCompany Attorney T. Jay Thompson to the GeneralCounsel'sDivision of Advice inWashington,D.C.Among other things, the letter stated that as of 4 June1982 the production complement at the Greeley plant to-taled 599; 2456 employment applications had been re-ceived of which 318 applications were from former em-ployees; and 133 `former employees, or 41.8 percent ofthose who had applied, had been offered employment bythe Company. The other part of General Counsel's Ex-hibit 612 was a copy of a letter dated '26 January 1983from Company Attorney Warren L. Tomlinson to theRegional Office of the Board in Denver. Among otherthings, that letter stated that as of 14 January 1983, theproduction complement at the Greeley plant totaled 817;6699 employment applications which had been receivedthrough 6 November 1982 had been processed by theCompany as of 14 January 1983, of which 358 applica-tionswere from former employees; and 155 former em-ployees, or 43.3 percent of those who applied, had beenoffered employment by the Company.' °70 The foregomg paragraphs are based on the credited testimony ofMeakins,Johnston, and documentary evidence 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMeakins informed Lovelady of the hiring criteria to beapplied and gave him a copy of the Company's writtenhiring criteria.A copy of the hiring criteria was intro-duced into evidence as General Counsel's Exhibit 12.Meakins instructed Lovelady to hire those individualswho met Part B of the criteria. Lovelady is the one whomade the hiring decisions with regard to he applicantsfor employment at the Greeley plant. Lovelady said thatMeakins instructed him to disregard the "attitude" factorinmaking hiring decisions with regard to the former em-ployees. The "attitude" of the nonformer employee ap-plicants was considered by Lovelady. Lovelady said thata large number of nonformer employee applicants wererejected because of their attitude. Lovelady also testified:"I was told to take this criteria and use it and hire thebest work force available,not usingany particular groupanywhere, just hire the people that passed." Recommen-dationson the Company's termination reports withregard to former company employees were not consid-ered by Lovelady in making hiring decisions becausethose recommendations were subjective, rather than ob-jective.Meakins instructed Lovelady not to considerthose recommendations for that reason. Respondent's Ex-hibits 224 through 231 are copies of termination reportswith regard to former employees of the employer whohad been terminated when the Greeley plant closed. Al-though there were recommendations on those termina-tion reports not to rehire those former employees, thoseformer employees were rehired by the Respondent. Re-spondent'sExhibits 221, 222, and 223 showed thatformer employees of the Respondent were rehired by theRespondent even though they had put restrictions ontheir applications for employment. Lovelady did giveconsideration to the employment record of former em-ployeeswho had been employed by other employersafter the Greeley plant had closed in March 1980.71The applications for employment were brought fromthe Job Service to the _ Company's personnel office andplaced on a long work counter. The applications firstwere examined to see whether all of the blanks werefilled in.When an application disclosed that the applicantpreviously had worked or the Company, the employee'spersonnel records were obtained, and the employee's ap-plication was returned to the same stack it originally wasin.Lovelady said that at no point was there any segrega-tion of the applications between former employees andnonformer employees. The Company's personnel depart-ment notify the Job Service of the names of applicantsthe Company ganted to interview. The Job Service hadthe responsibility' for contacting the applicants; schedul-ing interviews at 15 minute intervals; and giving them re-ferral card to take to the personnel office.Respondent's Exhibits 59 through 65 are copies of cor-respondence with attachments from the Job Service tothe Company. The attachments list the names and appli-cant numbers of persons whom the Job Service informedtheCompany were not interested in an employmentinterview because of a lack of interest; because of a fail-ure to pick up a referral card or to show up for an inter-71 The foregoing is based on the credited testimony of Lovelady anddocumentary evidence.view; or because they did not respond to communica-tions from the Job Service. Respondent's Exhibit 66 is acopy of a letter dated 22 September 1982 with an attach-ment pertaining to a statistical analysis of the 1706 initialapplications for employment with a company. The analy-sisbreaks down those applicants into the categories ofsex, veterans, education, currently employed, physicallyhandicapped, last hourly wage received, previous type ofjob time unemployed, and residence.The Company began interviewing applicants for em-ployment during the first week of February 1982. Duringthe interviews at the Company's personnel office, appli-cants were requested to sign authorization release formswhereby the Respondent would check with the appli-cants' current and previous employers. On a daily basis,copies of such authorization release forms were mailed tothe applicants' former employers. General Counsel's Ex-hibit 15 is a copy of an authorization release form whichapplicantswere requested to sign at the time of theirinterviews.The form authorized the applicants' formeremployers to furnish certain information about the, appli-cant to the Respondent. The form stated:AUTHORIZATION RELEASEThe below named person has applied for a positionin our Greeley, packing plant, stating former em-ployment with your firm.We would appreciateyour cooperation in supplyingMONFORT OFCOLORADO, INC. with the data requested, andreturning this form in the enclosed envelope. All in-formation received will be held in strictest confi-dence.Thank you for your assistance.Sincerely yours,Monfort of Colorado, Inc.P.O. Box G, Greeley, CO80632-0350Packing Plant Personnel Dept.AUTHORIZATION TO RELEASEINFORMATIONI,,authorizeto fur-nish any information,reports, or copies of recordswhich maybe requestedby Monfort of Colorado,Inc. I release such persons from claims,or liabilitiesas a result of disclosure,whether favorable or unfa-vorable.(It is agreeable to me that aphoto copy ofthisrelease is acceptable.)SignatureDateSocial Security NumberDate(s) of employmenttoQuality of WorkExcellentGoodFairPoorNo Opportunity To Observe MONFORT OF COLORADO115Quality of WorkConductAttendance/TardinessAttitude about WorkRelationships with othersInitiativePotentialNumber of days absent and/ortardy during past three years while employed byyour companyDid this person have any work-related accidentswhile working for you? Yes- No -If yes, how many and how many resulted in losttime?-Was employee discharged? YesNo-. Wasthisperson disciplined in writing in the last 36months of employment?YesNoReason for leavingWould you re-employ? YesNoIf no, why?Comments:SignatureTitleWhen the Respondent mailed copies of the authoriza-tion release forms to former employers of applicants, theRespondent included stamped, self-addressed envelopesfor returning the forms to the Respondent. The Respond-ent mailed out authorization release forms to the employ-ers of both former employees of the Respondent andnonformer employees of the Respondent. The respondentmailed out the authorization release forms both for appli-cants for production jobs and applicants for maintenancejobs at the Greeley plant.The Company'swage rates and working conditionswere discussed during the interviews;the applicantswere told that they could be assigned to work anywherein the Greeley facility; and the applicants were told thatthey must pass a physical examination.72The persons in the personnel department at the Com-pany who conducted the interviews also filled out ratingforms with regard to the applicants.General Counsel'sExhibit 14 is a copy of such a form. The applicationswere then placed alphabetically in a pending file to awaitfurther processing. The personnel office had five tele-phone lines, and applicants frequently were calling thatoffice in February and March 1982 regarding the statusof their applications.' 3Lorin J. Kramer is the supervisor of mail processingfor the United States Postal Service in Greeley. ThePostal Service has one post office in Greeley. Mail is de-livered to the Greeley post office between 5 and 5:30a.m. and again at 7 a.m. With regard to first class mail, itis placed in post office boxes at the post office between 6a.m. and 11 a.m. The Respondent has a post office boxthere. In addition, the Respondent has what is known as"back door caller service," which means the Respondenthas an armored car which makes two pickups at the postoffice during the morning. Mail is dispatched from theGreeley post office three times during the afternoonshift.Respondent's Exhibit 125 is a map of the United Stateswhich shows the service commitments of the PostalService for the delivery of first class mail deposited by6:15 p.m. at the Greeley post office. The area shown ingreen on the map is the easternhalf of theState of Colo-rado, which includes Greeley. Within that area, a letterdepositedas describedabove should be delivered thenext day.Kramer said that such first class mail was de-livered in 1982 within that geographical area the nextday between 90 to 95 percent of the time. The area onthe map shown in red or purple should receive first classmail the second day. Kramer said that was actually doneby the Postal Service 89 to 93 percent of the time. Thearea shown in blue on the map should receive first classmail the third day. First class mail deposited within theeastern Colorado area which is shown in green on themap, should be delivered the next daywithin that sameeasternColorado area.Kramer said that included deliv-ery on rural routes.' 4At the outset of the hiring process in Greeley duringFebruary and March 1982, Lovelady decided to wait 7to 10 days for the return of the authorizationreleaseforms.However, things changed in the spring of 1982.Lovelady testified:In the spring of '82 we had a big push for pro-duction.Our plant was turning out more productthan we had really anticipated.We had a biggercustomer base.Ineeded more people, and so Iwould have probably made some commitmentswithout waiting seven to ten.[I]would go on the basis of what information Ihad. I found out thatsomeof the forms that we gotback would come back within a couple of days. Ialso found out that there Were a lot of organizationsthat I wasn'tgoing to get,forms back from. So Iwould take that into consideration when I made adecision to hire.Loveladyestimatedthat only about 50 percent of theauthorization release forms were returned to the Re-spondent by other employers. The majority of thoseforms that were returned were incomplete.Some of theforms only had dates of hire and dates of termination. Atthe GrandIsland plant,Loveladysaid thatabout 70 per-cent to 80 percent of the authorization release forms hadbeen returned to the Respondent by former employers ofthe applicants. The majority of those forms that were re-turned to the Respondent at Grand Island contained theinformation which the Respondent had requested.In a situation where an applicant's authorization re-lease forms had not been returned to the Respondent,and the applicant contacted the Respondent's personneloffice,Lovelady sometimes made a hiring decisionsimply based on the information that he had at that time.72 The foregoing paragraphs are based on the credited testimony ofLovelady, Meakins,and documentary evidence.7 S The foregoing is based on the credited testimony of Lovelady.74 The foregoing is based on the credited testimony of Kramer anddocumentary evidence. 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn a situation where an applicant had been hired as anemployee by the Respondent,and the Respondent thenreceived an authorization release form from his formeremployer which indicated that the employee did notmeet the Company's hiring criteria,the Respondent didnot discharge that employee.If the employee had lied tothe Respondent with regard to his medical history, thenthe Companymight have disciplined that employee.75If an applicant met the Company's hiring criteria, thenthe applicant was notified to take a physical examination.The Company's health services department made the de-cision as to whether the applicant met the Company'smedical screening criteria.With regard to former em-ployee applicants,their health services file at the Compa-ny was checked against the health services screening cri-teria.Some former employee applicants were screenedout based on their medical records during their earlieremployment with the Respondent where their medicalrecords indicated that the employee did not meet theCompany's criteria.The healthservices department used a form such asGeneral Counsel'sExhibit240(h)to record informationregarding the applicant.The form included a medicalhistory of the applicant.One of nurses checkedthe appli-cant'sheight,weight,blood pressure,back and eyes.Blood and urine samples were taken to be sent to a labo-ratory foranalysis.The applicantthen was sent to theUniversity of Northern Colorado for a hearing examina-tion.At thetime that Conklin testified at the hearing on20 September 1984, the hearing test was being performedin theCompany's health services department.The results of the physical examination were reviewedby Conklin of her assistant to make sure that there wereno errors.A decision was then made as to whether theapplicant was fit physically for hiringby the Company;or would be deferred which meant the applicant wouldnot be hired;or would be sent for examination by a com-pany physician.Conklin testified:"We tended to leantoward the safe side,and if there wasanyquestion at alland we did not consider the employee to be almost abso-lutely free of any kind of medical conditions, we referredthem to thedoctor foran opinion."Conklin said that the Company's physician always rec-ommended applicants for employment, even though thephysician listed restrictions on the applicants.Conklin ex-plained at the hearing:"He considers everyone to be em-ployable to some degree." However, when Conklin ob-served the physician's restrictions,such as "no climbing,platformwork,etc."On General Counsel'sExhibit240(h),she indicated on the applicant'sformthat he bedeferred,which meant not to be hired.Conklinexplainedthat the criteria provided that "All individuals must beable to perform any job in the plant."Thus, if there wasa restriction placed on the applicantby the physician,Conklin recommended that the applicant not be hired.Conklin acknowledged at the hearing that a couple ofnonformer applicants were hired by the Company al-though they did not meet the health services screeningcriteria for back surgery,tendinitis,carpal tunnel syn-75 The foregoing paragraphs are based on the credited testimony ofLovelady.drome, and shoulder or joint fractures or surgeries. Sheexplained at the hearing that those applicants had notdisclosed that information at the time they werescreened, and that information was not discovered untillater on.7 6If the Company's health services department informedLovelady that the applicant had passed the physical ormet the Company's medical criteria, then Lovelady madethe decision as to whether to offer employment to theapplicant. 7 7Lovelady estimated that about one-third of the em-ployment applications received in January 1982 had beenprocessed by the time the Greeley plant reopened on IMarch 1982. By the first of May 1982, about 200 em-ployment applications had not yet been examined byLovelady. Gary Ewing and Donna Headron in the Com-pany's personnel department also examined employmentapplications, but no decisions were made until Loveladyhad looked at the applications. Lovelady personally par-ticipated in making every hiring decision at the Greeleyplant.Ewing was the assistant personnel director at theGreeley plant from mid-January 1982 until August 1983.On 10 or 12 May 1982, Lovelady recheckedearlier ap-plications to determine if the applicants met the newhiring criteria for absenteeism, which had been increasedat that time from 6 to 10 absences and/or tardies a yearduring any of the last 3 years of active employment.Lovelady did not project what an applicant's absences ortardiesmight be over a year's time if the applicant hadabsences or tardies during his employment of less than ayear'stime.To illustrate the point, if an applicantworked for 6 months and had 5 absences, Lovelady didnot assume that the applicant would have had 10 ab-sences if the applicant had worked for a full year for hisformer employer.DuBois was a contractor of the Respondent to per-form sanitation work at the Greeley plant. The Respond-ent and DuBois had an agreement whereby the Respond-ent did not hire employees of DuBois away from thatcontractor, and DuBois did not hire employees awayfrom the Respondent.? eRespondent's Exhibit 208 is a copy of a list preparedby Meakins which shows the employees whose nameswere on union organizing lists furnished to the Compa-ny. The exhibit shows their date of hire and date of ter-mination, if applicable. After the document was preparedby Meakins, Jerry Lee Adams' employment with theCompany ended.79Respondent's Exhibit 114 is a copy of a letter dated 21January 1980 from Thomas to the Company. The letterlisted the names of 18 persons as being union stewards atthe plant. They were: Bob Doty-chief, Bob Bray-as-sistant chief, Ernie Deterra, Jim Hager, Lonny Murphy,Ray Miller, Ron Schaiffer, Gary Deluna, Larry Miller,76 The'foregoing paragraphs are based on the credited testimony ofConklin, Lovelady, and documentary evidence77 The foregoing is based on the credited testimony of Lovelady78 The foregoing paragraphs are based on the credited testimony ofLovelady79 The foregoing is based on the credited testimony of Meakms anddocumentary evidence. MONFORT OF COLORADO117AlanKrieger,George Downing, Leonard Gonzales,VidalFlores,ClaudeAuch,BobGronquist,GaryKnight, Harold Van Beber, and Jim Cook.Respondent's Exhibit 115 is a copy of a list on theCompany's letterhead dated 25 January 1980 with thenames and work locations of the union stewards. Thosenames were: Bob Doty, Bob Bray, Jim Hager, LonnieMurphy, Jim Cook, Arlie Wright, Gary Deluna, GaryBolken,LarryMiller,Gabino Lara, Ernie Derrera,Larry Schmitz, Thirston Wilson, Vidal Flores, HaroldVanbebber, Julius Pfiefer, Gary Knight, Gary Carwin,Bob Gronquist, Glen Rutten, and Jim Lutterell.Although the collective-bargaining agreement betweenthe Company and the Union had required that the Unionnotify the Company in writing as to who the union stew-ards were, Thomas said that it was not the practice ofthe Union to do so. He explained that Respondent's Ex-hibits 114 and 115 were one of the few exceptions to thatpractice. Thomas acknowledged that some of the formerunion stewards never applied to return to work for theCompany when the Greeley plant reopened.80Respondent'sExhibit 209 is a list of the names offormer union stewards at the Company who did notapply for employment with the Respondent. Respond-ent'sExhibit 210is a list of the names of former unionstewards at the Company who either were hired oreliminated themselves from consideration for employ-ment.That list shows four as being hired and three ashaving eliminated themselves from consideration for em-ployment.8 tGeneral Counsel's Exhibits 37 through 416 are copiesof certain of the personnel records of the alleged discri-minatees.Those.documents reveal whether the allegeddiscriminatee filed aMonfort application for employ-ment, as well as the contents of that application. Wherethey are available and applicable, there are documentssuch as the former employee's "attendance and punctual-ity record;"warning notices; authorization release form'sfrom former employers; certain medical information; andletters from the Job Service listing applicants who wereno longer interested in employment or who had failed toreport for an interview.Termination reports usuallywere' included where available. Where an employee hadbeen rehired, a computer printout was included. Some ofthe foregoing,information is reflected in General Coun-sel'sExhibit'76, but I found an examination of GeneralCounsel's Exhibits 37 through 416 to provide a morecomplete basis for considering the General Counsel's al-legations regarding the alleged discriminatees and theRespondent's defenses with regard to them.82Various summaries of certain information taken fromvoluminous documents and various analyses of thosesummarieswere introduced at the hearing. I haveweied the summaries and analyses with the under-stanmg that those documents reflect the particularparty's view of what information is relevant, and, insome instances,the documents reflect the subjective con-So the foregoing paragraphs are based on the credited testimony ofThomas and documentary evidence.81 the foregoing is based on the credited testimony of Meakins anddocumentary evidence.82 The foregoing is based ondocumentaryevidence.clusions of the preparer. To take one example, GeneralCounsel's Exhibit 76 regarding the group of alleged dis-criminatees reflects, among other things,whether theformer employee had been recommended for rehire byhis former supervisor when the employee's employmenthad terminated with the Company. In the General Coun-sel's view that information was pertinent,whereas in theRespondent's view it was not because that was not a partof the Company's hiring criteria, and the Company didnot rely upon such recommendations in determiningwhether to hire former employee applicants.JulieA.Fairman is employed as a labor-managementrelations aide in the Board'sDenver Regional Office.She assisted the three attorneys who represented theGeneral Counsel in this proceeding and other RegionalOffice employees in the examination of voluminousrecords and in the preparation of certain of the GeneralCounsel's summaries.Debra A. Elsas is a law clerk in the law firm of Horn-bein,MacDonald, Fattor, and Buckley, which law firmrepresents the Union in this preceeding.Elsas also worksfor the city and county of Denver in performing reloca-tion work for Denver's airport expansion project. She as-sisted in the preparation of certain of the ChargingParty's summaries.The terms "active employees" and "inactive employ-ees" asused in this proceeding derive from the processused by the General Counsel's agents in examining theRespondent's personnel records. The "active employees"were those employees who were rehired by the Compa-ny on or after I March 1982 and who werestillem-ployed bythe Respondentin November1983.The "inac-tive employees" were those employees who were hiredby the Company on or after 1 March 1982, but whowere not employed by the Respondent in November1983.Thus,the terms "active employees"and "inactiveemployees" were used in that context as a practical andconvenient designation for the examination of the Re-spondent's personnel records and preparation of summa-ries.$3General Counsel's Exhibits 68(a), (b), (c), and (d) andGeneral Counsel's Exhibit 69 are summaries of "inactiveemployees" and active employees,as those terms wereused in this proceeding, with regard to their previousemployment and reference checks regarding their pastemployment. General Counsel's Exhibits 70 and 71 aresummaries of employees who the General Counsel urgedwere hired in 6 or fewer days from the date of their au-thorization release forms.Respondent'sExhibits 187through 191 are the Respondent's responses and analysesof General Counsel's Exhibits 70 and 71. Respondent'sExhibit 192 is the Respondent's analysis of GeneralCounsel's Exhibits 68 through 71.General Counsel's Exhibits 72 and 73 are summaries of"times called,restrictions and experience"of "inactiveemployees" and "active employees." General Counsel'sExhibits 74 and 75 are summaries of disciplinary actionstaken against both categories of employees.General83 The foregoing paragraphs are based on the credited testimony ofFairman, Elsas,and documentary evidence. 118DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCounsel's Exhibit 76 is a summary of the names and cer-tain information regarding them pertaining to the groupof alleged discriminatees in Case 27-CA-7742.Respondent'sExhibit194(a)istheRespondent's"Workforce Analysis" of "all production employees em-ployed at the Greeley plant who were terminated fromemployment by reason of the plant closure on March 31,1980." Respondent's Exhibit 194(b)listsformer companyemployees who were not employed at the time of theplant closure on 31 March 1980, but who are listed onGeneral Counsel's Exhibit 76 as alleged discriminatees.Respondent's Exhibit 194(c) is the Respondent's "De-tailedAnalysis of Employees Employed at Plant Clo-sure."General Counsel's Exhibit 622 isa listof employ-ees from Respondent's Exhibit 194(a) who had beenhired on 14 January 1980 and who had no 1980 attend-ance card. General Counsel's Exhibit 623 is a list of em-ployees from Respondent's Exhibit 194(a) who werehired in September or October 1979, but who had no1980 attendance card. In addition, the parties stipulatedthat Joe M. Cortez, Kurt Kulp, and Odella Salazar had1980 attendance cards in their files, but there were nomarkings on the cards. General Counsel's Exhibit 624 isa list of names from Respondent's Exhibit 194(a) who didnotmeet the original criteria for attendance, but whomet the revised criteria. General Counsel's Exhibit 625 isa listof names from Respondent's Exhibit 194(a) whowere not union members at the time the Greeley planthad closed in March 1980.Charging Party's Exhibit 119 is the Charging Party'sanalysis of Respondent's Exhibit 193. Charging Party'sExhibit 120 is the Charging Party's view of additionalnonformer employees who had been hired by 25 March1982, but who were not listed on Respondent's Exhibit193.Charging Party's Exhibit 121 is the ChargingParty's "Summary of Hiring Data" based on the Charg-ing Party's examination of other exhibits and certain tes-timony.Respondent's Exhibit 220 is the Respondent'sanalysis of Charging Party's Exhibit 119, which was theanalysis of Respondent's Exhibit 193.84Respondent's Exhibit 213 is a list of the employeeswho transferred to the Greeley packing plant from otherdivisions of the Respondent. The list shows their names,dates of hire, dates of transfers, the divisions they previ-ously worked in, and their rates of pay both before andafter their transfer.With regard to the pay rates for theemployees who transferred from the Grand Island facili-ty, the parties stipulated that the rates could not belower than $6.70 an hour nor higher than $7.55 anhour.85Respondent's Exhibit 195, as revised on 11 December1984, presents an "Overall Summary" of the statisticswith regard to the applications for employment in pro-duction jobs at the Greeley plant since January 1982. Itstated:8684 The foregoing paragraphs are based on documentary evidence85 The foregoing is based on documentary evidence and a stipulationby the parties.86 The following is based on documentary evidence.Overall SummaryTotal Number of Applicants-7,287Total Number of Former Employees Who Ap-plied-369Total Number of Former Employees Hired-160TotalNumber of Non-Former ApplicantsHired-2,990TotalNumber of Non-Former Applications-6,918Did Not Wait Six Days Former Employees WhoWere Hired-16 or 217Total Number of Employees Hired-3,150Total Number of Non-Former Applicants Reject-ed-3,928Total Applications Rejected-4,137Former Employees Hired Even Though Dis-qualifying Information-25Non-Former Applicants Who Were Hired EvenThough Disqualifying Information-54Non-Former Applicants Hired and Did Not WaitSix Days-667 or 3650'Employed at time of plant closurezEleven of seventeen are former employees who were not em-ployed by Monfort at time of closure8 The number 650 is derived from subtracting 17 from 667 be-cause in the case of the 17 their authorization release form re-vealed that former employer was out ofbusinessor unable to con-tact.General Counsel'sExhibit 3(z) as amended by GeneralCounsel's Exhibit 65 on 31 January 1984, contains thenames of 336 alleged discriminatees in Case 27-CA-7742.Of those 336 persons,20 testified at the hearing in thisproceeding.Of those 336 persons,70 did not file a Mon-fort application for employment.Of those 336 persons,51 were hired by the Respondent,but the General Coun-sel alleged that they should have been hired earlier.The 20 alleged discriminatees in Case 27-CA-7742who testified at the hearing in this proceeding will bediscussed first.Theywere:Gerald E. Aragon, Charles B.Baird,Bob Bray, Mike Chacon, Billy John Channel,Robert Doty,Justus Drake,George Gow, Frank Guer-rero,PeteGuerrero, James Hager,James R. Jirecek,James E. Luttrell,Lonny Owen Murphy,Julius Pfeifer,Valentine Rodriguez,Dennis Roth,Manuel M. SalazarJr.,Raymond L. Swanson,and Jose Varela. Aragon andVarela also will be discussed later in this decision in sec-tion XIV and section XII respectively with regard to ad-ditional 8(a)(1) and(3) allegations pertaining to each oneof them.Gerald Aragon was employed by the employer from12 May 1982 to 19 October 1983. Previously, he was em-ployed by the Respondent from November 1964 to 18March 1980.During the 16 years of his initial employ-ment with the Company, Aragon was suspended for 2weeks on one occasion along with 40 or 50 other em-ployees who had left their work location.He was termi-nated in 1975 for smoking marijuana in the Company'slocker room.Aragon filed a grievance which went to ar-bitration. The arbitrator ruled that Aragon would be sus-pended from work for 6 months, and then he would be MONFORT OF COLORADO119returned to work withfull seniorityand other rights.The March 1980 ratings on General Counsel'sExhibit90(f)were not discussed withAragon.Aragon began hiswork for the Respondent as a beef lugger in 1964. Thenhe worked in the shipping department,and he laterworked in the beef fabrication department performingthe jobs of boning strips and pulling tenders.Aragon submitted a Monfort applicationfor employ-ment at the Island GroveParkon 17 March 1982. (SeeG.C. Exh.90(a).)He acknowledged at the hearing thathe had read in the GreeleyTribunenewspaper about theinitial application process at the CongregationalChurch,but he was working at Great Western Sugar at that time.He explained that when he drove by the church on twoseparate days,the lines were long,and he decided not toapply at that time.On 12 May 1982 the Respondent rehired Aragon at $5an hour.The Company did so bymistake as Aragon didnot meet theCompany'shiring criteria.About 3 daysbefore he was rehired,Aragon had an interview withGary Ewing. No one else was present during the inter-view.Ewing told Aragon that the Employer's plant wasresuming operations after 2 years of being closed; thatthe plantwas going to be run nonunion at that time; anddid Aragon have any objections or anything to say aboutit.Aragon made no reply to Ewing.Ewing also toldAragon that some changes had been made in the methodof production;thatAragon would not necessarily beworking in the job he had before;and that he could beassigned anywhere in the packing plant.Separately,Aragon also had a meeting with a foremanand a trainer with regard to what was expected of him inhis job. Those interviews also occurred prior to the timeAragon was rehired.Subsequently,Aragon received acopy of the Company'swork rules and policies. (SeeG.C. Exh. 17.)His first job after being rehired by the Company wasboning strips in the beef fabrication department. Ara-gon's supervisor was Steve Buhlke.Aragon previouslyhad boned strips for 3 or 4 years, and he had pulledtenders for about the same amount of time.When he wasrehired, the job had been changed so that Aragon per-formed only one-half of the job that he had done previ-ously.He sent the product down the line where the nextperson on the line completed the otherhalf of the job.Buhlke told the employees the way he wanted the job tobe performed.Possibly within a week, Aragon was able"to pull count on strips."87Charles Baird began working for the Respondent inDecember1967,and he continued to work there untilthe plant closed in March 1980. Baird worked in sheepkill for 5 years;then in the fabrication department onfour different jobs for a total of 4 years;and finally heworkedin the hamburger department on four differentjobs for a total of 4 years. Baird was a member of theCharging Party Union throughout his employment withtheCompany.About 3 weeks after the plant closed,Baird received a letter fromthe Company that the layoffwas made permanent;that he should seek other employ-89 The foregoing paragraphs are based on the credited testimony ofAragon.ment; and if he wanted job recommendations,to advisethe Company.In May 1980,Baird began working for Douglas Roof-ing in Greeley,and he was still working for that compa-ny at the time he testified at the hearing on 18 May 1984.Baird did not file a Monfort application for employmentin 1982,or at anytime thereafter.I have considered histestimony regarding his lack of knowledge that the Re-spondentwas accepting applications in January andagain in March 1982 for former employees of the Com-pany.As indicated previously,the Respondent has alsobeen accepting applications since May 1982 for anyonewho wished to apply for employment at the Greeleyplant. I do not credit Baird'sassertion of his lack ofknowledge of the Company'saccepting applications.While he testified that he was out of town during week-days in Merino,Colorado, on a roofing job for DouglasRoofing from Thanksgiving 1981 to February 1982,Baird acknowledged that he returned to his home onweekends.Merino is approximately 115 miles from Gree-ley.Baird also acknowledged at the hearing that he hadread in the Greeley Tribune newspaper that the Re-spondent was planning to reopen its Greeley plant inMarch 1982. Baird also acknowledged that a neighbor ofhis had filed a Monfort application for employment inJanuary 1982 at the church.Baird also acknowledgedthat he had read in the newspaper about a union meet-ing.He attended that meeting and he was told by theUnion that the Company was going to reopen the Gree-ley plant.That meeting was held on 25 February 1982.He filled out General Counsel'sExhibit 35(c) at thatmeeting,and the union representatives told him that theywould turn in the document to the Company.Thereafter,he did not receive any communication from the Compa-ny. As indicated above,I have concluded that the matterof accepting Monfort applications for employment was amatter of common knowledge in the community, and Ican not credit Baird's assertion that he had no knowl-edge with regard to the taking of applications.Between the time the plant closed in March 1980 andMarch 1982,Bairdwas not aware of any physical orhealth problems that he had which would have prevent-ed him from returning to work at the Company. Bairdsustained injuries at work in 1968,1971,and 1972, butfrom 1972 to 1980 he did not have any injuries.During his employment with the Respondent, Bairdwas disciplined only once. That occurred in 1978 whenhe was suspended from work for I day.At thattime theCompany posted a notice by noon Friday regarding theemployees'being required to work on Saturday. Thenotice that was posted on that occasion incorrectly listedFriday's date, rather than Saturday's date,The employ-eeswho worked that Saturday noticed the incorrectdate.They worked only a half day that Saturday, andthen they left although they had been scheduled to worka full shift. A grievance was filed regarding'the suspen-sions of the employees,but Baird did not know what theoutcome of that grievance was.In 1973 a supervisor named Buldecker did not permitBaird to sign up for a bid job because Buldecker thoughtthat Baird was accident prone.Baird's attendance record 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat the Company; quality of work; productivity; ability toget along with others; and his safety record at the Com-pany were not discussed with him.88Bob Bray was employed by the Respondent from 1967until the Greeley plant closed in March 1980. Bray was aunion steward in sheep kill for 5 or 6 years, and he was achief union steward on the kill floor for about 2 yearsduring the last years before the plant closed.Bray did not file a Monfort application for employ-ment. Bray acknowledged at the hearing that he hadread in the newspaper in January 1982 that the Companywas going to take applications at the church later thatmonth. Bray said that he did not apply for work at Mon-fort because he was driving a truck, and he was out oftown at the time. Bray said that he did send the Compa-ny a letter which stated that he would like to go to workthere.Bray received a reply from the Company whichstated that the Company was not taking applications atthat time. (See G.C. Exhs. 33, 21, and 471.) Bray did notreceive a copy of General Counsel's Exhibit 67 which isa letter dated 3 March 1982 from Meakins regarding thetaking of applications at the Island Grove Park in March1982.As indicated previously, I have concluded that thetaking of Monfort applications for employment in Janu-ary and March 1982 were matters of common knowledgewithin the community.In the opinion of Bray, his attendance record at theCompany was good. He did not receive any warnings orany discipline. Bray said that he also did not have anyphysical problems that would have prevented him fromreturning to work for the Company in March 1982. Withregard to the Company's termination report concerninghim, Bray said that he was never told that his work pro-ductivity was anything but acceptable, nor was he toldthat he would not work withmanagement.(SeeG.C.Exh. 107(a).) Bray said at the hearing that he workedwith management in his role as a union steward.Bray said at the hearing that after the strike hadended, the number of grievances filed by employees in-creased. In assessing the credibility of Bray, I have con-sidered Respondent's Exhibit 110, which was offered forimpeachment purposes. Respondent's Exhibit 110 is anaffidavit given by Bray on 4 December 1979. I concludethat the affidavit does not impeach his testimony at thehearing. Bray stated on direct examination by the coun-sel for the General Counsel that the number of griev-ancesfiled by employeesincreasedafter the strike wasover, but he did not state that there were no problems orgrievances prior to that strike. On cross-examination bythe attorney for the Respondent, Bray again said thenumber of grievances had increased following the strike.Bray also stated on cross-examination that supervisorswere harassing employees in October 1979 and theywere doing the same in January and February 1980. Healso said that there were problems all the time. Duringcross-examination he was confronted with page 3 of his 4December 1979 affidavit wherein Bray had stated:About the last two weeks in October 1979, therehad been some problems on the kill floor; HankBrown,Hal McCullough, Gary Goodwin, person-nelmanager,Glenn Schmidt, supervisor sheep killand 80-85 sheep kill employees were present at ameeting.After being read that portion of his affidavit, Bray saidhe did not recall it. I conclude the foregoing does notestablish the impeachment of Bray's testimony.89Mike Chacon worked for the Respondent from 25 No-vember 1965untilthe Greeley plant closed. Chacon wasa member of the Union during that entire period of em-ployment, and he participated in the strike in 1979. Hefirstworked for about 3 yearsas a meat lugger at theCompany. Then he worked at truck spotting for theCompany which involved driving trucks in the yard tothe Company's loading docks. Next he worked as a fork-liftoperator at the Company. Finally, Chacon worked asa scaler for the Company. The latter three jobs did notrequire that he lift weights.In May 1981 Gary Goodwin telephoned Chacon aboutthe possibility of his working at the Respondent's Concofreezer plant. Chacon went to the Respondent's corpo-rate office in Greeley where he met with Goodwin.Goodwin told Chacon that he would beconsidered as anew employee, so Chacon had to fill out an applicationand take a physicalexamination.Goodwin instructedChacon as to where to go to get his physical examina-tion.Chacon took the physical at that time. Dr. Grovestold Chacon that he had back problems, and he had tolimithim to lifting 45 pounds. Chacon asked Dr. Grovesto raisethe limit to 50 pounds, but Dr. Groves said no,and that he could not do that because that was'about thelimit for aninjurysuch asChacon had had.Chacon received a telephone call that night at hishousefrom Goodwin. Goodwin told him the results ofhis physical were okay, except for Chacon's ;back andthat the doctor had placed a 40 pound weight limit onwhat Chacon could lift. Goodwin told Chacon that hedid not think Chacon would be able to do the job.Goodwin also said therewas goingto be a lot of heavylifting involved in that job. Goodwin told Chacon that ifand when they ever got the packinghousegoing again,they would find a place for Chacon.An unfair labor practice charge was filed with theNLRB in 1981 with regard to the Company's failure tohire Chacon. Respondent's Exhibit 7 is a copy of a letterdated 25June1981 from the Regional Director forRegion 27 of the Board with regard to the results of theinvestigationin Case 27-CA-7317. The Regional Direc-tor refusedto issue acomplaintagainstthe Company re-garding the failure to hire Chacon on 11 May 1981. TheRegionalDirector concluded, in part, "the investigationreflects that Chacon'sdenial ofemployment was relatedsolely to hisnot passingthe required physical examina-88 The foregoing paragraphs are based on the credited testimony of89 The foregoing paragraphs are based on the credited testimony ofBairdwith the exception noted previously.Bray MONFORT OF COLORADOtion and was in no way related to any union consider-ations."9°At the hearing Chacon explained that he had sustainedan on-the-job injury to his back in 1971, but afterwardshe had continued to work for the Company until theGreeley plant closed. He had surgery on his back in1971, and he was told that he had a degenerative disc.Chacon filed a workmen's compensation claim regardinghis injury, and he received a lump sum payment on thatclaim.On oneoccasionin 1975 or 1976, Chacon slipped onsomeice while he was shutting the doors on a trailer atthe Company. The doctor told Chacon that he had amuscle spasmof some kind. (See G.C. Exh. 115(bb).)Chacon filled out a Monfort application for employ-ment in January 1982 at the church. He later received aletter fromMeakins regardingthe taking of employmentapplications at the 4-H Buildingat the Island GrovePark.However, Chacon did not apply at the IslandGrove Parkbecausehe already had applied in January1982.The only discipline Chacon recalled that he had re-ceived was in 1965 when he got a disciplinary letterfrom the Company. In his opinion, his attendance recordwas pretty good, and he did not receive any warningsregarding his attendance. Chacon said that the Companydid not communicate with him about the status of hishealth, and that he was not called for an interview.91Conklin said that Chacon was screened out based onhis health service records duringhis earliercompany em-ployment. She said at, the hearing that Chacon had acouple of backsurgeries;a degenerative discdisease; andpermanent restrictions.Conklin said that back surgery, asdistinguished from a back injury, always was grounds fordisqualifyingan applicant for employment.GeneralCounsel's Exhibit 115(h) contains documentsrelating tothe health problems of Chacon while he was employedat the Company. According to the document, on 7 May1981,Dr. Groves placed a restriction on Chacon of "noheavy lifting of over 40 lbs."92Billy Channel worked for the Respondent from either20 February 1960 or 20 February 1961 until the Greeleyplant closed. Channel was a member of the Union, andhe participated in the 1979 strike. Channel worked for 4or 5 years in the offal department; 3 or 4 years on thedock;' then in the fabrication department; and the last 2or 3 years in cleanup and trashhauling.Channel sent a copy of 'a form, letter which the Unionhad given to him to Meakins by registeredmail. (SeeG.C. Exh. 33.) In reply, Channel received,a copy ofGeneral Counsel's Exhibit', 21. He did not receive a copyof General Counsel's, Exhibit 67.Channel did not file a Monfort application for employ-ment.Channel acknowledged at the hearing that hisbrother had told him about the taking of Monfort appli-90 It is not alleged in the General Counsel's complaints in this proceed-ing that the Respondent's failure to hire Chacon in March 1982 was aviolation of Sec 8(a)(4) of the Act91 The foregoing paragraphs are based on the credited testimony ofChacon and documentary evidence.92 The foregoing is based on the credited testimony of Conklin anddocumentary evidence.121cations for employment at the church. However, Chan-nel said at the hearing that he did not want to stand inthe long line there. Channel said he thought that theformer employees of the Company would be called backto work automatically according to seniority.Channel was injured in the mid-1970's by breaking ablood vessel in his arm. He sprained an ankle at work ineither 1978 or 1979. About 1975 or 1976 Channel wassuspended from work for 2 days because of his absences,and he was threatened with discharge at that time. Atthe hearingJChannel explained that he had gone to Iowaon that occasion because his father-in-law had suffered abrain hemorrhage and died 2 days later. Channel stayedto attend the funeral. Channel acknowledged at the hear-ing that he had gone to a doctor in 1980 because of thejob pressures.93Robert Doty was employed by the Respondent at itsGreeley plant from 9 January 1963 until the plant closed.Doty worked in sheep kill and beef fabrication. Once ina while he worked as a utility man in beef fabrication,and he performed most of the jobs in that department.Doty served as a union steward in the department, andhe served as a chief union steward around 1977 or 1978.Doty did not file a Monfort application for employ-ment.Doty acknowledged at the hearing that he hadknown that the Company was accepting applications foremployment in January 1982 at the church in Greeley.However, Doty did not go there and file a Monfort ap-plication.At the hearing Doty explained that he had be-lieved that there had been a NLRB settlement withregard to the Company's closingof the Greeley plant inMarch 1980. Doty thought that the former employeeswere going to receive preference in rehiring when theplant reopened. Doty sent a copy of General Counsel'sExhibit 35(a) to the Company. (See G.C. Exh. 445.)Doty did not receive a reply from the Company. In ad-dition, he did not receive a copy of General Counsel'sExhibits 21 or 67.Doty had 13 instances of absences or tardiness in 1979(see G.C. Exh. 148(c).) Doty had not received any disci-pline during his last 5 years of employment with theCompany. At the hearing he did not recall ever receiv-ing any warnings. He acknowledged at the hearing thathe wassometimesnot punctual, but he said that he hadnever receiveda warning regardingthat.Doty was in-jured on the job only once in the early 1960's when hereceived a cut. Doty did not have any physical or medi-cal problems up to, March 1980 which, in his opinion,would have prevented him from working for the Compa-ny-Doty had a conversation with Gary Ewing either in agrocery store or another place of business such as a K-Mart.He estimated that this occurred about 6 monthsafter the Greeley plant had reopened. In Doty's role as aunionsteward, he had dealt previously with Ewing.Doty approached Ewing and asked what his chanceswere of his coming back to the plant. Ewing laughedand replied "slim to none." Doty asked Ewing what he92 The foregoing paragraphs are based on the credited testimony ofChannel and documentary evidence 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas doing, and Ewing replied that he was working inpersonnel.They then began a conversation about fish-ing.94Justus Drake worked for the Company from Septem-ber 1970 through October 1979. He worked in sheep kill,beef kill, and the fabrication department. Drake served asan assistant union steward for a year or two prior to the1979 strike; a member of the local union's executiveboard; and he was elected recording secretary of theUnion during the 1979 strike. Drake also served as apicket captain for the Union. Drake was the recordingsecretary of the Northern Colorado Labor Council.About 1978 he became president of that council, andDrake held that office through November 1980. GeneralCounsel's Exhibits 446 and 447 are copies of two of thegrievances which Drake filed in 1978 and 1979 respec-tively in his capacityas a unionsteward at the Company.General Counsel's Exhibit 448 is a copy of an articlewritten by Ken Monfort which had been published on 9October 1980 in Town and Country NEWS, which is aweekly newspaper circulated in Greeley andWeldCounty. Ken Monfort wrote the article in response to aletterwhich Drake had written in his position as presi-dent of the Northern Colorado Labor Council. Drake'sletter had been sent to 6000 or 7000 union members innorthern Colorado. Drake did not have a copy of hisletter at the time he testified at the hearing on 13 June1984.The letter had pertained to certain candidates forpolitical office, and Drake had made particular referenceto a candidate who formerly had been an officer of theRespondent. General Counsel's Exhibit 449 is a copy ofan article written by Drake which had been published on23October 1980 in the Town and Country NEWS.Drake's article was in reply to General Counsel's Exhibit448. The General Counsel urged at the hearing that KenMonfort's article revealed animus towards Drake, but Ifind both newspaper articles pertain to their own politi-cal views and their differing opinions as to the causes ofthe Company's shut down of the lamb department.Drake was suspended from work for 1 day by theCompany a month or two before the strike began on 1November 1979. Drake allegedly was suspended becauseof insubordination. A grievance was filed, but the strikecommenced before the grievance was resolved. WithinDrake's knowledge, that grievance was never resolved.The suspension was not revoked, and he was not paidfor that day. Subsequent to the strike, the Company dis-charged Drake on the basis of serious strike-related mis-conduct. An unfair labor practice charge was filed re-garding that, and a settlement was reached whereby thedischarge action was revoked.Drake submitted a copy of the form letter from theUnion to the Company. (See G.C. Exh. 450.) Drake alsofiled a Monfort application for employment at the IslandGrove Park. (See G.C. Exh. 149(b).) At the hearingDrake acknowledged that he had not listed his then-cur-rent employer on his Monfort application for employ-ment. Drake explained at the hearing that he had inten-94 The foregoing paragraphs are based on the credited testimony ofDoty and documentary evidence.tionally done so because he did not want the Respondentto know where he worked.95George Gow was employed by the Respondent fromSeptember 1969 until the Greeley plant closed in March1980.Gow worked in lamb kill until the Companyceased that operation, and then he worked in the fabrica-tion department.Gow filled out a Monfort application for employmentat the Island Grove Park. (See G.C. Exh. 183(a).)Gow went to the Respondent's plant for the purposeof talking with Lovelady. Gow was uncertain at thehearing as to when this had occurred. It may have beeninMay or July 1982, or about a year after he had appliedwhich would have been in March 1983. Gow's uncertaintestimony as to when this event took place varied amongthose approximate dates. I find that Gow did not knowwhen this event occurred. Gow spoke with a guard atthe Company.The guard asked Gow if he had an appointment to seeLovelady. Gow replied no, so the guard told Gow thathe had to have an appointment in order to see Lovelady.However, the guard permitted Gow to talk with Love-lady on the telephone. Gow told Lovelady that he hadapplied at the 4-H Building.Lovelady asked Gow if hehad worked at the Company previously. Gow said yes.Lovelady said something else which Gow did not relateat the hearing, and then Lovelady told him that theCompany was not hiring at that particular time.In the opinion of Gow, his attendance while heworked at the Companywas excellent.Gow said that hehad never been disciplined. He said that he was burnedby steam on one occasion, and that he had missed workfor 2 days in either 1970 or 1971.I have considered Gow's testimony that he was notcontacted by the Job Service. However, I do not creditthat testimony because General Counsel's Exhibit 183,which is a letter dated 23 April 1982 to the Companyfrom the Job Service, lists George Gow among those asnot showing up for a scheduled interview. The Job Serv-ice had been accurate with regard to reporting on otherapplicants, and the Company relied upon what the JobService told them.96Frank Guerrero Jr. worked for the Company fromJanuary 1963 until the Greeley plant closed. Guerreroworked in the offal department and the fabrication de-partment.Guerrero did not file a Monfort application for em-ployment. Guerrero acknowledged at the hearing that hehad been aware that the Company' was taking applica-tions for employment at the church in Greeley. Guerreroexplained at the hearing that he had an operation on hisknee in December 1981, and that he,was still on crutchesin January 1982. Guerrero said that he could not stand inthe long line at the church. Guerrero sent a copy of theform letter to the Company. His letter is dated 8 Febru-ary 1982. (See G.C. Exh. 452.) Guerrero received a replyfrom the Company regarding the taking of applications95 The foregoing paragraphs are based on the credited testimony ofDrake and documentary evidence.9 e The foregoing paragraphs are based on the credited testimony ofGow, except as noted above,and documentary evidence MONFORT OF COLORADOat a later date, but he did not receive a copy of GeneralCounsel's Exhibit 67.97PeterGuerrerowas employed by the Respondentfrom 17 August 1960 until the Greeley plant closed. Hebegan in the jobs of washing sheep and cleaning floors,and he progressed from there to the position of reliefman, which also was referred to as utility man. He per-formed that job for about 6 years. In that latter position,Guerrero performed all of the jobs on the sheep killfloor. After the Company ceased operating the sheep killfloor, Guerrero went to work in the hamburger depart-ment.Guerrero did not file a Monfort application for em-ployment.Guerrero was aware from the newspaper,neighbors, and other persons, that applications for em-ployment with the Company were being taken at thechurch in Greeley in January 1982. However, Guerrerodid not file a Monfort application because he thought theCompany would call him back to work. General Coun-sel'sExhibit 454 is a copy of the form letter which Guer-rero signed. Guerrero did not receive either a copy ofGeneral Counsel's Exhibits 21 or 67 from the Company.Guerrero acknowledged at the hearing that he also knewfrom the newspaper that the- Company had been accept-ing applications for employment since then, but he hadnever filed a Monfort application for employment.Guerrerowent to the Company plant sometimearound March 1982 after the plant had opened, and hespoke with Gary Ewing. Guerrero asked Ewing for anapplication. Ewing said no that he could not give Guer-rero one because they were, all filled up, and they werenot taking applications from anybody at that time. Ewingtold Guerrero that the Company was processing the ap-plicationswhich had been taken in January, and afterthatwas done, the Company would take applicationslater on. Ewing added: "Maybe later on you can seewhen we start having applications." Ewing told Guerre-ro that it would be in the newspaper when the Companystarted taking applicationsagain.Ewing also informedGuerrero that he could see Meakins.Guerrero next spoke with Meakins, and he asked if theCompany was going to have a hamburger room. Mea-kins replied that they did not have one right then, butmaybe they would have one later on. Meakins addedthat they were thinking about it. Guerrero told Meakinsthat he would like to come back to work in the plant,and that he would like to work in the hamburger depart-ment. Meakins asked where he was working, and Guer-rero replied Colorado Lamb. Meakins told him okay, andthat they were not sure if they were going to have ahamburger department.In the opinion of Guerrero, his attendance record atthe Company was good. He said at the hearing that henever received any discipline during the 20 years he hadworked for the Company, and that he had no work-relat-ed injuries, medical, or physical restrictions which would97 The foregoing paragraphs are based on the credited testimony ofGuerrero and documentary evidence.123have prevented him from returning to work for theCompany.98James Darrell Hager worked for the Respondent fromApril 1961 or 10 April 1962 until the Greeley plantclosed.Most of his working time was spent in the beefkill department. Part of that time Hager worked as a util-ityman in that department. Hager had served as a unionsteward for 4 or 5 years. Hager was a member of theUnion's negotiating committee in 1979, and he was amember of the liaison committee between the Union andthe Company.Hager did not file a Monfort application for employ-ment in January 1982 even though he knew that theCompany was accepting applications at that time. At thehearing,Hager explained that he thought, that the Com-pany would rehire him according to seniority. Hager didsend a form letter to the Company regarding his interestin employment. (See G.C. Exh. 35(j).) Hager received aletter from the Company regarding the taking of applica-tions at the Island Grove Park. Hager filed a Monfortapplication for employment on 17 March 1982 at theIslandGrove Park. (See G.C. Exh. 193(b).) Hager ac-knowledged that he intentionally 'did not list his then-current employer on his Monfort application for employ-ment. He explained at the hearing that he did not wantMonfort to contact his current employer for fear oflosing his job there. Hager also acknowledged at thehearing that he had not listed some other employers whohad employed him for short periods of time.General Counsel's Exhibit 193(e) is a copy of a noticedated 8 June 1979 and issued to Hager for squirtingwater with a hose in the beef kill department. At thehearing, Hager said that employee Norm Coble also wasinvolved in the same incident, and that Coble had re-ceived a notice at the same time that Hager did. Hagerobserved the foreman give him and Coble a writtennotice at the same time, and, in his position as unionsteward, Hager received a copy of the notice which wasgiven to Coble.Hager saw Coble's picture on the ' front page of theGreeley Tribune newspaper on the first day that theGreeley plant reopened. Coble was shown in the picturesplitting beef. Hager spoke with Coble 3 or 4 days beforeHager testified at the hearing in this proceeding on 13June 1984, and Coble told Hager that he was still work-ing for the Company.According to Hager, squirting water in the beef killdepartment was a common practice, which he had ob-served about a half dozen times a day. Sometimes thewater was squirted to clean things; sometimes to cool aperson off; and sometimes for "horseplay." Shortly afterHager had received General Counsel's Exhibit 193(e),Foreman Bill Rucker told Hager to squirt water on an-other employee. Hager refused to do so. Rucker toldHager that he had given Hager an order to do so. Hageragain refused because Hager had received General Coun-sel'sExhibit 193(e). Hager acknowledged at the hearingthat squirting water could create a dangerous situation,98 The foregoing paragraphs are based on the credited testimony ofGuerrero and documentary evidence 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand it was a serious matter.Hager said that he had dis-couraged that practice among the employees in the de-partment when he considered it to be horseplay. Hageralso acknowledged that he knew that other employees ofthe Company had been given warning letters for squirt-ingwater.Hager also acknowledged that he had notfiled a grievance regarding his receipt of General Coun-sel'sExhibit 193(e).99Jim Jiricek worked for the Respondent from January1979 to the closing of the Greeley plant. He began work-ing on the kill floor,and then he worked in the fabrica-tion department.Jiricek filed a Monfort application for employment inJanuary 1982 at the church.He was called for an inter-view at the Company.Gary Ewing is the one who inter-viewed Jiricek on 9 March 1982. Ewing informed Jiricekthat the plant was going to open nonunion; that the start-ing wage rate was $5 an hour; and that there was onlyone 15-minute break for 8 hours work.Jiricek toldEwing that he would be willing to accept any assign-ment, and he also said that he had several years of fabri-cation background.Ewing asked Jiricek if he wanted totake his physical,and Jiricek said that he did.Jiricekthen took a physical examination which was given by anurse at the Company.On direct examination by the counsel for the GeneralCounsel and,at first,on cross-examination by the attor-ney for the Respondent,Jiricek omitted stating that hehad taken a hearing test.However,after being asked spe-cifically about a hearing test on cross-examination, Jiri-cek said that he had taken such a test at the Universityof Northern Colorado.However,Jiricek was not certainwhether he had taken the hearing test before or after hisinterview with Gary Ewing and his physical examinationat the Company.Jiricek acknowledged that he did notrecall at the hearing what he had done with the slip ofpaper that he had received after taking the hearing testthe Company alleged that he did not return that slip tothe Company.In view of his uncertainty, I find he didnot return it.Jiricek said that he was disciplined only once while heworked for the Company. That had occurred in Febru-ary or March 1980 when he and about 150 other em-ployees left the table and were suspended for 2 weeks.That action was the subject of an unfair labor practicecharge which was settled.Jiricek said that he received 2weeks' backpay,and that the suspension was supposed tohave been removed from his file.General Counsel'sExhibit 209(d)indicates that Jiricekhad one absence in 1980; one absence in 1979;five ab-sences in 1978;and two absences in 1977.In the opinion of Jiricek,he did not have any physicalor health problems which would have prevented himfrom performing work at the Company. He had apinched nerve injury in 1978 at the Company, but hesaid he did not miss work because of it.He also said thatithad not affected his ability to lift weights.Jiricek saidthat he had carried bundles of roofing weighing about 80pounds at the time that he testified at the hearing in thisproceeding on 18 May 1984.In assessing the credibility of Jiricek,Ihave consid-ered his testimony regarding his employment status sincethe plant closed in March 1980.At the hearing,Jiriceksaid he had been self-employed and has performed roof-ing and concrete work.On his Monfort application foremployment,Jiricek had stated that he had been unem-ployed since March 1980(see G.C. Exh. 209(b).)At thehearing Jiricek said that he had done so: "Because at thetime there wasn't that much work."On General Coun-sel'sExhibit 209(e),the document lists his most recentemployer as Doty Construction.He acknowledged thathe had been a part-time employee of Doty Constructionbetween March 1980 and December 1982. Doty Con-struction is owned by Bob Doty who formerly was achief steward at the Company.At the hearing,Jiricekexplained that he had omitted that fact:"Because wedidn't work that much.He didn't have that much work."Jiricek testified that he had told Ewing during his em-ployment interview that he was self-employed in roofingand concrete work,but that he also was working withDoty Construction on a part-time basis.'00James Luttrell was employed by the Respondent from1June 1960 until 28 March 1980.For about 10 yearsbefore the end of his employment with the Company,Luttrellworked as a utility man in the cooler depart-ment. There were 9 or 10 different jobs in the cooler de-partment,and Luttrell knew how to perform all of them.He was a member of the Charging Party during his em-ployment with the Company,and he had served as aunion steward in the cooler department off and on forabout 20 years.Luttrell filed twoMonfort applications for employ-ment on 26 January and on 17 March 1982.Luttrell saidthat he was not contacted by the Company for an inter-view or medical examination.However,sometime after17March 1982 Luttrell telephoned the Company andspoke with Gary Ewing.Luttrell asked Ewing what wasgoing on with regard to Luttrell's application. AccordingtoLuttrell,Ewing told him: "It's in the shuffle some-where,but I don't know where.Luttrell said that he did not receive any disciplinaryactions during his employment with the Company. Lut-trelldescribed his attendance record as being"prettygood."Luttrell had bursitis in his shoulder on one occa-sion about 15 years prior to the time that Luttrell testi-fied at the hearing on 3 April 1984.Luttrell was treatedfor bursitis at the Company, and he had seen a physicianwith regard to that problem.About 1979 Luttrell pulled a muscle in his back whilehe was at work. He was off from work on two occa-sions.One such occasion was for about 28 days, and thesecond occasion was for about 12 days. When Luttrellreturned to work on both occasions,he resumed per-forming the job of utility man in the cooler department.He said that he was able to perform his assigned dutieswithout any medical restriction.Luttrell acknowledged99 The foregoing paragraphs are based on the credited testimony ofHager and documentary evidence.100 The foregoing paragraphs are based on the credited testimony ofJincek and documentary evidence MONFORT OF COLORADO125at the hearing that he had complained to supervisorsabout his back problem; that he had seen the Company'snurse; and that the Company had referred him to a phy-sician.About 6 or 8 months after he had returned towork on the second occasion, the Greeley plant closed.Luttrell said that he had not sustained any permanentdisability as a result of his back injury; that the doctorhad not told him that he had a degenerative disc; andthat he was not under any medical restriction at the timehe testified; and that there had not been any recurrenceof his back problem. General Counsel's Exhibit 231 re-vealed that Luttrell did have a degenerative disc, backproblems, and bursitis.Luttrellwas not employed from 28 March 1980 untilsometime after he had filed his second application foremployment with the Company on 17 March 1982. Sincethat time he has performed janitorial work at Ames Col-lege and for School District 6 in Greeley. Luttrell volun-tarily quit the Ames, College job in order to accept ahigher paying job with the school district.'01Lonny Owen Murphy was employed by the Companyat its Greeley plant from 1970 to 1980. Murphy primarilyworked at various jobs in the beef kill department, buthe also did some work in the fabrication department,hamburgerdepartment,and shippingdepartment.Murphy was an assistant union steward in the beef killdepartment.Murphy submitted a Monfort application for employ-ment in January 1982 at the church. Murphy was notcontacted by the Job Service for an interview.Murphy said that he did not receive any disciplinewhile he was employed by the Respondent. He said thathe was never late for work, and that he was absent onlybecause of injuries. He acknowledged at the hearing thathe had missed 2 days of work because of cutting histhumb in October or November 1979. He also acknowl-edged that in November 1979 he had slipped andcracked his tailbone. He said that he had cut his arm ondifferent occasions at the plant, and that he had hurt hisheel in either 1974 or 1975. General Counsel's Exhibit268 revealed that Murphy had been treated in February1979 for a nonwork injury which caused Murphy tohave a sore back in the lower rib area. It was determinedat that time that Murphy had suffered a bid bruise. Gen-eral Counsel's Exhibit 268 also revealed that in June 1979Murphy was seen for pain in his right hip. Murphy ad-vised the health service that the pain had occurred offand on since 1976.1.0 2Juluis Pfeifer worked for the Respondent from 28 Feb-ruary 1968 until the Greeley plant closed. Pfeifer workedmainly in the fabrication department. Pfeifer was a unionsteward in that department for about a year prior to theclosing of the Greeley plant.In September 1980 Pfeifer went to talk to Meakins atthe Company's corporate office. Pfeifer asked Meakinsfor a job recommendation. Meakins told Pfeifer on thatoccasion that he would be glad to do so because Pfeifer'ol The foregoingparagraphsare based on the credited testimony ofLuttrell and documentary evidence.always was a good employee. Pfeifer later was hired thatmonth by Sterling Beef.Pfeifer filled out a Monfort application for employ-ment in January 1982 at the church. Pfeifer went to theGreeley plant on 12 March 1982 where he had a conver-sationwith Gary Ewing. Pfeifer asked whether therewas a chance of his getting a job, and he asked what hadhappened to his application. Ewing told Pfeifer that theJob Service was handling all of that, and the Companywas not hiring anyone at the plant. Pfeifer thereafter didnot receive any contact from the Job Service or from theCompany. The Respondent did hire Pfeifer's wife.Pfeifer's understandingwas that a letter he had re-ceived for advising another employee regarding leavingwork was to be removed from Pfeifer's personnel file.He said a grievance was filed regarding his receipt ofthat letter.General Counsel's Exhibit 303(e) is dated 6July 1979, and it said that the Company was going toamend the letter given to Pfeifer. However, still anothergrievancewas filed with regard to General Counsel'sExhibit 303(e). A settlement was reached whereby theletterwas to be considered an "incident report" ratherthan a warning.Pfeifer received another letter for taking a restroombreak before being relieved from his work station. (SeeG.C. Exh. 303(g).) Pfeifer said that he had told the Com-pany that he had waited a half an hour after requestingto be relieved from his work station. Pfeifer did not file agrievance regarding the letter.The Respondent acknowledged on Respondent's Ex-hibit 194(a) that it had been in error in not rehiringPfeifer. 103Valentine Rodriguez was employed by the Respondentfrom 24 November 1972 until 23 March 1980. Duringthat period of time, he worked in lamb fabrication, killfloor, offal beef fabrication, shipping, and box storage.Rodriguez filed a Monfort application for employmentin January 1982 at the church. Rodriguez was calledlater for an interview at the Company. He was given aphysical examination at the Company, and Conklin madean appointment for Rodriguez to see Dr. Groves.On 11 March 1982 Rodriguez visited Dr. Groves whodid not examine Rodriguez, but instead looked at Rodri-guez'medical records from Dr. Rome who had per-formed surgery on Rodriguez' back in 1978. Rodriguezsaid at the hearing that Dr. Rome's office was across thehall from Dr. Groves' office, but Dr. Groves did not talkto Dr. Rome while Rodriguez was in Dr. Groves' office.Dr.Groves informed Rodriguez that he could not doany more heavy lifting, and that Rodriguez could notwork for Monfort. Rodriguez told Dr., Groves that hecould go back and perform his job. Dr. Groves repliedno that Rodriguez could not, and he could not do heavylifting.Rodriguez told Dr. Groves that he needed a job.Dr. Groves replied that that was Rodriguez' problem.Rodriguez did not hear anything further from the Com-pany.102 The foregoing paragraphs are based on the credited testimony of109 The foregoing paragraphs are based on the credited testimony ofMurphy and on documentary evidence.Pfeifer and documentary evidence. 126DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDRodriguez explained at the hearing that he had kneesurgery in 1970 and back surgery in 1957 prior to thetime that he began working for the Company in 1972.Rodriguez also had surgery on his back around 20 June1978 while he was employed by the Company. He re-turned to work for the Company in September 1978. Ro-driguez was placed on light duty work until around De-cember 1978.He returned at that time to the job ofstacking boxes which he had performedpriorto his backoperation. Rodriguez continued to perform that job untilthe end of his employment in March 1980.That job hadinvolved lifting boxes which varied in weight from 40pounds to as much as 140 pounds.Afterhis employmentwith the Company had ended in March 1980,Rodriguezhas performed work involving the lifting of truck tiresand the loading and unloading of boxes of tar on thetrucks.In late 1981 Rodriguez had an infection which was notcorrectly diagnosed and which resulted in his having anappendectomy.He acknowledged at the hearing that hehad experienced pain in his back since he injured hisback in 1955 or 1956.General Counsel'sExhibit 336 re-vealed that there was a restriction placed on Rodriguezfor lifting over 40 pounds,and that Rodriguez had a his-tory of back surgery from 1957 to 1978;knee surgery in1970;and moderate but controlled diabetes.General Counsel'sExhibit 336(c) revealed that Rodri-guez had the following absence record at the Company:two absences in 1977;one absence in 1978;and no ab-sences in 1979 and 1980.There was no record of any dis-ciplinary action taken against Rodriguez.104Dennis Roth began working for the Respondent ineither 1970 or 1971.Roth worked for the Company forabout 7-1/2 years at the Greeley plant. During his first 3years of employment there, he was moved around theplant; then he worked in the fabrication department; andfinally he worked in the "pack-off area."Roth did not file a Monfort application for employ-ment. Roth acknowledged at the hearing that he wasaware in January 1982 that the Company was taking ap-plications at that time.However, Roth did not apply be-cause he was working elsewhere.General Counsel's Ex-hibit 453 is a copy of a form letter dated 10 February1982 which was sent to the Company to show Roth's in-terest in employment.He received a copy of GeneralCounsel'sExhibit 21 but he did not receive a copy ofGeneral Counsel's Exhibit 67.105Manuel M.Salazar Jr.worked for the Respondentfrom 2 March 1970 until 21 March 1980.At thetime theGreeley plant closed,Salazarwas working as a utilityman in the hamburger department.Salazar did not file a Monfort application for employ-ment.He acknowledged at the hearing that he had readin the newspaper that the Company would be taking ap-plications in January 1982.However,Salazar did not filean application.He sent a form letter like General Coun-sel'sExhibit 451 to the Company to express his interest104 The foregoing paragraphs are based on the credited testimony ofRodriguez and documentary evidence.105 The foregoing paragraphs are based on the credited testimony ofRoth and documentary evidence.in employment.He received a copy of General Counsel'sExhibit 21,but he did not receive a copy of GeneralCounsel's Exhibit 67.At the time that he testified at the hearing on 13 June1984,Salazar's brother,uncle,and nephew were em-ployed by the Respondent.Salazar received a letter from the Company regardinghorseplay around 1976.Since 1974 Salazar has had ar-thritis, but he was able to perform his job at the Compa-ny.106Raymond L.Swanson worked for the Company from8 April 1964 to around December 1979. Most of the timehe worked in sheep kill.Swanson also worked in beefkill,the fabrication department,hamburger room, thehide cellar,and in the inedible department.From time to time during his employment with theCompany,Swanson substituted as a union steward whenthe steward was not there.The last time that he substi-tuted for the steward was around the middle of 1979. Ina prehearing affidavit,Swanson had stated that he wasnot a steward or picket captain.However, Swanson ex-plained at the hearing that he had told the NLRB agentthat he had substituted as a steward,but the NLRBagent told him it did not make any difference because hehad not been elected to be a steward.Thus, Swansonsaid the NLRB agent omitted that from Swanson's affi-davit.In December 1979 Swanson received a letter from theCompany which stated that he was terminated for strike-related misconduct.He received his profit-sharing checkwith that letter.His termination by the Company wasthe subject of an unfair labor practice charge. As aresult, Swanson received backpay,and he was informedthat the strike-relatedmisconduct with which he hadbeen charged was removed from his'personnel record.Swanson learned through the newspaper and throughthe Union that the Respondent was planning to reopenthe Greeley packing plant in 1982.At a union meetingattended by former employees of the Company, RonBush told them that,if they wanted,to go back to workfor the Company,they should fill out an application atthe church. Swanson said that other union representa-tives also said that at union meetings.Swanson filed aMonfort application for employment in January 1982 atthe church. He also sent the Company a form letter indi-cating his interest in employment.While Swanson was standing in line at the church tofile a Monfort application for employment,he had a briefconversation with Gary Ewing. Swanson greeted Ewingand asked Ewing how he was doing.Ewing also greetedSwanson and also asked him how he was doing. Swan-son replied that he had put in an application for a job.According to Swanson, Ewing told him,"You're wast-ing your time,Ray." That was the end of their conversa-tion on that occasion.Swanson said that he had given,one prehearing affida-vit to a NLRB agent subsequent to January 1982. Thataffidavitwas given on 28 July 1983, and it pertained to106 Theforegoing paragraphs are based on the credited testimony ofSalazar and documentary evidence MONFORT OF COLORADO127the events at a union meeting at the Holiday Inn on 22June 1983, rather than the events in January 1982. (SeeR. Exh. 111.) Thus, that affidavit did not reflect Swan-son's brief conversation with Ewing in January 1982.Swanson acknowledged during cross-examination that hedid not consider Ewing's statement to him to be athreat. 3.07Swanson again applied for employment at the Compa-ny by filling out a Monfort application for employmentat the 4-H Building at the Island Grove Park. Thereafter,Swanson was not called in for an interview regarding hisemployment applications, nor was he given a physicalexamination. Swanson did not hear anything from theCompany, and he was not rehired.108Jose Varela's first period of employment with the Re-spondent was from August 1974 through March 1980.During the last 6 months of his first period of employ-ment, Varela worked as a chuck boner in the fabricationdepartment, and during the last 2 months of that employ-ment, he also performed the job of "pulling clods."Varela filed a Monfort application for employment inJanuary 1982 at the church. (See G.C. Exh. 36(a).) Sub-sequently,Varelawas interviewed at the Company'soffice by Gary Ewing for 3 to 5 minutes, and thenEwing sent Varela to another company personnel officewhere he was interviewed by a female for about 5 min-utes.Neither Ewing nor the female in the other officeasked Varela any questions about his attendance recordor his past disciplinary record. They also did not ask himany questions about any medical problems that he mighthave had. At the hearing, Varela at first did not remem-ber having signed an authorization release form duringhis interview.However, after he was shown Respond-ent'sExhibit 15, he acknowledged his signature on thatauthorization release form. Afterwards, Varela was sentto the companynurses' office,and later he was given aphysicalexamination.About a week after his interviews at the Company,Varela was rehired by the Company on 17 May 1982. Hewas assigned to the job of pulling clods, which was oneof the jobs Varela had performed when he was previous-ly employed by the Company. Varela said at the hearingthat he knew how to perform that job, so he did nothave to learn how to do the job. However, he said heneeded to condition his arms and hands for doing thattype of work. Varela worked in that job for about 7months.General Counsel's Exhibit 391 confirmed that Vareladid not meet the Company's hiring criteria for absentee-ism before that criteria was changed in May 1982.109As noted earlier, 70 of the 336 alleged discriminateesin Case 27-CA-7742 did not file a Monfort applicationfor employment. Eight of those 70 have been discussedabove because they testified at the hearing in this pro-ceeding. They were Charles B. Baird, Bob Bray, BillyJohn Channel, Robert Doty, Frank Guerrero, PeteGuerrero, Dennis Roth, and Manuel M. Salazar Jr. Thenames of the other allegeddiscriminateeswho did notfile aMonfort application for employment were:11 ° Ro-gelioArellano,Richard Bejaramo, Eddie Benavidez,Lloyd Burbach,Roger Burgess,Angel Carrillo, LarryCorralez, Guy Deffke, Ernest Derrera, Richard Allegos,EnriqueGarcia,ErnestGarcia,Lee Garcia, LyonelGarcia, Porfirio Garcia Sr., Paul Gobster, Joe I. Gutier-rez,David M. Hernandez, Henry Hernandez, Roger G.Holmes,Loretta Kluksdal, Conrad Loos, Robert Lopez,Tony Lopez, Charles Lucio, Alcario Lujan, Juan Maltos,Conrad Meyer, Robert Molina, Donald Morse, OscarMoyano, Juan Mutuberria, Jose G. Nevarez, Kenneth L.Nickels,Marvin Ogden, Manuel Orono, Ronald Ortega,Uvaldo Ortegon, Lee Pacheco, Samuel Padilla, TheresaPalacios, Jose Perez, Manuel T. Quintona, Dallas Rails-back,Adrian Ramirez, Lawrence Rea, Ahmed Refaat,Leo Rivera, Federico Rodriguez, Gilbert Salazar, GeraldScheller,Percy Schranh, Herman Sedillo, Patrick So-beski,Anthony Stoll, Stanley Suichta, Dan Trujillo,R. J.Walker, Thomas Webster, Patricia White Lucas,Cecil Ybarra, and Joe M. Yriarte.Of the 51 former employees who were rehired by theRespondent, butwho the General Counselallegedshould have been hiredearlier,15 of them were rehiredin error because they did not meet the Respondent'shiring criteria. They were: it l Gerald E. Aragon, ArthurBenavidez,Lewis Brown, Ronald Fritzler, NatividadHernandez,CruzMoncivais,GlennNigg,RogendoOliva,Victor Padilla,FlorencioPerez,Tony Perez,Manuel Salazar,Eloy Salinas, Jose D. Trujillo, and JimTulk.Of the 51 former employees who were rehired by theRespondent, butwho the General Counselallegedshould have been hired earlier, 11 of them were rehiredafter the changewas madeinMay 1982 with regard tothe hiring criteria for attendance. Previously, they didnot meet the attendance criteria. They were:112 Benja-min Fink,JesusM. Hernandez, Abel Martinez, JoeRangel, Henry Rodriguez Jr., Jim J. Romero, Jesus Sala-zar, SantosSanchez, Jose Varela, Eddie Vialpando,andGuadalupe Ybarra.Of the 51 former employees who were rehired by theRespondent, but who the General Counsel allegedshould have been hiredearlier,Albert F. Sinner was re-hired on 15 March 1982; 14 were rehired in April 1982; 4were rehired in May 1982; and I was rehired on 1 June1982.113 Those rehired in April 1982 were: Pete AntunaJr.,,_Paulin Cruz, Juan Indacochea, Pedro Moreno,Alvie Moser, Javier Orozco, Elsayed Rizk, Abel Rodri-guez,Eutemio,Scmchez Jr.,Ronald Schlotthauer,Donald Sewald, D. R. Swanstrom, Peter Wallman, andAlice Wright.107It is not alleged in the GeneralCounsel's complaintsthat the fore-going constitutes a violation of Sec. 8(a)(1) of the Act.106 The foregoingparagraphs are based on the creditedtestimony ofSwanson and documentary evidence109 The foregoing paragraphs are based on the creditedtestimony ofVarela and documentaryevidence.u0 The foregoing and the following findings of fact are based on doc-umentary evidence.313 The following findings of fact are based on documentary evidence512 The foregoing and the following findings of fact are based on doc-umentary evidenceIts The foregoing and the following findings of fact are based on doc-umentary evidence. 128DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThose rehired in May 1982 were: Lupe Antuna, RudyAragon, Ignacio R. Holguin, and Frank M. Lewis.Harold Held was rehired on 1 June 1982. Conklin saidthat Held had carpal tunnel syndrome, but he was hiredby the Company. Held was referred to the companydoctor forexamination.The company doctor determinedthatHeld had no carpal tunnel syndrome symptoms atthe time he was examined. Conklin also said at the hear-ing that Held told her he had been doing heavy worksince he had left the Company, and that he had no symp-tom of carpal tunnel syndrome. After Held was rehiredby the Company, his symptoms flared up about 3 or 4weeks later, and his employment at the Company endedat that time.114Of the 51 employees in this group, the Respondentwas advised that three of them were no longer interestedin employment, but after those 3 former 'employees filedanotherMonfort application for employment, the Re-spondent rehired them. They were: Anthony Flores,Mike Lujan, and Jimmy G. Rulz. Similarly, Edward Sa-lazar declined an interview for employment; then hecalled back later and asked for an interview; and the Re-spondent rehired him. Finally, Pete Chavez was hiredfor maintenance work, as distinguished from productionwork because he had not met the production hiring crite-ria because of discipline. 115Respondent acknowledged in Respondent's Exhibit194(a) and (b) that the Respondent was in error in notrehiring five former employees. They were: MichaelCervantes, who had filed Monfort applications for em-ployment on 15 July 1982 and 14 February 1983; VinceChacon, who had filed a Monfort application for em-ployment on 26 January 1982; Friedhold Goehring, whohad filed a Monfort application for employment on 24May 1982; Arnulfo Hernandez, who had filed an undatedMonfort application for employment and another Mon-fort application for employment on 7 September 1982;Juluis Pfeifer,who had filed a Monfort application foremployment on 26 January 1982.116After examining the documentary evidence and con-sidering the testimony regarding those alleged to be dis-criminateesinCase 27-CA-7742, I find that the Re-spondent has presented evidence which established thatthe persons named in the following categories did notmeet the Respondent's nondiscriminatory hiring crite-ria.117Those alleged discriminatees who did not meet the Re-spondent'shiringcriteriaforabsenteeism (absencesand/or tardiness) were: Cruz Alarcon, Jim Albert, JamesAlcaraz,MichaelA.Alirez,AlfredAntuna,ArthurAragon, Steve Archuleta, Edward Barnhardt, AdamBaros, John Benavidez, Davis Bomar, James Bravo,FlorentinoChacon, Steve Chacon Jr., Tommy A.Chavez, Johnny Cisneros, Betty Clarkson, FlorentinoCornejo,Michael Cornejo, Lucy Cruz, Victor Cruz,114 The foregoingis based onthe credited testimony of Conklin.115 The foregoing findings of fact are based on documentary evidence.'16 The foregoing findings of fact are based on documentary evidence.117 The findingsof fact whichwill follow are based primarily on doc-umentary evidence,and where some testimony was in conflict with thedocumentary evidence, I accepted the documentary evidence as beingtrue and did not credit the conflicting testimony.David Dickinson, Gary Dilka, Harold Dixon, Beona(Hernandez)Duvall, Jacob Esquibel, Harold Farmer,Louis Galindo, Joe A. Gallegos, Aniseto Gomez,RonnieGonzales, Katherine Griffin, Clemente Gutierrez, HazelGutierrez,Edward Ide, Mark A.King,Fred Lucero,Larry Lujan, Rose Marie Madone, Leroy J. Maldonado,Anthony L. Martinez, Cipriano B. Martinez, Joe T. Mar-tinez,George D. Meads, Alex Medina, Esteban Mendo-za,CharlesMills,PatMontano, Benito Montoya, JohnMullins,GilbertNatinidad,AlexOrozco,RamonOrozco, David Ortega, Jose Paliclos, Victor Palomino,Philberg Pargas, Richard Pulver, Archie Quintana, Dion-icioRabago, Troy Redfern, Bruce Reed, Adam Rodri-guez,BenjaminRodriguez,RichardRomero,VictorRomero, Abel Salazar, Arthur Salazar, John Salazar,Elodia Samaniego, Roberto Samaniego, Danny Sanchez,Sam Sandoval, Richard Schumacher, Robert Segura,Teofilo Serna, Jessie Siria, Raymond L. Swanson, Wil-fordTalmadge,RonaldTucker,RobertValensuela,George Vigil, John Vigil, Marshall Vigil,JesusVillan-ueva, Richard Waits, Don Weingardt, Don Westerrman,Eligio Zamora, and Jesse Zamora.Those alleged discriminatees who did not meet the Re-spondent's hiring criteria for discipline (written discipli-nary action or discharge for cause) were: William Cohea,Jack Cooper, Jerry Cox, William Duvall, Timothy Ga-valdon,JamesHager,RonaldHernandez,RexannKester, Lupe Lopez, Samuel Maldonado, Alfred Pargas,Phillip Rodarte, Andy Sanchez, David Schwartz, JamesSpohr, Richard Villareal, and George Ziemer.Those alleged discriminatees who did not meet the Re-spondent's hiring criteria for medical reasons were: JoeAntuna,PeteAntuna,GilbertBoos,Mike Chacon,Donald Cox, Susana Cruz, Antonio Guerrero, NormanJakel, Billy J. Lewis, Alfonso Lujan, James E. Luttrell,Jim W. Malick, Leroy Mandez, Mary A. Mestas, FrankMiller,DarleneMoore, Lonny Owen Murphy, StevenObenbaugh, Ygnacio Palos,Henry Pargas,Lupe Perez,Felipe Ramirez, Valentine Rodriguez, Leonhard Rosin,Jose Salazar, and Homer Showers.Conklin said that former employee and alleged discri-minatee Richard Tallman was screened out because hishealth services' records during his earlier company em-ployment showed that Tallman had aserious cardiaccondition and had suffered heart attacks. Conklin saidthat Tallman subsequently had died as the result of stillanother heart attack.' 18-Those alleged discriminatees who did not meet morethan one of the Respondent's hiring criteria were: MaryArchuleta (absenteeism and discipline),Dennis Burson(discipline and medical), Harold B. Channel (absenteeismand discipline), Justus Drake (attendance and discipline),Samuel Faulkner (absenteeism and medical), Rito Gal-lardo (only clerical work and medical), Patrick Gallegos(absenteeism and discipline),Manuel Gaona (disciplineand worked for DuBois), Harry J. Gerlack (absenteeismand discipline), Larry Hendrickson (absenteeism and dis-cipline),Edward Jiminez (absenteeism and discipline),Kevin Keberlein (absenteeism and discipline), Bobby F.118 The foregoing is based on the credited testimony of Conklin. MONFORT OF COLORADO129Lewis(absenteeism and discipline),Johnny Lopez (ab-senteeism,discipline,and medical),Felix Lucero(absen-`teeism and discipline),John Maldonado-(absenteeism anddiscipline)Anita M.Marquez(absenteeism and medical),Bobby L.Meads(absenteeism and discipline),Allen J.Orback(absenteeism and discipline),Fred Quintara (ab-senteeism and discipline),DanielRaisley(absenteeismand discipline),Antonio Rangel(absenteeism and medi-cal),Valentine Renner(absenteeism and medical), JoseSalas(absenteeism nd discipline),Daniel Salazar(absen-teeism and discipline),Rodney Sisneros(absenteeism anddiscipline),Antonio Villanueva(absenteeism and medi-cal),andMargarito Villanueva(absenteeism and disci-pline).After examining the documentary evidence and con-sidering the testimony regarding the remaining allegeddiscriminatees in Case27-CA-7742,I find that the Re-spondent has presented evidence which established thatthe persons named in these last two categories indicated,by their actions,or inactions,that they were no longerinterested in employment with the Respondent, or thatthere were other reasons for not rehiring them." 19Those alleged discriminatees who indicated by theiractions, or inactions,that they were no longer interestedin employment with the Company were: Harvey Acosta,RodolfoArizmendi,Raymond Blevins,MargaretL.Chavez,Ernie Cordova,Brian Cosper,Johnny Cruz Jr.,Robert Cruz,Sam Esparza,Florentino Flores, RosendoFlores, Vidal Flores,Arthur Fogle,Ricky B. Frick, DanGlines,George Gow,Robert Grott, James R.Jiricek,Allen Krieger,Mary Lou Luna, Frank Maestas Jr.,EddieMaltos,AntonioMartinez,GilbertMartinez,MarvinMiddleton,BonifaceMirelez,RobertNorris,Shirley Pearce,Lester Poush,Frank Reedy,AurelianoRincones,AlbertRobinson,Jimmy Ruiz, Valentin San-chez,Dan Trujillo, Joe Urioste,and Thomas Ybarra.Those alleged discriminatees who were not rehired bythe Company for other reasons were: Myron Adams("more interested inmaintenance"),WilliamAgens(maintenance),Ignacio Alvarado (did not show up forwork),Richard Delgado(did not show up for work),Regino Diaz(refused to work on ,Saturdays),SalvadorGuarardo'(did not appear for physical exam),David Lira(worked,at Company's portion foods facility and did notrequest a transfer),Manuel Natividad(working for com-pany subcontractor DuBois),Reynaldo Olivo(hired on19May 1982 and quit same day before starting work),Ernest Rodriguez(could not contact), and John Weimer(worked at the Company's portion foods facility and didnot request a transfer).With regard to alleged discriminatee Tom P.ChavezJr., the Respondent asserted that he was rehired on 1March 1982 when the Greeley plant first reopened. Re-spondent'sExhibit 193 also listed him on the names ofproduction employees employed at the Greeley plant asof 25 March 1982.119 The findings of fact which will follow are based primarily on doc-umentary evidence,and where some testimony was in conflict with thedocumentary evidence,I accepted the documentary evidence and did notcredit the conflicting testimonyWith regard to alleged discriminatee,Jesse C. Garcia,the Respondent asserted that he was hired in error on 10May 1982,although he did not meetthe hiringcriteria.General Counsel'sExhibit 3(z) and General Counsel'sExhibit 76 listed him with the middle initialof "L." Gen-eralCounsel'sExhibit 172 showed that he signed hisname as "JesseC. Garcia."Joe M.Sanchez is listed on General Counsel'sExhibit3(z), as amended by General Counsel'sExhibit 65, as analleged discriminatee in Case 21-CA-7742. However,Sanchez is not on the list of alleged discriminatees con-tained in General Counsel'sExhibit 76. 1 did not findevidence to support a finding with regard to Joe Al. San-chez.120C. ConclusionsI conclude that the General Counsel has presented evi-dence which established a prima facie case with regardto the group of 336 alleged discriminateesinCase 27-CA-7742.That group of alleged discriminatees previous-ly had been represented for many years by the ChargingParty Union whentheyhad worked for the Companyprior to the closureof the Greeleyplant in March 1980.Iconclude that theCompany hadknowledge that itsformer employees had been members of the ChargingPartyUnion and had participated in the 1979 strikeagainst the Respondent.I also conclude from the docu-mentary evidence that in some cases the Respondent hadknowledgeof whothe union stewards were during thetime prior to the closure of the Greeley plant.I furtherconclude that the evidence presented in this proceedingestablished that the Respondent is hostile to the Charg-ing Party Union and has opposed the efforts of its em-ployees to select the ChargingParty Unionas their col-lective-bargaining'representative.Statements attributedto the Respondent in this proceeding,and the unfairlabor practicesfound in thisdecision,together with theearlier findings in'the Board decision which has been ju-dicially noticed,reflect the Respondent's hostility to-wards the Charging Party Union.In view of the forego-ing, I conclude as noted above that the General Counselhas presented evidence which established a prima faciecase of a violation of Section 8(a)(1) and(3)with regardto the group of alleged discriminatees.The Board held inits decision inWright Line,251 NLRB 1083,1089(1980):First,we shall require that the General Counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's' decision.Once this is es-tablished,the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.[Footnote omitted.]To analyze the situation presented in this proceeding,it is helpful to consider that this situation is distinguish-able from the following factual situations.This is not astrike situation where a collective-bargaining reprresenta-120 The findingsof fact inthe foregoing paragraphs are basedon docu-mentary evidence. 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtivemakes an unconditional offer to return to work onbehalf of all of the strikers. Also, it is not a successorshipsituation,where one company succeeds to the ongoingbusiness of another company. In addition, it is not a situ-ationwhere a company temporarily has laid off someemployees from work, and subsequently has an increasedworkload which warrants the recall to work of the em-ployees from a temporary layoff. The General Counsel'stheory in this proceeding is that a former employee ofthe Companyisa personwho was employed by theCompany up to the start of the strike in November 1979,or until sometime thereafter, until the plant closed inMarch 1980, and who either filed a Monfort applicationfor employment or who applied through the Union, andwas not rehired by the Company in March 1982, or wasrehired sometime later by the Company. The Respond-ent defines former employees in-this proceeding as beingthose employees who were employed by the Company atthe time the Greeley plant closed on 31 March 1980. TheRespondent does not include in that definition employeesof the Company whose employment terminated prior tothat time, such as an employee who voluntarily quit orwho was discharged for cause. The Union takes the posi-tion that all of the former employees have been discrimi-nated against and should be encompassed within anyrelief granted in this proceeding. I conclude that the Re-spondent's obligation here was to consider all applicantsfor employment of a nondiscriminatorybasis,whetherthe applicants previously had worked at one time for theCompany, or whether the applicants had never workedpreviously for the Company. I further conclude that theformer employees of the Company were not entitledunder the Act to preferential consideration and preferen-tial treatment. The former employees were not formerunfair labor practice strikers or economic strikers. Theircollective-bargaining rights to recall had expired. Theywere not employees of a predecessor company in a busi-ness enterprise being continued by a successor employer.Thus, I conclude that all of the alleged discriminatees inthe group in Case 27-CA-7742 had the right to be con-sidered for rehire by the Respondent on a nondiscrimina-tory basis, but not on a preferential rehire basis.Iconsidered the Board's decision inMason CityDressed Beef,231 NLRB 735 (1977). That case involveda successorship situation. The administrative law judge inthatcasefound (at 747):The Respondents' witnesses effectively concedethat the decision not to rehire IBP employees wastaken because the presence on their payroll of unionadherents formerly covered by the IBP contractwould serve to support a successorship claim beingpressed by the union.Thus, I conclude that theMason City Dressed Beefcaseisdistinguishable from the present one becauseMasonCityDressed Beefinvolved the respondent's desire toavoid a successorship claim.I also have considered the Board's decision inRushton& Mercier Woodworking Co.,203 NLRB 123 (1973). Ialso found that case to be distinguishable from thepresent one. InRushton & Mercier,only about 4 monthselapsed between the shutdown of the plant and the re-sumption of production of store fixtures at the same plantby a wholly owned subsidiary of the parent corporationformed specifically for that purpose. When the plant re-opened, the respondent in that case failed to recallanyofthe laid-off employees who had been represented by theCarpenters Union. Instead, the respondent hired a newwork force, and the respondent promptly recognized an-other union as their collective-bargaining representativeand entered into a contract with that union. The Boardfound a violation of Section 8(a)(2) of the Act by the re-spondent's doing so, and the Board found a violation ofSection 8(a)(3) of the Act by the respondent's rehiring oflaid-off employees as new employees only after the8(a)(2) union had been recognized. Also in that case, therespondent had failed to show a justification for its fail-ure to recall the laid-off employees.I also have considered the Board's decision inInlandContainer Corp.,275 NLRB 378 (1985). I also found thatcase to be distinguishable from the present one. In thatcase the employer excluded applicants who had priorcorrugated box-making experience, and the employer inthat case had as one of its hiring criteria that an appli-cant have a demonstrated willingness to work in a non-union environment. Those circumstances are not presentin the instant case.I have also given consideration to the Board's decisioninSpencer Foods, Inc.,268 NLRB 483 (1984), and theopinion of the United States Court of Appeals for theDistrict of Columbia Circuit enforcing the Board's orderin part, and remanding it, in part, with regard to the8(a)(5) allegations.Unlike the present case, the employerin theSpencer Foodscase had an"anti-nepotism rule"which was found to be a discriminatory hiring criteria.In theSpencer Foodscase, the former employees werejudged solely on their prior employment records-withthe previous employer. In the present proceeding, formeremployees were also judged on their interim employmentafter the Greeley plant closed in March 1980 if the appli-cants had such interim employment. Thus, the Respond-ent in the present case did not judge its former'employ-ees solely and exclusively on their past employmentrecordswith the Respondent if the former employeeshad interim employment. Further, I note that in theSpencer Foodscase the Board held at 1486 fn. 10, in part:[W]e do not find fault with an employer's use offormer employees' personnel files. Rather, we findthat the Respondent subjected former employee ap-plicants to a greater degree of scrutiny than newapplicants. It is this disparate treatment which wefind violative of Sec.8(a)(3).The parties also have cited many other cases in theirposthearing briefs, and I have considered them. Thecomments regarding the foregoing cases should not betaken as an indication that the other citations have notbeen considered.As indicated above with regard to theWright Linede-cision, I should consider whether the Respondent has re-butted the General Counsel's prima facie case withregard to the group of alleged discriminatees by demon- MONFORT OFCOLORADO131strating that the same action would have taken placeeven in the absence of the past union membership andactivities of the group of alleged discriminatees.The summary which was introduced into evidence asRespondent's Exhibit 195, as revised on 11 December1984, has been mentioned in sectionsV and VI of thisdecision.That summary disclosed, among other things,that 7287 employment applications had been received;that- 369 of those applications were from former employ-ees; and that 160 former employees had been hired bythe Company at its Greeley plant. Thus, the percentageof former employees who filed Monfort applications andwho were hired by the Company was 43.36 percent atthat time. Respondent's Exhibit 195 disclosed that 6918applications had been received from nonformer employ-ees, and that 2990 nonformer employees had been hiredby the Company at its Greeley plant. Thus, the percent-age of nonformer employees who applied and who werehired by the Company was 43.22 percent at that time.Respondent's Exhibit 195 also disclosed that the Re-spondent had hired 79 employees even though the Com-pany had information which would have disqualifiedthem under the Company's hiring criteria. Of those 79employees in that category, 25 were former employeesof the Company, and 54 were nonformer employees.From a statistical standpoint, I conclude those figuresmake it less probable that the Respondent was discrimin-atorily applying its hiring criteria, when those figures areconsidered in the context of the total number of applica-tions received and in the context of the relatively smallnumber of applications of former employees as comparedto the much larger number of applications of nonformeremployees. To explain further, it should be noted thattherewere a total of 7287 applicants. Considering thatlarge number of applicants and the pressures underwhich the personnel department worked to meet thestaffing requirements especially during the early monthsof the plant's operation, I conclude the fact that the Re-spondent hired 79 employees, who did not meet theCompany's hiring criteria, does not prove that the Com-pany was applying its hiring criteria in a discriminatorymanner.While the Respondent's record was not perfectin applying its hiring criteria, the number of,employeeshired, who did not meet the hiring criteria, is very smallcompared to the 7287 applicants. Furthermore, therewere 25 former employees hired, who did not meet theCompany's hiring criteria, out of a total of 369 formeremployees who had applied. There were 54 nonformeremployees hired,who did not meet the Company'shiring criteria, out of a total of 6918. I conclude thatthose figures make it less probable that the Respondentwas applying its hiring criteria in a disparate manner be-tween former employees and nonformer employees. Inother words, the figures indicate that the Respondent didnot ignore its hiring criteria, or apply it less strictly withregard to nonformer employees than it did to former em-ployees.I conclude that the evidence does not prove that theCompany's requirement that applicants for employmentfillout and submit Monfort application forms was dis-criminatory under the circumstances of this case. TheRespondent required that application forms be submittedby applicants who had never worked previously for theCompany as well as applicants who had worked former-ly for the Company.The planned reopening of the Company's Greeleypacking plant was a significant newsworthy event in theGreeley area. The Company advertised in the localnewspaper that employment applications would be ac-cepted on 26 and 27 January 1982. I conclude that theevidence shows that a substantial number of the wit-nesseswho testified on the subject in this proceedingknew that the Company was going to accept applicationsin January 1982 at the church. Some read about it in thenewspaper, and some heard about it from relatives orfriends.I conclude that the Respondent had been a major em-ployer in the Greeley area for a number of years at' thattime, and compared to a major population center, suchas the greater Denver area, Greeley is relativelysmall. Iconclude under the circumstances that it was commonknowledge in the Greeley area that the Company wasaccepting applications for employment in January andMarch 1982. I do not accept the testimony of those wit-nesseswho claim that they had no such knowledge. Forvarious reasons, certain of the alleged discriminatees,who knew about the taking of employment applications,did not fill out and submit Monfort applications for em-ployment forms in January. There were a variety of rea-sons given for not doing so, but those reasons, whetherpersonalreasonsor mistaken belief reasons, were not at-tributable to the Company. I conclude that the Respond-ent cannot be held to have discriminatorily required ap-plicants to fileMonfort applications for employment be-cause some persons for personal or other reasons chosenot to do so.I conclude that the evidence showed that former em-ployees of the Company were given another opportunityto file Monfort applications for employment on 17 and18March 1982 at the 4-H Building in Island Grove Park.That application period was set up exclusively for formeremployees of the Company. I conclude that the evidenceshowed that some former employees took advantage ofthat opportunity and filed Monfort applications for' em-ployment in March 1982. Once again, some of the al-leged discriminatees did not. I recognize the fact thatsome witnesses testified at the hearing that they did notreceive a copy of General Counsel's Exhibit 67. Howev-er, asnoted above, Greeley is a relatively small commu-nity, and the Respondent has been a major employerthere.The Respondent made an effort by sending outGeneral Counsel's Exhibit 67 to a number of employeesabout the taking of applications of employment and byinforming the Union that it would do so. I conclude thatthe acceptance of applications from former employees inMarch 1982 was another' matter of common knowledgein thearea.I do not accept the testimony of some wit-nesses who claimed that they had a lack of knowledge ofthat opportunity to file Monfort applications for employ-ment.I further conclude that since the first or second weekinMay 1982 the Respondent has accepted through theJob Service Monfort applications for employment from 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDanyone who wanted to apply for a job. In these circum-stances, I conclude that the evidence does not establishthat it was discriminatory for the Respondent to requirethat an applicant for employment file a Monfort applica-tion.Accordingly, I further conclude that the evidencedoes not establish a violation of Section 8(a)(1) and (3) oftheAct with regard to the 70 alleged discriminatees,who did not file a Monfort application for employment.With regard to the alleged discriminatees in Case 27-CA-7742 who were rehired by the Respondent, but whothe General Counsel alleged should have been hired ear-lier, I conclude that the evidence showed that the Re-spondent has rebutted the General Counsel's prima faciecase.Of those alleged discriminatees,some were hiredby mistake because they did not meet to the Respond-ent's nondiscriminatory hiring criteria.As noted above,theRespondentmade some mistakes in hiring bothformer employees and nonformer employees, but the sta-tistics do not show that those mistakes constituted a dis-parate application of the hiring criteria.In these circum-stances, I conclude the evidence does not establish that itwas discriminatoryfor theRespondent not to have hiredthose alleged discriminatees by mistake earlier than itdid.Of those alleged discriminatees whom the GeneralCounsel alleged should have been hired earlier,some ofthem did not meet the Respondent's hiring criteria for at-tendance prior to the change in the attendance criteria inMay 1982.In these circumstances, I conclude the evi-dence does not establish that it was discriminatory forthe Respondent not to have hired these alleged discri-minatees at an earlier time when they did not meet the'Respondent's hiring criteria.Of those alleged discriminatees whom the GeneralCounsel alleged should have been hired earlier, somewere rehired by the Company in March, April, May, andJune 1982.I conclude that the Respondent has presentedevidence regarding the large number of applications thatithad received during that period of time; the problemsthe Respondent had in processing that large number ofapplications;the continuing increase in the total numberof its production employees as production expanded afterthe plant had reopened on 1 March 1982; and the factthat former employees of the Company were not entitledto preferential treatment over nonformer employees. Ihave considered the fact that the Respondent alreadyhad withdrawn recognition from the Charging PartyUnion prior to its hiring the alleged discriminatees whowere rehired in April, May, and June 1982. However, inthe circumstances summarized above,I conclude that theevidence doe's not warrant the drawing of an inferencethat the Respondent had delayed rehiring those employ-ees.Accordingly, I conclude that it was not discrimina-tory for the Respondent to rehire those alleged discri-minateeswhen it did.Of the remaining alleged discriminatees whom theGeneral Counsel alleged should have been hired earlierby the Respondent,I conclude that the Respondent haspresented evidencewithregard to each one to explainthe delay in the rehiring of those former employees. Iconclude that the evidence does not establish that it wasdiscriminatory for the Respondent to hire those employ-ees when it did.The Respondent acknowledged at the hearing its errorin not rehiring: Michael Cervantes, Vince Chacon, Fried-hold Goehring, Arnulfo Hernandez, and Juluis Pfeifer. Iconclude with regard to those alleged discriminatees thatthe Respondent has not rebutted the General Counsel'sprima facie case, and that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and(3) of the Actin failing to hire each of themafter they had filed Monfort applications for employ-ment.The rest of the alleged discriminatees in the group al-leged by the General Counsel in Case 27-CA-7742 werenot hired by the Respondent although each one of themhad filed a Monfort application for employment. I con-clude that the evidence showed that the Respondent hasrebutted the General Counsel's prima facie case withregard to the former employees by showing that thoseformer employees did not meet the Respondent's nondis-criminatory hiring criteria.In most instances,the formeremployees did not meet one of the Respondent's hiringcriteria,but in some instances,the former employees didnot meet morethan one of the criteria. I further con-clude that the evidence showed that some of the formeremployees were no longer interested in employment withthe Company,and that some of them were not rehiredby the Company for other nondiscriminatory reasons. Inthese circumstances,I conclude that the evidence doesnot establish that the Respondent has discriminatedagainst those alleged discriminateesby failing to rehirethem because those alleged discriminatees did not meettheRespondent'snondiscriminatory hiring criteria. Iconclude that Respondent has met its burden under theBoard'sWright Linedecision.Accordingly,I recommend to the Board that the alle-gations in paragraphsXVII(b), XI, XIII, XIV, XV, andXVI of the General Counsel's complaint in Case 27-CA-7742 be dismissed except as to the Respondent's failureto rehire in 1982,because of the employees'past unionmembership and activities, the following named formercompany employees after they had filed Monfort appli-cationsfor employment for production jobs at the Gree-ley plant:Michael Cervantes, Vince Chacon, FriedholdGoehring, Arnulfo Hernandez, and Juluis Pfeifer.VII. THE INDEPENDENT 8 (A) (1) ALLEGATIONSThe General Counsel'sallegations of conduct inde-pendently violative of Section 8(a)(1) of the Act are setforth in paragraph V, subparagraphs (a) through(nn), oftheGeneral Counsel'scomplaint in Case27-CA-7742.The allegations in some of those subparagraphs were de-leted from the General Counsel's complaint at the hear-ing and will not be discussed in this decision.A. Paragraphs V(a) and (b)1.AllegationsThe General Counsel alleged the following in the in-troductory paragraph of paragraph V: MONFORT OF COLORADO133Since on or about October, 1982, and continuingto date, Respondent has interfered with, restrained,and coerced, and is interfering with, restraining andcoercing, its employees in the exercise of rightsguaranteed in Section 7 of the Act, by the followingacts and conduct occurring, except as indicated, atitsGreeley, Colorado, meat packing plant:.. .The General Counsel alleged in subparagraphs V(a)and (b) the following:(a)During the latter part of October, 1982, Re-spondent, acting by and through James Finney,threatened its employees with plant closure if theUnion came in.(b)During the latter part of October, 1982, Re-spondent, acting by and through James Finney, sug-gested to its employees that they should form theirown committee for representation instead of orga-nizing the Union.B. FactsDana Huff is one of the individual alleged discrimina-tees in this proceeding, and the matters pertaining to theRespondent's termination of Huff will be discussed laterin section XII of this decision.James J. Finney had been employed by the Respond-ent for 4-1/2 years at the time he testified at the hearingin this proceeding on 5 September 1984. Finney beganhis employment at the Company's Grand Island plant. Atthe request of Superintendent Cecil Foote, Finney trans-ferred in February 1982 from the Company's GrandIsland plant to the Company's Greeley plant. Finney wasproduction superintendent in the fabrication departmentat the Greeley plant from February 1982 until Septemberor October 1983. He then was transferred back to theCompany's Grand Island plant where he was employedas a supervisor at the time he testified in this proceeding.While Finney was both a supervisor at Grand Island anda supervisor at Greeley, he received instructions in whatis called the TIPS program, which instructs supervisorsto avoid making threats, interrogating employees, makingpromises, and engaging in surveillance. Fipney was toldto answer the questions of employees as best as hecould.121Sometime in October 1982, Dana Huff heard Supervi-sor James Finney tell employees on the line that theUnion was no good; to stay away from people who werehanding out cards; and the Union would close the plantdown.122During the latter part of October 1982, Huff had aconversation with Supervisor Finney in the cafeteria atthe plant.Huff had been working on the line whenFinney motioned to Huff to follow him. Huff said that222 The foregoing is based on the credited testimony of Finney.122 The foregoingisbasedon the credited testimony of Huff. Finneydenied telling Huff that he should stay away from employees handing outunion authorization cards The criteria set forth in sec. III of this decisionapplies throughout this decision. Based on that criteria, I have creditedHuff in this instance.It is not alleged in the General Counsel's complaintsthat the statements in the foregoing paragraph constitute unfair laborpractices.he went to the cafeteria with Finney. It was about 9:15a.m., and it wasnot Huffs breaktime.Finney told Huff that he liked Huff's work, and helikedHuff. Finney said he wished Huff would not go toanother job, and that Huff had a good job on the line.Finney also said if Huff went to another job, Huff's jobon the line always would be open for Huff. Finney thentoldHuff they were going to talk about the Union offthe record. Finney told Huff that the Union was nogood; that the Union had closed the plant down in 1979;that the Union would closethe plant again;and that thissame unionwas responsible for closing down a lot ofother plants. Finney also told Huff that Huff should notbe involved. Huff replied that he already was on the or-ganizing committee.Finney then told Huff, "You couldorganizeyour own organization," and Finney furthersaid,"You could get a bunch of people together andhave your own organization to speak for you and repre-sent you at this plant." Huff replied that he did not thinkso; that they needed someone that had intelligence, suchas Local 7; and that Huff thought Local 7 could repre-sent them better than Huff could or anybody else could.Finney also told Huff that another union would bebetter than Local 7, and that there were other unions.Huff replied that he thought the one they wanted to rep-resent them, Local 7, had the intelligenceand financialability to represent them in the way they needed to berepresented.Huff told Finney that there were "somemoral aspectsinvolved," and that they needed the intelli-gence and financial backing to represent them. Huff andFinney spoke for awhilelonger,and then Finney toldHuff that Huff had given him his position, and Finneyhad given Huff Finney's position. Finney said that it wastime for them to go on a break because it was break-time. 12 3During cross-examination,Finney acknowledged thathe told Huff that whenever there is union involvement,there is always a chance of a strike; for instance whentheUnion was at the Greeley plant before, the unionclosed it down; and there was always a chance thatcould happenagain.During cross-examination,Finneyacknowledged that in hisprehearingaffidavit he had saidthat if Finney were Huff, Finney would rather have theemployees organize themselves, and that way they couldgo to Ken Monfort directly and tell him exactly whatthey wanted without having to pay $20 a month andwithout havingsomeone inChicago doing the represent-ing. I also considered Finney's other testimony on directexamination,but in this instance I have credited Huff'saccount.3.ConclusionsI conclude that Finney threatened Huff in their con-versation during the latter part of October 1982 that theemployees' selection of the Charging Party Union astheircollective-bargaining representativewould causetheGreeley plant to be closed again, and in the sameconversation, Finney suggested to Huff that the employ-lea Theforegoing paragraphs are basedon the creditedtestimony ofHuff. 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDees form their own organization to bargain with the Re-spondent instead of selecting the Charging Party Unionto represent them. I have considered the fact that thethreat by Finney and the suggestion by Finney weremade in the same conversation and in the same context,and I conclude the threat taints the suggestion and makesitcoercive. The Board held in its decision inPatsy Bee,Inc.,249 NLRB 976 (1980):Gisseldoes not sanction predictions regarding theconsequences of unionization which are based solelyon subjective considerations. Under this test, a de-termination of legality or illegality would be virtual-ly impossible. To come within the aegis ofGissel,such predictions must be based on objective factsfrom which the employer can convey a reasonablebelief as to demonstrably probable consequences ofunionization.[NLRB. v. Gissel Packing Co.,395 U.S.575 (1969).]The Board also held in its decision inCrown Cork SealCo., 255 NLRB 14 (1981): "Respondent is free to com-municate to its employees its beliefs and even its predic-tions if its predictions are based solely on objective factswhich convey its belief as to demonstrably probable con-sequences beyond its control." See also the Board's deci-sion inSans Souci Restaurant,235 NLRB 604 (1978).Iconclude that the evidence supports the GeneralCounsel's allegations in subparagraphs V(a) and (b), andthat the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act as al-leged.B. Paragraph V(c)1.AllegationsThe General Counsel alleged in subparagraph V(c) thefollowing:(c)On or about March 1983, Respondent, actingby and through James Finney, threatened its em-ployees that profit sharing would be lost if theUnion came in.2.FactsAt times subsequent to the conversation between Huffand Finney as described in connection with the allega-tions of subparagraphs V(a) and (b) above, Finney ap-proached Huff several times on the line and told himthat Huff would lose profit sharing if the Union came in;that Local 7 was responsible for another plant closing;and "that they were going to shut the plant down if wewent union." Huff did not recall the specific dates ofthose conversations.Huff explained at the hearing: "Itwas like everyday or whenever he came around me."About a week before Huff received a step 4 warningon 20 March 1983, Huff obtained permission to leave hisworkstation in order to go to the restroom. He wentthrough the locker room on his way to the restroom. AsHuff went into the locker room, Huff saw 15 or 20 newtrainees there, and a trainer Steve Bright. Huff told thenew trainees that they should be told the truth about theUnion; what the Union -really stands for; that Huff hadcards; that they could come to see Huff after work or atlunch; and that Huff could sign them up and give themmore information. Bright told Huff that he had no rightto do that, and that Bright was going to go to Huff'sforeman.When Huff came out of the restroom, he sawthat Bright had gone to Finney.Huff recalled one incident when Finney approachedhim on the line about 2:30 p.m. and asked if Huff wantedprofit sharing. Huff replied yes. Finney told Huff that ifthe Union came in, Huff was not going to get it. Huffreplied that he thought they would, and if they -got acontract, they could put it in the contract. Huff askedFinney if he had been told something by Bright. Finneysaidno.Subsequently,Finney admitted to Huff thatFinney had been told something by Bright, and_ that itwas not a very smart thing that Huff had done in thelocker room.124Ihave considered Finney's testimony which conflictswith Huff's testimony regarding their discussion of profitsharing. In Finney's version,Huff is the one whobrought up the subject of profit sharing, and Finney re-plied to Huff that it would be subject to negotiationswith the Union if the Union were to get in the plant. Ihave credited Huff's account in this instance and basedthe findings of fact on Huff's testimony.3.ConclusionsI conclude that Finney threatened Huff in their con-versations that the employees would lose their profit-sharing benefits if the employees selected a union to rep-resent them. I further conclude that the evidence sup-ports the General Counsel's allegations in subparagraphV(c), and that the Respondent has engaged in unfairlabor practices within themeaning ofSection 8(a)(1) ofthe Act as alleged. (See the conclusions with regard tosubparagraphs V(a) and (b) above.) The General Counseldid not allege the threat to close the plant as a violationof the Act in the subsequent conversations, but instead,subparagraphV(c) relates specifically to the loss ofprofit sharing if the Unioncame in.With regard to the Respondent's argument regardingsubparagraph V(c) at transcript pages 4417-4419, I con-clude that the non-Board private settlement between theparties inCase 27-CA-8401 and the Regional Director'sapproval of the Charging Party's withdrawal request donot preclude the litigation of the allegations in subpara-graph V(c) in the present proceeding. The reason is thatthe non-Board private settlement between the parties wasnot a Board settlement joined in by the General Counsel,and, thus, a private adjustment does not preclude theGeneral Counsel from litigating that 8(a)'(1) allegation inthis proceeding.124 The foregoing paragraphs are based on the credited testimony ofHuff. MONFORT OF COLORADO135C. Paragraph V(d)1.AllegationsThe General Counsel alleged in subparagraph V(d) thefollowing:(d)During the week of June 20, 1983, Respond-ent, acting by and through various fabrication de-partment supervisors, disregarded its work rules byallowing anti-union employees to leave their placesof work to engage in anti-union campaigning, whilenot allowing pro-union employees to leave theirplaces of work.2.FactsEsther Estrada received a company memorandum withher payroll check sometime prior to the election. Thememorandum reviewed several company rules whichpertained to things which were not supposed to occurduring working time. Eating, yelling, and shouting onthe line were included in the items mentioned in thecompany memorandum. Estrada observed on the day ofthe selection approximately five luggers come into thefabrication department where she worked as a machineoperator in hindquarter packaging.125 She said the lug-gers came into the fabrication department during the lug-gers' breaks. They took turns going down the aisles inthe fabrication department while yelling and shouting"vote no union." She said one lugger whistled first, andthen he yelled "Vote no. Vote no union." Estrada no-ticedthatfabricationdepartment supervisorswerepresent when the luggers came in the fabrication depart-ment; To her knowledge, the luggers were not told bythe supervisors to stop engaging in such activities.Estrada said that the trainer in her department whoshe identified only by her first name, Sandy, had "voteno" stickers with her in the weeks prior to the election.Sandy 'wore a blue hat at work. Sandy asked Estrada ifshe would like to have one of those stickers. On the dayof the election, Estrada heardsomeemployees on thetables yell "vote no," and she heard some employees inthe packaging department yell "vote no." Sandy told Es-trada and other employees at their machines that Super-intendent Foote would prefer that they shout a rhymerather than just "vote no." Sandy told the employeesthat the rhyme was: "One, two, three, four, the unionwants to shut the doors. If you want a job that pays,change your vote the other way." Estrada heard "quite afew people on the tables and in packaging that took partin this chant.126125 During cross-examination, Estrada acknowledged that her prehear-ing affidavit taken on 28 July 1983 described the following event ashaving occurred on the day of the election. Her prehearing affidavit didnot indicate that the activity by the luggers also occurred during theweek prior to the election Estrada said at the hearing that she had notbeen asked about it I find credible the part of her testimony that thisevent took place on the day of the election, which finding is consistentwith her preheanng affidavit which was taken closer to the occurrenceof the event.126 The foregoingis based onthe credited testimony of Estrada exceptfor the portion ofher testimonynoted aboveJose Varela observed about six luggers from the ship-ping department come into the fabrication departmentwhileVarela was working. This occurred during theweek of the election. Varela said about three luggers at atimewalked around the fabrication department andyelled, "no union, no union," and "vote no." Varela ob-served the luggers doing that more than once a dayduring the week of the election. Varela observed Super-visor Finney present ' in the fabrication department onone occasion when the luggers engaged in that activity.Varela stated at the hearing that Finney did not say any-thing, or do anything, but, instead, Finney walked awaywith a bigsmile.Varela also observed Supervisor Wil-liam Korthouse on one occasion when the luggers en-gaged in that activity. Varela said that Korthouse did notsay anything on that occasion.127BenitaMeracle was currently employed by the Re-spondent in the fabrication department at the time shetestified at the hearing in this proceeding on, 4 April1984. She began working for the Company on 28 March1983.Her husband formerly worked for the Company.Her husband told Meracle that he was pressured intoquitting his job there, or that he was forced out of hisjob.Meracle acknowledged at the hearing that she didnot think that was fair. Both Meracle and her husbandhad been on the Union's organizing committee at theplant.Meracle wore a union sticker on her frock atwork.Meracle saw about eight luggers come into the fabrica-tion department four or five times a day during the weekprior to the representation election. She heard themholler loudly, "vote no, no union, vote no." Meracle saidat the hearing that she knew that the persons were lug-gers because that was written on the back of their frocks.Her supervisor, Tom Galles, was standing by the tableon one occasion when the luggers came into the depart-ment.Meracle did not hear Galles say anything to theluggerson that occasion. On another occasion, she sawthe luggers in the balcony where they were throwingsmall piecesof meat at the employees below. This tookplace for about 10 or' 15 minutes. Meracle said the fore-man did not say anything to the luggers regarding thatactivity.In a prehearing affidavit,Meracle had said that theluggers had walked up and down by an' employee namedFidel, who was wearing union stickers. She had,said thatthe luggers shouted "vote no, no union," and someprounion employees shouted "vote yes." That had result-ed in shouting and cursing. At the hearing, Meracle, atfirst,was certain that employees had not shouted "voteyes," but when she was confronted with a portion of herprehearing affidavit, she acknowledged that it had oc-curred.Meracle said at the hearing that it had occurredwhen the luggers were on the balcony and when theywere throwning meat down at the employees. She ac-knowledged at the hearing that she had not included theincident regarding the luggers' throwingmeatin her pre-hearing affidavit. (See R. Exh. 55.)127The foregoing is based on the credited testimony of Varela. 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccording to Meracle, Supervisor Galles had told anemployee named Juan, who was talking in favor of theUnion, that Juan had to do it on his free time.Meracle heard other employees talk against the Unionwhen Supervisor Galles was in the vicinity, but Gallesdid nothing in response to their conversation. Meraclealso observed employees, who were wearing "no union"insignia,placesignson the walls of the fabrication de-partment at the Company. The signs stated that if theUnion came in, they would have a new foreman andnew people. Those signs remained on the company wallsuntil after the election.Meracle said that there was oneprounion sign put up, but it was removed bysomeoneunknown to Meracle.Meracle said that she had been told by SupervisorGalles that employees could not leave their worktableduring working time unless they were cut or somethinghappened like that.128Supervisor Finney observed luggers going through hisdepartment while yelling, "no union, no union," on eachof the 5 days during the week preceding the election.Finney said that the luggers were going from their workarea to the cafeteria. During cross-examination, Finneyacknowledged that he did not know whether the luggerswere on their breaktime. Finney said that he was not thesupervisor of the luggers, so he took no action againstthem. Finney did tell their supervisor, Mike Voris, thatthe luggers were causing a disturbance in Finney's de-partment. Finney asked Voris why they were in Finney'sdepartment. Voris told Finney that the luggers probablywere going to a break. Finney said that the Tuggers con-tinued to yell "vote no" in his department even afterFinney had talked to Voris.129Junious Matthews had worked for the Respondent forabout 5-1/2 years at the time he testified at the hearingon 7 September 1984. Matthews had workedas a super-visor in the Respondent's Grand Island plant, and hetransferred to theGreeley plant when it reopened on 1March 1982. Matthews has been a supervisor at theGreeley plant in the packaging area and also on thechuck line.Matthews heard some employees yell "fresh meat" atnew employees going through the work area at the plantinDecember 1982 or January 1983. Matthews heard thatyell on three or four occasions. He recalled at the hear-ing that the next week the superintendent told the super-visors that the yelling and the banging of knives andequipment on the tables had gotten excessive; that the su-pervisors should watch the employees closer; and get thenoise reduced. The superintendent pointed out to the su-pervisors that if something went wrong, such as an em-ployee getting his hand caught in a conveyor, theywould not know where the notice was coming from. Thesuperintendent told them that he wanted the noise con-trolled, and for the supervisors to start paying attentionto the amount of noise that was being made on the floor.Matthews also said that it was a frequent occurrencearound the time of the election for him to hear employ-ees yell "vote yes" and "vote no." He had heard luggersfrom the slaughter department come through the fabrica-tion department and yell "vote yes" and "vote no." Mat-thews made a gesture to the luggers to stop the noise,and he notified his superintendent regarding the occur-rences. His superintendent said that the luggers were in adifferent department so he would notify the luggers' su-perintendent.With regard to shouting or yelling at work by employ-ees under his supervision,Matthews' practice was tocounsel with the employee or to make a gesture to himto cease that activity. If there was a second or thirdverbal warning, Matthews would issue a step warning tothe employee.Matthews said that he probably issuedfour or five warnings when the yelling had occurredagain. In the 4 or 5 months prior to the election in June1983,Matthews told employees who yelled "vote yes"or "vote no" that they should not do that. He explainedthe reasons why, and he asked them to respect that. Mat-thews considered the foregoing to be an effort to makeemployees familiar with the Company's rules and poli-cies, rather than a verbal counseling. He said at the hear-ing that he did suggest to some employees in the groundbeef department that they wear their union pins lower ontheir clothing in order to avoid their pins falling off intothe ground meat.1 a o3.ConclusionsI conclude that the evidence established that the Re-spondent disparately applied its work rules by permittingthe luggers to engage in antiunion activities while otheremployees were at work in the fabrication department,while not permitting employees to engage in prounionactivities at work. Accordingly, I conclude that the evi-dence establishes that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) ofthe Act as alleged.St.Vincent'sHospital,265 NLRB 38(1982).D. ParagraphsV(e)-V(/)1.AllegationsThe General Counsel alleged in subparagraphs V(e)-VG) the following:(e)On or about June 23, 1983, Respondent,acting by and through Kenneth Monfort,informedits employees that it would settle the instant matter,thereby causing the termination of a substantialnumber of employees,if the Unionwon the Boardelection on June 24, 1983.(f)On or about June 23,1983, Respondent, actingby and through Kenneth Monfort, informed its em-130 The foregoing paragraphs are based on the credited testimony of128 The foregoing paragraphs are based on the credited testimony ofMatthews except for the portion of his testimony where he stated thatMeracles except for the portion of her testimony regarding the luggers'the lugger yelled "vote yes" as well as "vote no"No other witness testi-throwing meat down on the employees from the balcony,which was notfied that the luggers yelled"vote yes." I conclude that Matthews wasincluded in her preheanng affidavit.mistaken and that the "vote yes"yellingwas done by employees other129 The foregoing is based on the credited testimony of Finney.than luggers. MONFORT OF COLORADO137ployees that it would do everything it could do tofight theinstant allegationsand, thus, protect theemployees' jobs, if the Union lost the Board elec-tion on June 24, 1983.(g)On or about June 23, 1983, Respondent,acting by and through Kenneth Monfort, threatenedits employees with cessation of profit sharing pay-ments if the union won the election.(h)On or about June 23, 1983, Respondent,acting by and through Kenneth Monfort, promisedits employees $600 to $700 in profit sharing if theUnion lost the election.(i)On or about June 23, 1983, Respondent, actingby and through Kenneth Monfort, informed its em-ployees that a strike would occur within two tothreeweeks after the election if a majority of theemployees chose to be represented by the Union.(j)On or about June 23, 1983, Respondent, actingby and through Kenneth Monfort, promised its em-ployees that it would remedy grievances and insti-tute an open-door policy if the Union lost the elec-tion.2.FactsOn 23 June 1983, which was the day prior to the rep-resentation election at the Greeley plant, Ken Monfortgave three speeches that morning to company employ-ees.He spoke at the hide facility, and then he spoke inthe cafeteria to the slaughter division, and next he spoketo the fabrication division. He read thesametext of hisspeech to all three groups. He did not recall answeringany questions in front of the group of employees.-A copy of the text of Ken Monfort's speech was intro-duced into evidence as General Counsel's Exhibit 30. In-stead of relying on the recollection of the witnesses as towhat Ken Monfort had stated in his speech, I find thatthe text of his speech is the most reliable evidence ofwhat actually was said by him on that occasion. GeneralCounsel's Exhibit 30 stated:Hi-I'm KenMonfort, President of Monfort ofColorado. I'm sorry that I have to read this to you,but we are trying very hard to keep from havingtheUnion file chargesagainst usif they lose theelection.Therefore, I have to be very careful aboutwhat I say to you.On Friday, tomorrow, your future with this com-pany could be decided.As most of you know, I have no love for theUFCW and they have publicly said that they feelthe same wayabout me.On several occasions, theUFCW has attempted to put us out of business andbreak us. I expect that they will try the same thingif they win this election. The talk I hear is that ifthey win, they will have a quick strikein the nextcouple of weeks . . . trying to catch us of guard.This same Union hada longstrike several yearsago with usand after 73 days of striking, decided tocome back to work without a contract. But thedamage was done,the Company was about brokeand the plant had toclose.Itwas two long yearsbefore we could open it.Let me ask you to carefully considersome thingsbefore you vote . . .and let me remindyou thatyour vote will be a secret ballot don't let themscare you.First, your profit sharing will be paid in Septem-ber and your check for just thatsixmonthsof profitsharing should be $650 to $700 if the plant contin-ues to makemoney. Now, if the Union wins and astrikeor other trouble occurs, profits could goaway very fast and that could change. Or, theUnion has not in the past been happy with profitsharing and that plus other benefits you receivewould all be subject to what is agreed to by themand us at the bargainingtable. I am saying thatwithout a Union you will get profitsharing in Sep-tember . . . with a Unionand negotiations . . . I donot know what September will bring.This next point is very important to you, soplease listencarefully.As most of you know, theUnion hasa case pending against uswith the Na-tional LaborRelations Board.The trial is set forSeptember. The trial will be over the question ofwhether we have to fire some of you an d rehiresome of the former workers. If the Union wins thetrial, some of you are out of a job .. . not a few ata time but all at once.I think you have a right to know what I plan todo about those charges. If the Unionwins in thiselection, I plan to settle those charges with theNLRB and with the Union in negotiations and putthose that I must back to work which will costsome of you your jobs. There is simplyno reasonfor me or for our Company to continue to fight thecase andspend lots of money if the Union wins theelection.On the other hand if the Union is defeated Friday... if the majority of you support me and theCompany, I will fight till hell freezes over before Ifire one of you to hire one of them . . . even if ittakes years.I promisethat to you.It is that simple,make no mistakeof what I havesaid. If the Union wins in thiselection,Iwill nego-tiateand settle with them and put the former work-ers back to work. If they lose, I will not!I hope you see what the Union is trying to do toyou. They want to replace you with former work-ers and if, they can get some dues from youand getyou to help cripple the Company in the meantime... so much the better for them. But, I ask, what isin it for you?Now, I have heard some of your gripes.I under-stand there are problems. And, Icannot standbefore you and say that we haven'tmade mistakesin this plant startup.But Ican tell you that whenwe startedthis plant and up to right now, our Com-pany has not been able to suffer verylarge losses inthis plant.We cannot afford it. So, we had to havegood high quality and efficient production. Tomake it, we had to push you just as I have pushedmyself and everyoneelsein the Company.But, inmy job, and I believe in yours, as I have learned to 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdo things better, it gets easier. Our workforce isnow more stable, it is now time for us to smoothout the problems. I promise that with the electionover, I will spend time with the supervisors andproduction management people to concentrate onproblems that you have and that we have.Frankly, no union can do that. I am the only onethat can.In closing, I think that you should know now, ifyou did not already know, that I will use everylawful recourse to fight this Union that has closedsomany plants and put so many thousands ofpeople out of work in Colorado and in the nationand who damned near broke this Company.I'd like to be on the same team with you. I askyou to Vote No Union tomorrow!And for those of you who speak Spanish . . . YoQuiero trabajar con todos ustedes . . . Por Favor,Voten No Manana. Muchas Gracias. ... ThankYou Very Much!Respondent with regard to the Greeley plant employeesalso provided for profit-sharing plans.1313.ConclusionsI conclude that the text of Ken Monfort's speech es-tablished the General Counsel's allegations in subpara-graphs V(e) and (f). The text revealed that employeeswere told that the loss of some employees' jobs depend-ed upon whether the Union won or lost the election.Thus, the employees were told that: If the union won theelection, the Respondent would settle the outstandingunfair labor practice case against the Respondent; firesome of the present employees; and rehire former em-ployees. On the other hand, the employees were prom-ised that the Respondent would fight vigorously the out-standing unfair labor practice case against the Respond-ent, even if it took years to do so, before the Companywould fire even one present employee in order to rehirea former employee. The United States Supreme Courtheld inNLRB v. Gissel Packing Co.,395 U.S. 575, 618(1969):Charging party's Exhibit 19 is a copy of a booklet enti-tled "Monfort Employee Benefits" for the Greeley pack-ing plant employees. It is dated as being issued in Octo-ber 1982. On pages 5 and 6 of that booklet the "MonfortProfit Sharing Cash Bonus" program is described. Theinitial year of that plan was to be based on an employee'swages earned from 1 March 1983 through 3 September1983,which was the close of the Company's fiscal year.Thereafter, the plan's computations were to be based onan employee's wages for the entire fiscal year. The planwas applicable to all regular full-time company employ-ees who were employed on the last day of the Compa-ny's fiscal year.Charging Party's Exhibit 20 is a copy of a letter dated30 March 1983 from Ken Monfort to the Greeley pack-ing plant employees. Attached to the letter was a pam-phlet containing questions and answers from the Compa-ny about the Company's cash bonus program. SteveThomas said that the letter and pamphlet were distribut-ed to the Greeley employees about 30 March 1983.Charging Party's Exhibit 21 is a copy of a memo dated13 June 1983 from Jim Lovelady to the Greeley packingplant employees. Attached to that memo to employeeswas the same pamphlet which the Company had distrib-uted earlier with Charging Party's Exhibit 20.Charging Party's Exhibit 22 is a copy of the collec-tive-bargaining agreement between the Charging PartyUnion and the Monfort Portion Foods Division of theRespondent. That contract was effective from 16 No-vember 1981 through 16 November 1984. Section 32 ofthat contract described a "Cash Bonus Profit SharingPlan" as set forth in an appendix to the contract dated 17November 1984. According to Steve Thomas, there hadbeen earlier profit-sharing plans in effect or the portionfoods' employees in collective-bargaining agreements atleast since 1975.According to Thomas, the last three collective-bar-gaining agreementsbetween the Charging Party and theIf there is any implication that an employer mayor may not take action solely on his own initiativefor reasons unrelated to economic necessities andknown only to him, the statement is no longer areasonable prediction based on available facts but athreat of retaliation based on misrepresentation andcoercion, and as such without the protection of theFirst Amendment.I conclude that the Respondent has violated Section8(a)(1) of the Act as alleged in subparagraphs V(e) and(f).I conclude that the text of Ken Monfort's speech doesnot support the allegations in subparagraphs V(g) and (h)of the General Counsel's complaint. I conclude that theemployees were told about a profit-sharing plan whichwas already in existence at the time, and the likelihoodof the amounts of payments from that plan after thefiscal year closed, if the Company remained profitable.On the other hand, the employees were told that theprofit-sharing plan and other existing benefits would besubject to negotiations with the Union, if the Union wonthe election. I conclude that those statements do not con-stitute a threat, or a promise, as alleged in subparagraphsV(g) and (h). Accordingly, I recommend to the Boardthat the allegations in subparagraphs V(g) and (h) be dis-missed.I conclude that the text of Ken Monfort's speech doesnot support the allegations in subparagraph V(i). Thetext revealed that Ken Monfort said: "The talk I hear isthat if they win, they will have a quick strike in the nextcouple of weeks . . . trying to catch us off guard." Thus,employees were told about a rumor, or "talk," of astrike. I conclude those remarks were noncoercive. Ac-cordingly, I recommend to the Board that the allegationsin subparagraph V(i) be dismissed.131 The foregoing paragraphs are based on the credited testimony ofThomas and documentary evidence. MONFORT OF COLORADO139I conclude that the text of Ken Monfort's speech doesnot support the allegations in subparagraph V(j) of theGeneral Counsel's complaint. I conclude the employeeswere told that the reopening of the Greeley plant hadcaused problems and had caused mistakes to be made,but the Respondent had a more stable work force at thetime of the speech, and the problems would be smoothedout by Ken Monfort's spending more time with supervi-sors and management personnel. Ken Monfort did notcondition the resolution of those problems on the out-come of the election, and he did not mention "an opendoor policy." I conclude that-those statements were notpromises as alleged in subparagraph V(j). Accordingly, Irecommend to the Board that the allegations in subpara-graph V(j) be dismissed.E. Paragraph V(k)1.AllegationsThe General Counsel alleged in subparagraph V(k) thefollowing:(k)During on or about the week prior to June24, 1983, Respondent, acting by and through TomDallas or Gallas, informed its employee that Unionsupporters were all trouble makers and should befired.2.FactsDuring the week prior to the representation election atthe Greeley plant, Benita Meracle overheard a conversa-tion one morning during her working time between hersupervisor,Tom Galles, and employee Vicky Arispe.Meracle said that the conversation took place at the tablewhere Arispe and Meracle worked. Meracle overheardGalles tell Arispe that in his opinion all of the peoplewho voted for the Union were a bunch of troublemakers,and all of them ought to be fired. Arispe asked Galles ifthey were going to be fired if the Union was voted in.Galles replied that he did not know what the outcome ofthat would be. Meracle also- overheard Galles state thatthey would be fired and replaced by old employees, andthat they would have to pay $200 and $20 a month indues. Arispe asked Galles what would happen if they didnot vote, and Galles replied that their minds would bemade up for them. Meracle said that Arispe was still em-ployed at the Company at the time that Meracle testifiedat the hearing on,4 April 1984.132Attorney Charles E. Sykes, who was one of the attor-neys representing the Respondent in this proceeding,represented on the record that the Respondent had notemployed Galles during the time period of the hearing.He said that the Respondent had attempted to contactGalles, and that the Respondent was successful in con-tacting him on one occasion. At that time Galles told theRespondent that he would come to the hearing, butGalles did not. Thereafter, the Respondent was unable tolocate him. (See Tr. 9220.)3.ConclusionsI conclude that the evidence supports the allegationsin -subparagraphV(k) of the General Counsel's com-plaint.The correct spelling of the supervisor's name wasmade clear at the hearing. I conclude that the Respond-ent has violated Section 8(a)(1) of the Act by telling anemployee that employees who voted for the Union werea bunch of troublemakers and ought to be fired. Accord-ingly, I conclude that the Respondent has violated Sec-tion 8(a)(1) of the Act as alleged in subparagraph V(k).F. Paragraph V(1)1.AllegationsThe General Counsel alleged in subparagraph V(l) thefollowing:(1)During on or about the week prior to June24, 1983, Respondent, acting by and through JuniorUrias, interrogated its employee as to the employ-ee'sunion sympathies and, upon receiving ananswer in favor of the Union, made a fist and heldit in front of the employee's face.2.FactsDuring the week before the representation election atthe Greeley plant,BenitaMeracle overheard a conversa-tion between supervisor Higinio "Junior" Urias and em-ployee Louise Sanchez. Sanchez is a male employee. Hewas wearinga union stickeron his helmet at the time ofthe conversation. The conversation took place at Mera-cle'swork table. Meracle overheard Urias ask Sanchez inthe Spanishlanguageif Sanchez was going to vote forthe Union. Sanchez replied yes. Meracle then observedUrias make a fist and shake his fist in Sanchez' face. San-chez startedlaughing,and Sanchez told Urias that hewas going to vote for the Union. Urias walked away.Later on,Meracle asked Sanchez what he thoughtwhen Urias had put his fist in his face. Sanchez toldMeracle that he thought nothing of it, and Sanchez toldMeracle that he just thought it was funny.Meracle said at the hearing that she is able to speakthe Spanishlanguage.She also said that Sanchez was stillworking in the fabrication department for the Companyat the time that Meracle testified at thehearing.133Higinio C. Urias had been employed by the Respond-ent for about years at thetimehe testified at the hearingon 5 September 1984. Uriaswasa superintendent at theCompany's Grand Island- plant at' thetimehe gave histestimony. The Company transferred Urias in April 1983from its Grand Island plant to its Greeley plant whereUrias spent 3 months working on the Company's electioncampaign, and assistingin fabrication at the plant. Uriasisfluent inboth the Englishlanguage andthe Spanishlanguage.Urias conducted meetings and interpreted forthe Company's employees who spoke only the Spanishlanguage.According to Urias, there were a number ofemployees at the Greeley plant who spoke only the13 2 The foregoing is based on the credited testimony of Meracle133 The foregoing paragraphs are based on the credited testnnony ofMeracle. 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSpanish language.Urias spoke to those employees;showed them video tapes; and answered the employees'questions.Urias returned to the Grand Island plant onthe Saturday following the election at the Greeley planton Friday. Urias had received both verbal and writteninstructions from the Respondent in Grand Island in1981 and in 1984 and in Greeley in 1983 regarding theTIPS program during those three election campaigns.134I have considered Urias' denials of the statements andconduct attributed to him by Meracle. As indicatedabove, I have credited Meracle's account.3.ConclusionsI conclude that the evidence does not support the alle-gations in subparagraph V(1) of the General Counsel'scomplaint. The Board held in its decision inRossmoreHouse,269 NLRB 1176, 1178 fn. 20 (1984):Some factors which may be considered in analyz-ing alleged interrogations are: (1) the background;(2) the nature of the information sought; (3) theidentity of the questioner; and (4) the place andmethod of interrogation. SeeBourne v. NLRB,332F.2d 47 (2d \Cir. 1964). These and other relevantfactors are not to be mechanically applied in eachcase.Rather, they represent some areas of inquirythatmay be considered in applying theBlue Flashtest of whether under all the circumstances the in-terrogation reasonably tends to restrain, coerce, orinterfere with rights guaranteed by the Act.Under the Board'sRossmore Housedecision, I con-clude that the questioning of Sanchez by Urias was notcoercive interrogation. As noted in the findings, Sanchezwas wearing a union sticker on his helmet at the time ofthe conversation. I infer from that that he was a knownunion adherent. The findings also show that Sanchezstarted laughing when Urias shook his fist in Sanchez'face, and that Sanchez later on told Meracle that hethought it was funny. I conclude from the foregoing thatUrias' shaking his fist in Sanchez' face was more of a hu-morous event instead of a threatening event. According-ly, I recommend to the Board that the allegations in sub-paragraph V(1) be dismissed.G. Paragraph V(m)1.AllegationsThe General Counsel alleged in subparagraph V(m)the following:(m) During on or about the week prior to June24, 1983, Respondent, acting by and through CecilFoote, threatened its employees that they would bereplaced by former employees if the Union won theelection.2.FactsDuring the week prior to the representation election atthe Greeley plant, Benita Meracle attendeda meeting in184 The foregoing is based on the credited testimony of Urias.the conference room at the Company where a moviewas shown to about 30 to 40 employees. The movie per-tained to incidents which had occurred during a strike.SuperintendentCecilFootewas present during thatmeeting. Foote told the employees that Gene Meakinsand Tom Weiler would be there later in the event thatthe employees had any questions that Foote could notanswer. The movie was then shown. Two people camein the conference room for about 5 minutes. The roomwas dark, and Meracle acknowledged at the hearing thatshe did not know if the two people who came in theroom were Meakins and Weiler. Her prehearing affidavitwas inerror in that respect.After the movie was shown, Foote asked the employ-ees if they had any questions. No one responded. Footetold the employees that, if the Union did not come in,they were going to give the employeesa raise,and "thatMr. Darling had already started it." Foote also told theemployees that, if the Union won the election, the em-ployees would be fired and be replaced by former em-ployees.13 sCecil Foote has been the plant manager of the Re-spondent's Grand Island facility since 9 July 1984. Previ-ously, he was the fabrication superintendent at the Com-pany's Grand Island plant, and then in February 1982 hewas transferred to be the fabrication superintendent attheCompany's Greeley plant. Foote subsequently wastransferredback to the Company's Grand Islandplant. 136Ihave considered Foote's testimony regarding hisstatementsat several meetings. Foote testified that he an-swered employees' questions as to whether the formeremployees would be brought back in the plant if theUnion on the election by telling the employees that hehad no idea what would happen. As indicated above, Ihave creditedMeracle's account and I do not creditFoote's account.3.ConclusionsI conclude that the evidence supports the allegationsin subparagraph V(m) of the General Counsel's com-plaint. I conclude that the evidence shows that the Re-spondent violated Section 8(a)(1) of the Act by tellingemployees that the employees would be fired and re-placed by former employees if the Union won the elec-tion.The General Counsel did not allege in the GeneralCounsel's complaint that Foote unlawfully promised theemployees araiseif the Union did not come in the plant.Accordingly, I make no finding in that regard.H. Paragraph V(n)1.AllegationsThe General Counsel alleged in subparagraph V(n) thefollowing:135 The foregoing paragraphs are based on the credited testimony ofMeracle.136 The foregoing is based on the credited testimonyof Foote- MONFORT OF COLORADO141(n)During on or about the week prior to June24, 1983, Respondent, acting by and through TomDallas or Gallas, threatened its employees that asubstantial number of employees would be replacedby former employees if the union won the election.2.FactsAfter Benita Meracle overheard the conversation be-tween Supervisor Tom Galles and employee VickyArispe described above with regard to subparagraphV(k),Meracle overheard another conversation betweenthose two persons. Meracle said that conversation oc-curred before the election. The conversation took placeduring working hours at the work table. Meracle over-heard Supervisor Galles tell Arispe that they would allbe fired and would be replaced by former employees.1373.ConclusionsI conclude that the evidence supports the allegationsin subparagraph V(n) of the General Counsel's com-plaint.The correct name of Supervisor Galles was point-ed out at the hearing. I conclude that Respondent violat-ed Section 8(a)(1) of the, Act by Galles' threatening anemployee that all the employees would be fired andwould be replaced by former employees. While Meracledid not mention having overheard the Union mentionedin that particular conversation, I infer from the conversa-tionwhich Galles had with Arispe as described in sub-paragraph V(k) that the conversation involved in this in-stance also referred to the union election. In addition,Galles' threat to Arispe in this instanceis similarto otherthreatsmade that the present employees would be firedand would be replaced by former employees if the Unionwon the election. For example, see findings alreadymade in this decision with regard to the allegations insubparagraphs V(e) and (in). Thus, I infer in this instancethat Supervisor Galles also made a similar threat in thecontext of talking about what would happen if the Unionwon the election. Accordingly, I conclude that the Re-spondent has violated Section 8(a)(1) of the Act as al-leged in subparagraph V(n).I.Paragraph V(o)1.AllegationsThe General Counsel alleged in subparagraph V(o) thefollowing:(o)During on or about the week prior to June24, 1983, Respondent, acting by and through fabri-cation department supervisors, wrote down namesof the department employees who woreunion insig-nia.2.FactsDuring the week before the representation election atthe Greeley plant, Benita Meracle observed SupervisorJames Finney and a supervisor of table D, who wasidentified only by his first name of Phil, separately oneday walked behind the 30 to 40 employees at table A inthe fabrication department.Meracle observed that theywrote something on pieces of paper when they walkedbehind someone who was wearing union insignia on hishat or on his frock. She said that Finney and Phil did notdo this together, but instead, they did it in the same day.Meracle explained at the hearing that the employeeswore frocks with their names on the back of their frocks.Meracle did not know what Finney and Phil wrote onthe pieces of paper. Meracle asked another employeenamed Debbie Montoya what Finney and Phil werewriting.Montoya toldMeracle that she did notknow.1383.ConclusionsI conclude that the evidence does not support the alle-gations insubparagraph V(o) of the General Counsel'scomplaint. I conclude that the incidents described aboveby Meracle are analogous to a situation where union or-ganizing activity is conducted on or near an employer'sproperty. The Board held in its decision inEmenee Ac-cessories,267 NLRB 1344 (1983):We disagree with the judge that Respondent cre-ated an impression of surveillance of its employees'union activities in violation of Section 8(a)(1) of theAct when Nieves stood in front of the building onthe morning of 27 August and observed the unionorganizers conversing with employees who were re-porting for work. As the Board found inMilco Inc.,159 NLRB 812, 814 (1966), enfd. 388 F.2d 133 (2dCir. 1968), "[u]nion representatives and employeeswho choose to engage in their [u]nion activities atthe [e]mployer's premises should have no cause tocomplain that management observes them." Accord:Chemtronics Inc.,236NLRB 178 (1978);LarandLeisurelies,213NLRB 197, 205 (1974), enfd. 523F.2d 814 (6th Cir. 1975). In this case, any conversa-tions between union organizers and Respondent'semployees were conducted in full public view out-sideRespondent's place of business, and Respond-ent'sobservation of this activity was not unlawfulsurveillance. Therefore, we shall dismiss this allega-tion of the complaint.The Board held in its decision inMetal Industries,251NLRB 1523 (1980):[T]he Board has often held that management offi-cialsmay observe public union activity, particularlywhere such activity occurs on company premises,without violating Section 8(a) of the Act, unlesssuch officials do something out of the ordinary. SeeChemtronics, Inc.,236NLRB 178 (1978); G C.Murphy Company,216NLRB 785, fn. 2 (1975);Larand Leisurelies, Inc.,213 NLRB 197, 205 (1974);TarrantManufacturing Company,196NLRB 794,799 (1972).1$7 The foregoing is based on the credited testimony of Meracle.138 The foregoing is based on the credited testimony of Meracle 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSee also the Board'sdecisions inBadische Corp., 254NLRB 1195, 1200 (1981); andPorta Systems Corp.,238NLRB 192 (1978).After considering the foregoing, I conclude that theconduct of the two supervisors in the incidents describedby Meracle above do not constitute unfair labor practicesas alleged in the General Counsel's complaint. Accord-ingly, I recommend to the Board that the allegations insubparagraph V(o) be dismissed.J.Paragraph V(p)1.AllegationsThe General Counsel alleged in subparagraph V(p) thefollowing:(p)During on or about the week prior to June24, 1983, Respondent, acting by and through Wil-liamKorthouse,interrogated its employee as towhy the employee supported the Union.2.FactsOn thedaybefore the representation election at theGreeley plant, Jose Varela had two conversations withSupervisorWilliamKorthouse.The first conversationtook place where Varela was working. Korthouse askedVarela what did he need a union for. Varela replied thathe felt he needed a union because of the working condi-tions and because there was no job security in the plant.Varela also told Korthouse that he did notsee a future inthat plant without the Union. Korthouse replied thatVarela wasa union person,and Korthousewas a compa-ny man, so what could Korthouse say. During cross-ex-amination,Varela acknowledged that Korthouse alsotold him that Korthouse respected Varela's view on that.At the time of the conversation Varela was wearing aunion button and a union sticker.Later the same day, but after working hours and whileVarela was on his way to pick up his frock for the nextday'swork,Varela had a second conversation withKorthouse. Korthouse stopped Varela and told him thatVarela would vote the Union in, and there were a lot ofpeople outside waiting for Varela's job. Korthouse saidthere were pictures in the cafeteria,and there were about100 of them. Varela replied that Korthouse probably wasjust doing a part of his job.1393.ConclusionsI conclude that the evidence does not support the alle-gations in subparagraph V(p) of the General Counsel'scomplaint.I conclude under the Board'sRossmore Housedecision, above, that the incident described by Vareladoes not constitute coercive interrogation.Among otherthings, the Board held inRossmore Houseat page 1178:"Nor do we find any violation regarding the second inci-dent when the Respondent's owner asked Harvey whyhe wanted a union and whether the union charged afee."Like the employee in theRossmore Housecase,Varela was an open and active supporter of the Union inthiscase.The General Counsel did not allege thatKorthousemade any threats in the conversation de-scribed above. Accordingly, I recommend to the Boardthat the allegations in subparagraphV(p) bedismissed.K. Paragraph V(q)1.AllegationsThe General Counsel alleged in subparagraph V(q) thefollowing:(q)During on or about the week prior to June24, 1983, Respondent, acting by and through DorisGeorge, interrogated its employee as to why theemployee believed a union was needed.2. FactsAccording to Gerald Aragon, Doris George workedfor the Employer as a trainer in the fabrication depart-ment where Aragon worked. George instructed employ-ees on how to perform certain jobs and how to makecertain cuts. George wore a blue hat while Aragon worea white hat. Supervisors Buhlke and Galles wore yellowhats.About 2 weeks prior to the election, Aragon looked atGeorge's timecards and he noted that her wage rate was$7.60 an hour. Aragon hadbegunat $5 an hour in May1982, and he was earning about $6.72 an hour at the timethat he observed George's timecard.Aragon acknowledged at the hearing that George hadnever supervised his work.He also acknowledged thathe did not know of any supervisory responsibilities thatGeorge had over other employees in the department.About a week before the election, Aragon and Georgehad a conversation about 1:30 p.m.at the strip table.Aragon was working at the time. George approachedAragon and told him that she knew that Aragon was in-volved with the Union because Aragon had talked toone former employee and several new employees con-cerning the Union. George asked Aragon why he neededthe Union in there. She told him that the Union couldmake a lot of promises and fail to keep a lot of them.Aragon replied that the Union was needed for betterwages, better working standards,and for safety reasons.George said that the Union did not live up to its goals,and she asked why convince other people about theUnion when the Union made a lot of promises but keptnone of them. Aragon replied that, if they had the Unionin there,itwould keep the place from being run likemartial law was run in Poland. Aragon further statedthat, if the Union were voted in, maybe they could doaway with people like George; that they never used tohave trainers in there before;and that they used to traintheirown people. Aragon said at the hearing thatGeorge "replied something angrily back to me." He ac-knowledged that they were both mad. George thenbegan talking with Jerry Burnham for about 2 minutes,and then she left. Aragon either did not overhear what139 The foregoing is based onthe credited testimony of Varela. MONFORT OF COLORADO143she said to Burnham, or he did not recall it at the hear-ing.1403.ConclusionsI conclude that the evidence does not support the alle-gations in subparagraphV(q) ofthe General Counsel'scomplaint.I recognize that it is not necessary that aperson possess all of the statutory authority set forth inSection 2(11) of the Act because that section is to beread in the disjunctive.Ohio Power Co.v.NLRB,176F.2d 385(6th Cir.1949),cert.denied 338 U.S. 899;Arizo-na Public ServiceCo. v.NLRB,453 F.2d 228(9th Cir.1971);Big Rivers ElectricCorp.,266 NLRB 380, 382(1983).I conclude that the evidence does not establishthatGeorge possessed any of the statutory authority setforth in Section 2(11) of the Act.Thus,I conclude thatthe evidence does not establish that George was a statu-tory supervisor.Accordingly, I recommend to the Boardthat the allegations in subparagraph V(q) be dismissed.L. Paragraph V(r)1.AllegationsThe General Counsel alleged in subparagraph V(r) thefollowing:(r)During on or about the week prior to June 24,1983,Respondent, acting by and through MauriceDalton, informed its employees that a Union victory(in the Board election) could cost the employeestheir jobs.2.FactsTwo or 3 days before the representation election,Aragon attended a meeting in the conference room atthe Company. Aragon had been working on the chucktable at that, pointin time.Present at the meeting in theconference room were Supervisor Maurice W. Dalton; aperson who identified himself to the employees as beinga vice president of industrial relations; possibly anotherforeman; and some other employees who had been work-ing on the chuck table. Supervisor Dalton told the em-ployees about the plant's reopening and how its produc-tion costs were being kept at a minimum. Dalton saidthere had been a petition for an election concerning theUnion. Dalton told the employees that it was his beliefthat it would be a disadvantage to everyone working ifthe Union came in. Dalton also said that one of the mainreasons why Monfort had closed was due to the Union;that the Union's demandswere too high and that theywere asking for too much. Then a video tape was shownto the employees regarding strike incidents at other meatpacking plants, including rock throwing, hollering, andthe making of obscene gestures. Aragon said at the hear-ing that a fullface picture of Steve Thomas while smilingwas shown on the video tape. In Aragon's opinion, itwas a still picture of Thomas rather than a moving pic-ture.Aragon acknowledged at the hearing that the voiceon the video tape was discussing how a unionorganizeswhen Thomas' face was shown.After the video tape had been shown to the employ-ees, there was a period for questions and answers. Awoman asked why the Company was so against theUnion if the Union had been good to the employeesbefore. The person who had identified himself as being avice president replied that they felt the people weregood employees, and that they could function a lotbetter with the employees they had there. Aragon thenasked if it really mattered whether it was Local 7 orsome otherunion.Aragon stated that it seemed to himthat the Company was strictly against Steve Thomas.The man who had identified himself as being a vicepresident replied that the Company did not want any as-sociationwith thatunionwhatsoever, but he told theemployees what the Company had no objection to theemployees' forming their own kind of union.An employee, who was identified by Aragon only byher firstnameof Mary, asked if it was true that the em-ployees would lose their jobs if the Union was voted in.Dalton replied that itwas agood point that she hadbrought up; that if the Union was voted in then "thatcould very well be thecase" that former employeeswould be called back to their jobs; and that the presentemployees would probably be out the door.Aragon said at the hearing that he discussed what wassaid at that meeting with "a lot of my fellow employ-ees."141MauriceW. Dalton had worked for the Respondentfor nearly 5-1/2 years at the time that he testified at thehearing on 4 September 1984. Dalton had worked for 2-1/2 years at the Company's Grand Island plant prior toworking at the Company's Greeleyplant.In the latterpart of April or the first part of May 1984, Dalton re-turned to the Grand Island plant for a week to 10 daysjust to campaign in the election there. Afterwards,Dalton returned to the Greeley plant. Dalton estimatedthat he had conducted from 15 to 20 group meetingswith employees prior to the election at the Company'sGrand Island plant, and he estimated that he had con-ducted, from 24 to 25 group employeemeetingsprior tothe election at the Company's Greeley plant. Dalton hadreceivedinstructionsin the TIPS' program which hasbeen describedearlier.142I have considered Dalton's denial of the statement at-tributedto Daltonin responseto the question from theemployee named Mary. As indicated above, I have cred-ited the account given by Aragon, and I do not creditDalton'sversion.Cecil Foote testified that he had received instructionsfrom Dalton to send 20 to 25 employees at a time toattend meetingsbefore theelection.Foote said that hehad selected the groups of employees to send to thosemeetingsaccording to whether the employees wereprounionor antiunion.Foote said that he had asked mostof the supervisors under him to try to determine whothey thought was prounionor antiunion,and then to140 The foregoing paragraphs are based on the credited testimony ofAragon.141 The foregoingparagraphsare based on the credited testimony ofAragon142 The foregoing is based on the credited testimony of Dalton. 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreport to Foote on those employees so Foote could sendthe employees to the meetings.3.ConclusionsI conclude that the evidence supports the allegationsin subparagraph V(r) of the General Counsel's com-plaint. I conclude that the evidence shows that Daltonmade a threat to the employees at the meeting by tellingthem that, if the Union won the election, the former em-ployees would be called back to work, and the presentemployees of the Company would probably be out thedoor. In this connection, I conclude that Dalton's state-ment was similar to ones by others which have also beenfound to be violative of Section 8(a) of the Act. Accord-ingly, I conclude that the Respondent has violated Sec-tion 8(a)(1) of the Act as alleged.M. Paragraph V(s) and (t)1.AllegationsThe General Counsel alleged in subparagraphs V(s)and (t) the following:(s)During on or about the week prior to June 24,1983,Respondent, acting by and through JuniorUrias, interrogated its employee as to the employ-ee's union sympathies.(t)During on or about the week prior to June 24,1983,Respondent, acting by and through JuniorUrias, informed its employee that the former em-ployeeswould probably replace the current em-ployees if the Union won the Board election.2.FactsEsther Estrada worked as a machine operator in hind-quarter packaging from 1 March 1982 to 10 September1983 at the Respondent's Greeley plant. That job is lo-cated in the fabrication department. Her supervisor wasFred Pargas. Estrada did not wear any kind of union in-signia onher helmet or clothing at work. Later on, Es-trada voluntarily quit her employment with the Compa-ny.About a week or so before the representation electionin June 1983, Estrada had a conversation with Supervi-sor Higinio "Junior" Urias. The conversation took placeatEstrada'smachine,which makes noise. Other ma-chines in the department also make noise which some-times has interfered with Estrada's ability to hear. At thetime of her conversation with Urias, Estrada was work-ing. She acknowledged at the hearing that she was notpaying too close attention to what Urias said. Just Es-trada and Urias were present during the conversation.Urias initiated the conversation with her. Estrada charac-terized it as being "a casual conversation."Urias asked Estrada whether she liked her job as a ma-chine operator, and if she was having any problems withit.She indicated that she liked her job; that she enjoyedworking; that the machine was rather hard to run; andthat it was stressful.Estrada said at the hearing that she had observed thetrainers pass out literature in the lunchroom that day.She testified that Urias asked her if she had received aleaflet which had been distributed that day, and whichset forth reasons why the employees should vote "no."Estrada told Urias that he had gotten one. Urias told herthat he had some leaflets in his pockets, and he told herthat if she needed any leaflets to ask for them. Othercomments were made, but Estrada could not recall whatthey were. Urias then asked her how she felt about theformer workers coming in, and if she realized that shemight be losing her job. She said that she did not giveUrias a direct reply.At the hearing, Estrada said that she rememberedUrias' "exact words" on this point, although she ac-knowledged that she had stated in her prehearing affida-vit taken on 28 July 1983 that she did not remember hisexact words. She explained at the hearing that in takingher prehearing affidavit, she was not asked specificallywhat Urias had said, as she had answered generally. Ifind credible that she did not remember Urias' "exactwords" on this point, which finding is consistent withher prehearing affidavit taken closer to the occurrence ofthe event. I find the foregoing is her recollection of whatUrias had said, but not Urias' "exact words."143I have considered Urias' version of his conversationwith Estrada. His version is in conflict with Estrada'sversion in several respects. According to Urias, Estradawas wearing a union sticker on her hard hat, and, ac-cording to Urias, it was Estrada who initiated the con-versation rather than Urias. In Urias' version, Estradawas the one who asked him if the Union won the elec-tionwould the former employees be hired back to re-place the ones who had taken the former employees'jobs. According to Urias, he had replied that he did notknow and that would have to be up to the NLRB. Uriasdenied asking Estrada how she felt about the Union, buthe acknowledged that he did ask her the following: "Iasked if the campaign was causing problems between thehourly employees and she said yes." According to Urias,Estrada was not working at the time because there hadbeen a breakdown and production was stopped.I found Estrada's recollection of the conversation withUrias to be credible, although she was working at thetime and the machines were making noise. As notedabove, I have found that she did not remember Urias'"exact words."3.ConclusionsI conclude that the evidence does not support the alle-gations in subparagraphs V(s) and (t) of the GeneralCounsel's complaint. Under the Board'sRossmore Housedecision discussed previously, I conclude that the casualconversation between Urias and Estrada as to whethershe had received a leaflet which had been distributedthat day at the Company was noncoercive. AlthoughUrias' comments about the former workers and the lossof Estrada's job were similar to statements which havefound to be threats, I conclude in this instance thatUrias' statements did not amount to a coercive threat be-cause the loss of her job was not linked to how Estrada143 The foregoing is based on the credited testimony of Estrada, withthe exception noted above. MONFORT OF COLORADO145would vote in the election, nor was it linked to whetherthe Union won the election. Accordingly, I recommendto the Board that the allegations in subparagraphs V(s)and (t) of the General Counsel's complaint be dismissed.N. Paragraph V(u)1.AllegationsThe General Counsel alleged in subparagraph V(u) thefollowing:(u)During on or about the week prior to June24, 1983, Respondent, acting by and through JohnHerrera, promised its employee free work gloves ifthe employee voted against the Union.2.FactsKelly Sodman worked for the Respondent from 1March 1982 to 15 August 1983, when he quit. Sodmanworked as a hide grader in the hide plant. Except for thefirst 4 months of Sodman's employment, his immediatesupervisor was John Herrera Jr.Sodman's father was on the union negotiating commit-tee, and he was a union steward prior to the Greeleyplant closing in March 1980. Kelly Sodman got employ-ees to sign union authorization cards during his lunch-time and breaks; attended union meetings; passed outunion literature;wore union buttons; and passed outunion buttons to employees.About 3 months after the plant reopened, Sodman wasoffered a supervisor's job. Sodman rejected that offer. Atthe time he testified at the hearing on 22 March 1984,Sodman's sister was working for the Respondent in thefabrication department.About a week or so before the representation electionin June 1983, Sodman overheard a conversation betweenhissupervisor,Herrera, and employee Tom Bibey.Present were Sodman, Bibey, and Herrera. The conver-sation took place in the hide plant office. Sodman sawBibey sign a voucher, and he heard Herrera tell Bibeythat if Bibey voted no, Bibey would not have to pay forthe gloves. Sodman observed Herrera take the voucherfrom Bibey, and he saw Herrera throw the voucher slipin the trash. Sodman acknowledged at the hearing thatwhat he saw thrown into the trash may not have been allthree pages of the voucher. However,- he said that he didnot see Herrera separate the three pages of the voucher.He saw Bibey receive the gloves on that occasion.Sodman explained at the hearing that the procedurewhich had been followed was for an employee to go tothe hide plant office; write what the employee' was get-ting; and sign his name to the voucher slip. The employ-ee's supervisor then turned in those vouchers, and theamount was deducted from the employee's paycheck.The items involved in the conversation which Sodmandescribed above were gloves which the Company issuedto the employees, but which the employees paid for.Sodman explained that the price of the rubber gloveswas raised and lowered. He said at the hearing that hecould not really remember the price but he thought thatitwas "around a dollar." During cross-examination,Sodman was shown a voucher which he had signed forrubber gloves. The price shown on that voucher was 40cents.144Herrera had been manager of the Company's hideplant for about 1 year and 5 months at the time he testi-fied at the hearing on 4 September 1984. Herrera saidthat he had received instruction in the TIPS' program,but he thought the conversation described above bySodman took place before his instruction in that pro-gram.According to Herrera, he had become "prettygood friends" with Bibey for at least 8 months whileBibey had worked under Herrera's supervision. On dif-ferent occasions, Bibey and his girlfriend went to Herre-ra's house.When Bibey had asked Herrera questions re-garding the Union, Herrera told Bibey that they werefriends, and Herrera did not want to get involved. He re-ferred Bibey to Supervisor Don Caster because Herrerasaid Caster had more experience than Herrera. Herrerasaid at the hearing that he did not know where Bibey'ssympathies lay with regard to the Union.114sI have considered Herrera's version of his conversa-tionwith Bibey regarding the purchase of a pair ofrubber gloves.According to Herrera,Herrera toldBibey: "Listen, I'll give you this pair of gloves if youvote no for the Union." Herrera asserted that the matterwas "like a joke;" that Bibey laughed and used a vulgarexpression; that Sodman grinned; and that another un-identified person also laughed.As indicated above, Ihave credited Sodman's version of the event, rather thanHerrera's version.3.ConclusionsI conclude that the evidence does support the allega-tions in subparagraph V(u) of the General Counsel'scomplaint. I have considered the fact that Herrera andBibey were friends. The Board held in its decision inFlorida Steel Corp.,224 NLRB 45 (1976):It has long been recognized that the test of inter-ference,restraint,and coercion under Section8(a)(1) of the Act does not turn on a respondent'smotive, courtesy, or gentleness, or on whether thecoercion succeeded or failed. It also does not turnon whether the supervisor and employee involvedare on friendly or unfriendly terms. Rather, the testiswhether the supervisor's conduct reasonablytended to interfere with the free exercise of the em-ployee's rights under the Act.Hanes Hosiery, Inc.,219 NLRB 338 (1975).In view of the foregoing, I find that the fact that Her-rera and Bibey were friends is not determinative. As in-dicated above, I have not credited Herrera's version thatthe matter was treated as a joke. The issue here is notthe price of the workgloves, but whether or not a prom-isewas made of a pair of free workgloves if Bibey votedagainst the Union. I conclude that the evidence supportsthe General Counsel's allegation that the Respondent didmake such a promise if Bibey voted against the Union,144 The foregoing is based on the credited testimony of Sodman.145 The foregoing paragraph is based on the credited testimony ofHerrera 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand, therefore, the Respondent has violated Section8(a)(1) of the Actas alleged.0. Paragraph V(y)1.Allegations-The General Counsel alleged in subparagraph V(y) thefollowing:(y)On or about June 23, 1983, Respondent,acting by and through Junior Urias and Linda Beck,engaged in surveillance of a meetingof its employ-ees at the Greeley, Colorado, Holiday Inn.2. FactsSteve Thomas stayed at the Holiday Inn in Greeleyduring the election campaign. Thomas said that Higinio"Junior" Urias also stayed there. Thomas saw Urias onoccasion at the Holiday Inn. Thomas acknowledged atthe hearing that it was not uncommon for him to seecompany management personnel and company attorneysat the Holiday Inn.The Union held a meeting on the night of 23 June1983 at the Holiday Inn. About 300 to 375 employees at-tended the union meeting.During that meeting,someoneasked Thomas if he was going to call a strike in 2 weeks.Someone also asked if they would go on strike if theUnion won the election. Thomas testified that he toldthem: "That's up to you people. It depends on how ne-gotiations go and if you can't reach agreement with theCompany, then you'll vote on whether or not you wanta strike or whether you want to accept their last propos-al."Thomas said that Linda Beck shouted remarks whileThomas was speaking at the meeting, and that Beck wasdisruptive.Thomas said that Beck shouted: "We'll alllose our jobs," and similar remarks. Thomas said LaurieBabet and Bill Avila also were disruptive although they,unlike Beck, got the foot and asked questions at themeeting. Thomas said that there were one or two otherpeople in a group with Avila, but Thomas did not knowtheir names.Thomas said that he observed Urias standing in thehallway outside the room where the meeting was held.Thomas also observed Urias stick his head in the door-way and look around the room. Thomas had not seenUrias, Beck, Babet, or Avila previously at union meet-ings.146Raymond L. Swanson attended the union meeting atthe Holiday Inn in Greeley. Swanson estimated that theunion meeting lasted for about 4 hours. Swanson heardBabet state that the Union was there to try to get thejobs back for all of the old workers and put the newpeople out of work. Swanson heard one of the union of-ficials reply that was ridiculous because only 3 to 4 per-cent of the former employees had applied for employ-ment. Swanson also heard Babet say that the Union wasthere to get their money, and that the Union did not careabout the workers. Babet then left the meeting, and shewent out into the hall. In the opinion of Swanson,Babet's voice was "very close toscreaming,very nastyand sharp tones." Swanson said at the hearing that hehad been told that Babet was a company supervisor, buthe acknowledged that he had no personal knowledge ofthat. Swanson also acknowledged that he had seen Babetserving as an election observer for the Company duringthe election in June 1983.Swanson observed that while Babet was in the hall,shewas standing with Linda Beck and three males.Swanson did not hear what was said between Babet andWillie Rivas. However, Swanson described what he sawhad occurred between Beck and Rivas. Swanson sawBeck offer a piece of cake to Rivas. Swanson heardRivas tell Beck that Rivas did not eat cake. Beck thentold Swanson that it was better for Rivas to eat the cakethan to have the cake thrown in Steve Thomas' face. Atthat time, Thomas was conducting the union meeting.Swanson heard Beck ask Rivas how he was doing.Rivas told Beck that he was fine. Rivas then asked Beckwhat she was doing there. Beck told Rivas that she hadcome to the meeting to see what was going on. Some ofthe other people there told Beck that they were there tovote.Beck told them that what she really wanted toknow was "how many dummies were here." The otherpersons asked what she meant. Swanson heard Beck saysomething about the voting. The other persons then toldher that they were going to vote for the Union. Swansonheard Beck reply that if they did so, it would cost themtheir jobs. Swanson identified an employee only by hisfirstname of Jess who Swanson said asked Beck whatwould Beck know about jobs. Jess told Beck that allBeck did was stand behind them and push. Swanson tes-tified that Beck replied: "And if you vote for the union,that'swhat I'm going to be doing from now on; pushingeven harder." Swanson said that a few more words wereexchanged, and then one of the employees told Beck thathe thought she had better leave because there was goingto be trouble if she did not. As Beck, Babet, and threemaleswere leaving, they turned around and made avulgar gesture to the group of employees. Swanson esti-mated at the hearing that Beck and Babet had been therefor about 2 hours, ,and that they left about halfwaythrough themeeting.147During the 3 months that Urias worked at the Compa-ny'sGreeley plant, Urias stayed at the Holiday Inn inGreeley. Urias said at the hearing that other companyemployees who came to Greeley from locations such asGrand Island also stayed at that hotel. Urias said that heknew that Steve Thomas and other union representativesalso stayed at the Holiday Inn. Urias also acknowledgedthat he knew that the Union conducted meetings at theHoliday Inn. He explained that he had seen announce-ments posted on the bulletin board in the Holiday Innlobby about such meetings, and Urias had read aboutsuch meetings in literature handed out at the plant. Uriassaid that he had seen Thomas and other union represent-atives in the Holiday Inn restaurant, and he bad seen147 The foregoing paragraphs are based on the credited testimony of146 The foregoing is based on the credited testimony of ThomasSwanson MONFORT OF COLORADOthem in the hotel lounge area. Urias said that he posi-tioned himself so that he could not overhear their con-versations in the lounge.Urias had a conversation with Attorney Charles E.Sykes,Meakins, Lovelady, and Terry Schroder aboutUrias' continuing to stay at the Holiday Inn. The conver-sation took place in Lovelady's office about 3 to 4 weeksprior to the election. Urias expressed his concern aboutstaying at the Holiday Inn with all of the union activitiesthat were taking place at that time. Urias suggested thathe be moved out of the Holiday Inn because he did notwant to be accused of spying on the meetings being heldthere. In addition, Urias had been there more than 2months, and he was tired of living in that hotel. Uriaswas told that if he moved out at that time, it would seemas if he had been spying the entire time he was there.They also told Urias that he had just as much a right asanybody else to be at the Holiday Inn.Urias acknowledged that he knew that the Union hadameeting scheduled to be held at the Holiday Inn inGreeley on the Thursday night before the election onFriday. Urias said that he knew of the meeting becausehe had read the leaflets that had been distributed andfrom hearing "all the talk that was going through theplant."After working hours on that Thursday, Urias played ina softball same between a coed management team and acoed hourly employees' team at a softball diamond locat-ed at the Company's Gilcrest feedlot. Gilcrest is approxi-mately 10 miles from Greeley. He said the softball gameended about 3 or 8:15 p.m. After the game, Urias re-turned to the Holiday Inn in Greeley about 8:15 or 8:30p.m. He said he picked up his laundry at the front desk,and he made a request for a wakeup call. Urias said thathe then went down the hallway at the Holiday Innwhere he observed about 100 people.148Urias acknowledged at the hearing that he knew LindaBeck, but he, said he did not know Laurie Babet. Ac-cording to, Urias, he did not speak to anyone in the hall-way in the Holiday Inn; nor did he recognize anyone;and be went directly to his room on the fourth floor ofthe Holiday Inn where he had dinner in his room. As in-dicated above, I have credited Thomas' testimony thatUrias did look inside the room where the meeting wasbeing, held:3.ConclusionsI conclude that the evidence does not support the alle-gations in subparagraphV(y) of theGeneral Counsel'scomplaint.I conclude that the evidence does not estab-lish that either Beck or Babet were supervisors of theRespondent within the meaning ofthe Act. Thus, thestatements'whichtheymade at the meeting and in thehallway outside the meeting room were not attributableto the Respondent, nor can their presence in that loca-tion be considered surveillanceby theRespondent be-causetheywere not supervisors.I conclude from Thomas'testimony and Urias' testi-mony,thatUrias was in thehallwayoutside the roomwhere the union meeting was being held.I further con-148 The foregoing is based on the credited testimony of Urias147elude from Thomas' testimony that at one point Uriasstuck his head in the doorway and looked around theroom. In concluding that there was no violation in Urias'doing so, I have considered the fact that the union meet-ing was held in a public place, and that the meeting hadbeen publicized beforehand. I have also considered thefact that Urias had been staying at the Holiday Inn forsereval months, and that Thomas had seen Urias there onseveral occasions. Thomas acknowledged that it was notuncommon for him to see company management peopleand attorneys at the Holiday Inn. Thus, the Union select-ed the location for its meeting with full knowledge ofthe foregoing facts. Thomas did not state specificallyhow long Urias was in the hallway nor did he state spe-cifically how long Urias looked in the doorway of theroom where the meeting was being held. However, fromthe expression used by Thomas that Urias had stuck hishead in the doorway, I conclude that Urias' looking inthe room was very brief or momentary. Under the fore-going circumstances, I conclude that the evidence doesnot establish that the Respondent was engaged in surveil-lance of the Union's meeting. Accordingly, I recommendto the Board that the allegations in subparagraph V(y) bedismissed.P. Paragraph V(aa)1.AllegationsThe General Counsel alleged in subparagraph V(aa)the following:(aa)On or about June 24, 1983, Respondent,acting by and through Vince Velasquez, stated toits employees to think twice before they voted be-causethey could be out of jobs the Monday follow-ing the Board election.2.FactsOn the day of the election on 24 June 1983, Esther Es-trada had a conversation with Vince Velasquez. Estradadescribed Velasquez as being a leadperson at that time.She said that Velasquez wore a red hat at work, as dis-tinguished from the yellow hats worn by supervisors. Es-trada said that Velasquez was a leadman for about 50employees, and that he helped employees wheneverthere were problems. Estrada overheard Velasquez warnemployees orally that they were not doing their job, butshe did not see or hear Velasquez give a written warningto an employee. On more than one occasion, Velasqueztold Estrada that she could work overtime. Estrada testi-fied: "He said that the supervisor had given him the au-thorization to let whoever he felt could do the job stayover and work." Sometimes Velasquez asked Estrada towork overtime, and there weretimeswhen Velasqueztold her she had to work overtime when the whole de-partment was required to do so because of the problemswhich had occurred during the day.Velasquez inspected Estrada's work on a daily basis,and he informed her whether she was doing a good job.When there were employees absent or when there wereproblems with the machines, Velasquez assigned Estrada 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto take someone's place or to work on another machine.She said at the hearing that there was usually a supervi-sor behind Velasquez whenever there were problems.Estrada said that she was one of the few machine opera-tors who could "go from machine to machine." She alsosaid, "I was one of the older people that had been therefrom the beginning and because I could almost do all thejobs."The conversation between Estrada and Velasquez tookplace just prior to the time that Estrada and two otherunidentified employees went to vote in the election. Ve-lasquez told Estrada and the other two employees thatthey should think twice about how they were going tovote because it could mean their having a job on the fol-lowing Monday. 1492.ConclusionsI conclude that the evidence does not support the alle-gations in subparagraph V(aa) of the General Counsel'scomplaint. The reason is that the evidence does not es-tablish that Velasquezwas asupervisor within the mean-ing of the Act. Thus, one occasion related by Estrada re-vealed that a supervisor had given Velasquez the author-ity that day to let employees that he felt could do thejob stay over and work overtime. On other occasionswhen he told Estrada to work overtime, the whole de-partment was required to do so. Thus, in those instancesI conclude that Velasquez was not exercising his own in-dependent judgment on behalf of the employer to decidethat overtime hours he worked. Because of Estrada's ex-perience and versatility on various machines, I also con-clude that Velasquez was not exercising independentjudgment when he placed her on another machine whena problem arose.With regard to another one of the several indicia ofsupervisory authority set forth in Section 2(11) of theAct, the Board pointed out that the indicia "must reflectsome meaningful measure of independent judgment."The Board held J.R.R.RealtyCo.,273NLRB 1523(1985):Although the "hiring" of an employee is often a dia-positiveindicatorof supervisory status, the"hiring," just like anyother indiciumof supervisorystatus,must reflect some meaningful measure of in-dependent judgment.Thus, an individualmay"hire" an employee In the colloquialsense,yet notbe a supervisor within the meaning of the Act if the"hiring" individual is merely performing a ministeri-al act or carrying out the directions of another whoactually possesses the necessary authority. See, e.g.,Bricklayers Local 44 (Raymond International), 207NLRB 354, 356 (1973).In accordance with the foregoing holding, I concludethat the evidence does not establish that Velasquez was asupervisor within the meaning of the Act. Accordingly, Irecommend to the Board that the allegations in subpara-graph V(aa) of the General Counsel's complaint be dis-missed.149 The foregoingis based on the credited testimony of Estrada.Q. Paragraph V(bb)1.AllegationsThe General Counsel alleged in subparagraph V(bb)the following:(bb) On or about April, 1982, Respondent,actingby and through Phil Arnold, solicited employees tosign statements indicatingthey did notwish unionrepresentation.2.FactsPaulVilla had a conversation with his supervisor,PhillipArnold, around the first part of April 1982. Villawas working as a tender puller at the Company. Arnoldtold Villa that since Villa knew all of the jobs on tableone, Villa could be in line for a leadman's job.A day or 2 later, Villa had still another conversationwith Arnold. That conservation took place outside of thelocker room at the Company. Just Villa and Arnoldwere present at the time of their conversation. Arnoldgave Villaa single pieceof yellow paper. Arnold toldVilla to go around and get the names of people who didnot want the Union in the plant. Arnold also told Villahe would make sure that Villa got the leadman's job.Villa did not recall at the hearing exactly what was writ-ten on the yellow piece of paper, but he said it stated ifthe person did not want the Union in the plant, to pleasesign below.BecauseVilla thought that circulating the paperArnold had given him would help Villa get the lead-man's job, Villa circulated the paper among the employ-eeswho worked on table one. Villa did so for a weekduring lunchbreaks and after work. Villa got about 50 or60 employees' signatureson the paper. About 80 employ-ees worked on table one at that time. Villa told the em-ployees that the supervisor had given the paper to him.Villa also told the 'employees that it was a voluntarything; that if they wanted to sign, they could do so; ifthey did not want to, they did not have to do so. Afterwork during that week, either Arnold or a female em-ployee who wore a blue helmet picked up the paperfrom Villa. Arnold returned the paper to Villa the nextday. At the end of the week, Arnold took the paper andexpressed his dissatisfaction at the small number of namesVilla was able to obtain.Earlier in his testimony at the hearing, Villa had statedthat Arnold thanked him and told him they had enoughnames.Villa was confronted with his prehearing affidavitdated 21 July 1982 wherein he gave the above version.(See R. Exh. 68.) Villa then acknowledged that his recol-lection was clearer at the time he had given his prehear-ing affidavit, and that what he had said in his prehearingaffidavitwas the truth. I credit the above version whichis consistent with his prehearing affidavit.Villa said at the hearing that he did not think that hehad signed the paper; he did not know for sure; and hedid not recallsigning it.Villawas not promoted to the leadman's job. Villawas transferred to the job of boning chucks, which heperformed until his termination from employment with MONFORT OF COLORADO149the Company on 25 May 1982. It is not alleged in theGeneral Counsel's complaints that the Company's failureto promote Villa to the leadman's job; the Company'stransfer of Villa to boning chucks; or the Company's ter-mination of Villa were discriminatory or unfair laborpractices.'soIhave considered Arnold's testimony which is incon-sistentwith Villa's account. In Arnold's version, four orfive employees, including Villa, approached him andasked him whether he thought it would be a good ideafor a group of them to sign such a petition against theUnion. Arnold's version is that he told the employeesthat he had been more or less told not to discuss anytype of union matters, and he could not tell anybodyanything as to what to do or what not to do. Arnold'sversion also is that he told the employees it was entirelyup to them; they should do what they wanted to do;there were pros and cons with regard to the Union; anditbasically was entirely up to them whether they wantedto sign or not. Arnold denied that he had given Villa apetition to pass around the plant, and he denied that heever saw such a petition at the plant. Arnold acknowl-edged at the hearing that Villa was being considered fora promotion to the leadman's job during the latter partof March 1982, and Arnold acknowledged that Villa didnot get that promotion. However, Arnold said that he se-lected someone else other than Villa to be the leadman.As indicated above, I have credited Villa's account and Ido not credit Arnold's account.3.ConclusionsI conclude that the evidence does support theallega-tionsin subparagraph V(bb) of the General Counsel'scomplaint. I conclude that the evidence ' established thatArnold is the one who suggested to Villa that he circu-late the petition against the Union among the employeesand seek their signatures on that document. This eventoccurred in connection with Arnold's telling Villa thatVilla could be in line for promotion to a leadman's job,and Arnold's telling Villa that Arnold would make surethatVilla got the leadman's job. Thus, I conclude thatthe evidence showed that Villa's promotion to the lead-man's job was linked to Villa's circulation of a petitionagainst theUnion among the employees on table one. Iconclude that the Respondent has violated Section8(a)(1) of the Act as alleged.R. Paragraph V(gg)1.AllegationsThe General Counsel alleged in subparagraph V(gg)the following:(gg)On or about March, 1982, Respondent,acting by and through Kit Conklin, interrogatedemployees about their union activities.2.FactsJoe Gonzales worked for the Respondent from 1960 to1975 when he purchased his own business. Gonzales wasactive in the Union for many of those 15 years, and hewas the chief union steward in 1973 and 1974. Gonzalessaid at the hearing that he worked with both Meakinsand Ewing during that time, and that they both wereaware that he was the chief union steward.In January 1982, Gonzales applied for employmentwith the Company. About 2 weeks or a month later,Gonzales telephoned Ewing; urged Ewing to proceedwith his employment application and said that he wantedto return to work at the Company. Ewing replied that hewould see what he could do.Subsequently, Gonzales was notified by the Job Serv-ice to go to the Company for a physical examination thefollowing week. Gonzales went to the Company to takea physical exam.While he was there, Gonzales spokewith Kit Conklin whom Gonzales knew from his previ-ous employment with the Company. Other persons werepresent at the time, but Gonzales did not know who theywere.At that time, Conklin asked Gonzales what hethought of the Union. Gonzales replied: "no comment."Gonzales later took a hearing test at UNC, and he wasrehired by the Company on 12 April 1982.151Conklin remembered at the hearing that she had inter-viewed Gonzales in April 1982. ,Conklin denied that atany time during that interview she had asked Gonzaleswhat he thought of the Union. She explained at the hear-ing that she was very busy at the time; that she did notmake it a practice to discuss union activities with any-body; and that she did not ask anybody who came in foran interview what they thought of the Union. Conklinacknowledged that she knew that Gonzales had been aunion steward at the Company prior to the time that theGreeley plant had closed. She testified, "I knew all ofthe stewards." I have considered Conklin's testimony assummarized above, but I have credited Gonzales' ac-count.3.ConclusionsI conclude that the evidence does not support the alle-gationsin subparagraph V(gg) of the General Counsel'scomplaint.Under the Board'sRossmore Housedecisionwhich has been discussed previously, I conclude thatConklin's question to Gonzales was not coercive. As aformer chief union steward at the Greeley plant, Gon-zales'union activities were known to Conklin. In addi-tion, Conklin did not make any threat, promise, or othercoercive statement in that conversation. Accordingly, Irecommend to the Board that the allegations in subpara-graph V(gg) be dismissed-S. Paragraph V(hh)1.AllegationsThe General Counsel alleged in subparagraph V(hh)the following:150 The foregoing paragraphs are based on the credited testimony ofVilla, except as noted above.tai Theforegoing paragraphs are based on the credited testimony ofGonzales. 150DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD(hh) On or about July, 1983,Respondent,actingby and through Tom Dallas or Gallas, interrogatedan employee as to the employee's union sympathies.2.FactsGerald Aragon had a conversation with his supervisor,Tom Galles,at the work table about 2 or 3 weeks beforethe representation election.Two or 3 hours before theirconversation,Aragon had handed out union insignia andlapel buttons to employees across the table from him.Aragon also was wearing union insignia on the front andback of his helmet,and a "vote yes"button.Galles asked Aragon why Aragon was so interested ingetting the Union in there.Aragon replied for betterpay; better working conditions;with benefits;and thingslike they had previously.Galles said that he had beenconsidered for employment with another company, butthere was an election where the union was selected, andthat had cost Galles his job. Aragon asked why it hadcost Galles his job.Aragon did not recall at the hearingwhat Galles had told him.Aragon also did not recall atthe hearing that he ever told anyone about his conversa-tion with Galles.3.ConclusionsI conclude that the evidence does not support the alle-gations in paragraphV(hh) oftheGeneral Counsel'scomplaint.Under the Board'sRossmore Housedecision, Iconclude that Galles' question to Aragon on that occa-sionwas noncoercive.Iconclude that Aragon was aknown union adherent because of the union insignia and"vote yes"button he was wearing at the time. Moreover,Galles did not make any threat,promise,or other coer-cive statement to Aragon during their brief conversation.Accordingly,I recommend to the Board that the allega-tions in subparagraphV(hh) of theGeneral Counsel'scomplaint be dismissed.T. V(ii)1.AllegationsThe General Counsel alleged in subparagraphV(ii) thefollowing:(ii)On or about June,1983,Respondent,actingby and through Lee Mackey,promised employeesthat if they voted"no" in the union election, theemployees would receiveprofitsharing and threat-ened that if they voted"yes," there was only a slimchance of receiving it.2.FactsJerry LeeAdams was employed in the box storagearea of the shipping department at the Respondent'sGreeleyfacility at the time he testified in this proceedingon 2 April 1984.Adams previously had worked in theshipping department at the Company from about 1974 tosometime in 1975.At thatpoint Adams walked off thejob because of his personal problems with Don Hergen-reter.Adams was terminated at that time.Subsequently,Adams worked at the Company'sfeedlot for 4 or 5months until he was fired for wrecking a truck.On 26 January 1982 Adams filed a Monfort applicationfor employment with the Respondent at the church.Charging Party'sExhibit 9 is a copy of his employmentapplication.Adams' stepfather is Gary Ewing. Adamsalso listed on his application for employment that PeggyEwing was a relative who was employed by the Compa-ny.Adams was rehired by the Respondent on 1 March1982.Two weeks later,Adams was promoted to a lead-man's position. He held that position until the early partof November 1983 when he voluntarily relinquished thatjob, and he became a rank-and-file employee of the Com-pany.About 3 weeks before the representation election inJune 1983,Adams had a conversation regarding theUnion with his supervisor,Calvin Lee Mackey,inMac-key's office at the plant.Another supervisor,Brian Hoff-man, also was present,but he did not say anythingduring the conversation.Itwas not unusual for Adamsto be in Mackey's office because Adams spent about 80percent of his working time there.Mackey initiated theconversation with Adams.Theytalked about things thatcould make their job better.During that conversationthe subject of the Union was brought up, and the subjectof the Company's profit-sharing plan was mentioned. Ac-cording to Adams,Mackey told him:If the union were to come into the plant, theprofit sharing would probably not be there.And if the union was not to go in there, ourprofit sharing would be good,itwould probably bethere.There was no definite answer either way.Adams denied that Mackey told him that once a unioncame in the plant, everything including profit sharingand wages were subject to negotiations.Adams agreedduring cross-examination that each person was express-ing his views about the upcoming election,and that itwas "a give and take discussion."Adams said that he had other conversations subse-quently with Mackey about the Union, the election, andprofit sharing.Adams did not recall the dates of thoseconversations.According to Adams, "it was just more orless the same stuff."On the day before the election, Mackey had anotherconversation with Adams.Adams said that Mackey in-structed him to organize the box storage employees to beagainst the Union coming in the plant and to have themto votes. Adams told Mackey that he was "all for it."Adams explained at the hearing that he was against theUnion at that time.As a result,Adams told the employ-ees that if they were to vote"no union,"their profitsharing and their job security would be there,and if theywent the other way, they probably would not haveeither one.Adams acknowledged at the hearing thatMackey did not tell him to say anything about profitsharing or job security to the employees,but that Adamscould express his own views.On the day of the election,Mackey told Adams thatMackey's hands were tied;that they could not do any- MONFORT OFCOLORADOthing about the election; that it was up to Adams and be-cause Adams was not in management, Adams could goaround and talk to employees. As a result, Adams againspoke to employees on the day of the election aboutprofit sharing, job security, and the former workerscomingthe in the plant. Adams acknowledged at thehearing that Mackey had not instructed him to talk tothe employees with regard to the foregoing subjects.As a leadman, Adams released the box storage em-ployees to go to the polling area to vote. Adams testifiedthat he told the employees in groups of three employees:"I told them just to remember that their profit sharing islaying on the line if they vote the wrong way . . . I toldthem that if they voted yes, that there would probablybe no profit sharing." Adams knowledged at the hearingthat he expressed his view as to how he was going votein the election, and his view as to how the electionwould turn out. Mackey told Adams that he had a rightto express his views just like everybody else in the plant,and that Adams could express his views to other employ-ees, supervisors, and to anybody he wanted to.It is not alleged in the General Counsel's complaintsthatAdams was acting as an agent of the Respondentwith regard to the foregoing conduct, or that such con-duct constituted unfair labor practices.In assessing the credibility of Adams, I have consid-ered an inconsistency between his testimony, at first, atthe hearing and his prehearing affidavit. Adams, at first,said he had attended a few of the meeting between su-pervisors and employees in the shipping department.Adams confronted with his prehearing affidavit whereinhe had stated that he never had a chance to attend suchmeetings except for a speech given by Ken Monfort.Adams explained that there were "private meetings likewith just the group that I did attend," but he then ac-knowledged that he did not attend any meetings betweensupervisors and - employees - except for the speech givenby Ken Monfort. I credit his latter version which is con-sistent with his prehearing affidavit. 152Mackey is the fabrication superintendent at the Re-spondent's Greeley plant. He began his employment withthe Company on 15 February 1982 at the Company'sGrand Island plant. Two weeks later, Mackey trans-ferred to the Company's Greeley plant. Mackey was theshipping and storage superintendent at the time of therepresentation election in June 1983.Mackey attendedtwo meetings at the Company where the TIPS' programwas discussed. 1s3Ihave considered Mackey's denials' of his conversa-tionswith Adams, but I have credited Adams' account.3.ConclusionsI conclude that the evidence does not support the alle-gations in subparagraph V(ii) of the General Counsel'scomplaint. I conclude that the evidence showed that thestatementsmade by Mackey to Adams with regard tothe Company's profit-sharing plan were similar to thestatements made in the speech by Ken Monfort. For the15 2 The foregoing paragraphs are based on the credited testimony ofAdams with the exception, noted above.15 3 The foregoing is based on the credited testimony of Mackey.151reasons set forth with regard to the statements made byKen Monfort as discussed above with regard to subpara-graphs V(g) and (h), I conclude that Mackey's state-ments similarly were noncoercive. Accordingly, I recom-mend to the Board that the allegations in subparagraphV(ii) of the General Counsel's complaint be dismissed.U. Paragraph V(Y)1.AllegationsThe General Counsel alleged in subparagraph V(jj) thefollowing:(jj)On or about September 9, 1983, Respondent,acting byandthrough Cecil Foote, told an employ-ee that "a man like that [an employee who wouldtestifyagainstRespondent in an NLRB hearing]ought to be shot."2. FactsSuperintendent Cecil Foote issued on 12 September1983 a step 3 written warning to Gerald Aragon for poorwork performance. (See G.C. Exh. 90(q).) According toAragon, at least 20 other employees were boning chucksat the time on table G when Foote took a bone from thebone chute and walked over to where Aragon wasworking. Foote told Aragon to go to Foote's office.In the office, Foote informed Aragon that his workperformance had not improved; that Aragon had left anexcessive amount of meat on the bone, which was inexcess of 3 pounds of meat and which was costing theCompany money; that was very poor performance; thathe knew Aragon had worked on that bone because hehad seen Aragon throw the bone in the chute; that Footewas timing Aragon once again; and that Foote wastaking too long on his cuts. Foote also told Aragon that,if his work did not improve, for Aragon to start looking.Aragon replied that he would try to improve his workperformance.Aragon informed Foote on that occasion that Aragonhad received a subpoena to appear at a NLRB hearingconcerning former employees who had worked for theCompany. Aragon asked Foote if it would be possible tohave the following Monday or Tuesday off from work.Foote replied that he supposed something could be ar-ranged.Aragon then asked if there was any chance hecould get paid for this because it was job related.Foote asked Aragon if Aragon realized what Aragonwas doing. Foote told him that Aragon was going tocourt in a lawsuit concerning Aragon's employer. Ac-cording to Aragon, Foote also told him:I have no respect whatsoever for a man like thata man like that ought to be shot, or better yet,he ought to be taken out on some distant airplaneand just abandoned on some island.Aragon did not say anything immediately, but then hetold Foote that Foote had been on him constantly be-cause Foote knew that Aragon was a union organizer inthe facility; thatAragon was trying to get the Union 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDelected there; and for that reason Foote had no likingwhatsoever for Aragon.Foote replied that the Union had nothing to do withthe plant closing its doors, and that it was done becauseof economic reasons. Aragon asked how many of theformer employees had been called back to work. Aragonsaid that he had a sister-in-law and a brother-in-law whowanted to come back to work, but who had not beencalled back by the Company. Foote said that maybe 200employees had been called back to work. Aragon askedFoote how many were left. Foote replied maybe so.Foote told Aragon to pick up the dirty bone and returnto his job station. Foote also told Aragon that, if his per-formance did not improve, Aragon would be moved intoanother step in the discipline process. At the hearing,Aragon acknowledged that he knew the next step wouldbe suspension from work for 1 day with pay.' 54Charging Party's Exhibit 33 is a copy of a NLRB sub-poena directed to Aragon and requiring him to appearon 19 September 1983 at a hearing in Denver involvingthe Respondent. 1 s sI have considered Foote's version of his conversationwith Aragon on that occasion. Foote acknowledged thatAragon showed him a subpoena that Aragon had re-ceived. In Foote's version, Aragon asked if he couldhave a day off to appear in court. Foote said that he re-plied that since Aragon had a subpoena, Foote had nochoice but to go ahead and let Aragon have the time offthat he needed. Foote said that Aragon then asked if hewould get paid for it, and Foote replied that he did notthink so, but Foote would check on it. Subsequently,Foote said that he asked Lovelady about it, and Love-lady told Foote that Aragon would not be paid for it.Foote then told Aragon's supervisor to relay that infor-mation to Aragon. In Foote's version, Foote denied thestatements which were attributed to him by Aragon. Asindicated above, I have credited Aragon's version of thisevent, and I have not credited Foote's version.3.ConclusionsI conclude that the evidence does support the allega-tions in subparagraph V(jj) of the General Counsel'scomplaint. I conclude that the evidence established thatFoote told Aragon that an employee who would testifyagainst the Respondent in a NLRB hearing ought to beshot or abandoned on some island. I conclude that theforegoing statement is coercive, and that the Respondenthas violated Section 8(a)(1) of the Act in that regard.2.FactsKelly Sodman had a conversation with his supervisor,John Herrera Jr., about 3 or 4 weeks before the electionat the Greeley plant. The conversation took place atlunchtime.Presentwere Herrera, Sodman, employeeTom Bibey, and employees Dell, Wayne, and Joe, whowere identified only by their firstnames.Before Herreraarrived, Sodman had been talking to the other employeesabout the Union to see if they would join. When Herreraarrived, he told the employees that he had just returnedfrom a supervisor'smeeting.Herrera said that Ken Mon-fortwas going to do the same thing as before and closethe plant if the Union came in. Herrera said to keep thatoff the record. Sodman responded that he did not believeKen Monfort could do that because Sodman believed itwas against the law to say that he would close down theplant if the Union came in. Sodman thought at the hear-ing that Herrera replied: "He will do it," or somethinglike that. 1 s 6Herrera denied the statements attributed to him bySodman in the foregoing conversation. I have consideredHerrera's version of what he told employees when em-ployees asked him if the plant would close if the Unioncame in. In Herrera's version, he said that he replied thathe did know what was going to happen from day to day;that in the packing industry one day a person will workand the next day the doors are closed; that there was nosecurity for anybody; that a person is alive today anddead tomorrow; that the person did not know whetherhe would be here tomorrow, nor did Herrera knowwhether he would be here tomorrow; that he could notanswer a question like that, nor did Herrera think anyonecould do so. Herrera told the employee that SupervisorCaster had been in the industry for 40 years, and Herrerareferred the employee to Supervisor Caster. Although Ihave considered Herrera's account, I have credited theversion given by Sodman.3.ConclusionsI conclude that the evidence does support the allega-tions in subparagraph V(kk) of the General Counsel'scomplaint. I conclude that the evidence shows that Her-rera threatened employees by telling them that KenMonfort was going to close the plant if the Union camein.Accordingly, I find that the Respondent has violatedSection 8(a)(1) of the Act as alleged.V. Paragraph V(kk)1.AllegationsThe General Counsel alleged in subparagraph V(kk)the following:(kk)On or about early June 1983, Respondent,acting by and through John Herrera, threatenedemployees that if the union came in, then Ken Mon-fort would close the plant.164 The foregoing is based on the credited testimony of Aragon.15 s The foregoing is based on documentary evidence.W. Paragraph V(11)1.AllegationsThe General Counsel alleged in subparagraphV(11) thefollowing:(11)On or about late July 1983,Respondent,acting by and through John Herrera, threatened anemployee with retaliation for the employee's givinga statement to the union.1;6 The foregoing is based on the credited testimony of Sodman. MONFORT OF COLORADO1532. FactsKelly Sodman had a conversation with his supervisor,John Herrera Jr., between 9 and 15 August 1983. Theconversation took place in the Company'sparking lotafterworking hours.Just Sodman and Herrera werepresent during their conversation.Herrera asked Sodman if Sodman thought Herrera wastrying to bribe Tom Bibey with the gloves.(See theevent describedwith regard to subparagraph V(u).)Sodman said yes. Herrera told Sodman that a lot ofpeople would do almost anything for $10. Herrera alsotold Sodman that someone would get Sodman.SodmantoldHerrera that Herrera was threatening him. Duringcross-examination,Sodman recalled that Herrera alsotold him that Ken Monfort had gotten mad at Herrerabecause charges had been filed regarding what Herrerahad said. 1157Herrera gave an entirely different version of the eventrelated by Sodman.InHerrera'sversion,Bibey tele-phoned Herrera and informed Herrera that Sodman hadtold Bibey that Sodman was going to the Union, andSodman wanted Bibey to go along with him as far assaying that Bibey had been receiving free gloves for hisvote.According to Herrera,Herrera asked Bibey whathe thought, and Bibey told Herrera that Sodman woulddo it because Sodman was pretty strong for the Union.Herrera said at the hearing that the foregoing was kindof a shock to him because he had thought he was ongood terms with Sodman who was a good employee andone of the better graders at the Company. Herrera saidthat he approached Sodman the next day,at his work sta-tion on the Brading table,and he told Sodman that Her-rerawas"justmessing around"regarding the freegloves.According to Herrera,Sodman told him that hedid not know whether or not Herrera was "messingaround,"Herrera testified that he told Sodman, that hethought it was obvious because everybody had laughed.In Herrera's version,Sodman then told him,"Listen, Idon't have anything against you. I like you personally,but I don't care,who I got to stab for it or what I haveto do to get that Union in.Itmeans a lot to me."Herre-ra testified that he replied to Sodman that he just wantedto let Sodman know that Herrera had been"messingaround."According to Herrera, Sodman told him thatHerrera was entitled to his opinion,and that Sodmanwas entitled to his opinion.Herrera felt that there wasno need to argue,so he just walked away. Herreradenied that Sodman had said that Herrera was threaten-ing him,and he denied that the subject of $10 ever cameup in that conversation.I have considered Herrera's dif-ferent version of this event,but I have credited Sod-man's version.3.ConclusionsI conclude that the evidence does support the allega-tions in subparagraphV(ii)oftheGeneral Counsel'scomplaint.I conclude that the evidence established thatHerrera threatened Sodman with retaliation becauseSodman had revealed the statements Herrera had madeto Bibey regarding the workgloves.I further concludethat the evidence showed that Herrera was aware thatKen Monfort was mad at him because charges had beenfiled against the Company regarding what Herrera hadsaid to Bilbey.Accordingly,Iconclude that the Re-spondent has violated Section 8(a)(1) of the Act as al-leged.X. Paragraph V(mm)1.AllegationsThe General Counsel alleged in subparagraph V(mm)the following:(mm) On or about June 22,1983,Respondent,acting by and through James Finney interrogatedan employee as to the reasons for his union support.2. FactsJose Varela had a conversation at lunchtime with Su-pervisor James Finney 2 days before the representationelection held on 24 June 1983. Their conversation tookplace at Varela'swork area in the fabrication depart-ment.JustVarela and Finney were present during theconversation.Varela had just returned from lunch, andhe was reading the wording on two large signs on thewall. Finney approached Varela and asked him why heneeded a union.Finney told Varela that a person likeVarela did not need a union; that Varela was doing apretty good job; and that Varela was making a lot ofmoney for the Company with the kind of cut he wasmaking.Varela replied that he was still for the Union.Varela was wearing his union sticker at the time of theconversation. 15 sFinney denied that he ever talked with Varela aboutany union related issues,although Finney acknowledgedthat possibly he had asked an employee why the employ-ee felt he needed a union.I have considered Finney's tes-timony,but I have credited Varela's account.3.ConclusionsI concludethatthe evidence does not support the alle-gations in subparagraphV(mm) of theGeneral Counsel'scomplaint.Under theBoard'sRossmore Housedecision, Iconcludethatthe questioningof Varela by Finney as towhy Varelaneeded a union was not coercive in thesecircumstances.As noted inthe findings, Varela waswearing a unionstickerat the timeof theconversation.In addition,the Board held inRossmore Houseat page1178: "Nor do we find any violationregarding thesecond incidentwhen theRespondent'sowner askedHarvey whyhe wanted a union and whether the unioncharged afee."Accordingly,I recommendto the Boardthatthe allegations in subparagraphV(mm) of the Gen-eralCounsel's complaint be dismissed.157 The foregoing is based on the credited testimony of Sodman158 The foregoing is based on the credited testimony of Varela 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDY. Paragraph V(nn)1.AllegationsThe General Counsel alleged in subparagraph V(nn)the following:(nn)On or about the middle or latter part ofAugust 1983, the Respondent acting by and throughits supervisor, Tom Galles, threatened its employeewith plant closure or a union strike if the unionwon the election.2.FactsIn the latter part of August 1983,Supervisor TomGalles transferred employee Dana Huff from his tempo-rary job in the hamburger department to performclean-up work for 2 days. At that time,Galles told Huff thatPlantManager Maurice Dalton wanted Huff to performthe cleanup work.When Galles told Huff about the change in job assign-ments,Huff told Galles that this was probably becausetherewas"a re-election handed down," and Huff wasdoing some organizing in the hamburger department.Huff also told Galles that he had been wearing a unionpin which read"Vote Yes-UFCW,"and Huff asked ifthatwas probably why Dalton wanted Huff outside.Galles asked Huff if he had ever read the bylaws of theUnion.Huff said no. Galles told Huff that the Unioncould call a strike whenever they wanted to. Huff thensaid,"So if this plant goes-."Galles interrupted andsaid,"So if this plant goes union,there's going to be awhole lot of you out of work,because he'll shut theplant down."Huff replied that he did not know. Theconversation continued for a few minutes,and then Hufftold Galles,"Well, let's don't talk about it anymore."On several other occasions when Galles assigned Huffto another job,Galles said to Huff,"Stillwearing yourunion pin,huh?"Huff replied yes, and that he was"union all the way." 1 s s3.ConclusionsI conclude that the evidence does support theallega-tions in subparagraph V(nn) of the General Counsel'scomplaint. I conclude that the evidence showed thatGalles threatened Huff by telling him that the plantwould shut down if the plant went union. I concludethat such a threat linked to the employees' selection of acollective-bargaining representative is coercive. Accord-ingly, I conclude that the Respondent has violated Sec-tion 8(a)(1) of the Act.VIII. THE SPECIFIC ACTS ALLEGED TO BE INVIOLATION OF THE SETTLEMENT AGREEMENTThe Acting Regional Director for Region 27 of theBoard, on behalf of the General Counsel, issued on 25November 1983 an order setting aside settlement agree-ment and complaint and notice of hearing in Case 27-CA-8072. The General Counsel alleged that the Re-159 The foregoing paragraphs are based on the credited testimony ofHuff.spondent's conduct, which was described in certain sub-paragraphs of paragraph V in Case 27-CA-7742, violat-ed the terms of an informal Board settlement agreementin Case 27-CA-8072, which the Respondent had enteredinto, and which the Regional Director had approved on13April 1983. The Respondent's conduct alleged to bein' violation of the settlement agreement is set forth insubparagraphs V(d) through V(bb) and V(hh) throughV(ii) of the General Counsel's complaint in Case 27-CA-7742. Therefore, the Acting Regional Director vacatedand set aside that settlement agreement.Among other things, the informal Board settlementagreement in Case 27-CA-8072 provided that the"Charged Party," which is the Respondent in this pro-ceeding, would comply with all the terms and provisionsof the notice which was attached to, and made a part of,that settlement agreement. The first and second para-graphs of the notice to employees stated:Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WE WILL NOT do anything that interferes with,restrains or coerces you with respect to these rights.The next four paragraphs of the notice dealt specifical-lywith the provisions of the Respondent's solicitationand distribution rule.I conclude that the evidence established that the Re-spondent engaged in certain conduct, after the settlementagreement was approved on 13 April 1983, that violatedthe terms of the settlement agreement contained in thefirst two paragraphs of the notice. The conduct, whichwas alleged by the General Counsel in the complaint inCase 27-CA-8072 to be violative of the settlement agree-ment, and which I conclude violated the terms of thesettlement agreement, already has been set forth in sec-tionVII this decision with regard to the following sub-paragraphs of paragraph V of the General Counsel'scomplaint in Case 27-CA-7742: (d), (e), (f), (k), (n), (D),(r), (u), (jj), (kk), and (ii).With regard to the other con-duct alleged by the General Counsel in Case 27-CA-8072 to be violative of the settlement agreement, I foundthe conduct not to be violative, or in the case of the con-duct described in paragraph V(bb), to have occurredprior to Regional Director's approval of the settlementagreement.The Board held in its decision inUniversalBlanchers, 275NLRB 1544, 1545 (1985):The Board will not set aside a settlement agreementunless the charged party breaches the agreement orcommits post settlement violations of the Act.38Henry I. Siegel Co.,143 NLRB 386 (1963). MONFORT OF COLORADOIn view of the foregoing,I concludethat the ActingRegional Director for Region27 ofthe Board was war-ranted in vacating and setting aside the informal Boardsettlement agreement in Case 27-CA-8072 because theRespondent engaged in conduct after approval of thatsettlement agreementwhichviolated the terms of thatsettlement agreement.Accordingly,I deny the Respond-ent'smotion to dismiss certain unfair labor practice alle-gations which has predated the settlement agreement.IX. THE RESPONDENT'S FORMER SOLICITATION ANDDISTRIBUTION RULEThe General Counsel alleged in the complaint in Case27-CA-8072 that the Respondent's former solicitationand distribution rule had violated Section 8(a)(1) of theAct. (See pars. V and X of the complaint in Case 27-CA-8072.)General Counsel's Exhibit 17 is a copy of the Compa-ny's "Work Rules & Policies" which previously were ap-plicable to Greeley employees. That document had anissue date of 1 March 1982. The former rule is printed onpages 7 and 8 of that document. Pursuant to the informalBoard settlement agreement referred to above, the Re-spondent revised its rule prior to the representation elec-tion in June 1983. There is no allegation that the revisedsolicitation and distribution rule in effect since that timeisunlawful.General Counsel's Exhibit 66 is a copy ofthe Company's work rules and policies as revised on 31March 1983. When a new employee has been hired, theCompany has had the practice of giving the new em-ployee a copy of the current Company's work rules andpolicies.Copies of that documentalso areposted at theplant, 16 0In view of the foregoing, I conclude that this case isdistinguishable from the situation inAuburn Foundry, 274NLRB 1317 (1985), where the Board found no recordevidence of a purported modification of an unlawful rule,nor any record evidence of adequate publication of thenew rule to employees.I,conclude that the General Counsel's allegation re-garding the former rule is moot at this point in time.Therefore, I recommend to the Board that the GeneralCounsel's allegations in paragraphs V and X of the com-plaint in Case 27-CA-8072 be dismissed.The other conduct described above in section VIII ofthis decision, which violated the terms of the settlementagreement, will be remedied in the Order to be recom-mended to the Board in this proceeding.X. THE TERMINATION OF JAMES LITTLE ON 10MARCH 1983A. AllegationsThe General Counsel alleged in paragraphs V and VIof the complaint in Case 27-CA-8316the following:180 The foregoing is based on, the credited testimony of Lovelady anddocumentary evidenceV155On or about March 10, 1983, Respondent dis-charged James Little, and on or about March 7,1983, discharged Ruth De Vargas, employees at itsGreeley, Colorado plant, and at all times since hasfailed and refused, and continues to fail and refuseto reinstate these employees.VIThe Respondent engaged in the acts and conductdescribed above in paragraph V because of said em-ployeesmembership in and activities on behalf ofthe Union.B. FactsThe facts pertaining to the termination of James Littleon 10 March 1983 will be discussed in this section. Thefacts pertaining to the termination of Ruth De 'Vargaswill be discussed in section XI of this decision. The Gen-eral Counsel alleged that both of them were terminatedin violation of Section 8(a)(1) and (3) of the Act.James Little worked for the Respondent from 1 March1982 to 10 March 1983. Little read the Respondent's ad-vertisement in the Greeley newspaper, and he applied foremployment at the church on 26 January 1982.Littlewas interviewed by a female employee in thepersonnel office at the Company prior to his being hired.He was unable at the hearing to describe who had inter-viewed him on that occasion. She had his application inher hand when she inquired if Little had worked ontruck docks. She asked specifically about his previousemployment at Specter Freight Lines. Little describedhis earlier employment at that company to her. She thenasked him if he was still associated with the Union, andLittle replied that he was not.161 Little also told her thathe had been a member of Teamsters Local 710 in Chica-go.He told her that, he had dropped out of the Unionwhen the truck dock closed.She also asked Little why he had quit several jobs, andshe asked him if he had been discharged from other jobs.Little explained the circumstances to her. She informedLittle that there would be some lifting involved in hisjob, and that he could be moved from job to job in theplant.Little signed authorization release forms whichwere to be sent by the Company to his former employ-ers.Littlewas told that it was not certain that the plantwas going to open, but if it did, he might be called foremployment. After that interview, and after filling outcertain other forms, Little was given a physicalexamina-tion.Thereafter, on 1 March 1982, Little began working forthe Company. Little worked for about an hour as a "firstlegger," but he failed to keep his knife sharp, so he wasreassigned to the cooler in the slaughter department. Inthat job Little put a government stamp on sides of beef.Little explained at the hearing that he has never used aknife previously in his employment with other compa-181 It is not alleged in the General Counsel's complaint that asking thisquestion was an unfair labor practice. 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvies.Mainly, he had worked on truck docks where hehad loaded and unloaded trucks. Little also had drivenseveral beer trucks, and he had worked at one time in asteelmill.Littlewas the first employee in the cooler. SupervisorBill Brucker instructed him on what to do. By the end ofhis first week of employment at the Company, additionalemployees began to work with Little in the cooler.While Little was working in the cooler in May 1982,he was counseled regarding his job performance by Su-pervisor Brucker and Supervisor Dean Behne. On oneoccasion Behne told Little that he was pushing buttonsto stop the line, which had held up production. Behnetook Little to see Superintendent Don, Hergenreter.Brucker also was present. Both Behne and Brucker toldHergenreter that Little had pushed buttons in order tocreate problems and to stop production. Little askedthem where those buttons were, but he received noanswer. He was not given any written warning at thattime.However, Little acknowledged at the hearing thathe understood that the purpose of the Company's disci-pline without punishment policy was to enable a supervi-sor to point out to an employee his job deficiencies.Little also acknowledged that he was told that his jobperformance had to improve. Little said that he toldthem that he would try to improve.On a second occasion in May 1982, Behne andBrucker again took Little to Hergenreter's office. TheytoldHergenreter that Little had dumped beef on thefloor, and that he again was punching buttons. Little tes-tified:"And again I was accused of punching buttonsthatwere nonexistent." Little said that he was told onthat occasion that he was expected to improve his jobperformance, but Little argued that there was nothing toimprove. At the end of that meeting, Little told the su-pervisors that he would do the best that he could do. NoWritten warning was given to Little on that occasion.162In July 1982, Little began participating in activities onbehalf of the Charging Party Union. He began attendingunion meetings, and within 3 weeks he Joined the unioncommittee. Little also began distributing union authoriza-tion. cards in July 1982. He estimated that he passed outat least 150 union cards within a month. He distributedthe union cards primarily in the locker rooms the plant,and he did so during the lunch period. No company su-pervisor stopped him from distributing the union cardsor told him that be could not do that.About a week after Little had begun to distributeunion cards, about 30 cards were taken from his lockerat the Company. Those cards had been signed, and theycontained employees'namesand addresses. All the unioncards in his locker at that time were taken. 16 3His practice was to lock the combination lock on hislocker. Little had obtained the lock from the Companyon his first day of employment. There was no damage tothe lock or his locker. Little acknowledged at the hear-ing that he previously had told one of the counsel for theGeneral Counsel that at first he had thought that he hadjust misplaced those cards, but, after a period of time, herealized that they had been taken from his locker.About a week later, at least 15 signed union authoriza-tion cards were removed from Little's locker. Nothingelsewas taken from his locker on that second occasion.There was no damage to the locker. Some blank unioncards were not removed from the locker.About 3 days later, around 18 union authorizationcards were taken from Little's locker. Those cards hadnot been signed by employees. Nothing else was re-moved from his locker on that third occasion, nor wasthere any damage to the locker. Little did not make anycomplaint to any company supervisor or to companypersonnel about the removal or disappearance of theunion cards from his locker. Little never saw any com-pany supervisor in his locker, nor did he see any compa-ny supervisor with any union authorization cards. He ac-knowledged at the hearing that there were a largenumber of employees at the plant who did not wantunion representation, and that they were as vocal abouttheir views as he was about his own views. 1164In late July or early August 1982, Little had a conver-sationwith Supervisor George Osborn. Little was stillworking in the cooler at that time. Sometime later inAugust 1982 Osborn became the supervisor of Little. Atthe time of their conversation, Little was on a break andhaving a cup of coffee. Four or five other employeeswere present, but they did not participate in the conver-sation.Little recalled the name of one of those employ-ees asbeing Linda Bain. Little asked Supervisor Osbornif he previously had been employed, and Osborn saidyes, and that he had been employed by Monfort in Gree-ley.Little asked Osborn if he had been in the Union, andOsborn replied yes. Little told Osborn that he would liketo get the Union back in the plant because of the thingshe had seen going on in the plant. Osborn asked Littlewhy he wanted a union in the plant. Little answeredhim, and Osborn told Little about his own experi-ences.16 sOn 13 August 1982 Little received a step 3 writtenwarning. (See R. Exh. 46.) Present at the meeting re-garding the step 3 written warning were: Hergenreter,Behne, Brucker, Little, and other employees in thecooler.On that occasion Little was told that he wasdoing poor work and they wanted Little to improve.Hergenreter told Little that Little bad been watching anemployee who was supposed to be rolling beef, andtherewas meat being thrown around the cooler. Littletestified: "And he said once again that I'd been pushingthose buttons." Little told Hergenreter that Little wasnot a foreman; that Little could not see what was goingon in the back of the cooler because of the steam; thatLittle had no buttons to push; and that he felt he wasbeing discriminatedagainst.Hergenreter told Little thathis foremen did not lie, and Hergenreter would go with162 It is not alleged in the General Counsel's complaint that the fore-164 It is not alleged in the General Counsel's complaint that the remov-going verbal counseling were discriminatory or constituted unfair laboral of union cards from little's locker on the second or third occasions waspracticesan unfair labor practice163 It is not alleged in the General Counsel's complaint that the remov-165 It is not alleged in the General Counsel's complaint that what wasal of the union cards from Little's locker was an unfair labor practice.said in the foregoing conversation constituted an unfair labor practice MONFORT OF COLORADO157the foremen's decision. Hergenreter said that he wouldput Little in step 3. Little asked Hergenreter what hadhappened to steps 1 and 2. Hergenreter told Little hehad already been through them, and step 3 would beprepared for Little to sign the next day. However, Littlesubsequentlywas not given anything to sign. Hergen-reter also told Little on that occasion that, if Little'swork did not improve, he would be placed in anotherstepwhich would be step 4 and a suspension fromwork. 166On 20 August 1982 Little was placed in step 4 and sus-pended from work for 3 hours. (See R. Exh. 47.) On thatoccasion, the line had backed up, so Little ran out of thecooler to inform Osborn who had been his new supervi-sor for 3 days. Osborn told Little that he was not doinghis job properly, and that Little should have skippedover somelines.Little replied that he was not authorizedto do that, and Osborn previously had told him to comeand get Osborn. Osborn then took Little to Hergenreter'soffice, and Osborn told Hergenreter that Littleagain wascreating trouble and not doing his job right. Little toldHergenreter that Little was not a foreman; that Littleshould not be telling anybody to be doing anything; thatLittlewas not guilty of anything; that Little was not amaintenance man; and that Little could not climb up 10feet to fix something. Hergenreter placed Little in step 4;gave Little 3 hours off, from work; told Little that hehad to improve his job performance; told Little that heshould go home and think about his future with theCompany; that Little should think about whether Littleshould remain an employee of Monfort; and suggested toLittle that Little try to find another Job. Hergenreteralso told Little that Hergenreter would fill out somepapers for Little to sign later. However, Little was notgiven any papers. At the hearing Little acknowledgedthat he knew once he was in step 4 there was a certainamount of time in which, if he received another step, hewould be terminated. 16 7After his suspension Little was assigned by Osborn tothe job or "second shackler" on the kill floor. Behne wasLittle's supervisor in that job. Little acknowledged at thehearing that there were complaints "all the time" abouthis job performance. Little said that Behne would "justscream,holler and threaten," but Behne did not take anydisciplinary action against Little while he was on the killfloor.Little and employee Kevin Miller had at least fourconversations in August 1982 with Supervisor Behne re-garding the, Union. Those conversations took placeduring their break time. Little and Miller asked Behne ifbe had been in the Union. Behne replied yes, and he toldthem that the Union had never done anything for him orhis family, but the Company had done everything forhim. Little told Behne that he has going to try to get a188 It is not alleged in the General Counsel's complaint that the Re-spondent's assistance of a warning on 13 August 1982 to Little was fordiscriminatory reason within the meaning of the Act, or that the issuanceof the warning was itself an unfair labor practice.167 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 20 August 1982 to Little was for adiscriminatory reason within the meaningof the Act,or that the issuanceof the warning was itself an unfair laboi practice.union in there. Behne was walking away, Miller beganhollering the word "union" at Behne, and Little joinedin.Little testified: "we sort of heckled Dean and hol-lered, `union, union' at him." Little acknowledged at thehearing that Miller had "carried it too far" in hecklingBehne, and that Little had joined Miller in hecklingBehne.Japanese visitors toured the Company's plant on sever-al occasions. During those visits, Miller and Little wouldholler "union,union."As result, other employees on thekillfloor also picked up the chant. One time Behne toldLittle and the other employees to be quiet. Behne alsotold Little that he was going to put him in another stepfor doing that, but Behne did not do so. Little acknowl-edged at the hearing that he had heard rumors that Japa-nese people were going to buy the Company's plantabout the time of their visits. Little also acknowledgedthat he knew that the Company sold beer to Japan.In mid-September 1982 Little won a union tee shirt ina raffle at a union committee meeting. The tee shirt-had"UFCW" on the front, and some Spanish languagewords on the back. The next day Little wore the teeshirt at work during the morning, and then at noon hegave the tee shirt to Miller to wear. Behne, Osborn, andBrucker were in the immediate area when Little worethe tee shirt at work. None of them said anything toLittle with regard to the tee shirt. Later in his testimony,Little said that Behne had asked him to take off the teeshirt.However, that subsequent testimony was contraryto his earlier testimony and contrary to what he had ear,her told one of the counsel for the General Counsel. Inthese circumstances, I do not credit Little's subsequentchange in his testimony on this particular matter.Four days before his termination on 10 March 1983Little was transferred from the "second shacklers" job tothe sawdust coolers in the fabrication department. MikeVoris became his supervisor in that job for those 4 days.On 8 March 1983 Little cut a 1/2-inch hole on his leftring finger across his, knuckle down to the tendons. Littlewas taken to the nurse's station at the plant where thenurse wrapped a towel around his finger in order to stopthe bleeding. Little was then taken to the Greeley Clinicwhere he saw a physician. The physician was Dr.Groves. He operated on Little's injured finger, and hegave Little a prescription to obtain some medicine. Dr.Groves also gave Little the rest of the day off; toldLittle that be could return to work; and gave Little a slipof paper to return to work the next morning.Little returned to the plant and gave the doctor's slipto one of the company nurses who was identified onlyby her firstname,Helen. Then Little went home. Thenext day Little's hand was swollen and red. He did notreturn to work on 9 March 1983, and he asked his wifeto telephone the Company for him.168Linda Little is the wife of James Little. On three occa-sions,she had telephoned the Company's call-in numberfor her husband. The Company's call-in number recordsthe message given by the caller. One such occasion was168 The foregoing paragraphsare basedon the credited testimony ofJamesLittle and documentary evidence. 158DECISIONSOF THE NATIONALLABOR RELATIONS BOARDinMay 1982 when names Little had hurt his back. LindaLittle telephoned the Company's call-in number, and shesaid that Little would not be in to work that day. Asecond occasion was on 19 January 1983, when JamesLittle had run out of gasoline on his way to work. Hedid not have the Company's call-in telephone numberwith him, so he telephoned his life who, in turn, tele-phoned the Company's call-in number and left a messagethat 'James Little had run out of gas, but he was on hisway to work. The third occasion was on 9 March 1983when Linda Little telephoned the Company'scall-innumber. She testified: "I think I said something like hisfinger was swollen and sore, he knew he could not workthat day. I did state that if he felt better, he would prob-ably be in to see thenurse." 169The General Counsel's Exhibit 17 contains the Compa-ny's work rules and policies. The booklet contains a sec-tion with regard to the Company's policy onabsenteeismand tardiness. That section may be found on pages 13through 15 of General Counsel's Exhibit 17. In part, thepolicy provides:Notification Policy1.If you find it is absolutely necessary to beabsent or late to work you must notify your super-visor at least one day in advance and obtain his/herapproval to be off for the day or part of the day orto report late to work.2. In case of emergency or sickness where it isimpossible to give advance notice, you are expectedto callpersonallythe number listed below under"Reporting of Emergencies and Illness" at leastthirtyminutes before your scheduled starting time.Donotrely upon another person to do it for you.3. If yourillness lastslonger than one day, youmust notify the Company before your shift startseach day of yourillnessunlessyou provide evi-dence from your doctor that your illness will re-quire you to be off for a specific number of days.The evidence of your prolonged illness must beprovided to the Company and then you will be re-quired to call-in weekly.Reportingof Emergenciesand IllnessesYou will need to call the following telephonenumber to report either an emergencyor an illness:351-0808The above number will connect you with a record-er.When reporting you should provide the follow-ing information:1.Your name.2.The time of day youare makingyour call.3.The department in which you work.4.The telephone number at which you may bereached forthe remainderof the day.5.The reason you will be absent or late.1119The foregoing is based on the credited testimony of Linda Little.Respondent's Exhibit 156 is the original document ofthe Company's "Daily Call-In Sheet" for 9 March 1983.The entry pertaining to Little is the first one of many en-trieson that page. It shows Little's payroll number,name,department, and under the "reason" heading iswritten: "hands' hurting-going to Nurses." Under the"time" heading is written "4:45."170When Linda Little returned home that night, sheasked James Little why he had not gone into the plant.At that time, Linda Little told him what she had said onthe telephone when she had called the Company thatmorning.On 10 March 1983 Little reported to work. He wentto Voris' office. Just Little and Voris were present. Vorishad some forms on his desk. Voris told Little that hewould not have a troublemaker working for him, andthat he had heard from the kill floor that Little alwayswas in trouble. Little denied that he was a troublemakerand he told Voris that he had worked very hard for himthe last few days. Voris asked why Little had not comeinto work the previous day. Little told Voris that he feltnauseated that morning, and his hand was really hurtingand sore. Voris replied that they had had work for Littlethe previous day, but Little just did not bother to showup. Little told Voris that he had slept most of the day.Little explained at the hearing that the medicine, whichDr.Groves had prescribed for him, had made himdrowsy during the day of 9 March 1983.Voris instructed Little to go to the nurse's station andhave his hand heavily wrapped because Little would beworking in the kill floor coolers that day on light duty.Little then went to thenurse's station where his fingerswere soaked and rewrapped with thick gauze. At thenurse's station,Kit Conklin asked Little why he had notshown up for work the day before. Conklin told Littlethat he had been released for light duty work. Conklinsaid that she had expected Little to be in to work. Littletold Conklin that his hand had swollen up; that he hadnot slept well all night; had been nauseated all night; thathis hand was inflamed; and he could not bend his fingers.Conklin told Little that Little's wife had said he wasgoing to call in that day, or come in to see Conklin, butLittle never showed up. Little told Conklin that he hadslept most of the day. 171Conklin testified that she also told Little that she hadattempted to contact him by telephone the previous day.She said that Little told her that he had been sleepingand did not hear the telephone.172Little then returned to Voris' office. Voris told Littlethat he was going to take Little to the kill floor, and thatat 10:30 a.m., Hergenreter wanted to see Little in hisoffice.Voris then took Little to the kill floor where hetold Little to stand there until 10:30 a.m.At 10:30 a.m. that day Voris took Little to Hergen-reter's officewhere Little waited for about 15 minutes.Then Little was called into the office. Present in theoffice at that time were Hergenreter, Voris, and Little.140 The foregoing paragraph's are based on documentaryevidence.171 The foregoing paragraphs are based on the credited testimony ofJamesLittle.142 The foregoing is based onthe creditedtestimonyof Conklin MONFORT OF COLORADO159Voris said ' that Little had been late, and, according toLittle's records,Littlewas a troublemaker. Voris saidthat he did not need Little in his department. Hergen-reter then asked Little where he had been. Little toldHergenreter that he had been sleeping all day. Hergen-reter said that he had expected Little to come in to workon a light duty basis. Little replied that his hand hadswollen up; that he was sick at night; and that he had notgotten any sleep. Hergenreter said that he was going toput Little in step 5 because Little had not called in themorning before. Little told Hergenreter that his wife hadcalled in for him. Hergenreter said that was not goodenough, and that Little had been late for work 1 or 2weeks ago. Hergenreter said that Supervisor Brucker hadput Little in step 1 for being late; that there was no suchstep for that; and that Little should have been terminatedthen.Hergenreter told Little that he was going to putLittle in step 5 and terminate him for an unexcused ab-sence. Little then used a vulgar expression regarding theCompany. Little asked Hergenreter for all of the paper-work regarding the reasons he was fired. Hergenretersaid it was going to take him a little while to make upthe paperwork, and Little was to go to the payrolloffice.Little next went to the payroll office where he waitedfor a half hour. A-payroll clerk told Little that the pa-perwork was not ready; that Little should wait at theguard shack; and that Little should turn in his ID card.Little gave his ID card to the clerk, and he went to theguard shack where he waited for at least 40 minutes. Asecretary then arrived with Little's final check and acheck for his vacation. Little asked the secretary for theother paperwork, and the secretary replied that she didnot know anything about any other paperwork. Little ex-plained at the hearing that about a week prior to his ter-mination he had been told that, if a person was terminat-ed, he could fill out some paperwork, and Ken Monfortwould see the employee in the corporate offices. Thatwas the type of paperwork which Little said he wasseeking. 173Linda Little said at the hearing that James Little hadtold her that he had talked to Voris and Hergenreterabout his absence when he came into work that day. Shesaid at the hearing that he "more or less" told her thathe had told them that the reason he did not come intowork was because he just wanted to spend the day inbed. She said that he also told her that they had told himhe was expected to come into work, and that sleeping allday was not an excuse.174General Counsel's Exhibit 548 is a copy of James Lit-tle's attendance card for 1982. There was no notation ofsteps 1 and 2 on that card. On the back of the card waswritten: "Was put in step #3 for attitude and work per-formance on 8-13-82. Jim was put in step #4 on 8-20-82."General Counsel's Exhibit 549 is a copy of JamesLittle's attendance card for 1983. On that card is written:"Step 4 on workmanship on 8-20-82. Attendance step#1 1-19-83." 175On the night of 10 March 1983 Little went to a unionmeeting where he told Steve Thomas what had hap-pened that day. Thomas suggested that Little and a wit-ness go to"Hergenreter the next morning and get somepaperwork from him. As a result, around 7 a.m. the nextday, Little and Joe Herschfeldt of the Charging PartyUnion went to the Company's guard shack where Littletelephoned Hergenreter. Hergenreter told Little over thetelephone that it would take him a little while to get allthe paperwork together. Hergenreter asked Little tohave the nurse change his bandages while he was wait-ing.,Little did that, and then Little returned to the guardshack. At that time Herschfeldt informed Little that hehad to leave. A few minutes later, Hergenreter tele-phoned Little at the guard shack. Little overheard theguard say that Little was there, and that nobody waswith him. The guard then handed a telephone to Littlewho again asked for the paperwork. Hergenreter toldLittle that he and Lovelady had a conference. Hergen-reter told Little that they felt that the Company owedhim nothing. Little then left the guard shack.Little telephoned the Company's offices about a weeklater and asked to speak with Ken Monfort's secretary.The secretary told Little that Ken Monfort was not inhis office. Little then asked to speak to Gene Meakins.The secretary said that Meakins was not in his office.Little said at the hearing that that had occurred on threeoccasions when he telephoned the Company.- Little alsosaid that he had given his telephone number to the secre-tary, and that he had asked the secretary to leave it mes-sage on Ken Monfort's desk and ask him to call Little.The secretary told Little that she would do so. Littlesaid at the hearing that Ken Monfort did not call him,and that Little had never, filed an appeal of his termina-tion with Ken Monfort because he could not get any pa-perwork.Little filed a claim for unemployment compensation.Present at the unemployment ' hearing were: an attorneyrepresenting the Company; Attorney Martin D. Buckley,who represented the Charging Party in this proceeding;James Little and Linda Little. No company supervisorsor management personnel were physically present at theunemployment hearings. Little heard over the telephonespeaker at the unemployment hearing that he was firedbecause he did not call in, and that the Company did notaccept his wife's telephone call. Little did not recall atthe hearing in this proceeding who had said that. He re-called that Hergenreter said over the telephone at theunemployment hearing that Little was a constant trou-blemaker, and Little had held up a line for 3 hours on-several occasions. Little recalled that Conklin had saidover the telephone at the unemployment hearing thatLittle had told her that he had just spent the day in bed.Little said at the unemployment hearing that Conklinwas lying. Little also recalled that Voris had said overthe telephone at the unemployment hearing that Littlehad worked for him for 2 weeks, and that Little was a1'9 The foregoing paragraphs are based on the credited testimony ofJames Little174 The foregoing is based on the credited testimony of Linda Little.17 5 The foregoing is based on documentary evidence. 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconstant source of trouble. Little said at the unemploy-ment hearing that Voris was lying. Little said that hehad worked for Voris only 3 or 4 days. Little further re-called that the Company's witnesses also discussed overthe telephone at the unemployment hearing the five stepsin the Company's disciplinary procedure. Little testifiedat the unemployment hearing regarding his union activi-tieswhile employed at the Company. 176Linda Little testified at the hearing in this proceeding:"I do remember them saying that they knew that I hadcalled in. Then they went on to explain that there was apage 13 in their rules and regulations that said that aspouse could not call in, but they did not have page 13there for anyone to see." 177General Counsel's Exhibit 418 is a copy of the refer-ee's decision in he unemployment compensation claimcase filed by Little. Little said that he did receive work-men'scompensation benefits, and that there was noappeal by the Company of the referee's decision. 1.78Cecil Foote testified that he was aware that employeeshad been terminated for falling to show up for work toperform light duty work after receiving an on-the-jobinjury. 17 sI found James Little's testimony regarding the eventswhich occurred during his employment with the Compa-ny to be credible, except with regard to what his wifesaid on the telephone when she called the Company, andwith the exception noted above regarding the tee shirt. Ihave relied on Linda Little's testimony with regard towhat she said on the telephone when she called in and inthe other instances noted previously. I also have consid-ered the accounts given by Supervisor Dean Behne,General Foreman Roland R. "Bill" Brucker, SlaughterProduction Superintendent Don Hergenreter, and Gener-alForeman James M. Voris. Their versions conflict inmany respects with Little's account.Because Ifound Lit-tle's testimony to be credible, I have not credited theirversions of the events.C. ConclusionsIconclude that the ' General Counsel established aprima facie case with regard to the alleged discriminato-ry termination of James Little on 10 March 1983. Theevidence showed that Little openly had engaged inunion activities at the Respondent's plant beginning inJuly 1982 by distributing about 150 union authorizationcards to employees at the plant. He became a member ofthe union committee in August 1982. He revealed hisprounion sentiments in conversations with SupervisorBehne in August 1982. In addition, he participated withMiller in the "union, unions" chant in heckling Behne,and he took part in the "union, union" chant when Japa-nese visitors were at the plant. Behne verbally warnedLittle regarding that conduct. Little also wore a uniontee shirt at work one day while company supervisorswere in his work area. I conclude that the foregoing176 The foregoing paragraphs are based on the credited testimony ofJamesLittle.177 The foregoing is based on the credited testimony of Linda Little.178 The foregoing is based on the credited testimony of Little and doc-umentary evidence.179 The foregoing is based on the credited testimony of Footedemonstrated that Little had participated in union activi-ties at the Company, and that company supervisors knewabout his union activities. The Board held inConsolidat-ed Freightways Corp.,276 NLRB 477 (1985): "A neces-sary element in the General Counsel's prima facie case isa showing that the employer had knowledge of the em-ployee's union activity." As I have stated earlier in thisdecision, I conclude that the evidence also showed thatthe Respondent was hostile to the Charging Party Unionand its organizing activities among the Respondent's em-ployees. The unfair labor practices found in section VIIof this decision showed the Respondent's animus, andthere was evidence of other expressions of Respondent'shostility to the Charging Party Union as reflected else-where in this decision. I conclude under the Board'sWright Linedecision, above, that the General Counselhas established a prima facie case with regard to Little'stermination by the Respondent.I further conclude that the Respondent has met itsburden under the Board'sWright Linedecision by evi-dence showing that the Respondent would have termi-nated Little even in the absence of Little's union activi-ties.As indicated in the findings, it was not alleged bythe General Counsel in the complaint that the warningsissued to Little by the Company in steps 1 through 4were discriminatory or unfair labor practices. Little hadreceived still another step 1 warning for absenteeism, butthat also was not alleged to have been given for discrimi-natory reasons.Ihave considered the references made to Little asbeing a "troublemaker" at the Company. As pointed outin the decision inRock Hill TelephoneCo., 234 NLRB690, 696 fn. 18 (1978):The term "troublemakers" has an established mean-ing in the lexicon of labor relations,as a term ap-plied by employers to individuals who are attempt-ing to instigate other employees into engaging inconcerted or union activities.Passaic Crushed StoneCo., Inc.,206 NLRB 81 (1973);Garner Tool & DieManufacturing, Inc.,198 NLRB 640 (1972).In the context of the use of the term "troublemaker"in this case, I conclude it did not have reference to Lit-tle's union activities. The conversations Little had withsupervisors regarding the incidents which resulted insteps 1 through 4 reveal that the supervisors believedthat Little was causing trouble in his job performance.Thus, I conclude that this situation is different from thecontext in which the term was used inRock Hilland theother cases cited in that decision.I conclude that the evidence showed that, based onthe doctor's slip,the Company's supervisors expectedLittle to report to work for light duty assignments on 10March1983, and, based on the telephone call-in message,the Company's supervisors expected that Little wouldreport to the Company's nursesregarding his hand on 10March1983.Little did neither one. Under the Compa-ny's policy, that was an unexcused absence. Little wentinto step 5 at that time, which under the Company'spolicy meant termination. Foote testified that other em-ployees had been terminated for failing to report for MONFORT OF COLORADO161work to perform light duty work after the employeeshad sustained an on-the-job injury. Thus, I conclude thatLittlewas not treated disparately. In these circum-stances, I recommend to the Board that the GeneralCounsel's allegations regarding the termination of Littleon 10 March 1983 be dismissed.XI. THE TERMINATION OF RUTH DE VARGAS ON 7MARCH 1983 AND THE REFUSAL TO REINSTATE HERON 15 APRIL 1983A. AllegationsThe General Counsel alleged in paragraphs V, VI,VII, and VIIIof the complaint in Case 27-CA-8316 thefollowing:VOn or about March 10,1983,Respondent dis-charged James Little, and on or about March 7,1983, discharged RuthDe Vargas,employees at itsGreeley,Colorado plant,and at all times since hasfailed and refused,and continues to fall and refuseto reinstate these employees.VIThe Respondent engaged in the acts and conductdescribed above in paragraph V because of said em-ployees membership in and activities on behalf ofthe union.VIIOn or aboutApril 15—1983,Respondent refusedto reinstate Ruth De Vargas,its employee.VIIIRespondent engaged in the conduct describedabove in paragraph VII because the Union filed achargewith the Board on behalf of Ruth DeVargas and because Ruth De Vargas gave testimo-ny under the Act.B. FactsAs can be seen from the foregoing allegations, theGeneral Counsel made two allegations regarding RuthDe Vargas. The first allegation is that her termination bythe Respondent on 7 March 1983 was discriminatory andin violation of Section 8(a)(1) and (3) of the Act. Thesecond allegationmade by the General Counsel is thattheRespondent's refusal to reinstate her on 15 April1983 violated Section 8(a)(1) and (4) of the Act. The al-legations pertaining to James Little already have beendiscussed in the previous section of this decision.Ruth De Vargas began her employment with the Re-spondent on 6 July 1982. She worked as a bagger in thefabrication department. Her first supervisor was identi-fied only by her firstnameof Gwen. Then De Vargaswas supervised by Steve Youree, and finally by KimVanderloo.When De Vargas began working for theCompany, she received a copy of the Company's rulesand policies. At that time her supervisor explained theCompany's disciplinary procedure to her. Later on shealso read the Company's handbook.A couple of weeks after her employment with the Re-spondent began, De Vargasbeganattending union orga-nizational meetings. She also signed a union authorizationcard. She distributed on a weekly basis union literatureto employees at the Company. She did so in the Compa-ny's parking lot, or in the Company's locker room orlunchroom. De Vargas said that the company supervi-sors "never saw me passing it out." She also said at thehearing that the company supervisors had told her thatshe could pass out union literature or union cards on herown time, but she tried to do it so that the company su-pervisors would not see her. De Vargas stored union lit-erature in her locker at the plant. She talked with em-ployees at the Company about the Union both beforework and after work. She gave out union authorizationcards to employees to sign. De Vargas put a "UFCWNo. 7" sticker on her locker door at the plant. She worea union button, but she heard a rumor that employeeswere not supposed to do so because the buttons could goin the meat. Therefore, De Vargas removed her unionbutton from her clothing. She acknowledged at the hear-ing that the frock which she wore had covered herunion button from view. About a month prior to her ter-mination from employment, De Vargas began wearingon 1 or 2 days a week a union tee shirt at her work sta-tion at the Company. However, she wore a jacket whichcovered her tee shirt.A couple at times, De Vargas called loudly "Local 7,come on down" at her work station when she felt thatthe line was moving too fast. To her knowledge, no su-pervisor heard her yell that, and she did not see any su-pervisor at the time that she had yelled that phrase. Sheacknowledged at the hearing that her workplace wasnoisy.About a month or so after she began working at theCompany, De Vargas' locker was broken into. Theunion literature that she had kept in her locker was re-moved. De Vargas reported to Supervisor Youree thather locker had been broken into, and that her gloveswere stolen. She did not mention to Youree than anyunion literature had been taken from her locker. Youreetold her that he did not have anything to do with it, andfor her to report it to personnel. De Vargas then went tothe personnel office, and she was told there that it wasup to the foreman. De Vargas acknowledged at the hear-ing that other locker doors had been torn down that day.She changed her version on redirect examination to saythat she did not remember. However, I credit her, origi-nal version that she gave during her cross-examination.She acknowledged at the Company that she had not seenany company supervisor break into any locker, and shenever saw any company supervisor with any materialsfrom her locker.About a month before her termination, De Vargas'locker again was broken into. She had a union sticker onher locker door, but it appeared to her to have beenripped off. Union literature again was removed from herlocker, but nothing else was taken on that occasion.Some other employees told De Vargas that her locker 162DECISIONS OF THENATIONALLABOR RELATIONS BOARDhad been broken into, so De Vargas reported that to Su-pervisor Vanderloo, and she asked his permission to goto her locker to see what damage had been done. Van-derloo at first gave his approval, but before she left herworkstation,Vanderloo told her he would go and lookat it.When- Vanderloo returned, he told her that he didnot think anything had been taken."80General Counsel's Exhibit 420 is a copy of a step 1writtenwarning issued to De Vargas on 24 September1982 for an unexcused absence on 20 September 1982.181General Counsel's Exhibit 421 is a copy of a step 2written warning issued to De Vargas also on 24 Septem-ber 1982 for excessive absences for being absent 2 dayswithin a 30 day period The 2 days were 13 and 20 Sep-tember 1982.182 Your,;e had one conversation with DeVargas regarding both the steps 1 - and 2 warnings.Youree told De Vargas that she was being placed in step1because she had failed to notify the Company in aproper manner. Youree told her what was expected ofher, and she assured him she would try to do better. DeVargas told Youree that she had a good excuse, and thatshe had called in, but she guessed the company tele-phone did not receive her excuse. Youree told DeVargas that she was excessively absent within a 30 dayperiod, and he explained the company policy to her. Healso told her to read the Company's handbook where itwould all be explained. He also explained that step 5meant termination, and how the steps could be removedif she had a clean record for a certain period of time.Youree said he wanted her to improve her attendance,and De Vargas said that she would work on it.General Counsel's Exhibit 422 is a copy of a step 3written warning issued on 22 October 1982 to De Vargasfor excessivetardinesson 21 September, 20 and 22 Octo-ber 1982.183 Couree told De Vargas that she was beingplaced in step 3 because of her being tardy. De Vargassaid that she had called in to inform them why she hadbeen tardy, and Youree told her that it did not make anydifference under the company policy. De Vargas agreedwith Youree that she had been absent too much andtardy too much. Youree told her that she had to improvein that area. De Vargas said that she knew that shewould be placed in step 4 if she was writtenup again.General Counsel's Exhibit 423 is a copy of anotherstep 3 written warning issued on 21 December 1982 toDe Vargas for violating the Company's parking rulesand policies.184 Respondent's Exhibits 50, 51, and 52 are180 The foregoing paragraphs are based on the credited testimony ofDe Vargas,except as noted.181 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 24 September 1982 to De Vargaswas for a discriminatory reason within the meaning of the Act, or thatthe issuance of the warning was itself an unfair labor practice.182 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 24 September 1982 to De Vargaswas for a discriminatory reason within the meaning of the Act, or thatthe issuanceof thewarning was itself an unfair labor practice.188 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 22 October 1982 to De Vargas wasfor discriminatory reason within the meaning of the Act, or that the issu-ance of the warning was itself an unfair labor practice.184 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 21 December 1982 to De Vargas wascopies of company parking tickets issued to De Vargason 2, 6, and 21 December 1982. Youree told De Vargasthat she could have been placed in step 4 because of thethree parking tickets, but Youree was going to keep herin step 3. Youree also told her that she had to honor theparking rules in the Company's parking lot, and that thesecuritypersonnelwere responsible for policing theparking area, and they were the ones who had issued theparking tickets.De Vargas testified: "Well, I told himthat I just didn't know how I was parking, because I wasparking between cars,and Ijust didn't know how topark any more." Youree told her the reason she was notparking in compliance with the rules was because shewas getting to work too late, and that she had to hurryin the plant in order to punch in on time. Youree sug-gested to De Vargas that she leave home a little bit earli-er so she could park properly. De Vargas acknowledgedat the hearing that she knew that she could be placed instep 4 if she had a further parking violation. During redi-rect examination, De Vargas changed her account as de-scribed above which she had given during cross-exami-nation.Her changed version attributed the remarks toLovelady. I credit her earlier version rather than herchanged account.185De Vargas received two parking tickets from the com-pany security guard for parking too far away from thecurb in the Company's parking lot, and she received oneticket for parking in a fire lane. She said at the hearingthat she did not remember seeing a fire lane, and she ac-knowledged that maybe her tire was away from the curb"a little, but it wasn't like half my car was out." DeVargas said that there were no painted lines in the Com-pany's parking lot when she worked there to outline thearea where a person was supposed to park.186On 11 February 1983 prior to working time, DeVargas distributed union literature at the entrance to theEmployer's plant. General Counsel's Exhibits 419(a) and(b) are copies of the document and union authorizationcard which she had passed out to employees. De Vargasand a friend were talking and walking into the plant thatmorning when Maurice Dalton said good morning tothem.De Vargas and her friend replied with a goodmorning to Dalton. At that time, De Vargas had a stackof union literature in her hand.General Counsel's Exhibit 424 is a copy of a step 4writtenwarning issued to De Vargas on 11 February1983 for parking violations. She was suspended for theremainder of the day with pay. The warning was givento her just before the lunch period. 1117 Respondent's Ex-hibit 53 is a copy of a company parking ticket issued on9 February 1983 to De Vargas for parking too far fromthe curb. Vanderloo told De Vargas that she was beingsuspended for her continued parking problems, and thatfor a discriminatory reason within the meaning of the Act, or that theissuance of the warning was itself an unfair labor practice.185 The foregoing paragraphs are based on the credited testimony ofDe Vargas,except as noted,and documentary evidence.188 The foregoing s based on the credited testimony of De Vargas187 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 11 February 1983 to De Vargas wasfor a discriminatoryreason withinthe meaning of the Act, or that theissuance of the warning was itself an unfair labor practice. MONFORT OF COLORADO163she should improve in that area. Vanderloo also told DeVargas that she would be terminated if she violated anyother company policy.188On Friday, 25 February 1983, De Vargas had a tooth-ache while she was at work. De Vargas spoke with Van-derloo on several occasions that day regarding her tooth-ache.'Vanderloo asked De Vargas to wait until her breaktime and then go to the nurse for medicine. De Vargasdid do that during her breaktime and at noon time. Sheobtained some medicine from the nurse. However, DeVargas still experienced pain, and she repeatedly toldthat to Vanderloo.That weekend De Vargas was unable to visit a dentist.The followingMonday, 28 February' 1983, she tele-phoned the Company to inform the Company that shewas going to go to a dentist that morning. She did visit adentist that day, and she asked the dentist to give her anexcuse, which he did.On Tuesday, 1 March 1983, she reported to the plant,but her timecard was not in its place. De Vargas thenspoke with Vanderloo, and she asked him where hertimecard was. Vanderloo replied that it was time for DeVargas "to hit the door." Vanderloo talked with herabout her earlier steps 1 and 2 warnings, and he said thatthey had warned her about her attendance in the past.De Vargas had the dentist's excuse with her at the time,but she put it back in her pocket. Vanderloo asked to seethe excuse, and he told De Vargas that he would helpher get her job back. Therefore, she showed the excuseto him. Vanderloo told her that she could get her jobback within a few days, and that she would have,to askfor an appeal form.After her conversation with Vanderloo, De Vargaswent' to the personnel office, and she was terminated.She asked for an appeal form, and she was given one. DeVargas then went to the Holiday Inn where she talkedwith Steve Thomas and asked him to help her fill out theappeal form. General Counsel's Exhibit 425 is a copy ofher appeal. It is dated 4 March 1983, and it was submit-ted to the Company's personnel office on that date. DeVargas spoke with Lovelady regarding her appeal. Sheasked him if she could get her job back. Lovelady toldher that they could not hire her back because she hadmissed too many days and because of her parking viola-tions:De Vargas changed her version during redirect ex-amination from -the ' above which she had given duringher direct examination. De Vargas said in her later ver-sion that her parking violations were not mentioned byLovelady. I credit her original version. The bases for herappeal, as shown on General Counsel's Exhibit ;425 were:I believe the disciplinary action was unjust be-cause: 1. I arrived at step 4 because of parking tick-ets,which were issued in error. 2. I arrived at step5 because I had a tooth problem which caused me[to]miss work because of the pain. (I had a writtenexcuse from the dentist.)The Company's action and decision, as shown on Gen-eralCounsel's Exhibit 425 was: "After a number ofwarnings you continued to violate parking rules. Thisplus the attendance record placed you in step #5, whichis termination." The Company's reply is dated 9 March1983, and it is over the signature of Lovelady.189De Vargas next talked with Steve Thomas regardingher termination. Thomas told her that they would go totheNLRB and try to get her job back. De Vargaschanged her version to the above during cross-examina-tion.During direct examination, she had said she was un-aware at the time she spoke with Ken Monfort on 15April 1983 that the Union had filed an unfair labor prac-tice charge with the NLRB regarding her termination bythe Respondent. During cross-examination, she, at first,changed her version to state that she knew charges hadbeen filed by the Union, but not with the NLRB. 1[ havecredited the version set forth initially in this paragraphbecause unfair labor practice charges had been filed bythe Union with the NLRB with regard to De Vargas'termination.On 15 April 1983 De Vargas had a conversation withKen Monfort in his office. She called and asked to meetwith him that day. De Vargas changed her testimony oncross-examination to state that she had not telephoned,but just went to the office. I credit her earlier version in-stead of her changed version. Just De Vargas and KenMonfort were present in his office during their conversa-tion.De Vargas told Ken Monfort that she would like tohave her job back because she was having financial prob-lems. Ken Monfort asked De Vargas why she was fired.De Vargas replied that she had been fired over parkingviolations.Ken Monfort said that the Company wouldnot fire her over that. De Vargas asked him if he couldplease help her get her job back. Ken Monfort said thathe would look into it, and he would' give her a call assoon as he found out about it. De Vargas acknowledgedat the hearing that she did not mention anything to KenMonfort about her attendance problems.1190On 15 April 1983 De Vargas telephoned SteveThomas. De Vargas told Thomas that she had talked toKen Monfort. She told Thomas that Ken Monfort hadindicated to her that he would look into it. De Vargasalso told Thomas that she had told Ken Monfort that thehad been terminated because of parking tickets, and thatKen Monfort could not believe the Company would firesomeone because of parking tickets. She also toldThomas that Ken Monfort had said that she should gether job back if that was the reason she had been fired.De Vargas told Thomas that Ken Monfort was going tocontact her and let her know what he had found out.Thomas told De Vargas good luck, and Thomas saidthat he hoped Ken Monfort would do what he said hewould do. De Vargas told Thomas that she would callhim as soon as she heard something.191189 The foregoing paragraphs are based on the credited testimony ofDe Vargas, except as noted, and documentary evidence.190 The foregoing paragraphs are based on the credited testimony ofl9° The foregoing is based on the credited testimony of De Vargas andDe Vargas, except as noted.documentary evidence.191 The foregoing is based on the credited testimony of Thomas. 164DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAfter his conversation with De Vargas in his office,Ken Monfort telephoned Lovelady and asked him aboutDe Vargas' record. Lovelady told Ken Monfort that DeVargas had a number of absences and tardiness and aparking ticket problem. Lovelady also told Ken Monfortthat De Vargas had parked in the fire lanes, among otherthings. Lovelady said that she had been through all fivesteps of the disciplinary procedure, and Lovelady ex-plained to Ken Monfort why De Vargas had been ineach step. Lovelady also told Ken Monfort that he oughtto be aware of the fact that De Vargas had filed chargesagainstthe Company with the NLRB.Lovelady also testified with regard to his conversationwith Ken Monfort regarding the termination of Ruth DeVargas. Lovelady testified that during that conversation:"At that time, I know I did tell him that it was my un-derstanding thatMs. De Vargas had filed charges forunjust termination." 192Later that same day, De Vargas received a telephonecall from Ken Monfort at her house. During that tele-phone conversation, Ken Monfort mentioned the factthatDe Vargas had filed charges against him with theNLRB. According to De Vargas, he told her that hecould not hire her because she had filed chargesagainsthim.According to De Vargas, Ken Monfort also toldher that people who work for him did not work againsthim. 193De Vargas, then telephoned Steve Thomas. De Vargastold Thomas that Ken Monfort had called her back ather house. De Vargas told Thomas that Ken Monforttold her that he was not going to give her her job backbecause she had filed charges against him with theNLRB. De Vargas also told Thomas that Ken Monforthad told her that if she was not with him, she wasagainst him,and he could not help people like that.194The foregoing testimony by Thomas was not receivedinto evidence to show the truth of the matter asserted bythe out-of-court declarant, but instead it shows that DeVargas told Thomas about her conversation with KenMonfort soon after that conversation had occurred. Ifind that Thomas' testimony makes De Vargas' testimonyon this matter more probable.As a result of the two conversations between DeVargas and Thomas, Thomas contacted the law firm rep-resenting the Charging Party and related the topic of hisconversations with De Vargas. Thomas also contactedthe International Union's legal department. As a result,the original unfair labor practice charge in Case 27-CA-8316, which had been filed on 24 March 1983, and whichhad alleged, among other things, a violation of Section8(a)(1) and(3) of the Act pertaining to the Respondent'stermination of De Vargas, was amended on 25 April1983 to allege a violation of Section 8(a)(1) and (4) of theAct. (See G.C. Exhs. 1(da) and (dc).)19 s192 The foregoing paragraphs are based on the credited testimony ofKen Monfort and Lovelady.192 The foregoing is based on the credited testimony of De Vargas.194 The foregoing paragraph is based on the credited testimony ofThomas198 The foregoing is based on the credited testimony of Thomas anddocumentary evidence.De Vargas filed a claim for unemployment insurancebenefits.Her claim for benefits was reduced based on theState's determination that De Vargas was responsible forher termination from employment. (See R. Exh. 54.)There was no hearing held with regard to her unemploy-ment insurance claim. No appeal was taken from theState's decision.196Ihave considered Vanderloo's testimony regardingcertain events pertaining to De Vargas. His version is inconflict with De Vargas' account in certain respects. Asindicated above, I have credited De Vargas' testimony,except as noted, and I do not credit Vanderloo's version.In his position as fabrication superintendent at theGreeley plant, Cecil Foote was in charge of the employ-ees in fabrication, box storage, and ground beef. Therewere 12 supervisors, and approximately 520 employeesworking under his supervision. In most cases, Foote wasinvolved in steps 3, 4, and 5 of the discipline process in-volving fabrication department employees at the Greeleyplant. Foote said at the hearing that the majority of theemployees he terminated from employment were termi-nated because of absenteeism. Foote estimated that hehad terminated about 1000 at the Greeley plant for ab-senteeism during the period from February 1982 to July1984. Foote estimated that he terminated about 150 em-ployees for reasons other than absenteeism. During cross-examination, Foote acknowledged that the Company hadrehired some of the discharged employees as new em-ployees of the Company. He did not know at the hearinghow many such employees were rehired by the Compa-ny. Foote explained that some of them were rehired be-cause earlier they had been going through marital prob-lems, divorces, and problems with their children whichhad resulted in their being absent excessively. Foote saidthat, if their former problems had been straightened out,sometimes the Company rehired those former employeesas new employees.197C. ConclusionsIconclude that the General Counsel established aprima facie case with regard to the alleged discriminato-ry termination of Ruth De Vargas on 7 March 1983 andwith regard to the Respondent's refusal to reinstate heron 15 April 1983. The evidence showed that De Vargashad engaged in extensive union activities at the Respond-ent's plant. De Vargas attended union meetings; signed aunion authorization card; distributed on a weekly basisunion literature to employees at the plant; talked to em-ployees at the plant regarding the Union; distributedunion authorization cards to employees; had a unionsticker on her locker at the Company's plant; and distrib-uted literature outside the Company's plant on 11 Febru-ary 1983. I draw an inference from the foregoing thatthe Company had knowledge of some of the prounionactivities of De Vargas because she engaged in those ac-tivitiesfrequently and extensively at the Company'splant.As indicated previously, I also conclude that theevidence demonstrated that the Respondent has had196 The foregoing is based on documentary evidence.194 The foregoing is based on the credited' testimony of Foote MONFORT OF COLORADOanimus towards the Charging Party Union and its orga-nizing activitiesamong the Company's employees. Thus,I conclude that the General Counsel has established aprima facie case with regard to the termination of DeVargas under the Board'sWright Linedecision. Based onthe credited findings of fact, 1 further conclude that theGeneral Counsel has presented evidence which estab-lished a prima facie case that the Respondent refused toreinstate De Vargas on 15 April 1983 because the Charg-ing Party Union had filed an unfair labor practice chargewith the NLRB with regard to the Company's termina-tion of De Vargas.I further conclude that the Respondent has met itsburden under the Board'sWright Linedecision by evi-dence showing that the Respondent would have termi-natedDe Vargas even in the absence of De Vargas'union activities.As indicated above, it was not allegedby the General Counsel in the complaint that the warn-ings issued to De Vargas in steps 1 through 4 were dis-criminatory or unfair labor practices. Thus, under theCompany's absence policy, De Vargas' unexcused ab-sence placed her in step 5 which, under the Company'spolicy,meant termination.Foote testified that about 1000of the Company's employees had been terminated be-cause of absenteeism during the period from February1982 to July 1984. I conclude from that testimony thatDe Vargas was not treated disparately. Accordingly, Irecommend to the Board that the General Counsel's alle-gations regarding the termination of De Vargas on 7March 1983 be dismissed.I further conclude that the Respondent has not rebut-ted the General Counsel's prima facie case with regardto the refusal to reinstate De Vargas on 15 April 1983. Iconclude that the evidence established that the reason fornot reinstating De Vargas at that time was the fact thattheCharging Party Union had filed a charge withNLRB against the Respondent with regard to the Re-spondent's termination of De Vargas. Moreover, the tes-timony of Foote revealed that the Company had rehiredsome employees who had been terminated because of ab-senteeism. I conclude that the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) and (4) with regard to its refusal to reinstate DeVargas on 15 April 1983.NLRB v. Scrivener,405 U.S.117 (1972).XII. THE TERMINATION OF JOSE VARELA ON 16SEPTEMBER 1983A. AllegationsThe General Counsel alleged in paragraphs V(a) andVI of the complaint in Case27-CA-8563 the following:V(a)On or about September 16, 1983, Respondentdischarged Jose Varela, on or about October 4,1983,Respondent discharged Dana Huff. Varelaand Huff were employees at Respondent's Greeleyplant.Respondent at all times since has failed andrefused, and continues to fall and refuse to reinstatethese employees.VI165The Respondent engaged in the acts and conductdescribed above in paragraph V because of said em-ployees membership in and activities on behalf ofthe union.B. FactsThe General Counsel alleged that the Respondent'stermination of Jose Varela on 16 September 1983 violat-ed Section 8(a)(1) and (3) of the Act. Theallegationspertaining to Dana Huff will be discussed in section XIIof this decision.Jose Varela began his participation in union activitieswhen such activities commenced in June or July 1982.He distributed about 50 union authorization cards in thelocker room at the plant over a period of about 7months. No one told Varela that he could not pass outunion cards, buttons, or stickers, or wear union stickerson his hard hat. He never asked a supervisor for permis-sion to do so.Varela was a member of the union organizingcommit-tee at the plant, and he attendedunion meetings.Varelaalso spoke in favor of the Union with employees at theplant.He visited employees at their homes in connectionwith theunion's organizingactivities.In July 1982 Varela attended a meeting of employeesin the conference room at the Company's plant. MauriceDalton spoke to the employees about why they did notneed a union in the plant. After that meeting was over,Varela's supervisor, Tom Galles, asked Varela what hethought about that meeting. Varela replied that it did notmean anything to him, because he was in favor of theUnion, and because he felt that they needed a unionthere.Galles asked Varela what he needed a union for,and Galles told Varela that Varela could drink beer andmake a payment on a television with the $15 that Varelawould be paying each month. 198Charging Party's Exhibit 7 is a copy of a letter dated 8September 1983 from Steve Thomas to Gene Heakins.The lettersetsforth the names of employees who wereactively involved in union organizing activity at theGreeley plant at that time. Thirty-one employees" namesappear in that Letter. Among those names were: GeraldAragon,JoeGonzales,Dana J. Huff, and JoseVarela.199On cross-examination, Superintendent Cecil Foote ac-knowledged that he knew that Varela was a strong unionsupporter. Foote said that about 2 or 3 months before theelection he was told that by a supervisor. Foote said thesupervisor probably was Kim Vanderloo.200 Vanderlooacknowledged during cross-examination at the hearingthat he had observed Varela wearing a union sticker onVarela's hard hat.201 Supervisor Finney acknowledged198 The foregomg is based on the credited testimony of Varela. It isnot alleged in the General Counsel's complaint that the statements madein the foregoing conversation violated Sec. 8(a)(1) of the Act.199 The foregoing is based on documentary evidence.200 The foregoing is based on the credited testimony of Foote201 The foregoing is based on the credited testimony of Vanderloo. 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat the hearing that he was aware that Varela had en-gaged in union activities at the plant. Finney said that hehad seen a union sticker on Varela's hard hat.202Varela had a couple of conversations with his supervi-sor, Steve Buhlke, about the Union. The first conversa-tion took place about 2 or 3 months after Buhlke hadbecome Varela's supervisor. The first conversation tookplace on the line at work. Another supervisor, who wasidentified only by his first name of Phil, also was present.Varela asked Buhlke for help; told him that the job waspretty hard for two persons; and told him that theyneeded some help. Buhlke replied that two persons weresupposed to perform that job. Varela then told Buhlkethat they needed a union there because they neededsome outside help. Buhlke told Varela that the Unionwas not going to get anything for Varela.203Varela's second conversation with Supervisor Buhlkeoccurred about 2 months later in May 1983. That con-versation took place at Varela's work station in the fabri-cation department. An employee had fainted at work.Varela asked Buhlke what had happened. Buhlke repliedthat the employee suffered from low blood pressure, andthe employee had just fainted. Varela said that he be-lieved the employee was not ready to do the job; thatwas why the employee had fainted; and that it was toomuch for the employee. Varela added that was why theyneeded some kind of a union there, and that they neededsome kind of a union to help them. Buhlke told Varelathat that was the way Varela thought.204Varela distributed union buttons and union stickers tocompany employees in the locker room at the plantduring the week of the election in June 1983. He alsobegan wearing a union button on his frock that week,and he began wearing a union sticker on his hard hat atwork.205The conservation between Varela and SupervisorFinney on 24 June 1983 already has been set forth in sec-tion VII with regard to paragraph V(mm). The two con-versations betweenVarela and Supervisor Korthousewhich occurred on 24 June 1983 already have been de-scribed in section VII with regard to paragraph V(p).Respondent's Exhibit 16 is a copy of a step 1 writtenwarning issued on 1 October 1982 to Varela by Supervi-sorGalles for Varela's failure to wear safety equip-ment.206General Counsel's Exhibit 36(b) is a copy of anotherstep 1 written warning issued on 17 February 1983 toVarela by Supervisor Buhlke for excessive absences on 2days in the past 3 weeks. 207202 The foregoing is based on the credited testimony of Finney203 The foregoing is based on the credited testimony of Varela.204 The foregoing is based on the credited testimony of Varela.202 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 1 October 1982 to Varela was for adiscriminatory reason within the meaning of the Act, or that the issuanceof the warning was itself an unfair labor practice.206 It is notalleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 1 October 1982 to Varela was for adiscriminatory reason within the meaning of the Act, or that the issuanceof the warning was itself an unfair labor practice.207 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 17 February 1983 to Varela was fora discriminatory reason within the meaning of the Act, or that the issu-ance of the warning was itself an unfair labor practice.General Counsel's Exhibit 36(c) is a copy of the appealfiled on 8 February 1983 by Varela at the Company'spersonnel office. His appeal was denied by Lovelady on21 February 1983. Varela acknowledged at the hearingthat he had been familiar with the Company's policies,the appeal procedure, and the fact that he could be disci-plined and terminated for violating the Company's rulesand policies.General Counsel's Exhibit 36(d) is a copy of a letterdated 20 June 1983 from Ken Monfort.to Varela. Varelareceived a copy of that letter about 4 days before theelection. The postscript to the letter stated: "Your super-visor tells me that you are doing outstanding work as ahindquartermarker and clod puller. I appreciate that,they are very important jobs."General Counsel's Exhibit 36(e) is a copy of a step 1written warning issued on 18 July 1983 to Varela by Su-pervisor Vanderloo for failure o follow the instructionsof his supervisor to make 50 percent of the loins into dia-mond cuts.208 Varela had a conversation with Vander-loo and Foote in the office. Vanderloo gave the warningto Varela for Varela to sign it. Varela refused to do so,and he told Foote that he did not deserve that step.Foote told Varela that if Foote had been Varela's super-visor, Foote would have terminated Varela for that; thatVarela's supervisor was kind of nice and was just givingVarela a chance; and the first step was just to remindVarela that he was supposed to obey orders from his su-pervisor. Varela then signed thewarning.209Walt Dunham had been an employee of the Respond-ent at its Greeley plant for 1 year and 4 months at thetime he testified in this proceeding on 5 December 1984.He was working in quality control for the Companywhen he gave his testimony.In September 1983 Dunham's job was a tender puller,but on 15 September 1983, Dunham was rehangingrounds because he was on light duty at thattime as aresult of a cut he previously had sustained on his hand inperforming the tender puller job. Jim Finney was Dun-ham's supervisor while Dunham was rehanging rounds.Ron Paine was Dunham's leadman on that job.At first, Dunham did not experience trouble in keepingup with the work of rehanging rounds. However, lateron the rounds began to fall on the floor. Dunham ob-served that Finney and Paine were standing to his leftand across the conveyor belt. Dunham testified: "Theywere standing there kind of laughing." Dunham noticedthatPainewas walking towards him when Varelawalked up to Paine and asked Paine why he did not helpout Dunham. Dunham did not observe what happenedthereafter because he "was trying to catch up on therounds because they were still falling on the floor."Dunham did not hear anything else because he had ear-plugs in hisears.210206 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 18 July 1983 to Varela was for adiscriminatory reason within the meaning of the Act, or that the issuanceof the warning was itself an unfair labor practice.209 The foregoing paragraphs are based on the credited testimony ofVarela and documentary evidence.210 The foregoing paragraphs are based on the credited testimony ofDunham. MONFORT OF COLORADO167Ronald Paine had been employed by the company forabout 2-1/2 years at the time he testified at the hearingin this proceeding on 12 September 1984. Paine was atender puller for the Company at the time he testified.Paine is 6 feet tall and he weighs 200 pounds. Paine hadbeen a leadman at the Company until he resigned fromthat position about 5 or 6 months prior to the time hetestified.About a week or 2 weeks prior to 15 September 1983,Varela approached Paine with regard to the Union.Paine told Varela that he was not for the Union. Painesaid that there were no "heated words"; curse words; orthreats exchanged between them on that occasion. Healso said there was no physical contact. Paine said thatwas the only conversation between the two of themabout the Union, and that there were no other occasionswhere Varela and Paine had exchanged "heated words."On 15 September 1983 Paine was working as a lead-man onthe tender table at the Company. Durham wasperforming light-duty work on that date by rehangingrounds. Paine said that he noticed that Dunham gotbehind in his job of rehanging rounds, and that therounds were falling on the floor. He said that he and Su-pervisorFinneywent over to help Dunham. Painepicked up a round off the floor and put it on his shoul-der. There were two or three rounds laying on the con-crete floor at that time. Paine felt somebody tapping himon his left shoulder. Paine turned around and discoveredthat it was Varela. Varela had a knife in his hand. Varelaasked Paine why he did not help out Dunham. Paine re-plied that he was helping him out, and he told Varela togo back and do his job, and let Paine worry about per-forming Paine's job. Varela then called Paine a vulgarname.Paine again told Varela to go back and do his joband let Paine worry about Paine's job. At that pointVarela shoved Paine. Paine stepped back, but he did notlose his balance. Paine said that he had the round on hisshoulder, and that it weighed between 60 and 70 pounds.He estimated at the hearing that the round was about 2-1/2 to 3 feet long and, about 3 feet wide. Paine said theround was balanced on his shoulder, and that he washolding it with both of his hands. Varela told Paine thathe was not afraid of him. Paine replied that he was notafraid of Varela. Paine again told Varela to go back anddo his job, and that Paine would do Paine's job. Painethen took a step towards Varela, and Varela backed up.Paine again told Varela to go back and do his job, andletPaine worry about doing Paine's job. Paine deniedthat he swore at Varela or made any 'physical contactwith Varela, or that he shook his forger in Varela's face.Paine said that Finney was standing right behindDunham, and that Finney was, helping Dunham at thetime.He said that Finney stepped in between Paine andVarela. Finney told Paine to go wash the round and toget it back in production. Finney told Varela to go tothe office. 211I have considered the version given by Varela regard-ing the incident. Varela's account differs in significant re-211 The foregoing paragraphs are based on the credited testimony ofPaine.spects from that of Paine. As indicates above, I havecredited Paine's version of this event.A meeting was held in Foote's office. Present were:Foote,Finney,Vanderloo, and Varela. Foote askedVarela what had happened. Varela replied that nothinghad happened. Foote told Varela that Varela was up inhis office for a reason, and he again asked Varela whatthe problem was. Varela then said: "I pushed this otherguy." Varela said that he was upset because the manwho was rehanging rounds -at that time was not gettingthe proper help. As a consequence, Varela told Footethat the employee was letting meat fall on the floor.Varela also told Foote that the leadman was not helpingthe employee rehang rounds properly. Varela said thatupset him. Varela said he began raising his voice to theleadman and pushed him. Finney told Foote that he alsohad seen Varela push the leadman.212Paine was then called into Foote's office. Paine wasasked if he had shoved Varela or provoked Varela inany way. Paine replied that he did not do anything toVarela; that Paine was just trying to do his job and gethe rounds off the floor; and get the rounds back intoproduction. Paine said at the hearing that he then toldFoote and Finney what he had testified regarding thisevent at the hearing. Foote then told Paine, to go backdown and do his job. Foote said that he would be downlater to investigatewhat had happened. Foote toldVarela that he would have to suspend him for the day,and that if anything came up to the effect that Paine hadprovoked the fight, Paine would be dismissed. Paine saidthat Foote and Finney later came down and questionedother employees regarding the incident.213Both Foote and Finney testified with regard to theirquestioning of employees about this incident. The em-ployees told Foote and Finney that they had seen Varelapush Paine. Their testimony in that regard was receivedin evidence not for the truth of the matter asserted bythe out-of-court declarants, but instead to, show the in-vestigation that was conducted bythem, regarding the in-cident. (See Tr. 5205-5208 and 5352-5353.)General Counsel's Exhibit 36(f) is a copy of a warningnotice to Varela dated 16 September 1983 from Finneyfor the major infraction of company rules of intimidatingfellowworkers.Varela was not, given a copy of thatdocument. While the warning notice is signed by Finney,Foote is the one who made the ' decision to terminateVarela.Foote testified: "It was! my opinion that Mr.Varela intentionally pushed Mr. Paine and, with his atti-tude and the things that he told me in the office when Iwas questioning him, I felt that knew he was wrong buthe did it anyway."214General Counsel's Exhibit 36(g) is a copy of Varela'sappeal dated 20 September 1983, and the denial of thatappeal by Lovelady on 26 September 1983.215212 The foregoing is based on the credited testimony of Foote.212 The foregoing is based on the creditedtestimonyof Paine.214 The foregoing is based on the credited testimony of Foote anddocumentary evidence.21 s The foregoing is based on documentary evidence. 168DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAbout a week or a week and a half after the Companyhad terminated Varela, Varela filed a claim for unem-ployment compensation.Varela's claim initiallywasdenied, but on appeal the referee awarded Varela fullbenefits.General Counsel's Exhibit 36(h) is a copy of thereferee's decision dated 9 January 1984.216General Counsel's Exhibit 604 is a copy of a step 4written warning issued on 15 June 1983 by SupervisorKorthouse to Dennis Cech for threatening or intimidat-ing a fellow employee. According to the document, aleadman had given instructions to Cech, who used avulgar expression towards the leadman. Cech also toldthe leadman that he would hit him on the nose with hismeat hook if the leadman did not get out. Cech wasplaced in step 4 and suspended. Foote said at the hearingthat he was of the opinion that the foregoing situationprobably was a major infraction which warranted termi-nation.However, he also said: "Physical contact is nor-mally what we determine whether there is a dischargeinvolved or not."217Finney recalled an earlier incident where an employeewas terminated for violating the Company's rule 2 forthreatening or intimidatingmanagement,supervisors, se-curity guards, or a fellow employee. Finney said that afemale employee of the Company was terminated for hit-ting a maleemployee, and threatening to pull her knifeout and cut him. Finney said this occurred prior to thetime that Varela was terminated.Finney also recalled another incident there an employ-ee named Gregory Grimes was disrespectful to Finney.Finney recalled that he was trying to help out in an areawhich was outside of Finney's department. Finney threwsome rounds in the wrong place. That mistake apparent-ly upset Grimes. Finney did not recall at the hearing ex-actly what Grimes had said to him on that occasion, butitwas some profanity. Finney reported the incident toGrimes' supervisor, Korthouse. Finney said that Grimeswas disciplined; several steps were omitted because ofthe nature of the violation; and Grimes was placed instep 4 and suspended for 1 day. Finney said that Grimeswas suspended, instead of being terminated, becauseFinney was at fault in the incident. General Counsel'sExhibit 61 is a copy of the step 4 warning and suspen-sion. 21 sVarela observed and heard an argument at the Compa-ny betweena leadman anda cleanup man during work-ing time in the fabrication department. Varela said thatthe incident took place sometime in the summer of 1983.The cleanup man was washing the floor at the time, andin doing so, he spilled some water on the feet ofleadmanMark Steele. Varela did not recall at the hearing thename of the cleanup man. Varela said that Steele ap-peared to become mad, and Varela heard Steele refer tothe cleanup man with a vulgar and derogatory expres-sion.Varela observed that the cleanup man was startingto take off his frock, gloves, and apron. Varela formed216 The foregoing is based on the credited testimony of Varela anddocumentary evidence.217 The foregoingisbased onthe creditedtestimonyof Foote anddocumentary evidence218 The foregoingisbasedon the credited testimony of Finney anddocumentary evidence.an opinion that the cleanup man was going to jump theleadman, so Varela intervened to stop the cleanup manfrom getting into a fight. The cleanup man told Varelathat he was going to quit work, and the cleanup manused a vulgar term. Varela did lot see the cleanup manfor the rest of that day, but he did see him working thenext day.Varela observed another incident which occurredaround thesame timeisthe event described above.Varela saw two employees, who were identified only bytheir firstnamesof Lee and Ron, push each other in thefabrication department at the Company. Varela could nothear what they were saying. Varela saw a supervisor,who was identified only by his first name of Chris, star-ing at Lee and Ron, who had quit pushing each other.Varela said that Chris did not say anything to Lee andRon on that occasion. Varela said that they were not dis-ciplined.Varela observed still another incident involving thesametwo employees, Lee and Ron. That incident alsotook place in the fabrication department at the Company.Varela saw Lee hit Ron on his back. After work, Varelawas told by another employee that a supervisor, whowas identified only by his firstnameof Phil, had takenLee to the office. Varela said that Lee had continued towork after he came back from the office.219C. ConclusionIconclude that the General Counsel established aprima facie case with regard to the alleged discriminato-ry termination of Jose Varela on 6 September 1983. Theevidence showed that Varela had engaged extensively inunion activities on behalf of the Charging Party Union.The evidence also revealed that company supervisorknew of Varela's prounion sentiments based on the con-versations they had with him. Charging Party's Exhibit 7showed that the Company was notified that Varela,among other employees, had engaged in union organiz-ing activities at the Company's plant. Thus, I concludethat the evidence has established that Varela had en-gaged in extensive union activities; that the Companyhad knowledge of his prounionsentiments;and, as previ-ously discussed in other sections, the Respondent hadanimus toward the Charging Party Union.I further conclude that the Respondent has met itsburden under the Board'sWright Linedecision by evi-dence showing that the Respondent would have termi-nated Varela even in the absence of Varela's union ac-tivities.As noted above none of the written warningsissued to Varela prior to the final ' one were alleged bythe General Counsel to have been discriminatory or tohave been issued in violation of the Act. The creditedevidence regarding the last incident disclosed that Varelahad pushed or shoved the leadman while the leadmanwas balancing a round on his shoulder. Varela admittedto Foote in his office that he had done so, and the Com-pany's investigation confirmed in their view that Varelawas at fault in that instance. Varela's action violated the219 The foregoingparagraphs are basedon the credited testimony ofVarela MONFORT OF COLORADO169Company's rule regarding intimidating other employees.With regard to the Company's past practice in enforcingthat rule, I have considered the testimony of Varela,Foote, and Finney. I conclude from their testimony thata crucial factor is whether or not physical contact wasmade, between the persons involved rather than the useof vulgar expressions. In the instance cited by Finney,the female employee was terminated for hitting the maleemployee and threatening him. In the instances cited byVarela, neither Lee nor Ron were disciplined for shov-ing each other, nor was Lee terminated after he had hitRon. Thus, I conclude that the Company's past practiceis inconclusive with regard to the enforcement of therule based on the limited facts which were revealed re-garding those prior incidents. However, after consideringallof foregoing matters, and particularly the circum-stances wherein Varela pushed Paine, I conclude that theRespondent has presented evidence which rebuts theGeneral Counsel's prima facie case with regard to Vare-la's termination. Accordingly, I recommend to the Boardthat the General Counsel's allegations regarding the dis-criminatory termination of Jose Varela on 16 September1983 be dismissed.XIII. THE TERMINATION OF DANA HUFF ON 4OCTOBER 1983A. AllegationsThe General Counsel alleged in paragraphs V(a) andVI of the complaint in Case 27-CA-8563 the following:V.(a)On or about September 16, 1983, Respondentdischarged Jose Varela, on or about October 4,1983,Respondent discharged Dana Huff. Varelaand Huff were employees at Respondent's Greeleyplant.Respondent at all times since has failed andrefused, and continues to fail and refuse to reinstatethese employees.VIThe Respondent engaged in the acts and conductdescribed above in paragraph V because of said em-ployees membership in and activities on behalf ofthe Union.B. FactsThe General Counsel alleged that the Respondent dis-charged Dana Huff 4 October 1983 in violation of Sec-tion 8(a)(1) and (3) of the Act. The General Counsel's al-legations regarding the termination of Jose Varela al-ready have been discussed in section XII of this decision.Dana Huff had three periods of employment with theRespondent. He first was employedtherefrom June 1975to January 1977. His second period of employment withthe Company was from May 1982 to 21 May 1983. Histhird period of employment with the Company was from25 July to 4 October 1983.General Counsel's Exhibit 455 is a copy of the Mon-fort application for employment which is dated 26 Janu-ary 1982 and which was filed by Huff at the church onthat date.22°On 2 or 3 March 1982, Huff telephoned the Compa-ny's personnel office and spoke with Lovelady. Huff toldLovelady that he had filed an application for employ-ment; that he was wondering if his application was beingprocessed; and how long it would be before he would beemployed by the Company. Lovelady replied that lie didnot know, but as soon as Huffs application was proc-essed, they would be contacting Huff. Lovelady also saidthat there were many applications.About the middle of March 1982, Huff telephoned Lo-velady onceagain.Huff inquired if there was any newsregarding his application, and if the application wasbeing processed. Lovelady told him that he did notknow, but Lovelady would check on it. Lovelady thenleft the telephone, and later turned and told Huff that hisapplication had not yet been processed. On April 1982Huff again telephoned Lovelady. Huff asked if his appli-cation had been processed, what the holdup was, and ifthere was anything wrong. Lovelady replied that it wasquite a lengthy process; that he did not know if Huffsapplicationwas being processed yet; that when Fluff'sapplication was processed, they would have to wait untilthey got answers back from the information on the appli-cation before Huff would be contacted; and that Love-ladywould check on it for Huff. Lovelady thenchecked, and he told Huff that they could not find hisapplication. Lovelady told Huff that since his applicationcould not be found, and since Huff had called him somany times, Huff could come in and fill out a new appli-cation. Lovelady told Huff that there was no guaranteewhen Huff's application would be processed becausethere were applications prior to his application.221Sometime in April 1982 Huff went to the Company'spersonnel office where he spoke with a secretary who heidentified only by her first name, Maryanne. Huff ex-plained to her why he was there in order to file a newapplication for employment. The secretary went to Lo-velady's office. Next Gary Ewing came out of the officeand spoke with Huff. Ewing told Huff that he bet thathe could find Huff's application. Huff observed therewere three stacks of applications. At the hearing he esti-mated that each stack11was probably a foot high: Ewinglooked for 15 or 20' minutes, and then Ewing locatedHuff's application towards the bottom of one of thestacks sitting on the floor.Ewing told Huff that he did not know how soon itwould be, but that he would put Huff's application "backin the active stack." Ewing also told Huff that his appli-cation "was in the inactive file and that it had been dis-carded by mistake." Ewing further told Huff that he didnot know whether Huff would be hired, and Ewing gaveHuff some authorization release forms to fill out. (SeeG.C. Exhs. 456 and 457.) According to Huff, Ewing toldHuff once again that he did not know when his applica-220 The foregoing paragraphs are based on the credited testimony ofHuff and documentary evidence.221 The foregoing paragraphs are based on the credited testimony ofHuff. 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtionwould be processed because "there were many,many applicants before me."222On Friday, 30 April 1982, Huff telephoned Loveladyonce again. Huff asked whether his application was beingprocessed, and, if there was anything wrong with his ap-plication.Huff said he would appreciate knowing whatkind of problem there was. Lovelady replied that he didnot see anything wrong with it, but he did not know ifthe application was being processed. Lovelady went tocheck, and then he informed Huff that his applicationhad not been processed.About an hour later that day, Lovelady telephonedHuff, and Lovelady told Huff that his application wasprocessed; to report to the security shack; to take a phys-ical and a hearing test on Monday; and that it looked likethey were going to put Huff to work.On Monday, 3 May 1982, Huff reported to the securi-ty shack, and he was directed to the health services.Three or four other persons also were there for physicalexaminations.Huff filled out the forms, answered ques-tions, and received a physical examination. The doctortold him "everything looks okay, it looks green for go."The doctor then gave Huff directors to go to the Uni-versity of Northern Colorado to take a hearing test. Huffleft and took the hearing test. He took the results back totheCompany's health service department where anurse's attendant told Huff that he was to report to thepersonnel office at 9 a.m. in the morning.Huff reported to the personnel office the next morn-ing, and Lovelady examined his papers. Lovelady toldHuff that it looked like they were going to put him towork. Huff had an identification picture taken, and hethen went to a conference room. The general foreman,Chuck Douglas, spoke to Huff and about six other newemployees in an orientation session, which included dis-cussing' company policy and insurance. Then Huff wasassigned to the fabrication department under SupervisorKorthouse, issued equipment, assigned a locker, andbegan production work at 3 p.m. that day. Huff per-formed the job of "dropping goosenecks" from thatpoint until March 1983. Finney was his supervisor in thatjob.223^Beginning in July 1982, and continuing to May 1983,Huff attended union meetings and was a member of theunion organizing committee. Huff also handed out unionauthorization cards and leaflets. He talked with employ-ees about the union in the locker room during breaktimeat the plant. Huff signed up almost all the employees onhis line and the employees on a couple of lines aroundhim.224On 29 September 1982 a step 1 written warning wasissued by Finney to Huff for excessive absences. (SeeG.C. Exh. 458.)225 Finney explained to Huff why the222 The foregoing paragraphs are based on the credited testimony ofHuff and documentary evidence223 The foregoing paragraphs are based on the credited testimony ofHuff224 The foregoing is based on the credited testimony of Huff225 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 29 September 1982 to Huff was for adiscriminatory reason withinthe meaning of the Act, or that the issuanceof the warning was itself an unfair labor practice.disciplinary actionwas being taken. Finney told Huffthat he regretted doing so because he liked Huff's work,and he thought Huff was a good employee. At the hear-ing,Huff said he and Finney got along verywell.226A conversation between Huff and Finney which oc-curred during the latter part of October 1982 already hasbeen related in section VII with regard to subparagraphsV(a) and V(b).On 5 January 1983 a step 2 written warning was issuedtoHuff by Finney for excessive absences for leavingwork early on 3 January 1983; by mixing work on 5 Jan-uary 1983; by missing 1 day in December 1982; and bycoming in late one day in December 1982. (See G.C.Exh. 459.)227When Finney explained to Huff the rea-sons for the issuance of the warning, Huff disagreed withthat action. Huff said that he had several court appear-ances which had caused his absences. At the hearing inthis proceeding, Huff explained that he had been subpoe-naed as the State's witnessin a criminalprosecution per-taining to alleged child abuseagainstHuff's 5-year oldson by the child's stepfather. The trial in that case washeld in Fort Collins, Colorado. Huff had to appear thereon three occasions. Huff said at the hearing in this pro-ceeding that he had advised Finney of the purpose of hisgoing to the court trial, and that he had brought in proofof that fact for Finney.228On 19 January 1983 a step 3 written warning wasissued by Finney to Huff for excessive absences for miss-ing more than 2 days in January 1983. (See G.C. Exh.460.)229 Finney, Chris Howard, who was general fore-manof the fabrication department, and Huff met inFoote's office regarding the step 3 warning. Finney ex-plained the reasons for the warning to Huff, and Finneygave Huff an opportunity to explain. Huff said that hedid not agree with the step 3 warning because he shouldnot even be in step 2; that he had given Howard at leasta month's advance notice of a court hearing; and thatHoward knew that Huff was to be absent those days.Huff also said that his step 1 warning should have beenremoved; that he should not have been in step 2 becauseof the court hearings; and that he should not be in step 3because Huff had been sick. Huff further told them thathe had brought doctors' excuses for the missed days; thatall of these things seemed to be beyond his control; andthat he did not merit discipline. Finney asked Huff tosign the warning. Huff replied that he did not want to doso.Howard told Huff to go ahead, and that it did notmake any difference. Therefore, Huff signed the warn-ing.230225 The foregoing is based on the credited testimony of Huff and docu-mentary evidence.227 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 5 January 1983 to Huff was for adiscriminatory reason within the meaning of the Act, or that the issuanceof the warning was itself an unfair labor practice.228 The foregoing is based on the credited testimony of Huff and docu-mentary evidence.222 The foregoing is based on the credited testimony of Huff.It is not alleged in the General Counsel's complaint that any of the jobtransfers of Huff were discriminatory within the meaning of the Act orwere unfair labor practices230 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 19 January 1983 to Huff was for aContinued MONFORT OF COLORADO171In March 1983 before he received a step 4 warning on20 March 1983, Huff was transferred by Finney to thejob of "skinning knuckles." Huff overheard Howard in-structing Finney where to transfer Huff. Huff worked onthat job under Finney only for 30 or 45 minutes whenFinney again transferred Huff. On that occasion Finneytransferred Huff to the job of "pulling knuckles." Finneyalso assigned Huff to the job of "seaming rounds," butHuff did not actually perform that job. Huff went to seethe company nurses and Dr. Groves. Huff was recuper-ating at that time from an earlier knife injury to his backfrom an accident at the plant. In addition, Huff had aninflammation of his hand. Dr. Groves gave Huff a slipwhich indicated that Huff should remain on "gooseneck-ing." As a result, Huff returned to the job of "droppinggoosenecks." In the opinion of Huff, those jobs namedabove were harder than the job of "dropping goosen-ecks" and were painful to Huff because of Huff's physi-cal condition at that time.231A conversation between Huff and Finney which oc-curred about a week before 20 March 1983 already hasbeen described in section VII with regard to subpara-graph V(c).On 20 March 1983 a step 4 written warning was issuedby Finney to Huff for horseplay for yelling at new em-ployees. (See G.C. Exh. 461.)232 Huff said at the hearingthat a group of new employees had come into the plant.Huff heard "a whole bunch of screaming and yelling andwhistling."Huff described the foregoing as being acommon occurrence in the plant when new employeesentered the plant. It had occurred when Huff came inthe plant as a new employee. Sometimes lights would goout, and machines break down when new employees en-tered the plant. There also was yelling, screaming, andwhistling when the Company posted 6 hours of work in-stead of 8 hours of work.Huff acknowledged that he was working at the timethat the new employees entered the plant. He acknowl-edged that he yelled "fresh treat." Finney was 3 or 4feet away, and Finney came over to Huff and told himnot to yell at the new people. Huff replied "Okay." Huffalsoobserved Finney talking, with Foote, and thenFinney told Huff to follow him.Foote, Finney, and Huff met in Foote's office. WhenFinney and Huff first walked into the office, Foote toldFinney: "I think we can get him on this." Foote 'askedHuff what he wanted them to write him up for-yelling,intimidating, or threatening other people. Huff denied toFoote and Finney that he had intimidated or harassedanyone. Foote asked if Huff wanted them to write upHuff for yelling or intimidating. Huff disagreed withFoote, and Huff told him that if they wrote him up forthis,Huff would know they were just harassing him.discriminatory reason within the meaning of the Act, or that the issuanceof the warning was itself an unfair labor practice.231 The foregoing is based on the credited testimony of HuffIt is not alleged in the General Counsel's complaint thatanyof the jobtransfers of Huff were discriminatory within the meaning of the Act orwere unfair labor practices.232 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 20 March 1983 to Huff was for adiscriminatory reason within the meaning of the Act, or that the issuanceof the warning was itself an unfair labor practice.Huff said he had not done anything wrong, and that ev-erybody does that. Huff said that if he had known hewas doing something wrong, he would not have done it.Huff told Foote and Finney that he was continuing to beharassed because of his union activities; that Huff did notlike it; that he would appreciate them not writing him upfor these things because Huff would have to go to theNLRB or to his union lawyer. Foote said that they weregoing to write up Huff for yelling "fresh meat." Footeasked if Huff knew what that meant. Foote replied"what?" Foote told Huff that he was suspended for therest of the day, and that Huff was on 1-year's probation.Huff was given an appeal form. The meeting in Foote'soffice occurred about 3 p.m. Huff's working hours wereto end at 3:45 p.m. that day. Huff refused to sign theform, but he initialed the "do not agree" part of theform.233After work that same day, Huff went to the personnelofficewhere he had a conversation with Lovelady. Hufftold Lovelady that he disagreed with the step 4 warning;that Huff knew it was harassment; that Huff did not un-derstandwhy, but he believed it was because of hisunion activity; and that he did not think he deserved tobe in these steps and especially step 4. Lovelady askedhim what had happened. Huff related to Lovelady theforegoing events. Huff acknowledged that he had saidthe words "fresh meat" a couple of times before his fore-man came over and told him not to do so again. Huffthen told Lovelady what took place as described above.Lovelady asked Huff if he ever had been warnedabout yelling at new people or talking to new people in alouder voice than normal. Huff told Lovelady that hehad never been warned. Lovelady said it would be ahard thing to prove, but if Huff could bring in a coupleof people who worked with Huff on his line, and theywould attest to the fact that Huff was telling the truth,and that they had never been warned individually or atmeetings, and that they had done it and never been disci-plined, Lovelady would get the charges ' against 'Huff re-versed.Lovelady told Huff that it was "kind of liketaking something out of the barn after the door had al-ready been shut when he told you not to do that any-more." Huff replied, "Okay," and then left.234Huff went to the locker room where he spoke withemployees 'Gary Kapp and Bob Lambrecht, who hadworked on, each side of Huff for 6 months to a year.Huff told tem what Lovelady had said. They then wenttoLovelady's office. Lovelady asked Kapp and Lam-brecht if they had ever been told not to express verbalexcitement at new people, or for any reason. They toldLovelady no. Lovelady asked how long they hadworked at' the Company. One employee said 7 or 8months, and the other employee said almost a year. Lo-velady asked if they would sign their names to what theyand Huff were saying to him as being true. They agreedto do so, and they signed General Counsel's Exhibit 461.Lovelady then told Huff that he would get the charges233 The foregoing paragraphs are based on the credited testimony ofHuff and documentary evidence234 The foregoing paragraphs are based on the credited testimony ofHuff 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreversed, and that Huff was to come back the nextMonday.On the following Monday Huff took an appeal formwhich he had completed on 21 March 1983 to Love-lady's office.Huff gave the appeal form to Lovelady'ssecretary.General Counsel's Exhibit 462 is a copy ofHuff's appeal and Lovelady's action on that appeal.After work that day Huff spoke with Lovelady in Lo-velady's office. Huff asked Lovelady if he had gotten thecharges dismissed as Lovelady had said he could do. Lo-velady told Huff that he could not do it, and Loveladypointed to the appeal form. Lovelady said that Footeand Finney had told him that they had warned Huff atmeetings, and there was nothing Lovelady could do.Huff read the appeal form. Huff then told Lovelady thatLovelady knew that was a lie. Huff pointed to the state-mentsof Kapp and Lambrecht. Lovelady repeated toHuff that there was nothing that Lovelady could do.Huff told Lovelady that he wanted to take this uphigher. Lovelady suggested that Huff do so, and Love-lady told Huff how to contact Gene Meakins.235Huff telephoned Meakins on three occasions, and hearranged for a meeting to be held in April 1983. Themeeting took place in Lovelady's office. Present were:Meakins,Lovelady,Finney,Foreman Junious,Mat-thews, and Huff. Meakins introduced himself to Huff,and Meakins asked why Huff was contesting the step 4warning. Huff explained to Meakins what had happenedand why Huff felt he should not have received the warn-ing.Huff said at the meeting that Finney knew that Huffhad something to do with the Union; that Finney didwhatever he could do to harass Huff; make Huff's jobharder;move Huff if around; and try to terminate Huffthrough the step procedure program. Huff said at themeeting that he did not think he merited any of thesteps, accept for maybe the first step, which he feltshould have been removed. Huff further said that every-thing Finney had done up to that time was because ofHuff's union activity, union involvement, and becauseHuff was an organizer. Meakins told Huff that was justHuff's opinion, and they should hear from this otherforeman. Matthews then said that he had counseled Huffone other time not to yell. Huff stood up and said:"That's a lie."Meakins, Lovelady, and the others toldHuff to sit down and let Matthews finish. Matthews re-lated at the meeting a conversation between Matthewsand Huff in which Matthews had counseled Huff not toyell.Huff told Meakins that was a lie, and that the twoforemen were setting him up. Huff asked Meakins ifMeakins could not see this was "a set-up to terminateme." Meakins told Huff that was just Huffs opinion, andMeakins asked if Huff was telling him that these peoplewere setting him up. Huff repled yes. Huff further toldMeakins that what was on the paper was a lie; what theforeman said was a lie; that they were setting Huff up toterminate him because of Huffs relationship with theUnion; and that it was just harassment.Meakins told Huff that he saw no reason why theaction should not stand. Huff asked if that was it, and235 The foregoing paragraphs are baaed on the credited testimony ofHuff and documentary evidenceonce again asked Meakins if he could not see that theywere setting up Huff. Meakins responded that was justHuff's opinion. Huff asked Meakins if this was the wayhe did business; Huff stated that Meakins could see thatthey were telling a lie; and Huff said that all of thesethings that had happened to him since he had been at theplant were not right. Huff told Meakins that the NLRBwas going to know about this; that the NLRB was kindof listening right then as to what was going to be theoutcome of that meeting with Meakins; that a lot ofpeople had been fired for some of he same kind of rea-sonsand were poor and out there on the streets; at Huffwas not going to take this lying down; and that Huff wasgoing right to the NLRB and his union lawyer. Huffthen left themeeting.236When Huff returned from his vacation on 16 May1983,PhilArnold had become the supervisor on the"gooseneck line." Huff worked there for a few days, andthen he wasassignedto "boning butts" under the super-vision of Finney. Huff never had performed that job pre-viously.237On 21 May 1983 Huff was working when his hook gotcaught in the bone of the meat, and his hook was tossedwith the bone onto the bone belt. Huff jumped up on hishard plastic board, and he retrieved the hook. In doingso,Huff also stepped on the edge of the utility boardused by the person next to him. No meat fell on thefloor. At that time Finney yelled to Huff: "No excuse,no excuse!" Finney told Huff to clean off his board, andthen come back to Finney. Huff did so, and he noticedthat Finney was at the end of the table and was talkingto Cecil Foote. Foote then left, and Finney approachedHuff, and Finney told Huff to accompany him.Finney and Huff then went to Foote's office. Huff ob-served that Foote had a copy of the Company's rulesand policies.According to Huff, Foote told Finney:"Looks like we've got him on this." Foote then toldHuff that he was fired; that it was a major infraction; andthat Huff was contributing to unsanitary conditions. Huffreplied "Okay."238General Counsel's Exhibit 463 is a copy of the step 5warning notice dated 21 May 1983, which was issued byFinney to Huff on that date for creating unsanitary con-ditions.Huff refused to sign the document. As a result ofa step 5 warning, Huff was terminated that day.239 Huffwas given an appeal form by Finney. General Counsel'sExhibit 465 is a copy of the appeal form, which Hufffiledwith Lovelady with regard to his termination fromemployment. Lovelady upheld the termination action.240236 The foregoing paragraphs are based on the credited testimony ofHuff.234 It is not alleged in the General Counsel's complaint that the trans-fer of Huff to a different job was discriminatory of itself an unfair laborpractice.238 The foregoing paragraphs are based on the credited testimony ofHuff.239 It is not alleged in the General Counsel's complaint in this proceed-ing that the issuance of the warning on 21 May 1983 to Huff, or that thetermination of Huff on that date, was for a discriminatory reason withinthe meaning of the Act, or that the issuance of the warning, or the termi-nation of Huff on that date, were themselves unfair labor practices.240 The foregoingis basedon the credited testimony of Huff and docu-mentary evidence MONFORT OF COLORADO173Huff said at the hearing in this proceeding that therewas no meat on his board when he got up on the board.Huff said that he had observed other employees at theplant get up on the table in order to retrieve hooks orbones. Huff previously had seen Finney observing otherpeople get up on the table. Within his knowledge, thoseemployees were not disciplined after those incidents hadoccurred., Huff agreed at the hearing that such actionsnecessitated the washing off of the board. Huff also saidthat he_ had seen meat fall on the cement floor everyday.He said that Finney was present when it had happened.Huff said that the meat was washed, and then the meatwas put back on the table. Within Huff's knowledge, noone was disciplined for those incidents.241An unfair labor practice charge was filed by theCharging Party Union against the Respondent withregard to the Company's termination of Huff. Subse-quently,Attorney Martin D. Buckley, who representedthe Charging Party Union in this proceeding, advisedHuff in a telephone conversation that a settlement hadbeen reached. Attorney Buckley advised Huff that theUnion would withdraw the unfair labor practice charge,and the Respondent would instate Huff with full backpay, benefits, seniority, and insurance. Attorney Buckleyinformed Huff that Huff was to report to work at theplant on Monday, 25 July 1983.As a result of the foregoing, Huff reported to theCompany, on the designated date, and he was assigned toa new supervisor, Kim Vanderloo, and a new job, "pull-ing clods." Huff performed that job until 13 August 1983when Huff was injured on the job. Huff injured hisshoulder,'and he reported the jury to the health servicesdepartment.Huff returned to work the followingMonday. After he had finished his working shift thatday, he saw the company nurse who told him that shewould make an appointment for him to see a doctor. Thenurse told Huff that one doctor was on vacation at thattime, and she said that the other doctor was "all bookedup." The next day Huff told his foreman about the painin his shoulder., His foreman allowed Huff to pull "halfcount" that day. After completing his work that day,Huff was examined by Dr. Groves, who put Huff onlight duty for 3 days.242The following, day Huff gave the doctor's light dutyslip to Supervisor Vanderloo, who placed Huff on lightduty work. About 10 minutes later, Foote asked Huffwhat was going on, and what this was all about whileFoote waived the doctor's slip. Huff explained the situa-tion to Foote who remarked: "How convenient." Footetold Huff that he wanted Huff out of there, and he toldHuff to go home. ' Huff told Foote that the doctor hadgiven him 3 days of light duty work. Foote replied: "Notfor you." Huff asked about his pay, and whether he wasguaranteed 32 to 36 hours a week. Foote told Huff some-thing to the effect of "not for you." Foote then told Huffto get out of there. Foote asked Huff if he was not goingto go, and Huff said yes. Foote told Huff that he hadbetter go right then, and that if Huff did not go, Footewas going to write up Huff for insubordination and firehim. Huff asked Foote if he could ask Foote one ques-tion.Foote said, "Okay." Huff asked why Foote wasdoing that to him; why Foote was harassing him; whathad Huff ever done to Foote; and that Huff wishedFoote would stop harassing him. Foote replied that Huffdid not tell him anything, and that Foote told Huff. Huffreplied that he was kind of telling Foote to please stopharassing him and not to harass him anymore.243Huff then went to the personnel office where he had aconversationwith Lovelady. Huff told Lovelady thatthey were doing it again, and that Huff did not knowwhat was going on. Huff told Lovelady that the doctorhad given him 3 days of light duty work, and that Footehad said no and sent Huff home. Huff told Loveladly thatthiswas harassment, and that Foote had been harassinghim ever since Huff had been reinstated because Huffwas a union activist and involved with the Union. Huffalso told Lovelady that he did not think this was right.Huff asked Lovelady what he thought about it. Love-lady told Huff that he thought Huff should be' able toperform light duty work if there was any light dutywork in the plant. Huff responded that was what he andthe doctor had thought. Lovelady told Huff to comeback to his office in about 45 minutes. Lovelady toldHuff that he would have all of this straightened out, andthat Lovelady would get to the bottom of it.When Huff returned to Lovelady's office, Loveladyinformed Huff that Lovelady had talked with Foote andHuff's foreman. Lovelady said that they had decided toputHuff on workmen's compensation. Lovelady toldHuff to go to the nurse's office, and they would takecare of it.244At the nurse's office Huff spoke with the head nursewho was identified only by her first name of Patty. Pattyfilled out the workmen's compensation forms, and sheexplained to Huff that she had to call his doctor and geta verbal agreement that the doctor would have Huff offfrom work instead of being on light duty work. Pattytold Huff that she wished that there was some way theycould get rid of Foote. Patty told Huff that she thoughtwhat they were doing to Huff was wrong. Patty alsosaid that they should not be treating Huff like that.. PattytoldHuff that he would not receive pay for the first 3days because he had to be off from work for 3 daysbefore he could receive any pay or benefits for an injury.Huff told Patty that was their way of not paying Hufffor those 3 days of light duty.245Three days later Huff went to Dr. Groves' office, butDr. Groves was not in at that time. Therefore, Huff wasexamined by another doctor who referred Huff to twoorthopedic physicians. As a result of their examination ofHuff, one of the orthopedic physicians told Huff that hewould give him light duty work for 7 to 10 more days.Huff told the physician that the Company would not let242 The foregoing is based on the credited testimony of Huff.244 The foregoing paragraphs are based on the credited testimony of241 The foregoing is based on the credited testimony of Huff.Huff242 The foregoing paragraphs are based on the credited testimony of245 The foregoing paragraphs are based on the credited testimony ofHuff.Huff. 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhim perform light duty work, so the orthopedic physi-cian then gave Huff 7 to 10 days off from any work.About 25 or 26 August 1983, Huff received a tele-phone call from Kit Conklin who told Huff to report towork. Huff asked why. Huff also told Conklin that Footehad told him that he had to stay at home until all of thiswas cleared up. Huff asked Conklin why Huff was tocome back to work all of a sudden. Conklin told Huffthat they could not let Huff stay at home that long, and,besides that, Foote was on vacation. Conklin told Huffthat therewas "somerestrictive duty" which the Com-pany had for Huff.246Huff returned to the plant, and he was assigned by Su-pervisorHoward to the hamburger department. Huffwas able to perform the job with using only one arm. Heexplained at the hearing that his left arm was still in asling pinned to his side at that time. Huff's supervisorwas Vanderloo. Huff was told that the assignment wastemporary because he would be assigned to the "clodpuller" job when he had healed. Huff said at the hearingthat he believed the NLRB had handed down an orderfor a new election, so Huff had resumed wearing hisunion pin at work. He also resumed organizing employ-ees for the Union during his breaks and lunch hours.Huff also passed out union cards to employees.About 3 or 4 days later, Supervisor Galles told Huffthat theplant manager, MauriceDalton, wanted Huff toclean up an area under the stairway, the lockerrooms,and in the back of the plant. Huff performed that clean-up work for the rest of that week.247The conversation which occurred between Galles andHuff during this period of time already has been de-scribed in section VII with regard to subparagraphV(nn).Galles also informed Huff that Dalton wanted Huff towash the hallways inside the administration offices. Ittook Huff 2-1/2 days to wash those three hallways.Thereafter,GallesassignedHuff to the hamburger de-partment where Huff continued to work until he was ter-minated on 4 October 1983.248On 8 September 1983 the Union sent a letter to theCompany and identified 31 employees who were current-ly engaged in union organizing activities on behalf of theCharging Party Union. (See C.P. Exh. 7.) Huff's namewas among thoselisted in that letter.249In the latter part of September 1983 Mark Steele in-formed Huff that Steele was becoming a foreman andwas moving his locker from the one next to Huff'slocker to the foremen's quarters. Huff also saw a compa-ny notice about Steele becoming a new foreman.On Monday, 26 September 1983 Huff reported towork in the hamburger department. Huff worked 9-1/4hours that day. Huff told Steele that he had worked 1/2hour longer in the hamburger department. Huff asked246 The foregoing paragraphs are based on the credited testimony ofHuff.247 It is not alleged in the General Counsel's complaint that the trans-fer of Huff to perform the cleanup work was discriminatory or itself anunfair labor practice.248 The foregoing paragraphs are based on the credited testimony ofHuff249 The foregoing is based on documentary evidence.Steele to remember that. Steele replied that he would re-member it; told Huff not to worry; and that they werefriends.The next day 27 September 1983 Huff noticed thatonly 8-3/4 hours were marked on his timecard. That wasthe amount of time which the K line had worked, butHuff had worked a total of 9-1/4 hours in the hamburgerdepartment.Huff immediately went to Steele and toldSteele againthat he had worked 9-1/4 hours. Huff toldSteele that Steele would have to change it. Steele toldHuff that he was sorry; that he would do so; for Huffnot to worry about it; and that Steele would get to it.During the second afternoon break that day Huff againtold Steele not to forget to mark down 9-1/4 hours onhis timecard. Steele told Huff that he had not done so,but that he would.When Huff punched out his timecard he noticed that8-3/4 hours were still on his card. Huff looked forSteele, but Huff could not find him. Huff erased the 8-3/4 hours on his timecard, and Huff wrote in 9-1/4 hourson his timecard. A copy of his timecard was introducedinto evidence as General Counsel's Exhibit 465.250On 28 September 1983 Huff reported to the plant, andhe discovered that his timecard was not in the rack. Huffreported this to Steele, who told Huff to wait untilSteele got everyone set up on their jobs on the line.Then Steele took Huff to Foote's office. Foote askedHuff if he had changed anything on his timecard or writ-ten the 9-1/4 hours. Huff said that he had done so, butthat Steele knew those were the right hours. Foote toldHuff that was not the question whether those were theright hours. Foote told Huff that he had just asked him ifHuff had made those marks on the timecard. Huff saidthat he did. Foote told Huff that this was a major infrac-tion, and it was number 9 in the Company's rules. Footealso told Huff that Steele was going to change his time-card. Foote also told Huff that there were hundreds ofemployees in the fabrication department, and the Compa-ny could not allow that situation to exist where an em-ployee changed his own timecard. Foote told Huff thathe was writing him up for that, and that Huff was sus-pended until 3 August 1983 pending further investiga-tion.Huff told Foote that he had not done anythingwrong. Huff told Foote that he had told Steele two orthree times that Huff had worked 9-1/4 hours. Huff toldFoote that Steele had agreed with Huff, and that Steelewas going to change the timecard. Huff said that whenSteele did not change the timecard, Huff decided to do itin order to help out Steele. Huff repeated that he did notthink he had done anything wrong, and that Huffthought that he was helping out Steele.Foote told Huff again that it was a major infraction,and that Huff was suspended until 3 October 1983. Footealso told Huff that Huff would be terminated. GeneralCounsel's Exhibit 466 is a copy of a warning noticeissued to Huff by Steele on 27 September 1983. Thenotice provided for Huff's suspensionand histermination250 The foregoing paragraphs are based on the credited testimony ofHuff and documentary evidence. MONFORT OF COLORADO175for the major infraction of altering a timecard. Huff re-fused to sign the document.Huff next told Foote that in the company policy bookunder major and minor infractions, a foreman or superin-tendent could use his discretion to dismiss any discipli-nary action if the situation did not warrant it. Huff saidthat Foote could use his discretion; that Foote knew thatHuff had not done anything wrong; that Foote knewthat the hours were right; that Foote could dismiss theaction against Huff; and Huff asked why Foote had notdone that in any of the earlier cases where Foote knewthat Huff should not have been disciplined. According toHuff, Foote told him:He said, "Well, we had another charge. We had agirl'down in the hamburger department. Her namewas Delores." And he said, "We had her sign har-assment statements against you anyway." So hesaid, "We have those against you, too."Huff told Foote that Huff did not think Foote shouldbe bringing up those things against Huff. Huff also saidthat he did not think Foote should have had her do thatbecause Huff had a right to organize during his breaksand on his own time. Huff explained the hearing that hehad been talking about the Union to another employee,whom he identified only by her first name Joyce. WhileHuff was talking with Joyce, Delores interrupted, andDelores told Huff what she thought of the Union andwhere she had worked previously. Huff testified: "Andshe was so loud that she was screaming at me. And theforeman heard that and came over and settled herdown."Huff again told Foote that he had not done anythingwrong; that this was just harassment; that it was donebecause Huff was a union organizer; that when the newelection had been ordered, Huff resumed organizing; thatthiswas not right; that Foote had no business writing upHuff over this; and that Huff was going to go to theNLRB and to his union lawyer. Foote told Huff to "Getout." Huff replied: "Okay. But I'd like you to know-."Foote interrupted and told Huff he was writing him upfor insubordination.Huff replied: "Okay, I'm going toleave."General Counsel's Exhibit 470 is a copy of thewarning dated 28 September 1983 which provided forHuff's termination for insubordination. Huff had not seenthat document until he testified at the hearing on 14 June1984.251Huff then went to the personnel office where he spokewith Lovelady. Huff informed Lovelady that they haddone it again, and Huff said that Lovelady probably al-ready knew about it. Lovelady told Huff that he did notknow about it. Huff told Lovelady some of what hadhappened. Lovelady told Huff to get his things; checkout; and Lovelady would see if he could have Huff'scheck ready. Huff asked Lovelady for an appeal form,and Lovelady gave Huff one.Huff then went to the locker room, but he also decid-ed to copy a notice in the adjoining knife room. The251 The foregoing paragraphs are based on the credited testimony ofHuff and documentary evidence,notice pertained to the new foremen includingSteele.The notice stated that employees were supposed to helpthe new foremen and cooperate with them. While Huffwas copying that notice, Foote approached Huff andtold Huff that he had told Huff to leave. Foote told Huffthat hewas goingto call the securityguardsbecauseHuff had not left. Huff then departed.Later that same day, Huff gave the appeal to Love-lady when Huff returned to the plant in order to pick uphis paycheck. Huff was told at that time to return onMonday, 3 October 1983. However, -Huff did not returnto the plant on 3 October 1983 because his wife was atthe hospital to deliver her baby. Huff telephoned Love-lady from the hospital, and he explained the circum-stancesto Lovelady. Lovelady told Huff that he couldcome inthe next day.On 4 October 1983 at 9 a.m. Huff went to Lovelady'soffice where be met with Dalton, Ewing, and Foote. Lo-velady was on vacation at that time. Ewing told Huffthat they had discussed the matterto a greatextent, andthey had decided to terminate Huff. Huff asked what for.Huff knew, and it was for altering his timecard. Huffsaid that he had notdoneanything wrong; if they meantchangingthe wrong time to the right time, he did notthink that was wrong; that it did not say that in the com-pany policy; that Foote had written him up for a majorinfraction under rule number 9; that Huff had lookedthat rule up; that Foote did not show the rule to Huff inhis office; that Huff went home and found the rule in hispolicy book; that the rulesaidthat you had to falsifyyour timecard or punch somebodyelse'stimecard in orout or do somethingfalseor illegal to obtain wages,which Huff said he had not done; that Huff should notbe terminatedfor doing so; that Huff did not think any-body should be terminated for that; that if anybodyshould be terminated for that, it should be in the compa-ny policy book; that the foregoing was not in the compa-ny policy book; and that Huff knew he had not doneanything wrong.Dalton replied that they had theiravenuesto take; thatthat was the one they had chosen; that from what Huffhad said, Huff had his avenues to take; for Huff to goahead and takehis avenues;and they would take theirs.Huff asked, if he went to the NLRB and to his unionlawyers and they got Huff's job back, would Huff haveto go through this kind of harassmentagain.Dalton'' re-plied that he did not know, and he said "We'll see." Huffasked whether that was Dalton's answer. Huff said thathe could possibly or probably get his job back, and Huffasked whether Dalton did not know if they would harassHuff. Dalton replied that was not what he had meant.Dalton said: "We'll see if you get your job back." Huffsaid that he hoped the next time that they saw eachother that it would be under better circumstances. Huffthen left.General Counsel's Exhibit467is a copy of Huff's ini-tial appeal and the reply which 19 dated 4 October 1983.Huff filled out another appeal form with regard to histermination.About 2 weekslater,Huff received in themail the Company's reply to his second appeal. General 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCounsel's Exhibit 468 copy of that appeal and the replywhich is dated 10 October 1983.Huff filed an unemployment compensation claim. Hisbenefits initiallywere denied, but on appeal, he wasgranted full benefits. General Counsel's Exhibit 469 is acopy of that latter decision.252Ihave considered the testimony given by Foote,Finney, Matthews, and Meakings. Their versions differedin some respects from Huff's detailed account of theevents pertaining to him. As indicated above, I havecreditedHuff's testimony in this regard, and I haverelied upon his account and documentary evidence inmaking the findings of fact in this section.the absence of Huff's union activities. Accordingly, Irecommend to the Board that the General Counsel's alle-gations regarding the termination of Huff on 4 October1983 be dismissed.XIV. THE SUSPENSION OF GERALD ARAGON ON28 SEPTEMBER 1983A. AllegationsThe General Counsel alleged in paragraphs V(b) andVI of the complaint in Case 27-CA-8563 the following:VC. ConclusionsIconclude that the General Counsel established aprima facie case with regard to the alleged discriminato-ry termination of Huff on 4 October 1983. The evidenceshowed that Huff had participated in union activities atEmployer's plant by speaking with other employeesabout the Union; by distributing union leaflets at theplant; and by passing out union authorization cards toemployees at the plant. Based on conversations whichHuff had with company supervisors, and ChargingParty'sExhibit 7, I conclude that the evidence estab-lished that the Company had knowledge of Huffs proun-ion activities. In addition, the Company knew at the timeof Huff's termination on 4 October 1983 that the Charg-ing Party Union previously had filed an unfair laborpractice charge against the Respondent regarding theCompany'searlier terminationofHuff.As indicatedbefore, I have concluded that the evidence showed thatthe Company had animus towards the Charging PartyUnion and its activities in organizing the Respondent'semployees. I conclude under the Board'sWright Linede-cision that the General Counsel has established a primafacie case with regard to Huffs termination on 4 Octo-ber 1983.I further conclude that the Respondent has met itsburden under the Board'sWright Linedecision. In thisconnection, I have noted that the earlier warnings andthe earlier termination of Huff's employment by theCompany were not alleged to have been for discrimina-tory reasons, nor were they alleged to have been them-selves unfair labor practices in the General Counsel'scomplaint in this proceeding. Huff admittedly made achange on his own timecard without any authorizationto do so. The evidence showed that Foote explained toHuff that Supervisor Steele had told Huff that Steelewould make the change on Huffs timecard. The evi-dence also showed that Foote told Huff that the Compa-ny had hundreds of employees, and the Company couldnot permit a situation to exist where an employeechanged his timecard. Thus, the evidence showed thatthe Respondent did not accept Huff's assertions that hewas helping out his new foreman, and that he had notdone anything wrong. In these circumstances, I concludethat the Respondent has shown that the Respondentwould have terminated Huff on 4 October 1983 even in252 The foregoing paragraphs are based on the credited testimony ofHuff and documentary evidence.(b)On or about September 28, 1983, RespondentsuspendedGeraldAragon, an employee at Re-spondent's Greeley plant.VIThe Respondent engaged in the acts and conductdescribed above in paragraph V because of said em-ployees membership in and activities on behalf ofthe Union.B. FactsAs indicated above,the General Counsel alleged thatthe Respondent's 1 day suspension of Gerald Aragonwith full pay on 28 September 1983 violated Section8(a)(1) and(3) of the Act.Subsequently,Aragon volun-tarily quit his employment with the Respondent.Aragon is one of the alleged discriminatees in thegroup alleged by the General Counselin Case 27-CA-7742.Some of the facts pertaining to Aragon's employ-ment with the Respondent have been set forth in sectionVI of thisdecision.The General Counsel alleged in Case27-CA-7742 thatthe Respondent should have rehiredAragon earlier than the Respondent did.Other facts pertaining to Aragon already have been setforthin section VII of this decision with regard to theallegations in subparagraphsV(q), V(r), V(hh), and V(jj).After Aragonwas rehired by the Company in May1982,Aragon began talking with other employees at theCompany with regard to getting the Union back in theplant again.As a result,about a month after he was re-hired,Aragon spoke with Steve Thomas who gaveAragon some union cards to hand out to employees.During his breaktimes Aragon distributed those unioncards to employees in the beef fabrication departmentlocker room.Aragon believed that the possibly distribut-ed about 20 or 30 union cards to employees at the plant.About 80 percentof the employees returned the cards toAragon.Aragon then gave those cards to Thomas.About 6 weeks after he was rehired in 1982, Aragonbegan wearing a baseball cap to and from work. The caphad "Local 7, UFCW"on it.Aragon continued to wearthat cap to and from work most of the time until 19 Oc-tober 1983.In June or July 1982 Aragon began endingunion organizing committee meetings.Around September 1982 Supervisor Buhlke was reas-signed to a different table. Supervisor Galles became thesupervisor of Aragon at that the time. Galles continued MONFORT OF COLORADOto supervise Aragon for about 6 months. During thattime Aragon did not receive any written discipline fromGalles.Two or 3 weeks prior to the election in June 1983,Aragon and employee Dennis Miller distributed unionstickers near the rear entrance to beef fabrication depart-ment. Aragon and Miller distributed those items 2 or 3days in the morning as the employees were reporting towork. In addition, Aragon distributed "vote yes" buttonsto employees in his working area. Aragon began wearingtwo union stickers on his helmet about 2 weeks prior tothe election in June 1983. One sticker was on the front ofhis helmet, and one was on the back. Just prior to theelection, Aragon removed stickers from his helmet.253The conversation between Aragon and Galles, whichoccurred about 2 or 3 weeks before the election, alreadyhas been described in section VII regarding subpara-graph V(hh) of the allegations in the General Counsel'scomplaint in Case 27-CA-7742.The conversation between Aragon and Doris George,which had occurred about a week before the election inJune 1983, previously has been described in section VIIwith regard to subparagraph V(q). The day followingthat conversation, Aragon was transferred to the chucktable.He was informed of the change in job assignmentsby a leadman. Aragon spoke with Supervisor Galles whotoldAragon that he was wanted there because of Ara-gon's past work experience. Aragon said that he hadnever done that job before. Aragon also said that he hadboned strips, pulled tenders, and performed possibly oneor two other jobs, but he had not worked at the chucktable.According to Aragon, Galles told him: "it's notmy decision, it's from upstairs."254 The chuck table waslocated in the fabrication department about 40 or 50 feetfrom where Aragon previously had' been working.There were about 16 employees working at the chuckboning table at the time that Aragon began workingthere. There also were about six trainees working on thattable.A trainer, who was identified only by his firstname of John, showed Aragon how to make the cuts forabout 5 or 10 minutes. The trainer wore a blue hat.Aragon worked on his own for about 2 or 3 days. Thenanother trainer, who was identified only by the name ofGeronimo, instructed Aragon for about 15 to 20 minuteson how to remove the bone from the chuck and how tomake cuts more easily. Geronimo also wore a blue hat.Aragon asked Geronimo why they had put Aragon onthat job.Geronimo replied: "Don't make too manywaves, they're out to fire you."2 s 5The meeting which Aragon attended 2 or 3 daysbefore the election already has been described in sectionVII with regard to the allegations in subparagraph V(r).Sometime in July 1983 and about 3 or 4 weeks afterAragon began the job of boning chucks, Aragon was253 The foregoing paragraphs are based on the credited testimony ofAragon.254 The Respondent's transfer of Aragon from the job of boning stripsto the job of boning chucks is not alleged in the General Counsel's com-plaint to have been discrimmatory within the meaning of the Act, noritself an unfair labor practice.255 The foregoing paragraphs are based on the credited testimony ofAragon.177called to Superintendent Foote's office. SupervisorDavid Howe gave Aragon a verbal warning at that time.Aragon was informed by Howe that the boning of thechucks had -to be performed within a 2 minute time limit.Aragon replied that he had received very little training.Aragon said that he would do his best to keep up or toincrease his speed. Howe told Aragon that he would notwrite up Aragon on that occasion, but Aragon was goingto have to improve his speed.256In the opinion of Aragon, there is a great differencebetween the job of boning strips and the job of boningchucks. He explained at the hearing that boning chucksrequired him to work with a larger piece of meat. It alsorequired him to remove more bone from the meat.Aragon said at the hearing that about 1 minute was allot-ted by the Company for boning strips, and 2 minuteswere allotted for boning chucks. Aragon acknowledgedat the hearing with regard to boning chucks: "[ justcould not handle it." While Aragon was a trainee on thechuck boning table, Aragon boned possibly 15 to 22chucks an hour, whereas the standard rate was 30 piecesof meat per hour.On 4 August 1983, Supervisor Howe issued a step 1written warning to Aragon for his failure to produce theamount and quality of the work expected of him. (SeeG.C. Exh. 90(o).)257 Previously, Aragon had receivedwritten warnings in steps 1, 2, and 3, but those writtenwarnings had been removed from Aragon's personnel fileafter 1' year's time. Aragon acknowledged at the hearingthat Howe had told him that he was too slow in boningchucks, and that, if Aragon did not improve, further dis-ciplinary action would be taken, including termination.Aragon said that he told Howe that he would try hisbest to improve.On 9 September 1983 Superintendent Foote issued astep 2 written warning to Aragon for poor work per-formance. (See G.C. Exh. 90(p).)258 The warning indi-cates that Aragon had been boning chucks no faster than2 minutes and 35 seconds for the past 3 days, whereas 2minutes was the allotted time. Aragon acknowledged atthe hearing that be had observed Foote with a stopwatch"on everybody." Foote told Aragon that Aragon's workperformancewas poor. Foote also told him that heshould try harder. Aragon told Foote that he could notperform that job, but he would try to improve. Footewarned Aragon of further disciplinary action.259The circumstances pertaining to the issuance of a step3written warning to Aragon on 12 September 198 al-255 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a verbal warning to Aragon m,July 1983 was for adiscriminatory reason within the meaning of the Act, or that the issuanceof die verbal warning was itself an unfair labor practice.257 It is not alleged in the General Counsel's complaint that the Re-spondent's issuanceof a warning on 4 August 1983 to Aragon was for adiscriminatory reason within the meaning of the Act, or that the issuanceof thewarning was itself an unfair labor practice.255 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 9 September 1983 to Aragon was fora discriminatory reason within the meaning of the Act, or that the issu-ance of the warning was itself an unfair labor practice.259 The foregoing paragraphs are based on the credited testimony ofAragon and documentary evidence. 178DECISIONSOF THE NATIONALLABOR RELATIONS BOARDready have been described in section VII regarding theallegations in subparagraphV(jj).260A day or two after Aragon had received the step 3warning,Aragon had a conversation with SupervisorWendell Reil. Aragon had not observed Foote makinghis rounds at the plant that day. Aragon told Reil thatAragon had bid on the job of pulling tenders; thatAragon felt that Foote was out to get him and to firehim; and to at least giveAragon a chance to try out onpulling tenders because Aragon was certain that he couldhandle that job. Reil told Aragon to remain at the chucktable for the rest of the day, and that maybe Reil couldhave Aragon moved to pulling tenders at the end of theday. About 2:30 or 3 p.m. that same day, Reil permittedAragon to go to the job of pulling tenders.Aragon exchanged his chuck knife for knives to pulltenders, and he proceeded to perform that job. Finneywas supervising the table where Aragon was working.Finney observedAragon'swork, and Finney toldAragon that his work was "not bad." Finney toldAragon to concentrate on cleaning the bone; to get hisknife closer to the bone; and not to make a hook tear onthe tenders.A day or two later, Finney told Aragon not to worryabout his speed in pulling tenders, but, instead, to con-centrate on keeping the bones clean; getting his knifecloser to the bone; and doing a good job. According toAragon, Finney also told him: "It looks real good."Finney told Aragon that he would be ready to qualifyAragon in that job within a short period of time. In theopinion of Aragon, Finney was satisfied with Aragon'swork until Foote returned to the fabrication department.At that time, in Aragon's opinion, Finney's attitudetoward Aragon appeared to change.261On 8 September 1983 the Union sent a letter to theCompany and identified 31 employees who were current-ly engaged in union organizing activities on behalf of theCharging Party. (See C.P. Exh. 7.) Gerald Aragon'sname was among those listed in that letter.262On 28 September 1983 a step 4 written warning wasissued by, Finney to Aragon. Aragon was suspendedfrom work with full pay for 1 day from 28 to 29 Septem-ber 1983. (See G.C. Exh. 90(r) and see the step 4 policyon page 4 of G.C. Exh. 17.) According to the warning,Aragon had violated the Company's rule 22 by failing toperform his work up to the Company's standards.Aragon recalled at the hearing that he had seen Finneyremove from the table a piece of meat which Aragonhad just finished working on. Aragon saw Finney andanother man in a red helmetwalk away with the piece ofmeat. That occurred at about 2 or 2:30 p.m.About a half hour or an hour later, Finney toldAragon to follow him to the office. When they arrivedat the office, Aragon was told to wait in the front officearea for a couple of minutes. Then Aragon was told to260 It is not alleged in the GeneralCounsel's complaint that the Re-spondent's issuance of a warning on 12 September 1983 to Aragon wasfor a discrumnatory reason within the meaningof the Act,or that theissuance of the warning was itself an unfair labor practice.261 The foregoing paragraphs are based on the credited testimony ofAragon.262 The foregoing is based on documentary evidence.go into Foote's office.When he entered Foote's office,Aragon saw the piece of meat in two parts on Foote'sdesk. Aragon also saw a warning notice on Foote's desk.Foote told Aragon that Aragon was not doing qualitywork; that he failed to perform up to the Company'sstandards; that he had been pulling tenders very poorly;that this was poor work performance; that they wereback to where they were before; that Aragon could notdo the job of boning chucks or pulling tenders; and thatanywhere Foote put Aragon, he was unable to performthe work. Aragon responded by saying maybe he wasgoing too fast on that job; Aragon asked to be given achance; and he said he was sure that his work perform-ance would improve. Foote then pointed to a hook tearon the tender, and Foote said that Aragon had been ob-served doing that. Foote said that this was an expensivepiece of meat, and he could not have that. Foote alsosaid the Company was losing money if that was going tobe classedas a class2 piece ofmeat.Foote told Aragonthat he did not know what to do with Aragon. Footesaid that he had no choice; that Aragon had a writeup;and that Aragon would be suspended for the next day,which was a Friday, and for Aragon to report back towork on Monday on the chuck table. Foote told Finneyto get a disqualification form for Aragon to sign.At the hearing, Aragon acknowledged that Finney hadsaid at the meeting that Finney had shown Aragon onseveral occasions the way to cut meat. Aragon acknowl-edged that Finney also stated at the meeting that he hadtold Aragon what was expected of him, and that Finneyhad not moved Aragon into step 4 prior to that occasionbecauseFinneywanted to give Aragon a chance.Aragon further acknowledged at the hearing that Finneyhad said that Finney had discussed the previous day withAragon the importance of flexing the knife in order toclean the bones. Aragon also acknowledged at the hear-ing that he had seen the hook tear in the piece of meat atthe step 4 meeting. Aragon said that he did not raise theissueof insufficient training at the step 4 meeting.Aragon also acknowledged that there was no discussionof the Union or union activity during the step 4 meeting.After themeeting,Aragon refused to sign both thewritten warning and the disqualification form. However,Finney told Aragon that he would appreciate it ifAragon couldat least initialthe disqualification form, soAragon did initial it. Aragon never sought review of theissuance of the step 4 warning.263Aragon said at the hearing thatsomeother employeeswho were performing the job of boning chucks also didnot keep up with their jobs, or had left too much meaton the bones. He testified that two of those employeeswere disciplined by the Company and put in a step fordoing that. However, Aragon also noticed other employ-eeswho had left meat on the bones, and as far as heknew, they were not disciplined. He acknowledged atthe hearing that he did not have access to those employ-ees' personnel files. He did not testify whether any com-263 The foregoing paragraphs are based on the credited testimony ofAragon and documentary evidence MONFORT OF COLORADO179pany supervisor had observed those employees who leftmeat on the bones but were not disciplined.Aragon returned to work on the chuck table on thefollowing Monday. 18 October 1983 Aragon voluntarilyquit his employment at the Company. He went to workthe following day at the Great Western Sugar factory.He worked there for 40 days during the sugar beet har-vest.Aragon then applied for unemployment compensa-tion.His claim initially was denied because he had quitwork at the Respondent's plant. However, on appeal thereferee awarded Aragon full benefits. (See G.C. Exh.436.)Aragon acknowledged at the hearing in this pro-ceeding that he had testified in the unemployment hear-ing that it was possible to learn "the mechanics of thejob," that is, where to cut, in just 1 day. He acknowl-edged that he said it would take longer to build speedand endurance.It is not alleged in the General Counsel's complaintthatAragon was constructively discharged for discrimi-natoryreasons.(See Tr. 3478-3479 and 3542-3549.) TheUnion did file an unfair labor practice charge on 4 April1984 against the Respondent and made such an allega-tion, among other allegations. That unfair labor practicecharge was withdrawn on 14 May 1984. (See R. Exh.106 and 107.) General Counsel'S Exhibit 437 is a copy ofthe form which Aragon filled out upon his quitting workat the Company.264Ihave considered the testimony of Finney, Foote,Howe, and Michael with regard to the events pertainingto Aragon. However, as indicated above, I have creditedAragon's version of those events, and I have relied uponhis testimony and documentary evidence in making thefindings of fact in this section.C. ConclusionsIfurther conclude that the Respondent has met itsburden under the Board'sWright Linedecision.As indi-cated, in the findings of fact, the warnings issued toAragon, which were issued prior to the step 4 warningwhich led to his suspension, were not alleged to havebeen issued for discriminatory reasons. The evidenceshowed that Aragon's job performance had not met theexpectations of the Company's supervisors, and thatAragon was well aware of that fact. Aragon acknowl-edged that he observed at the meeting in Foote's officethat there was a hook tear in the tender. He related thefact that Foote pointed out that the tender was an expen-sive piece of meat, and that the Company could not havethat done. He also stated that Foote told him that the'Company would lose money if the tenderwas classed asa class 2 piece of meat. After considering the foregoing,I conclude that the evidence shows that the Respondentwould have suspended Aragon for 1 day with full payeven in the absence of Aragon's union activities. Accord-ingly, I recommend to the Board that the General Coun-sel's allegations regarding the suspension of Aragon on28 September 1983 be dismissed.XV. THE TERMINATION OF JOE GONZALES ON23 DECEMBER 1983A. AllegationsThe GeneralCounsel alleged in paragraphs V and VIof thecomplaint in Case27-CA-8716 the following:VOn or about December 23, 1983, Respondent dis-charged Joe Gonzales, an employee at its Greeley, Colo-rado plant, and at all times since has failed and refused,Iconclude that the General Counsel established aprima facie case with regard to the alleged discriminato-ry suspension of Gerald Aragon on 28 September 1983.The evidence showed that Aragon was a former employ-ee of the Respondent, and that he had worked under thecoverage of a collective-bargaining agreement betweenthe Charging Party Union and the Respondent prior tothe time that the Greeley plant had closed. In addition,the evidence revealed that, after Aragon was rehired bythe Respondent in May 1982 at the Greeley plant, thatAragon had talked to employees at the plant regardingthe Union; distributed union authorization cards to em-ployees at the plant; solicited employees at the plant tosignunion cards; and distributed at the plant union stick-ers and "vote yes" buttons. Charging Party's Exhibit 7and Aragon's conversations with company supervisorsrevealed that the Company had knowledge of Aragon'sprounion sentiments after he was rehired at the Greeleyplant.The Respondent's animus towards the ChargingParty already has been discussed. I conclude that theGeneral Counsel has established a prima facie case withregard to Aragon's suspensionunder the Board'sWrightLinedecision.264The foregoing paragraphs are based on the credited testimony ofAragon and documentary evidence.ee.VIThe Respondent engaged in the acts and conduct de-scribed above in paragraph V because of said employees'membership in and activities on behalf of the Union.B. FactsAs indicated above, the General Counsel alleged thatthe Respondent's terminationof Gonzales violated Sec-tion 8(a)(1) and (3) of the certain events pertaining toGonzales up to 12 April 1982 already have set forth insectionVII with regard to the allegations in subpara-graph V(gg) of the General Counsel's complaint in Case27-CA-7742.When Gonzales reported to work on 12 April 1982, hewas in a group of employees who were filling out W-2forms and receiving literature from the Company. GaryEwing asked Gonzales to accompany him to Lovelady'soffice. Gonzales did so. Gonzales had listed on his appli-cation that he had injured himself in 1962 on the killfloor, but the Company could not find anything referringto that incident. Gonzales said that he had not had anytrouble since the incident had occurred. Gonzales then 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreturned to the group. Later on, Ewing informed himthat the Company was going to hire him anyway.During his previous employment with the Respondent,Gonzales had about 5 years' experience in boningchucks. He was placed in that job at the beginning of hissecond period of employment with the Company. KimVanderloo, the foreman of Gonzales at that time. Van-derloo showed Gonzales how to bone two or threechucks. The procedure for boning chucks was differentfrom the procedure that had been in effect when Gon-zales previously had worked for the Company. Vander-loo explained to Gonzales that it would not take himlong to catch on because Gonzales had been a chuckboner previously.Gonzales performed the job of boning chucks for ap-proximately 4 months. During that time he did not re-ceive any discipline with regard to his job performance.After 4 months in that job, Vanderloo informed Gon-zales that an employee had quit. Vanderloo asked wheth-erGonzales wanted to make chuck rolls. Gonzales re-plied that he did not care. Vanderloo then assigned Gon-zales to making chuck rolls.265 Gonzales did not receiveany discipline regarding the performance of his job ofmaking chuck rolls. However, he did receive a writtenwarning for excessive absences.266Gonzales was a member of the Union. He participatedin the Union'sorganizingcommittee of company em-ployees.About 5 months before the election, Gonzalesbegan distributingunion leafletsinside the plant on thecafeteria table and in the locker room. He also distribut-ed union leaflets outside the plant at the company gate.He continued that activity and he also distributed unionauthorization cards. Vanderloo was standing about 6 feetaway from Gonzales on one occasion when Gonzaleswas distributing leaflets on the Company's cafeteriatables. Junior Urias was about 3 feet away from Gon-zales when Gonzales was handing out leaflets and unionauthorization cards about 4 weeks before the election.Gonzales wore a "voteunion" button on his shirtcollar which was outside of his frock so that the buttoncould be seen by other people. Gonzales began wearingthe button about 3 weeks before the election. He worethe union button all day at work and on his way home.He was in daily contact with company supervisors whilehe was at work.Gonzales wore union stickers on the front and theback of his helmet at work. He also wore a union teeshirt at work, but his tee shirt was covered by his frock.As he was leaving the plant, Gonzales wore a union hatwith the Union's name on it.Gonzales received a subpoena to appear at the NLRBrepresentation hearing regarding the Company's employ-ees.Gonzales showed the subpoena to Vanderloo whoinformed Gonzales that Vanderloo would have to showthe subpoena to the personnel office because Gonzales265 It is not alleged in the General Counsel's complaint that the trans-fer of Gonzales to the job of making chuck rolls was made for discrimi-natory reasons,or was an unfair labor practice.266 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a written warning to Gonzales for excessive ab-sences was for a discriminatory reason within the meaning of the Act, orthat the issuance of the warning was itself an unfair labor practice.wanted time off. Gonzales appeared at the representationcase hearing.267Around 2 weeks before the election in June 1983,Gonzales attendeda meetingof employees in the confer-ence room at the Company. Cecil Foote and two othersupervisors were present. Before a movie was shown tothe employees, there was a discussion of profit sharing.One of the supervisors told the employees that profitsharing would be 10 percent of what the employee madein 1 year. Gonzales spoke up at the meeting, and he saidthat he thought profit sharing was based on what theCompany made in a year and not on 10 percent of whatan employee made in a year. During the showing of themovie at themeeting,Gonzales recognized his supervi-sor,David Howe, in the film. Howe was depicted in thefilm as throwing a rock through a windshield. Gonzalesspoke up at the meeting and said, "Atta boy, Dave." Ac-cording to Gonzales, the movie showed scenes of somestrikes at other packing plants.During the election at the Company, Gonzales servedas an election observer for the Union.268General Counsel's Exhibit 438 is a copy of a step 1written warning issued on 11 July 1983 to Gonzales bySupervisor Howe for excessive absences missing work on15 June and 8 July 1983 within a 30-day period.269 Atthe hearing Gonzales acknowledged that he had attendedmeetings in the office with his supervisor prior to July1983with regard to the Company's attendance policy.Gonzales misunderstood that the policy was two ab-sences in a month, rather than two absences within a 30-day period would result in a warning. That misunder-standing was corrected at the step 1 meeting.Supervisor Billy Michael told Gonzales that Vander-loo had told him Gonzales was his best chuck roller.Charging Party's Exhibit 10 was a copy of a letter dated20 June 1983 from Ken Monfort to Gonzales. The twoletter pertains to the Company's position regarding theelection.A script stated: "Your, supervisor tells me thatyou are doing outstanding work as a chuck roller. I ap-preciate that, it is a very important job. "270InAugust 1983 Howe informed Gonzales that heneeded "a two-bracket man" in the job of cutting downchucks. Gonzales was a "two-bracket man" at the time.Gonzales was the only employee performing the job atthe time. Vanderloo told Gonzales that he had 5 secondsinwhich to cut down the chuck, and Howe showedGonzales how to do so.271267 The foregoing paragraphs are based on the credited testimony ofGonzales268 The foregoing paragraphs are based on the credited testimony ofGonzales266 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on I1 July 1983 to Gonzales was for adiscriminatory reason within the meaning of the Act, or that the issuanceof thewarningwas itself an unfair labor practice.270 The foregoing paragraphs are based on the credited testimony ofGonzales and documentary evidence.271 It is not alleged in the General Counsel's complaint that the trans-fer of Gonzales to the job of cutting down chucks was made for discrimi-natory reasons within the meaning of the Act, or that it was an unfairlabor practice. MONFORT OF COLORADO181Gonzales acknowledged at the hearing that he wasunable to make sufficient chuck cut downs in order tokeep up with the speed of the chain. Gonzales said thatthe "chuckers" who next received the meat to work onalso could not keep up with the amount of meat comingto them on the belt. Gonzales said that they were stack-ing pieces of meat in a 4 by 4 box. Sometimes the inspec-torswould shut down the line because meat was fallingon the floor. When the Company was running what wascalled a "mopac" on the chain, no cutting of the meatfor the "mopac" was necessary. Therefore, Gonzales saidthat the employees cut the meat which had been placedin the boxes. Although Gonzales had not performed thejob of cutting down chucks during his period of employ-ment from 1960 to 1975 with the Company, he said itwas performed differently when he did it in 1983.272General Counsel's Exhibit 439 is a copy of a step 2written warning which was issued on 3 August 1983 toGonzales by Supervisor Howe for Gonzales' failure tofollow instructions. 273Gonzales said the warning was issued to him on theday after he had begun the job of cutting down chucks.Gonzales attended a meeting regarding the warning withFoote,Howe, and Galles. They told Gonzales that hewas not following their instructions. They asked himwhy he could not keep up, and they told him it was aone-man job. Gonzales replied that two or three menwere needed on that job, and that he would like to goback to his previous job.Gonzales told the supervisors at the meetings: "I justcan't do it, the chainis runningtoo fast." The supervi-sors told Gonzales that he had been warned twice thathe could not stack meat on a table, and he was causingwork overloads. Gonzales acknowledged that he mayhave been told that, but he said he was so busy that hethrew the chucks on the table or on the belt. They toldGonzales that, if he kept up that practice, he would beplaced in further disciplinary steps. Gonzales asked thesupervisorswhy they were not writing up all of the"chuckers" because he said they were behind in theirwork. Gonzales testified: "I was at top speed, I couldn'tgo any faster to what they wanted." Gonzales also askedwhy he had been moved to that job. They told him thatitwas because he was a "two-bracket man," and that a"two-bracketman" was needed. Gonzales suggested,either at that Meeting or at a later meeting, that theCompany put another "two-bracketman" onthat job.He also suggested to the supervisors that awoman, whoworked next to him, be added to the job, Gonzales iden-tified her at the hearing only by her first name of Louise.Howe laughed at Gonzales, and he told Gonzales to goto work.274272 The foregoing paragraphs are based on the credited testimony ofGonzales.273 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 3 August 1983to Gonzaleswas for adiscriminatory reason within the meaning of theAct, orthat the issuanceof the warning was itself an unfair labor practice.274 The foregoing paragraphs are based on the credited testimony ofGonzales and documentary evidenceOn 5 August 1983 Gonzales had a conversation withFoote and Howe in one of the upstairs offices. They in-formed Gonzales that any time he was off from worksick that he should see this companynurse.Gonzalestold them that it was too far for him to drive10 miles tosee the companynurse,and then 10 miles back home.Howe againtoldGonzales that he was not performingthe job like he should be doing. Gonzales said that thespeed of the chain was too fast, and "there was no way Icould keep up." Gonzales further told Foote and Howethat, if the job was aone-manjob, they should take himoff that job; maybe he was too old for that job; and therewas no way he could keepup.275Gonzales asked the su-pervisors to put him back on his first job. Gonzales alsotold them that the "paddle boners" were pushing him ofthe small areahe had to work in. Gonzales said thatthere was no way anybody could keep up.276General Counsel's Exhibit 440 is a copy of a step 3written warningissued on9 August 1983 to Gonzales byHowe for Gonzales' failure to do the amount and thequality of work expected.247 Gonzales met with Footeand Howe regarding that warning. Howe told Gonzalesthat he was still behind, and that would not keep up withhiswork which was in violation of company policy.Gonzales asked what the company policy was. Gonzalesalso told Howe and Foote: "There's no way I can keepup, just the chain runs too fast." Howe told Gonzalesthat the chain wasrunningempty every third or fourthscissor.Gonzales said that he wanted to be removedfrom the job; that the chain was too fast; and that he wasdoing the best that he could. Either in the discussionwith regard to thestep 2 warningor in the ' discussion re-garding step 3warning,Gonzales asked Foote and Howeif they were picking on him because of hisunionactivi-ties.Foote and Howe did not comment. Gonzales toldthem that it was harassment, and if they wanted to do so,why did they put him in whatever step it takes to firehim andsave everyone a lot of trouble. Foote and Howetold Gonzales to go back to work.278On 8 September 1983 the Union sent a letter to theCompany and identified 31 employees who were current-ly engagedin union organizingactivities on behalf of theCharging Party Union. (See C.P. Exh. 7.) Gonzales'name was amongthose listed in that letter.279General Counsel's Exhibit 441 is a copy of a step 4written warning which wasissued on11 October 1983 toGonzales by Supervisor Billy Michael for an unexcusedabsence for callingin lessthan 30 minutes prior to his275 At the time that Gonzales testified at the hearing in this proceedingon 18 May 1984, he was 53 years old276 The foregoing is based on the credited testimony of Gonzales. It isnot alleged in the General Counsel's complaint that the counseling re-ferred to above was done for discriminatory reasons, or that it was anunfair labor practice In addition, it was notallegedin the General Coun-sel's complaint that the Company's failure to grant Gonzales' request toreturn to his former job was an unfair labor practice.277 It is not alleged in the General Counsel's complaint that the Re-spondent's issuance of a warning on 9 August 1983 to Gonzales was for adiscriminatory reason within the meaning of the Act, or that the issuanceof the warning was itself an unfair labor practice.278 The foregoing paragraphs are based on the credited testimony ofGonzales and documentary evidence.271 The foregoing is based on documentary evidence. 182DECISIONSOF THE NATIONALLABOR RELATIONS BOARDstartingtime.Gonzales called in at 6:55 a.m. on that oc-casion while his starting time was 7:06 a.m.280 Gonzaleshad a conversation with Foote and Michael regardingthatwarning. They told Gonzales that he should knowto call 30 minutes before his starting time. Gonzales toldthem that he was sick; that he would not have been anyuse to the Company because he had to keep going to thebathroom; that he had been on the plant premises; thathe had telephoned from the company cafeteria; that hewould have gone to work if he had known that the fore-man would have permitted him to leave the line; thatthere had been accidents before when an employee couldnot leave the line to go to the restroom because of thechain speed and the lack of relief employees; and that hewas better off going home. Foote and Michael told Gon-zalesthat he had called in late; that it was a violation ofcompany policy; and that Gonzales would be suspendedfrom work for 1 day with full pay to think over theproper job procedures which had to be followed.Gonzales said at the hearing in this proceeding that hehad had the flu and diarrhea on that occasion. He saidthat the company nurse had given him some medicinefor his stomach, and that he had told the nurse that hewas going home.Gonzales filed an appeal of the step 4 warning on 14October 1983, but he received no reply. (See G.C. Exh.443.)Gonzales gave the appeal form to Michael, whotold Gonzales to give the appeal to Foote. Gonzales didso, and Foote' put the appeal form in his pocket. Gon-zalesacknowledged at the hearing that he had read onthe form that the appeal was to be submitted to theCompany's personnel office. Gonzales did not inquireabout what had happened to his appeal.2811On 13 October 1983 Gonzales met with Michael, whoasked why he had not been at work the previous day.Michael told Gonzales that Gonzales had been suspendedon 11 October 1983 for that 1 day; that Gonzales wassupposed to report for work on 12 October 1983; thatGonzales had failed to follow instructions; that Michaelcould terminate Gonzales because Gonzales would be instep 5; and that Michael was not going to do so becausetheremay have been misunderstanding.Michael toldGonzales that he would just give Gonzales written warn-ing for failure to follow instructions. A copy of thatwarning dated 13 October 1983 was introduced into evi-dence as Respondent's Exhibit 108. That warning did notplace Gonzales in step 5.282General Counsel's Exhibit 442 is a copy of a step 5writtenwarning issued on 23 December 1983 to Gon-zalesby Supervisor Galles for excessive absence forbeing absent on 19 and 22 December 1983.480 It is not alleged in the General Counsel's complaint that the Re-spondent's issuanceof a warning on 11 October 1983 to Gonzales was fora discriminatory reason within the meaning of the Act, or that the issu-ance of the warning was itself an unfair labor practice221 The foregoing paragraphs are based on the credited testimony ofGonzales and documentary evidence.282 The foregoing is based on the credited testimony of Gonzales anddocumentary evidence.It is not alleged in the General Counsel's complaint that the Respond-ent's issuance of a warning on 13 October 1983 to Gonzales was for adiscriminatory reason within the meaning ofthe Act, orthat the issuanceof the warning was itself an unfair labor practiceWith regard to his absence on 19 December 1983,Gonzales said that had telephoned the Company and ex-plained the reason for his absence. Gonzales said that hehad taken his sister to Denver, and the water pump onhis car had gone out. His sister got her car and towedGonzales' car to a service station. The next morning theservice station personnel advised Gonzales that theycould not repair his car until they got the parts to do so.Gonzales' car was not repaired until that evening.With regard to his absence on 22 December 1983,Gonzales said that he called the Company and explainedto his supervisor the reason for his absence. Because ofthe cold weather, Gonzales said that he could not geteither one of his two cars to start that morning. He wastold on the phone that the Company needed him if hecould get into work. That afternoon his son got the carsstarted, and Gonzales had the batteries charged. Howev-er, the next day, 23 December 1983, both cars againwould not start. Gonzales asked another company em-ployee,who he identified only by her first name ofPeggy, to give him a ride. Gonzales said that Peggy's caralso would not start that morning. Gonzales said that hecalled the Company on 23 December 1983, and that headvised the Company of the reason for his absence. Hewas told over the telephone to come in as soon as hecould get his car started. Gonzales did not report towork on 23 December 1983. Gonzales got his car to theservice station, but Gonzales said they had a lot of workto do. In addition, a towing cable snapped and broke hiscar windshield.When Gonzales reported to work after Christmas, hemet with Foote and Michael regarding his absences fromwork. Gonzales explained to them thereasonsfor his ab-sencesas described above. Foote told Gonzales that hewas placed in step 5, and that Gonzales was terminatedfor excessive absences, but not for job performance.Gonzales acknowledged at the hearing that he hadbeen absent from work several days earlier in 1983 totake care of personal business. On those occasions, hehad obtained the prior permission of his supervisor to beaway from work. Gonzales also acknowledged at thehearing that he had known in December 1983 that, if hemissed 2 days in a 30 day period, he would be movedinto step 5 and be terminated.As a result of an unemployment compensation bearing,the referee denied the claim for benefits for Gonzales.There was no decision by the referee with regard toGonzales' attempt to appeal his step 4 written warning.(See G:C. Exh. 443.) At the time that Gonzales testifiedat the hearing in this proceeding on 18 May 1984, thereferee's decisionwas on appeal.283I have considered the testimony of Foote, Howe, andMichael with regard to the events pertaining to Gon-zales.However, as indicated above, I have based thefindings of fact in this section on the credited testimonyof Gonzales and documentary evidence.488 The foregoing paragraphs are based on the credited testimony ofGonzales and documentary evidence MONFORT OF COLORADO183C. ConclusionsIconclude that the General Counsel established aprima facie case with regard to the alleged discriminato-ry termination of Gonzales on 23' December 1983. Theevidence showed that Gonzales had been a former em-ployee of the Respondent during a time that the Re-spondent's employees were covered by a collective-bar-gaining agreement between the Charging Party Unionand the Respondent. The evidence further showed thatafterGonzales was rehired by the Company, he distrib-uted union leaflets and union authorization cards bothinside the Company's plant and outside at the Company'splant gate.Gonzales wore a union button at work, andhe wore union stickers at work.In addition,Gonzaleswas the election observer for the Union at the represen-tation election in June 1983.In addition,Gonzales' namewas included on the list of employees who were identi-fied as being employees of the Company who were en-gaged in organizing activities on behalf of the ChargingParty Union. As indicated previously, I have concludedthat the evidence established the Respondent's animus to-wards the Charging Party Union and the organizing ac-tivities of its employees on behalf of the Charging PartyUnion.In these circumstances,I conclude that the Gen-eral Counsel has established a prima facie case under theBoard'sWright Linedecision with regard to' the allegeddiscriminatory termination of Gonzales.Ifurther conclude that the Respondent has met itsburden under the Board'sWright Linedecision.None ofthe earlier warnings which were received by Gonzaleswere alleged to have been discriminatorily given, norwere they alleged to have been unfair labor practices.Gonzales' absences from work were unexcused under theCompany's policy, and they exceeded the number of per-missible unexcused absenceswithin a 30-day period. Ac-cordingly, - Gonzales was placed in step 5,which underthe Company's policy meant termination. I conclude thatthe evidence has shown that the Respondent would haveterminatedGonzales even in the absence of Gonzales'union activities.Accordingly,I recommend to the Boardthat the General Counsel's allegationsregarding the ter-mination of Gonzales on 23 December 1983 be dismissed.XVI. THE PETITIONER'S OBJECTIONS TOTHE ELECTIONThe Petitioner alleged in Objections 2 and 3 as fol-lows:union in the Board election held on June 24, 1983,that the Company would forthwith settle Case No.27-CA-7742 by agreeing to reinstate the formeremployees who had been victimized by the Compa-ny's discriminatory hiring practices,which action,the Company threatened, would cause the termina-tion or layoff of "hundreds and hundreds" of thepresent employees in the bargaining unit.Based on the findings offact andconclusions madewith regard to the 8(a)(1) allegations in subparagraphsV(e) and (f) set forth in section VII of this decision, Iconclude that the Petitioner's Objections 2 and 3 havemerit.The Board held inDal-TexOpticalCo.,137NLRB 1782, 1786-1787 (1962):Conduct violative of Section8(a)(1) isa fortiori,conduct which interferes with the exercise of it freeand untrammeled choice in an election.This is sobecause the test of conduct which may interferewith the "laboratory conditions" for an election isconsiderably more restrictive than the test of con-duct which amounts to interference,restraint, or co-ercionwhich violates Section 8(a)(1). [Footnoteomitted.]Accordingly, I recommend to the Board that the Peti-tioner's Objections 2 and 3 be sustained.The Petitioner alleged in Objection 4 as follows:4.During the period between June 17 and June24, 1983, the Company threatened to withhold pay-ments to become due employees in the bargainingunit under the Company's profit sharing plan if theemployees voted in favor of union representation.Based on the findings of fact and conclusions madewith regard to the 8(a)(1) allegations in subparagraphsV(g) and (ii) set forthin sectionVII of thisdecision, Iconclude that the Petitioner's Objection 4 does not havemerit.Accordingly, I recommend to the Board that thePetitioner's Objection 4 be overruled.The Petitioner alleged in Objection 5 as follows:5.On or about June 23, 1983, the Company false-ly and fraudulently told employees in the bargainingunit that if they voted in favor of union representa-tion,they would be compelled to engage in a strikewithin three months after the election.2.During the period between June 17 and June24, 1983, the Employer promised employees in thebargaining unit thatif theyvoted against the union,the Company wouldnever, agree to any settlementinCaseNo. 27-CA-7742, thereby,the Companysaid,assuring present employees in the bargainingunit thatthey,would not be replaced by former em-ployees who have been the victims of the Compa-ny's discriminatory hiring practices sinceMarch,1982.3.During the period between June 17 and June24, 1983, the Company threatened employees in thebargaining unit thatif they votedin favor of theBased on the findings of fact and conclusions madewith regard to the 8(a)(1) allegations in subparagraphV(i) set forthin sectionVII of thisdecision,I concludethat the Petitioner's Objection 5 does note have merit.Accordingly, I recommend to the Board that the Peti-tioner's Objection 5 be overruled.The Petitioner alleged in Objection 8 as follows:8.Duringthe period between May 27 and June24, 1983,the Company threatened,harassed,intimi-dated,and coerced employees in the bargaining unitto dissuade them from voting in favor of Union rep-resentation. 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBased on the findings of fact and conclusions madewith regard to the 8(a)(1) allegations in subparagraphsV(d), (k), (m), (n), (r), and (jj) set forth in section VII ofthis decision, I conclude that the Petitioner's Objection 8has merit. Accordingly, I recommend to the Board thatthe Petitioner's Objection 8 be sustained.With regard to all of the Petitioner's objections, I haveconsidered the other matters urged by the Petitioner insupport of its objections. For example, in connectionwith the foregoing objection, I have considered the Peti-tioner's argument with regard to Charging Party's Ex-hibit 13,which is a copy of a memorandum dated 18February 1983 and addressed to employees at the Gree-ley plant. The Petitioner urged that the memorandum in-stituted an employee disciplinary review plan, which thePetitioner urged as being, in effect, a grievance proce-dure which was a benefit to the employees. The Boardheld inRed's Express,268 NLRB 1154, 1155 (1984):It is well established that the granting of a wageincrease or other benefits during the critical periodpreceding an election is not per se grounds for set-ting aside an election. The crucial determinant iswhether thewage increaseor other benefits weregranted for the purpose of influencing the employ-ees' vote in the election and were of a type reason-ably calculated to have that effect.5 As a generalrule, an employer's legal duty in deciding whetherto grant improvements while a representation pro-ceeding is pending is to decide that question as itwould if the union were not on the scene.6 Thus, ifthe employer's actions were not altered by the pres-ence of the union, the Board will not set aside theelection.a SeeNLRBvExchangeParts Co.,375 U.S. 405 (1964)c Great Atlantic & Pacific Tea Corp.,166 NLRB 27 (1967).I conclude that the evidence in this proceeding doesnot establish that Charging Party's Exhibit 13 was issuedbecause of the Union's organizational campaign. Accord-ingly, I conclude that that exhibit does not port Petition-er's Objection 8.The Petitioneralleged inObjections 10 and 23 the fol-lowing:10.On June 24, 1983, while the election was inprogress, the Employer intimidated and coercedemployees to dissuade them from voting in favor ofUnion representation.23.On June 24, 1983, Company supervisors en-gaged in coercive campaigning against the Unionduring working hours and restrained and preventedemployees from voicing support for the Union.Based on the findings of fact and conclusions madewith regard to 8(a)(1) allegations in subparagraph V(d)set forth in section VII of this decision, I conclude thatthe Petitioner'sObjections 10 and 23 have merit. Ac-cordingly I recommend to the Board that the Petitioner'sObjections 10 and 23 be sustained.I have considered the findings of fact and conclusionswith regard the allegations in subparagraph V(aa) in sec-tion VII of this decision. I conclude that the remarks byVelasquez, who was a leadman as distinguished from asupervisor, did not interfere with the election as alleged.In addition, I have considered the testimony of KellySodman with regard to his supervisor, Don Casters,saying "vote no" a couple of times to about 20 employ-ees in the Company's locker room on the day of theelection. I consider that the supervisor's statement ofmerely saying "vote no," without any threat or promiseof benefit or other coercivestatement,did not interferewith the election as alleged. Furthermore, I have consid-ered the testimony of Jose Varela with regard to "voteno" comments made by two trainers, who Varela identi-fied only as Vert and Davis. I find that the trainer's com-mentsdid not amount to interference with the election.Accordingly, I conclude that the foregoing matters inthis paragraph do not support the Petitioner's Objections10 and 23.The Petitioner alleged in Objection 15 as follows:15.On June 23, 1983, agents of the Company, in-cluding supervisors of employees in the bargainingunit, intruded into a meeting of bargaining unit em-ployees,engaged in surveillanceof the employees inattendance,made threats against the employees inattendance, physically attacked bargaining unit em-ployees, and otherwise disrupted the meeting, allfor the purpose of restraining bargaining unit em-ployees from freely exercising their right to select abargaining representative of their choice.Based on the findings of fact and conclusions madewith regard to the 8(a)(1) allegations in subparagraphV(y) set forth in section VII of this decision, I concludethat the Petitioner's Objection 15 does not have merit.Accordingly, I recommend to the Board that the Peti-tioner's Objection 15 be overruled.The Petitioner alleged in Objection number 17 asfollows:17. Between June 17 and June 24, 1983, the Com-pany threatened employees in the bargaining unitwith loss of their jobs if they voted in favor ofUnion representation.Based on the findings of fact and conclusions madewith regard to the 8(a)(1) allegations in subparagraphsV(e), (m), and (n) set forth in section VII of this deci-sion, I conclude that the Petitioner's Objection 17 hasmerit.Accordingly, I recommend to the Board that thePetitioner's Objection 17 be sustained.I have considered other matters which were urged tobe in support of the Petitioner's Objection 17. ChargingParty's Exhibits 14 and 15 are copies of leaflets whichwere distributed to employees by the Company a fewdays prior to the election. Charging Party's Exhibit 14 isentitled, "Why Doesn't the Company Want a Union?"The document referred to statements made a UFCWmagazine;plant closures at various locations; and UFCWlossesof members. Charging Party's Exhibit 15 is enti-tled, "A Short History of the United Food and Commer-cialWorkers and Monfort of Colorado." The document MONFORT OF COLORADO185referred to the 1979-1980 strike at the Greeley plant; theinterviewing of placement employees; the Greeley plant'sreopening after the strike; the Greeley plant closure in1980; applicants waiting in line to apply for jobs with theCompany in 1982; and the reopening of the Greeleyplant in 1982.Charging Party's Exhibit 17 is a copy of a letter dated18 June 1983 from Plant Slaughter Manager Tom Weilerand Plant Fabrication Manager Maurice Dalton to theCompany's employees. The letter pertained to a film en-titled "Unions in the Meat Packing Industry." That filmwas to be shown four times Wednesday and Thursday ofthat week on cable television. The letter stated that thepresentation of the film was sponsored by the Company,Steve Thomas watched the film. He said at the hearingthat the film dealt with the 1979 strike at the Greeleyplant and the closure of the Greeley plant in 1980. In theopinion of Thomas, the blame for the plant closure wasplaced on the Union. In the opinion of Thomas, theUnion had not been responsible for the plant beingclosed.He explained that the employees had returned towork after the strike was over in January 1980, and thatthey had worked under the Company's contract proposalterms until the plant had closed in March 1980.Charging Party's Exhibit18 is acopy of a leafletwhich the Company distributed to employees with theirpaychecks on the day of the election. The leafletstated:QUESTIONWhy isthe voting going to continue until 6:30p.m.-three hours after most of you have gonehome???ANSWERBecause the union demanded that the polls be openfor three hours after you haveleftwork.THATALLOWS THE UNION TO BRING IN HUN-DREDS OF FORMER WORKERS TO VOTE-THE SAME PEOPLE THE UNION HAS PROM-ISED YOUR JOB TO:Thomas said that the Union had no opportunity to re-spond to the statements made in the Company's leafletbefore the election began.I have considered the additional matters referred to inthe foregoing paragraphs, and I conclude that they werepermissible campaign propaganda, and that they did notamount to coercive threats as alleged in the Petitioner'sObjection 17. Accordingly, I conclude that those addi-tional matters do not support that objection.The Petitioner alleged in Objection 19 as follows:19.The Company told employees in the hide de-partment that if they would vote against Union rep-resentationthe Company would provide them withwork gloves at no cost.Based on the findings of fact and conclusions madewith regard to the 8(a)(1) allegations in subparagraphV(u) set forth section VII of this decision, I concludethat the Petitioner's Objection 19 has merit. Accordingly,I recommend to the Board that the Petitioner's Objection19 besustained.The Petitioneralleged inObjection 28 as follows:28.The Excelsior list of eligible voters and theiraddresseswhich the Company was ordered to filewith theRegionaloffice and make available to theUnion was deficientin severalrespects.First, the Excelsior list did not include the firstnames of thecurrent employees in thebargainingunit.Second, the Excelsiorlistomitted the namesand addressesof the 318 former employees whowere the victims of the Company's discriminatoryhiring practices. The Company refused the Board'srequest for a supplementallist containingthe namesand addressesof the discriminatees. Third, the Ex-celsior list contained incorrectaddressesfor over25% of the voters listed. As a result of these defi-ciencies,the eligible voters were denied an opportu-nity to be informed of theissues inthe exercise oftheir statutory right to vote.There is no dispute that the Respondent Employer didnot furnishthe namesand addresses of the former em-ployees of the Company who were alleged to be discri-minateesin Case 27-CA-7742 when the Company sub-mitted the list required by theBoard'sdecision ifExcelsi-or Underwear,156 NLRB 1236 (1966).Charging Party's Exhibit 24 is a copy of a letter dated6 June 1983 from the Acting Regional Director forRegion 27 of the NLRB to Attorney Warren L. Tomlin-son,who is one of the attorneys representing the Re-spondent Employer in this proceeding. The letter advisethat the Regional Office had transmitted a copy of theExcelsiorlist to the Union. Footnote 1 of that letterstated: "It does not appear that the list maintains thenamesof alleged discriminatees involved in Case 27-CA-7742 who may be eligible to vote." Charging Party'sExhibit 25 is a copy of theExcelsiorlistwhich was pre-pared by the Company, submitted to Region 27, and for-warded by Region 27 to the Union. Charging Party'sExhibit 23 is a copy of a letter dated 31 August 1983from Ken Monfort and addressed to "Dear Employee."The text of that letter, among other things, acknowl-edged that the Company had not provided a list to theUnion of all the Company's former employees who theUnion alleged should have been rehired by the Compa-ny.Based on thefindings of factand conclusions madewith regard to the 8(a)(1) and (3) allegations, which'areset forthin sectionVI of this decision, I conclude thatthe Petitioner's Objection 28 does not have merit. As de-scribed in that section, I concluded that the Respondenthad violatedSection 8(a)(1) and (3) of the Act by its fail-ure to rehire in 1982 five employees. Thus, I concludewith regard to Petitioner's Objection 28, that the Re-spondent-Employerwas not required to submit thenames and addressesof the other allegeddiscriminateeson theExcelsiorlist causethose other alleged discrimina-teeswere not eligible voters. Considering the largenumber of eligible voters in the representationelection, Ifurther conclude that the omission of only five names 186DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDand addresses of eligible voters does not amount to a fail-ure to comply with the Board'sExcelsiordecision inthesecircumstances.Accordingly, I recommend theBoard that the Petitioner's Objection 28 be overruled.Imake the following recommendations to the Boardwith regard to Case 27-RC-6368:1.That the following Petitioner's objections be sus-tained: 2, 8, 10, 17, 19, and 23.2.That the following Petitioner's objections be over-ruled: 4, 5, 15, and 28.3.That the Board order that the first election be setasidebaled on the objectionable conduct describedabove.4.That the Board issue a direction of a second electionto be conducted when the Regional Director for Region27 of NLRB finds that it would be appropriate to holdsuch a second election among the employees in the unitwho are employed during the payroll period ending im-mediately before the date of the notice of second elec-tion is issued by the Regional Director.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Charging Party Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The Respondent has engaged in unfair labor prac-ticeswithin themeaningof Section 8(a)(1) of the Act bythreatening employees that, is the United Food andCommercial Workers International, Local Union No. 7won the election, the Respondent would settle the out-standing unfair labor practice case against the Respond-ent,fire the present employees, and rehire the formeremployees.4.ticeswithin the meaning of Section8(a)(1) of the Act bytelling employees that, if the above-named Union lost theelection, the Respondent would fight vigorously the out-standing unfair labor practice case against the Respond-ent, even if it took years to do so, before the Respondentwould fire even one present employee in order to rehirea former employee.5.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act bythreatening employees that the plant would be closed, ifthe employees selected the Union to represent them.6.The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act bythreatening an employee that the employees' selection ofthe Charging Party Union as their collective-bargainingrepresentativewould cause the Greeley plant to beclosed again, and by suggesting in that context that theemployees form their own organization to bargain withthe Respondent instead of selecting the Charging PartyUnion to represent them.7.The Respondent has engaged in unfair labor prac-ticeswithin themeaningof Section 8(a)(1) of the Act bytelling an employee that employees who voted for theUnion were a bunch of troublemakers and ought to befired.8.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act bythreatening an employee that the employees would losetheir profit-sharing benefits if the employees selected theUnion as their collective-bargaining representative.9.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act bythreatening an employee with retaliation for revealingstatementsmade by a supervisor of the Respondent,which had resulted in the Union's filing chargesagainstthe Respondent.10.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act bytelling an employee that an employee who would testifyagainst the Respondent in a NLRB hearing ought to beshot or abandonedon some island.11.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act bypromising an employee free workgloves if the employeevoted against the Union.12.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act bytelling an employee to solicit other company employeesto sign a petition against the Union, in the context of tell-ing the same employee that he would be sure to get apromotion to a leadman's job.13.The Respondent has engaged in unfair labor prac-tices within themeaningof Section 8(a)(1) of the Act bydisparately applying its work rules to permit employeesto engage in antiunion activities in the plant while notpermitting employees to engage in prounion activities.14.The Respondenthas engaged in unfairlabor prac-tices within themeaningof Section 8(a)(1) and (3) of theAct by its failure to rehire in 1982, because of the em-ployees' past union membership and activities, the fol-lowing named former company employees after they hadfiledMonfort applications for employment for produc-tion jobs at the Company's Greeley plant: Michael Cer-vantes,Vince Chacon, Friedhold Goehring, ArnulfoHernandez,and Julius Pheifer.15.The Respondent has engaged in unfair labor prac-tices within themeaning of Section 8(a)(1) and (4) of theAct by refusing on 15 April 1983 to hire Ruth DeVargas because the Union had filed an unfair labor prac-tice charge with the NLRB against the Respondent withregard to the Respondent's termination of De Vargas on7 March 1983.16.The unfair labor practices described ' above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYBecause I have found that the Respondent has en-gaged in certain unfair labor practices within the mean-ing of Section 8(a)(1), (3), and (4) of the Act, I shall rec-ommend to the Board that the Respondent be ordered tocease and desist fromengagingin such unfair labor prac-tices and to take certain affirmative action designed to ef-fectuate the policies of the Act.Because Ihave concluded that the Respondent failedto rehire five former employees in violation of Section MONFORT OF COLORADO1878(a)(1) and (3) of the Act, and because I have concludedthat the Respondent failed to rehire a former employeein violation of Section 8(a)(1) and (4) of the Act, I rec-ommend to the Board that the Respondent be ordered tooffer each one of them immediate and full reemploymentin a production job at the Company's Greeley plant,without the loss of their seniority or any other benefitsdating from the time the Respondent failed to rehireeach one of them. I further recommend to the Board thatthe Respondent be ordered to make each one of themwhole for any loss of earnings and other benefits as aresult of the discrimination against any one of them.Backpay is to be computed in accordance with theBoard's decision inF W. Woolworth Co.,90 NLRB 289(1950), with interest on such backpay to be computed inaccordance with the Board's decisions inIsisPlumbingCo.,138NLRB 716 (1962);Florida Steel Corp.,231NLRB 651 (1977), andOlympicMedicalCorp.,250NLRB 146 (1980).In accordance with, the Board's decision inSterlingSugars,261 NLRB 472 (1982), I shall recommend to theBoard that an expunction remedy be included in theOrder.Considering the nature and the extent of the numerousunfair labor practices found in this proceeding, and alsoconsidering the earlier unfair labor practices found bythe Board in an earlier case involving the same Respond-ent'sGrandIsland plant, I shall recommend to the Boardthat a broad cease-and-desist remedial order be issuedagainst the Respondent.Hickmott Foods,242 NLRB 1357(1979).There is some evidence in the record that a number ofthe Company's employees at the Greeley plant do nothave the ability to speak and to understand the Englishlanguage.For example, Urias testified that there were anumber of employees at that plant who were able tospeak only the Spanish language, and he interpreted forthem during the 3 months he was there prior to the June1983 election. Under the circumstance, I conclude that aSpanish language translation of the official English lan-guage notice is necessary- in order to ensure that the pro-visions of the notice to employees are communicated toallof the employees at the Company's Greeley plant.Fun Striders, Inc.,250 NLRB 520 fn. 2 (1980).[Recommended Order omitted from publication.]